         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 1 of 313 PageID: 1


 1   [Submitting Counsel on Signature Page]
 2

 3

 4

 5

 6

 7

 8

 9

10

11                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
12

13

14
     FREEHOLD REGIONAL HIGH SCHOOL             Case No.
15   DISTRICT, Monmouth County, New Jersey,

16          Plaintiff,                         MDL Case No. 19-md-02913-WHO
17                  v.
                                               COMPLAINT
18
     JUUL LABS, INC., ALTRIA GROUP INC,
19   ALTRIA CLIENT SERVICES LLC,               JURY TRIAL DEMANDED
     ALTRIA GROUP DISTRIBUTION
20   COMPANY, ALTRIA ENTERPRISES LLC,
     JAMES MONSEES, ADAM BOWEN,
21   NICHOLAS PRITZKER, HOYOUNG HUH,
22   and RIAZ VALANI,

23          Defendants.

24

25

26

27

28


                                                                        COMPLAINT
                                                      MDL CASE NO. 19-MD-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 2 of 313 PageID: 2


 1                                                    TABLE OF CONTENTS

 2   I.      INTRODUCTION .........................................................................................................1

 3   II.     JURISDICTION AND VENUE ....................................................................................5
 4   III.    PARTIES .......................................................................................................................7
 5   IV.     GENERAL FACTUAL ALLEGATIONS ...................................................................12
 6
             A.         Each Defendant Was Instrumental in Seeking to Develop and
 7                      Market the Blockbuster Sequel to Combustible Cigarettes, the
                        “Most Successful Consumer Product of All Time.” ........................................12
 8
             B.         Defendants’ Strategy Was to Create a Nicotine Product That
 9                      Would Maximize Profits Through Addiction. .................................................21
10                      1.         Defendants Understood that the “Magic” Behind
                                   Cigarettes’ Stratospheric Commercial Success Was
11
                                   Nicotine Addiction. ..............................................................................21
12
                        2.         Following the Cigarette Industry Playbook, Defendants
13                                 Sought to Market a Product that would Create and Sustain
                                   Nicotine Addiction, but Without the Stigma Associated
14                                 with Cigarettes .....................................................................................24
15                      3.         Defendants Sought to Position JLI for Acquisition by a
16                                 Major Cigarette Company....................................................................30

17           C.         JLI and Bowen Designed a Nicotine Delivery Device Intended to
                        Create and Sustain Addiction...........................................................................37
18
                        1.         JLI and Bowen Made Highly Addictive E-Cigarettes Easy
19                                 for Young People and Non-Smokers to Inhale. ...................................38
20                      2.         JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
                                   Levels and Perceptions of Throat Harshness. ......................................39
21

22                      3.         JUULs Rapidly Deliver Substantially Higher Doses of
                                   Nicotine than Cigarettes. ......................................................................41
23
                        4.         JLI and the Management Defendants Knew That JUUL was
24                                 Unnecessarily Addictive Because It Delivered More
                                   Nicotine Than Smokers Needed or Wanted.........................................48
25
                        5.         JUUL’s Design Did Not Look Like a Cigarette, Making it
26                                 Attractive to Non-Smokers and Easy for Young People to
27                                 Use Without Detection. ........................................................................51

28
                                                                         i
                                                                                                                   COMPLAINT
                                                                                                     CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 3 of 313 PageID: 3


 1          6.     JLI Enticed Newcomers to Nicotine with Kid-Friendly
                   Flavors Without Ensuring the Flavoring Additives Were
 2                 Safe for Inhalation................................................................................56
 3                 a.         JIL Develops Flavored JUUL Products That Would
 4                            Appeal to Youth. ......................................................................56

 5                 b.         Defendants Developed and Promoted the Mint
                              Flavor and Sought to Preserve its Market. ...............................60
 6
                              (i)        JLI Manipulates Chemistry of Mint JUUL
 7                                       Pods. .............................................................................62
 8                 c.         JLI’s Youth Surveillance Programs Confirmed that
                              Mint JUUL Pods are Preferred by Teens. ................................63
 9
10    D.    Defendants Developed and Implemented a Marketing Scheme to
            Mislead Users into Believing that JUUL Products Contained Less
11          Nicotine Than They Actually Do and Were Healthy and Safe. .......................66

12          1.     The Defendants Knowingly Made False and Misleading
                   Statements and Omissions Concerning JUUL’s Nicotine
13                 Content. ................................................................................................66
14
            2.     JLI, the Management Defendants, and Altria Transmitted,
15                 Promoted and Utilized Statements Concerning JUUL’s
                   Nicotine Content that They Knew Was False and
16                 Misleading............................................................................................73

17          3.     Defendants Used Food and Coffee Themes to Give False
                   Impression that JUUL Products Were Safe and Healthy. ....................78
18
            4.     JLI’s “Make the Switch” Campaign Intentionally Misled
19
                   and Deceived Users to Believe that JUUL Is a Cessation
20                 Device. .................................................................................................80

21          5.     JLI, Altria, and Others in the E-Cigarette Industry
                   Coordinated with Third-Party Groups to Mislead the Public
22                 About the Harms and Benefits of E-Cigarettes....................................93
23                 a.         The American Vaping Association ..........................................93
24                 b.         Vaping360 ................................................................................96
25
                   c.         Foundation for a Smoke-Free World .......................................98
26
                   d.         Vapor Technology Association................................................99
27
                   e.         Retailer Lobbying ..................................................................100
28
                                                         ii
                                                                                                   COMPLAINT
                                                                                     CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 4 of 313 PageID: 4


 1          6.       Altria Falsely Stated That It Intended to Use Its Expertise
                     in “Underage Prevention” Issues to JLI .............................................100
 2
      E.    Defendants Targeted the Youth Market .........................................................102
 3
            1.       JLI Emulated the Marketing of Cigarette Companies. ......................103
 4

 5          2.       The Management Defendants Intentionally Marketed JUUL
                     to Young People. ................................................................................105
 6
            3.       JLI Advertising Exploited Young People’s Psychological
 7                   Vulnerabilities. ...................................................................................109
 8          4.       JLI Pushed the Vaporized Campaign Into Youth Targeted
                     Channels.............................................................................................114
 9
10                   a.        JLI Placed Its Vaporized Ads on Youth Oriented
                               Websites and Media. ..............................................................114
11
                     b.        JLI Used Influencers and Affiliates to Amplify Its
12                             Message to a Teenage Audience. ...........................................116

13                   c.        JLI Used Viral Marketing Techniques Known to
                               Reach Young People. .............................................................120
14
            5.       JLI Targeted Youth Retail Locations.................................................123
15

16          6.       JLI Hosted Parties to Create a Youthful Brand and Gave
                     Away Free Products to Get New Users Hooked. ...............................124
17
            7.       The Management Defendants’ Direction of and
18                   Participation in JLI and in the Youth Marketing Schemes. ...............129

19                   a.        The Management Defendants, and in particular
                               Pritzker, Valani, and Huh, controlled JLI’s Board at
20                             relevant times. ........................................................................129
21
                     b.        Pritzker, Huh, and Valani were active, involved
22                             board members. ......................................................................132

23                   c.        The Management Defendants, and in particular
                               Bowen, Monsees, Pritzker, Valani, and Huh,
24                             oversaw and directed the youth marketing scheme. ..............133
25                   d.        Pritzker, Huh, and Valani Were Able to Direct and
26                             Participate in the Youth Marketing Because They
                               Seized Control of the JLI Board of Directors. .......................140
27

28
                                                         iii
                                                                                                   COMPLAINT
                                                                                     CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 5 of 313 PageID: 5


 1          8.      Pritzker, Valani, and Huh continued to exercise control
                    over and direct the affairs of JLI even after a new CEO was
 2                  appointed. ...........................................................................................146
 3          9.      Pritzker and Valani directed and controlled JLI’s
 4                  negotiations with Altria......................................................................149

 5          10.     JLI and the Management Defendants Knew Their Efforts
                    Were Wildly Successful in Building a Youth Market and
 6                  Took Coordinated Action to Ensure That Youth Could
                    Purchase JUUL Products. ..................................................................151
 7
                    a.         JLI’s Strategy Worked. ..........................................................151
 8
                    b.         JLI Closely Tracked Its Progress in Reaching
 9
                               Young Customers through Social Media and Online
10                             Marketing ...............................................................................152

11          11.     JLI Worked with Veratad Technologies To Expand Youth
                    Access to JUUL Products. .................................................................156
12
            12.     JLI Engaged in a Sham “Youth Prevention” Campaign ....................167
13
            13.     The FDA Warned JUUL and Others That Their Conduct is
14
                    Unlawful ............................................................................................170
15
            14.     In Response to Regulatory Scrutiny, Defendants Misled the
16                  Public, Regulators, and Congress that JLI Did Not Target
                    Youth..................................................................................................172
17
      F.    Altria Provided Services to JLI to Expand JUUL Sales and
18          Maintain JUUL’s Position as the Dominant E-Cigarette. ..............................177
19          1.      Before Altria’s Investment in JLI, Altria Knew JLI Was
20                  Targeting Youth. ................................................................................177

21          2.      Altria Worked with Pritzker and Valani to Secure Control
                    of JLI and to Exploit JLI for Their Mutual Benefit. ..........................179
22
            3.      Altria Participated in and Directed the Fraudulent Acts of
23                  JLI Designed to Protect the Youth Market for JUUL ........................191
24                  a.         Altria Participated in and Directed JLI’s Make the
25                             Switch Campaign. ..................................................................191

26                  b.         Altria Participated in and Directed JLI’s Fraudulent
                               Scheme to Keep Mint on the Market. ....................................192
27
            4.      JLI, the Management Defendants and Altria Coordinated to
28                  Market JUUL in Highly-Visible Retail Locations .............................194
                                                         iv
                                                                                                   COMPLAINT
                                                                                     CASE NO. 19-MD-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 6 of 313 PageID: 6


 1                   5.        Altria Works with the Management Defendants to Direct
                               JLI’s Affairs and Commit Fraud. .......................................................195
 2
                               a.        Altria Installs Its Own Executives into Leadership
 3                                       Positions to Direct the Affairs of JLI. ....................................197
 4
                               b.        Altria Furthered the JLI Enterprise by Participating
 5                                       in and Directing the Marketing and Distribution of
                                         JUUL Products. ......................................................................203
 6
            G.       JLI, Altria, and Others Have Successfully Caused More Young
 7                   People to Start Using E-Cigarettes, Creating a Youth E-Cigarette
                     Epidemic and Public Health Crisis. ...............................................................212
 8
                     1.        Defendants’ Scheme Caused Users, Including Minors, to be
 9
                               Misled into Believing that JUUL was Safe and Healthy. ..................212
10
                     2.        Use of JUUL by Minors Has Skyrocketed ........................................214
11
            H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful
12                   Regulation of its Products ..............................................................................219
13                   1.        E-Cigarette Manufacturers Successfully Blocked the Types
                               of Regulations that Reduced Cigarette Sales, Creating the
14
                               Perfect Opportunity for JLI. ...............................................................219
15
                     2.        JLI, the Management Defendants, and Altria Defendants
16                             Successfully Shielded the Popular Mint Flavor from
                               Regulation. .........................................................................................222
17
                     3.        In Response to the Public Health Crisis Created by JUUL,
18                             the FDA Belatedly Tried to Slow the Epidemic. ...............................232
19                   4.        The Government’s Efforts to Address the JUUL Crisis
20                             Were Too Late and the Damage Has Already Been Done ................233

21   V.     GOVERNMENT ENTITY FACTUAL ALLEGATIONS ........................................235

22          A.       E-cigarette Use in Schools .............................................................................235

23          B.       Impact of the Youth E-Cigarette Crisis on Plaintiff ......................................246
24          C.       No Federal Agency Action, Including by the FDA, Can Provide
                     the Relief Plaintiff Seek Here. .......................................................................254
25
     VI.    CAUSES OF ACTION ..............................................................................................254
26

27                        VIOLATIONS OF NEW JERSEY PUBLIC NUISANCE LAW ............254

28
                                                                    v
                                                                                                             COMPLAINT
                                                                                               CASE NO. 19-MD-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 7 of 313 PageID: 7


 1                   VIOLATIONS OF THE RACKETEER INFLUENCED AND
              CORRUPT ORGANIZATIONS ACT (“RICO”) ......................................................259
 2
                       1.        Violation of 18 U.S.C. § 1962(c) .......................................................259
 3
                                 a.        JLI is an Enterprise Engaged in, or its Activities
 4
                                           Affect, Interstate or Foreign Commerce ................................260
 5
                                 b.        “Conduct or Participate, Directly or Indirectly, in
 6                                         the Conduct of Such Enterprise’s Affairs” ............................261

 7                               c.        Pritzker, Huh, and Valani Exercised Control and
                                           Direction Over the JLI Enterprise ..........................................265
 8
                                 d.        Bowen, Monsees, Pritzker, Huh and Valani
 9                                         Exercised a Firm Grip over JLI .............................................266
10
                                 e.        In 2017, Altria Conspired with Pritzker and Valani
11                                         to Influence and Indirectly Exercise Control Over
                                           JLI. .........................................................................................268
12
                                 f.        Altria Directly Exercises Control and Participates in
13                                         of the JLI Enterprise...............................................................268
14                               g.        “Pattern of Racketeering Activity” ........................................278
15
                                 h.        Plaintiff Has Been Damaged by the Enterprise
16                                         Defendants’ RICO Violations ................................................289

17                     2.        Violations of 18 U.S.C. § 1962(d) .....................................................291

18                             NEGLIGENCE.....................................................................................294

19                           GROSS NEGLIGENCE .........................................................................299
20   VII.     PRAYER FOR RELIEF ............................................................................................304
21   VIII.    JURY TRIAL DEMANDED .....................................................................................305
22

23

24

25

26

27

28
                                                                      vi
                                                                                                                 COMPLAINT
                                                                                                   CASE NO. 19-MD-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 8 of 313 PageID: 8


 1                                       I.      INTRODUCTION

 2          1.      The battle to end nicotine addiction and its associated diseases and death has
 3   consumed our nation’s public health resources for more than half a century. After five decades of
 4   tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was on
 5   the path to victory. By 2014, rates of smoking and nicotine addiction in this country were finally
 6   at an all-time low, particularly among teenagers. Until now. The United States, closer than ever
 7   to consigning the nicotine industry to the dustbin of history, now faces a youth nicotine epidemic
 8   of historic proportions.
 9          2.      JUUL products are rampant in the nation’s schools, with the percentage of 12th
10   graders who reported consuming nicotine almost doubling between 2017 and 2018. In 2019, more
11   than five million middle and high school students reported current use of e-cigarettes, including
12   more than one in every four high schoolers. Consistent with this national trend, youth in the
13   Freehold Regional High School District, Monmouth County, New Jersey (“FRHSD” or
14   “Plaintiff”) are using e-cigarettes at high rates—rates which continue to climb. The Surgeon
15   General has warned that this new “epidemic of youth e-cigarette use” could condemn a generation
16   to “a lifetime of nicotine addiction and associated health risks.” The swift rise in a new generation
17   of nicotine addicts has overwhelmed parents, schools, and the medical community (including
18   county public health departments) on the front lines dealing with this crisis, drawing
19   governmental intervention at nearly every level—but it’s too little, too late.
20          3.      This public health crisis is no accident. What had been lauded as progress in
21   curbing cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees
22   viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory
23   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to
24   introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve that
25   common purpose, they knew they would need to create and market a product that would make
26   nicotine cool again, without any of the stigma associated with cigarettes. With help from their
27   early investors and board members, who include Nicholas Pritzker, Riaz Valani, and Hoyoung
28


       Page 1                                                                              COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 9 of 313 PageID: 9


 1   Huh (together, the “Management Defendants”), they succeeded in hooking millions of youth, and,

 2   of course, earning billions of dollars in profits.

 3           4.      Every step of the way, JLI, by calculated intention, adopted the cigarette industry’s

 4   playbook, in coordination with one of that industry’s innovators, cigarette giant Altria. JLI was

 5   created in the image of the iconic American cigarette companies, which JLI founders praised for

 6   creating “the most successful consumer product of all time. . . . an amazing product.” The secret

 7   to that “amazing product”? Nicotine, a chemical that has deleterious effects on developing young

 8   brains, is the fundamental reason that people persist in using tobacco products even though they

 9   can cause pulmonary injuries, cardiovascular disease and other serious, often fatal, conditions.
10   Through careful study of decades of cigarette industry documents, JLI knew that the key to
11   developing and sustaining addiction was the amount and the efficiency of the nicotine delivery.
12           5.      Three tactics were central to decades of cigarette industry market dominance:
13   product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-
14   conspirators adopted and mastered them all. First, JLI and Bowen designed JUUL products to
15   create and sustain addiction, not break it. JLI and Bowen were the first to design an e-cigarette
16   that could compete with combustible cigarettes on the speed and strength of nicotine delivery.
17   Indeed, JUUL products use nicotine formulas and delivery methods much stronger than
18   combustible cigarettes, confirming that what JLI and Bowen designed was a starter product
19   designed for youth, not a cessation or cigarette replacement product. JLI and Bowen also
20   innovated by making an e-cigarette that was smooth and easy to inhale, practically eliminating
21   the harsh “throat hit,” which otherwise deters nicotine consumption, especially among nicotine
22   “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts, primarily young people.
23           6.      Second, JLI and the Management Defendants, just like cigarette companies before
24   them, targeted kids as their customer base. One of JLI’s “key needs” was the need to “own the
25   ‘cool kid’ equity.” JUUL products were designed to appear slick and high-tech like a cool gadget,
26   including video-game-like features like “party mode.” JLI offered kid-friendly flavors like mango
27   and cool mint, and partnered with Altria to create and preserve the market for mint-flavored
28   products—all because Defendants knew that flavors get young people hooked. Under the guise


       Page 2                                                                              COMPLAINT
                                                                           Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 10 of 313 PageID: 10


 1   of youth smoking prevention, JLI sent representatives directly to schools to study teenager e-

 2   cigarette preferences.

 3          7.      Third, JLI, the Management Defendants and Altria engaged in a campaign of

 4   deceit, through sophisticated mass media and social media communications, advertisements and

 5   otherwise, about the purpose and dangers of JUUL products. JUUL products’ packaging and

 6   advertising grossly understates the nicotine content in its products. Advertising campaigns

 7   featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal, a normal

 8   part of a daily routine, and as safe as caffeine. In partnership with Altria, JLI adopted a “Make

 9   the Switch” campaign to mislead the public into thinking that JLI products were benign smoking
10   cessation devices, even though JUUL was never designed to break addictions. JLI, the
11   Management Defendants, and Altria also concealed the results of studies that revealed that JUUL
12   products were far more powerfully addictive than was disclosed. JLI’s deceptive marketing
13   scheme was carried out across the country through broad distribution channels: veteran cigarette
14   industry wholesalers, distributors and retailers ensured that JUUL products would become widely
15   available to a new market of nicotine-newcomers, especially youth. JLI and the Management
16   Defendants joined with these veteran cigarette industry marketers to secure premium shelf space
17   for vivid displays at convenience stores, like 7-11, and gas stations, including Chevron, that would
18   lure e-cigarette users, particularly young people, who would become long-term customers. These
19   marketing efforts have been resounding successes—when JUUL products were climbing in sales,
20   most youth—and their parents—believed that e-cigarettes did not contain nicotine at all.
21          8.      JLI and the Management Defendants reached their intended demographic through
22   a diabolical pairing of notorious cigarette company advertising techniques (long banned for
23   cigarettes because they cause young people to start smoking) with cutting-edge viral marketing
24   campaigns and social media. They hired young models and advertised using bright, “fun” themes,
25   including on media long barred to the cigarette industry, such as billboards, on children’s websites
26   such as “Nick Junior” and Cartoon Network, and on websites providing games and educational
27   tools to students in middle school and high school. JLI and the Management Defendants also
28   employed young social-media “influencers” and celebrities popular with teenagers. When the


       Page 3                                                                             COMPLAINT
                                                                          Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 11 of 313 PageID: 11


 1   public, regulators, and Congress caught onto JLI’s relentless focus on children, JLI and the

 2   Management Defendants simply lied, even though they knew well that they had purposefully

 3   targeted youth in their marketing and those efforts had been breathtakingly successful.

 4          9.      It should come as little surprise that JLI and the Management Defendants’

 5   misconduct, expressly patterned after decades of cigarette company practices, could not have been

 6   carried out without the involvement and expertise of an actual cigarette company. In December

 7   2018, Altria paid $12.8 billion to acquire a 35% stake in JLI. Nicholas Pritzker and Riaz Valani

 8   led the negotiations for JLI and worked closely with Altria’s executives to secure Altria’s

 9   agreement to pull its own competing e-cigarette product off the market and instead throw its vast
10   resources and cigarette industry knowledge behind JUUL. Altria thus supported and ultimately
11   directed JLI, working to ensure its continued success despite Altria’s knowledge that JLI and the
12   Management Defendants’ had misled the public and targeted youth. JUUL’s market dominance
13   was established, positioning Altria and the Management Defendants to share in JLI’s profits.
14   Defendants’ conduct prompted the Federal Trade Commission to sue JLI and Altria on April 1,
15   2020 alleging violations of the antitrust laws and seeking to unwind the JLI/Altria transaction.
16   But even well before Altria announced its investment in JLI, the connections between the two
17   companies ran deep. With the assistance and direction of the Management Defendants, Altria
18   collaborated with JLI to maintain and grow JUUL sales, despite its knowledge that JUUL was
19   being marketed fraudulently to all consumers and targeted to youth, including by sharing data and
20   information and coordinating marketing activities, including acquisition of key shelf space next
21   to top-selling Marlboro cigarettes. Altria’s investment in JLI is not merely a financial proposition,
22   but a key element of Defendants’ plan to stave off regulation and public outcry and keep their
23   most potent and popular products on the market. JLI (and the Management Defendants) have
24   benefitted from Altria’s expertise in designing and marketing addictive products, and in thwarting
25   regulation.
26          10.     There is no doubt about it—JLI, the Management Defendants, Altria, and their co-
27   Defendants have created this public health crisis. At the heart of this disastrous epidemic are the
28   concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and distribution chain


       Page 4                                                                              COMPLAINT
                                                                           Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 12 of 313 PageID: 12


 1   to continuously expand their market share and profits by preying upon a vulnerable young

 2   population and deceiving the public about the true nature of the products they were selling.

 3   Nicotine is not benign like coffee, contrary to what many JUUL users believe. Nor is the aerosol

 4   as harmless as puffing room air. Worse, the flavors in JUUL products are themselves toxic and

 5   dangerous, and have never been adequately tested to ensure they are safe for inhalation.

 6   According to the most recent scientific literature, JUUL products cause acute and chronic

 7   pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products and advertising

 8   contain no health risk warnings at all. And a generation of kids is now hooked, ensuring long-

 9   term survival of the nicotine industry because, today just as in the 1950s, 90% of smokers start as
10   children.
11                                II.     JURISDICTION AND VENUE
12          11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
13   1331 because Plaintiff’s racketeering claim arises under the laws of the United States, 18 U.S.C.
14
     § 1961 et seq., and pursuant to 28 U.S.C. § 1332(a) because: (i) the amount in controversy
15
     exceeds $75,000, exclusive of interests and costs, and (ii) the plaintiff and defendants are citizens
16
     of different states. This Court has supplemental jurisdiction over the state law claims pursuant to
17

18   28 U.S.C. § 1367.

19          12.     The Court has personal jurisdiction over Defendants because they do business in

20   the District of New Jersey and have sufficient minimum contacts with the District. Defendants
21
     intentionally avail themselves of the markets in this State through the promotion, marketing, and
22
     sale of the products at issue in this lawsuit in New Jersey, and by retaining the profits and
23
     proceeds from these activities, to render the exercise of jurisdiction by this Court permissible
24
     under New Jersey law and the U.S. Constitution. The Court also has personal jurisdiction over
25

26   JLI, the Management Defendants, and Altria under 18 U.S.C. § 1965, because at least one of

27   these Defendants has sufficient minimum contacts with the District.
28


       Page 5                                                                             COMPLAINT
                                                                          Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 13 of 313 PageID: 13


 1          13.     All Defendants have materially participated in conduct that had intended and

 2   foreseeable effects on Plaintiff such that the forum Court could exercise personal jurisdiction
 3
     over defendants. Defendants’ conduct was purposefully directed at Plaintiff and similarly
 4
     situated plaintiffs throughout the United States and in each forum.
 5
            14.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391 (b)(2)
 6
     and (3) because a substantial part of the events or omissions giving rise to the claims at issue in
 7
     this Complaint arose in this District and Defendants are subject to the Court’s personal jurisdiction
 8
     with respect to this action.
 9
            15.     In the alternative, this Court has subject matter jurisdiction over this action
10
     pursuant to 28 U.S.C. § 1331 because Plaintiff’s racketeering claim arises under the laws of the
11
     United States, 18 U.S.C. § 1961 et seq., and pursuant to 28 U.S.C. § 1332(a) because: (i) the
12
     amount in controversy exceeds $75,000, exclusive of interests and costs, and (ii) the plaintiff and
13
     defendants are citizens of different states. This Court has supplemental jurisdiction over the state
14
     law claims pursuant to 28 U.S.C. § 1367.
15
            16.     This Court has personal jurisdiction over Defendants because they do business in
16
     the Northern District of California and have sufficient minimum contacts with the District.
17
     Defendants intentionally avail themselves of the markets in this State through the promotion,
18
     marketing, and sale of the products at issue in this lawsuit in California, and by retaining the
19
     profits and proceeds from these activities, to render the exercise of jurisdiction by this Court
20
     permissible under California law and the U.S. Constitution.
21
            17.     In addition, Defendant JUUL Labs Inc. has its principal place of business in the
22
     Northern District of California and Defendants Monsees, Bowen, Pritzker, and Valani reside
23
     within the Northern District of California, making them subject to the general jurisdiction of this
24
     Court. Defendant Huh resided in the Northern District of California when he engaged in the
25
     conduct alleged herein.
26
            18.     All Defendants have materially participated in conduct that had intended and
27
     foreseeable effects on Plaintiff such that this Court can exercise personal jurisdiction over
28


       Page 6                                                                              COMPLAINT
                                                                           Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 14 of 313 PageID: 14


 1   defendants. Defendants’ conduct was substantially connected to the Northern District of

 2   California and was purposefully directed at Plaintiff and similarly situated plaintiffs from the

 3   Northern District of California throughout the United States and in to each state at issue.

 4           19.     This Court also has personal jurisdiction over JLI, the Management Defendants,

 5   and Altria under 18 U.S.C. § 1965, because at least one of these Defendants has sufficient

 6   minimum contacts with the District.

 7           20.     Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391

 8   (b)(2) and (3) because a substantial part of the events or omissions giving rise to the claims at

 9   issue in this Complaint arose in this District and Defendants are subject to the Court’s personal
10   jurisdiction with respect to this action.
11                                               III.   PARTIES
12   Plaintiff
13           21.     Plaintiff FRHSD, located in Monmouth County, New Jersey, is a school district in
14
     New Jersey, serving more than 10,000 students in Colts Neck Township, Englishtown,
15
     Farmingdale, Freehold Borough, Freehold Township, Howell Township, Manalapan Township
16
     and Marlboro Township. The district serves students in six high schools, from ninth through
17

18   twelfth grade. The top priority of FRHSD is the safety and well-being of its students and staff.

19   FRHSD’s offices are located at 11 Pine Street, Englishtown, Monmouth County, New Jersey.

20   JUUL Labs, Inc.
21           22.     Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its principal
22   place of business in San Francisco, California. Ploom, Inc., a predecessor company to JLI, was
23   incorporated in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name to PAX
24   Labs, Inc. In April 2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and formed a new
25   subsidiary corporation with its old name, PAX Labs, Inc. That new subsidiary, PAX Labs, Inc.
26   (“PAX”), was incorporated in Delaware on April 21, 2017 and has its principal place of business
27   in San Francisco, California.
28


       Page 7                                                                             COMPLAINT
                                                                          Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 15 of 313 PageID: 15


 1             23.   JLI designs, manufactures, sells, markets, advertises, promotes and distributes

 2   JUUL e-cigarettes devices, JUUL pods and accessories (collectively “JUUL” or “JUUL

 3   products”). Prior to the formation of separate entities PAX Labs, Inc. and JLI in or around April

 4   2017, JUUL designed, manufactured, sold, marketed, advertised, promoted, and distributed JUUL

 5   under the name PAX Labs, Inc.

 6             24.   Together with its predecessors, JUUL Labs, Inc is referred to herein as “JLI.”

 7   Altria Defendants

 8             25.   Defendant Altria Group, Inc., (“Altria” or “Altria Group” or together with its
 9   wholly owned subsidiaries and their predecessors, “Altria” or together with Defendants Philip
10   Morris USA, Inc., Altria Client Services LLC, and Altria Group Distribution Company, the
11   “Altria Defendants”) is a Virginia corporation, having its principal place of business in Richmond,
12   Virginia. Altria is one of the world’s largest producers and marketers of tobacco products,
13   manufacturing and selling combustible cigarettes for more than a century.
14             26.   Defendant Philip Morris USA, Inc. (“Philip Morris”), is a wholly-owned
15   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of
16   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of cigarettes
17   in the United States. Philip Morris is the largest cigarette company in the United States. Marlboro,
18   the principal cigarette brand of Philip Morris, has been the largest selling cigarette brand in the
19   United States for over 40 years.
20             27.   On December 20, 2018, Altria Group and Altria Enterprises LLC purchased a 35%
21   stake in JLI. Altria and JLI executed a Services Agreement that provides that Altria, through its
22   subsidiaries, Philip Morris, Altria Client Services LLC, and Altria Group Distribution Company,
23   would assist JLI in the selling, marketing, promoting, and distributing of JUUL, among other
24   things.
25             28.   Defendant Altria Client Services LLC (“Altria Client Services” or “ACS”) is a
26   Virginia limited liability company with its principal place of business in Richmond, Virginia.
27   Altria Client Services provides Altria Group, Inc. and its companies with services in many areas
28   including digital marketing, packaging design & innovation, product development, and safety,


       Page 8                                                                             COMPLAINT
                                                                          Case No. 19-md-02913-WHO
          Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 16 of 313 PageID: 16


 1   health, and environmental affairs. Pursuant to Altria’s Relationship Agreement with JLI, Altria

 2   Client Services assists JLI in the sale, marketing, promotion and distribution of JUUL products. 1

 3   Such services include database support, direct marketing support, and premarket product

 4   application support. 2 On September 25, 2019, the former senior vice president and chief growth

 5   officer of Altria Client Services, K.C. Crosthwaite, became the new chief executive officer of JLI.

 6           29.      Defendant Altria Group Distribution Company (“AGDC”) is a Virginia

 7   corporation and wholly owned subsidiary of Altria Group, Inc. with its principal place of business

 8   in Richmond, Virginia. Altria Group Distribution Company provides sales, distribution and

 9   consumer engagement services to Altria’s tobacco companies. Altria Group Distribution
10   Company performs services under the Relationship Agreement to assist JLI in the sale, marketing,
11   promotion and distribution of JLI. Such services include JUUL-distribution support, the removal
12   by Altria Group Distribution Company of Nu Mark products (such as Green Smoke or MarkTen)
13   and fixtures in retail stores and replacing them with JUUL products and fixtures, and sales support
14   services.
15           30.      While Plaintiff has attempted to identify the specific Altria defendant which
16   undertook certain acts alleged in this Complaint, they were not always able to do so due to
17   ambiguities in Altria’s and JLI’s own documents. References in these internal documents to
18   “Altria” without further detail are common. In other words, Defendants do not always specify
19   which entity is involved in particular activities in their own internal documentation. Moreover,
20   key employees moved freely between Altria Group, Inc. and its various operating subsidiaries,
21   including defendants Altria Client Services, Altria Group Distribution Company, and Philip
22   Morris USA Inc – each of which is a wholly owned subsidiary of Altria Group, Inc. For example,
23   K.C. Crosthwaite (who would later become CEO of JLI) was at various points from 2017 through
24   2019 employed by Altria Client Services, Philip Morris, and Altria Group. And in its own annual
25   reports to Shareholders, when identifying the “Executive Officers” of Altria Group, Altria states
26

27
     1
       Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group, Inc., and Altria
28     Enterprises LLC (“Relationship Agreement”) (Form 8-K), Ex. 2.2 (Dec. 20, 2018),
       https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex22.htm.
     2
       Id.
         Page 9                                                                                    COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
          Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 17 of 313 PageID: 17


 1   that the “officers have been employed by Altria or its subsidiaries in various capacities during

 2   the past five years.” 3

 3           31.      Notably, Altria Group directs the activities of its varying operating companies,

 4   including defendants Altria Client Services, AGDC, and Philip Morris. For this reason, and unless

 5   otherwise specified, the term “Altria” refers to Altria Group Inc. as the responsible entity, by

 6   virtue of its control over its various operating subsidiaries. To the extent such an assumption is

 7   incorrect, the knowledge of which Altria Group Inc. subsidiary is responsible for specific conduct

 8   is knowledge solely within the possession of the Altria Defendants.

 9   Management Defendants
10           32.      Defendant James Monsees is a resident of the San Francisco Bay area, California.
11   In 2007, he co-founded Ploom with Adam Bowen. He served as Chief Executive Officer of JLI
12   until October 2015. Since October 2015, he has been Chief Product Officer of JLI. At all relevant
13   times, he has been a member of the Board of Directors of JLI until he stepped down in March
14   2020.
15           33.      Defendant Adam Bowen is a resident of the San Francisco Bay area, California.
16   In 2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been Chief
17   Technology Officer and a member of the Board of Directors of JLI.
18           34.      Defendant Nicholas Pritzker is a resident of San Francisco, California, and a
19   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before selling
20   it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker received a J.D.
21   from the University of Chicago. He served as president of the Hyatt Hotels Corporation and was
22   a member of its Board of Directors from 1980 to 2007. More recently, he co-founded Tao Capital,
23   an early investor in, among other companies, Tesla Motors and Uber. In 2011, he invested in JLI. 4
24   He has been on the Board of Directors of JLI since at least August 2013. 5 At least from October
25   2015 to August 2016, he was on the Executive Committee in the Board of Directors and served
26

27   3
       Altria Group, Inc., 2018 Altria Group, Inc. Annual Report at 98, available at
       http://investor.altria.com/file/4087349/Index?KeyFile=1001250956 (emphasis added)
28   4
       Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar. 8, 2020),
       https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-16-billion-startup.
     5
       JLI01426164.
         Page 10                                                                                   COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
          Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 18 of 313 PageID: 18


 1   as Co-Chairman. He controlled two of JLI’s seven maximum Board seats (the second of which

 2   was occupied at relevant times by Alexander Asseily and Zachary Frankel). 6

 3             35.   Defendant Hoyoung Huh currently lives in Florida. During most of the relevant

 4   time period, he lived and worked in the Silicon Valley area, California. He holds an M.D. from

 5   Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering. He has been CEO or

 6   a Board member of numerous biotechnology businesses, including Geron Corporation. Huh has

 7   been on the Board of Directors of JLI since at least June 2015. At least from October 2015 to

 8   August 2016, he was on the Executive Committee in the Board of Directors. Huh occupied the

 9   Board seat appointed by a majority of the JLI Board. 7 Huh resigned from JLI’s board in May
10   2018. 8
11             36.   Defendant Riaz Valani lives near San Jose, California and is a general partner at

12   Global Asset Capital, a San Francisco-based private equity investment firm. He first invested in

13   JLI in 2007, and has been on the Board of Directors of JLI since at least 2007. 9 At least from

14   October 2015 to August 2016, he was on the Executive Committee in the Board of Directors.

15   HeHe controlled two JLI’s maximum seven Board seats. 10 Beginning around March 2015,

16   Valani’s second seat was occupied by Hank Handelsman; Zach Frankel may have occupied

17   Valani’s second seat starting in 2017, though Handelsman remained on the board. 11

18             37.   Defendants Monsees, Bowen, Pritzker, Huh, and Valani are referred to collectively

19   as the “Management Defendants.”

20             38.   The Altria Defendants, Monsees, Bowen, Pritzker, Huh, and Valani are referred to

21   collectively as the “RICO Defendants.”

22

23

24

25

26   6
       JLI01356230; JLI01356237; JLI00417815 (same in February 2018); JLI01362388; JLI01439393; JLI01440776.
     7
       Id.
27   8
       JLI01425022.
     9
       JLI01437838; Ploom, Inc., Notice of Exempt Offering of Securities (Form D) (May 5, 2011),
28      https://www.sec.gov/Archives/edgar/data/1520049/000152004911000001/xslFormDX01/primary_doc.xml.
     10
        JLI01426710; JLI01365707; INREJUUL_00327603; JLI00417815.
     11
        JLI01356230; JLI01356237; JLI00417815; JLI01365706; JLI01362388; JLI01439393; JLI01440776.
         Page 11                                                                             COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 19 of 313 PageID: 19


 1                             IV.     GENERAL FACTUAL ALLEGATIONS

 2   A.       Each Defendant Was Instrumental in Seeking to Develop and Market the
              Blockbuster Sequel to Combustible Cigarettes, the “Most Successful Consumer
 3            Product of All Time.”
 4
              39.     JLI’s co-founder James Monsees has described the cigarette as “the most successful
 5
     consumer product of all time . . . an amazing product.” 12 This statement, which ignores the fact
 6
     that cigarettes have caused more deaths than any other human invention, contained a kernel of
 7
     truth. When U.S. smoking rates peaked in the mid-1960s, 42% of adults smoked cigarettes.
 8

 9   Cigarettes were everywhere; people smoked on airplanes, in movie theatres, at the office, and at

10   sports games. Movie stars and sports heroes smoked. Cigarette advertising wallpapered American
11   life, glamorizing smoking as sophisticated, cool, and the thing to do.
12
              40.     But in reality, of course, this “successful” product has long been the world’s leading
13
     cause of preventable death.
14
              41.     Years of anti-smoking campaigns, including work by local government public
15

16   health departments and school-based anti-tobacco programs, have made great strides towards

17   denormalizing cigarette smoking. But where public health officials and schools saw progress,

18   others saw an opportunity.
19
              42.     Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder
20
     Adam Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco
21
     category.” 13 Monsees saw “a huge opportunity for products that speak directly to those consumers
22
     who aren’t perfectly aligned with traditional tobacco products.” 14 Successfully capitalizing on this
23

24

25

26
     12
          Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–James Monsees and Adam Bowen Have Cornered
27       the US E-Cigarette Market with Juul. Up Next: The World, FORBES INDIA (Sept. 27, 2018),
         www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.
28   13
        Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, SOLID SMACK (Apr.
        23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-pods.
     14
        Id.
          Page 12                                                                               COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 20 of 313 PageID: 20


 1   opportunity would mean not only billions of dollars in short-term revenue but lucrative acquisition

 2   by a cigarette industry power player.
 3
                 43.     Bowen and Monsees took the first major step toward realizing their vision by
 4
     deliberately creating an extremely potent nicotine product that looked nothing like a cigarette. But
 5
     achieving widespread adoption of their highly addictive product required resources and expertise
 6
     beyond those possessed by Bowen, Monsees or others at JLI.
 7

 8               44.     When it became clear that Bowen and Monsees could not achieve vision of growing

 9   the number of nicotine-addicted e-cigarette users to ensure a base of customers for life through JLI
10   by themselves, the Management Defendants planned a fundamental shift in roles to allow Pritzker,
11
     Huh, and Valani to direct and take control of JLI and use it to commit the Defendants’ unlawful
12
     acts.
13
                 45.     Specifically, in October 2015, Monsees stepped down from his role as Chief
14

15   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani, and

16   Huh formed an Executive Committee of the JLI Board of Directors that would take charge of

17   fraudulently marketing JUUL products, including to youth.
18
                 46.     Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,
19
     Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand
20
     the number of addicted e-cigarette users through fraudulent advertising and representations to the
21
     public. They overrode other board members’ arguments that JLI’s youth oriented marketing
22

23   campaign should be abandoned or scaled back, directed the continuation of the marketing

24   campaign that they knew was actively targeting youth, and cleaned house at JLI by “dismiss[ing]

25   other senior leaders and effectively tak[ing] over the company.” 15 Once their leadership was
26

27

28
     15
          Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES (Nov. 23, 2019),
          https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
           Page 13                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 21 of 313 PageID: 21


 1   secure, defendants Pritzker, Valani, and Huh pressed for even “more aggressive rollout and

 2   [marketing].” 16
 3
              47.    Defendants Bowen, Monsees, Pritzker, Valani, and Huh thus, and as further set
 4
     forth in this complaint, controlled JLI and used it to make fraudulent misrepresentations or
 5
     omissions regarding Juul’s intentional addictiveness and method of nicotine delivery, combined
 6
     with the intent, contrary to public statements, to grow the market for nicotine-addicted individuals
 7

 8   for their own financial gain.

 9            48.    And, as set forth in this complaint, Defendants Bowen, Monsees, Pritzker, Huh,
10   and Valani sought to personally profit from their unlawful acts, using their control of JLI to
11
     position the company for acquisition.
12

13

14

15

16

17

18                                        17

19
              49.    By no later than August 2015, Defendants Bowen, Pritzker, Valani, and Huh joined
20
     in the discussions of a potential acquisition by a major cigarette company, 18
21

22

23

24            50.    Unable to secure an early acquisition, the Management Defendants knew that their

25   desire to monetize a massive new market for JUUL would be aided if they could convert Altria, a
26
     competitor through its e-cigarette subsidiary Nu Mark LLC and an experienced cigarette company
27

28   16
       INREJUUL_00278359.
     17
        JLI01369437
     18
        INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
          Page 14                                                                         COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 22 of 313 PageID: 22


 1   with a history of marketing to youth and covering it up, into an ally and eventual purchaser. They

 2   began that effort as late as the Spring of 2017. While Defendants JLI, Bowen, Monsees, Valani,
 3
     and Huh are relative newcomers to the tobacco industry, Altria has been manufacturing and selling
 4
     “combustible” cigarettes for more than a century.
 5
              51.      Altria, for its part, desperately sought a replenishing customer base. Cigarette
 6
     companies have long known that profitable growth requires a pipeline of “replacement” customers.
 7

 8   After decades of tobacco litigation and regulation, Altria (including through its subsidiary Philip

 9   Morris) had little ability to recruit new smokers in the ways that had driven Philip Morris’s success
10   through most of the 1900s. In 2017, Altria’s combustible cigarette products (sold through Philip
11
     Morris) were facing increasing regulatory pressures. In late July 2017, Altria’s stock value
12
     plummeted shortly after the FDA announced that it would reduce the amount of nicotine allowed
13
     in cigarettes with an eye toward reaching non-addictive levels. 19 In late 2017, Altria, and other
14

15   major cigarette companies, also finally complied with a consent decree from the 1990s tobacco

16   litigation that required them to issue corrective advertising statements that highlighted the

17   addictiveness and health impacts of smoking cigarettes. 20
18
              52.      Due in large part to this litigation and regulation, cigarette use has been declining
19
     in the United States in the last decade, especially among youth. 21 Altria estimates that the cigarette
20
     industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4% to 5%
21
     decline in the average annual U.S. cigarette industry volume for 2019 through 2023. 22 Altria later
22

23

24
     19
         See Dan Caplinger, Altria Group in 2017: The Year in Review, The Motley Fool (Dec. 18, 2017),
25       https://www.fool.com/investing/2017/12/18/altria-group-in-2017-the-year-in-review.aspx.
      20
         https://www.law360.com/articles/1037281/tobacco-cos-settle-long-running-health-warning-dispute
26   21
        Current Cigarette Smoking Among Adults In the United States, CDC,
        https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm (last visited February
27      10, 2020); Youth and Tobacco Use, CDC,
        https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm (last visited February
28      10, 2020).
     22
        Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
        http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877&iid=4087349.
          Page 15                                                                                    COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 23 of 313 PageID: 23


 1   adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the legal age for

 2   cigarette smoking to 21. 23
 3
              53.      In the face of this continued downward trend in the traditional cigarette market,
 4
     Altria had undertaken its own efforts at marketing an e-cigarette product through its subsidiary Nu
 5
     Mark LLC. Altria, through Nu Mark, had launched the MarkTen product nationwide in 2014 with
 6
     an aggressive marketing campaign, eclipsing the advertising expenditures for the market leader at
 7

 8   that time, blu e-cigarettes. 24 Of the $88.1 million spent on e-cigarette advertising in 2014, nearly

 9   40% of that was Altria’s MarkTen campaign, at $35 million.25 Altria was clear in its intent to
10   dominate the e-cigarette market as it has the combustible cigarette market: “We are the market
11
     leader today and we will continue to be,” then-CEO Marty Barrington told investors at the time of
12
     MarkTen’s launch. 26 The original MarkTen was a “cigalike,” designed to mimic the look and feel
13
     of a combustible cigarette.
14

15            54.      Altria had also been acquiring small companies in the e-cigarette industry, starting

16   in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and were sold

17   in flavors including “Vanilla Dreams” and “Smooth Chocolate.” 27 In 2016, Altria acquired an
18
     e-cigarette product called Cync, from Vape Forward. 28 Cync is a small e-cigarette device that uses
19
     prefilled pods in a variety of flavors, similar to the JUUL.
20

21

22
     23
         Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
23      https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.
     24
         Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s MarkTen enters the
24      marketplace, Tobacco Control 25 (10) (2015), http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
     25
         Id.
25   26
         Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July 22, 2014),
        https://csnews.com/markten-national-rollout-hits-60000-stores.
26   27
         Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
        https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378; Senator Richard J.
27      Durbin et al., Gateway to Addiction? A Survey of Popular Electronic Cigarette Manufacturers and Targeted
        Marketing to Youth at 12 (Apr. 14, 2014), https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
28      Cigarettes%20with%20Cover.pdf.
     28
         Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
        ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.
          Page 16                                                                                     COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 24 of 313 PageID: 24


 1            55.      At the same time Altria was struggling to market a successful e-cigarette product

 2   through Nu Mark, it was carefully studying JUUL.
 3

 4

 5

 6

 7

 8

 9            56.      In February 2017, Altria told investors at the 2017 Consumer Analyst Group of
10   New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made
11
     excellent progress toward its long-term aspiration of becoming a leader in e-vapor.” 30 In his
12
     remarks, Altria Group’s current then-CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor
13
     company, had a very strong year. It made excellent progress toward establishing MarkTen as a
14

15   leading brand in the category, continued to improve its supply chain, and took the necessary steps

16   to comply with the deeming regulations.” He noted, however, that the estimated “total 2016 e-

17   vapor consumer spending was roughly flat compared to the prior year at approximately $2.5
18
     billion.” 31 In 2017, Altria’s MarkTen e-cigarettes had a market share of only 13.7%, well behind
19
     JLI’s growing market share of 40%. 32 Thus, despite its public statements to the contrary, Altria
20
     knew the popularity of JUUL stood in the way of Altria becoming the dominant force in the e-
21
     cigarette market.
22

23

24

25   29
         ALGAT0002577924.
     30
        Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President, and other members of
26      Altria’s senior management team 2017 Consumer Analyst Group of New York (CAGNY), (2017),
        http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
27      06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-06673f29b6b0&iid=4087349.
     31
        Id.
28    32
         Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem Journal (Dec. 14, 2017),
         https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-sales/article_ed14c6bc-5421-5806-
         9d32-bba0e8f86571.html.
          Page 17                                                                                  COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 25 of 313 PageID: 25


 1             57.    With smoking on the decline, litigation and regulatory controls were ramping up

 2   and threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s products
 3
     in the market, Altria saw a solution in JLI, with its exponential growth and large youth market.
 4
     That youth market would be key to replacing Altria’s lost profits for years to come. So, Altria
 5
     Group and Altria Client Services set out to court the leaders of JLI in an eighteen-month dance, all
 6
     the while signaling that a massive payout would await those leaders if they maintained JLI’s large
 7

 8   youth market.

 9             58.    Essential to maintaining JLI’s large youth market, of course, was delaying or
10   preventing regulation or public outcry that could interfere with Altria’s and the Management
11
     Defendants’ efforts. Altria, with its decades of experience doing just that, aided JLI and the
12
     Management Defendants in these efforts along the way, ultimately attempting to deceive the public
13
     and the FDA itself in order to defraud users when the specter of regulation threatened the value of
14

15   its impending investment in late 2018. Altria’s best bet for maintaining its sales by increasing the

16   number of users, especially youth, addicted to nicotine was to partner with JLI’s leadership (1) to

17   maintain or increase the number of users, especially youth, hooked on JUUL; and (2) to delay and
18
     prevent regulation that could interfere with this first scheme.
19
               59.    For those reasons and others, Altria began coordinating with the Management
20
     Defendants in the Spring of 2017. And so, with Defendants Bowen, Monsees, Pritzker, Valani,
21
     and Huh looking for a big payout, and Altria and Altria Client Services looking for new customers,
22

23   this group of Defendants began to work together, using JLI to further their unlawful ends, in the

24   Spring of 2017. Of course, these Defendants were not strangers to one another. Before the Spring

25   of 2017, Altria (through Altria Client Services) and JLI were members of at least one industry
26
     group that shared information and coordinated public statements regarding vaping, 33 and Ploom’s
27

28
     33
          INREJUUL_00278740.
           Page 18                                                                        COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 26 of 313 PageID: 26


 1   advisory committee included Altria’s former growth officer. Howard Willard, Altria’s CEO said,

 2   the company followed “JUUL’s journey rather closely” from its early beginnings. 34
 3
              60.      As discussed further below, Altria first contacted JLI’s leadership, including
 4
     Defendants Pritzker and Valani, about a partnership by early 2017, with “confidential discussions”
 5
     beginning in the Spring of 2017. 35 JLI’s pitch deck to investors at the time boasted that “Viral
 6
     Marketing Wins,” and that JUUL’s super potent nicotine formulation was “cornering” the
 7

 8   consumables market with the highest customer retention rate of any e-cigarette. 36

 9            61.      By the Fall of 2017, JLI, through its leadership including the Management
10   Defendants, and Altria had agreed to and had taken coordinated actions to maintain and expand
11
     JUUL’s market share, knowing that it was based on sales to youth and fraudulent and misleading
12
     advertising to users of all ages.
13
              62.      The “confidential discussions” continued, with Altria’s leadership meeting
14

15   regularly with Pritzker and Valani for “a period of approximately 18 months.” 37 Defendants

16   Pritzker and Valani took the lead on these discussions (together with JLI CEO Kevin Burns),

17   working to establish the formal JLI-Altria partnership. On August 1, 2018, Pritzker, Valani, and
18   JLI’s CEO Kevin Burns met Willard and William Gifford, Altria’s CFO, at the Park Hyatt Hotel
19
     in Washington, D.C., to discuss their partnership and Altria’s support of JUUL’s mission.
20
              63.      During the roughly 18-month negotiating period, Pritzker, Valani, and JLI’s
21
     leadership communicated regularly with Altria as they all worked together to fraudulently growth
22

23   and maintain JUUL’s market share. Through their control of JLI, Bowen, Monsees and Huh

24   remained critical to the success of these efforts. Without their control of the JLI Board of Directors

25

26
     34
        Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite Flavored Vape Restrictions,
27      Bloomberg (Feb. 22, 2019), https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-
        sales-of-3-4-billion-despite-flavored-vape-ban.
28   35
        Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     36
        INREJUUL_00349529.
     37
        Id.
          Page 19                                                                                     COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 27 of 313 PageID: 27


 1   and prior fraudulent conduct, the close coordination between JLI’s leadership and Altria and

 2   Altria’s investment in JLI to support JUUL’s mission, would not have been possible.
 3
            64.     In December 2018, Altria decided to take the next step in its coordination with the
 4
     Management Defendants and JLI’s leadership by making a $12.8 billion equity investment in JLI,
 5
     the largest equity investment in United States history. This arrangement was profitable for Altria,
 6
     as well as enormously lucrative for Defendants Monsees, Bowen, Pritzker, Valani, and Huh, as
 7

 8   detailed below.

 9          65.     Both before and after Altria’s investment, JLI, through its employees and officers,
10   provided Altria with critical information regarding the design and nicotine content of the JUUL
11
     product, the labeling of the JUUL product, and related topics including advertising, retail
12
     distribution, online sales, age verification procedures, information on underage user’s flavor
13
     preferences, and regulatory strategies. Altria, for its part, increasingly guided and directed JLI and
14

15   the Management Defendants in these areas and helped them devise and execute schemes to

16   preserve JLI’s youth appeal and market, including by deceiving users of all ages and regulators.

17          66.     JLI, the Management Defendants, and Altria worked together to implement their
18
     shared goal of growing a youth market in the image of the combustible cigarette market through a
19
     multi-pronged strategy to: (1) create an highly addictive product that users would not associate
20
     with cigarettes and that would appeal to the lucrative youth market, (2) deceive the public into
21
     thinking the product was a fun and safe alternative to cigarettes that would also help smokers quit,
22

23   (3) actively attract young users through targeted marketing, and (4) use a variety of tools, including

24   false and deceptive statements to the public and regulators, to delay regulation of e-cigarettes. As

25   detailed more fully throughout this Complaint, each of the Defendants played a critical role—at
26
     times overlapping and varying over time—in each of these strategies.
27

28


       Page 20                                                                             COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 28 of 313 PageID: 28


 1   B.       Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
              Profits Through Addiction.
 2
              1.      Defendants Understood that the “Magic” Behind Cigarettes’ Stratospheric
 3                    Commercial Success Was Nicotine Addiction.
 4
              67.     The first step in replicating the success of combustible cigarettes was to create a
 5
     product that, like combustible cigarettes, was based on getting users addicted to the nicotine in the
 6
     product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is highly
 7
     addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive properties
 8

 9   are similar to heroin and cocaine. 38

10            68.     Route of administration and speed of delivery are key to understanding nicotine’s
11   addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report on
12
     nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20 s[econds],
13
     faster than with intravenous administration, producing rapid behavioral reinforcement. The
14
     rapidity of rise in nicotine levels permits the smoker to titrate the level of nicotine and related
15

16   effects during smoking, and makes smoking the most reinforcing and dependence-producing form

17   of nicotine administration.” 39

18            69.     Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by
19   smoking … results in high levels of nicotine in the central nervous system with little time for
20
     development of tolerance. The result is a more intense pharmacologic action. The short time
21
     interval between puffing and nicotine entering the brain also allows the smoker to titrate the dose
22
     of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing drug self-
23

24   administration and facilitating the development of addiction.” 40

25

26

27   38
        See e.g., U.S. Dep’t of Health and Human Servs., Nicotine Addiction: A Report of the Surgeon General, DHHS
        Publication Number (CDC) 88-8406, (1988).
28   39
        Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB. EXP.
        PHARMACOL. 29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     40
        Id.
          Page 21                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 29 of 313 PageID: 29


 1            70.      Nicotine fosters addiction through the brain’s “reward” pathway. Both a stimulant

 2   and a relaxant, nicotine affects the central nervous system; increases blood pressure, pulse, and
 3
     metabolic rate; constricts blood vessels of the heart and skin; and causes muscle relaxation. Long-
 4
     term exposure to nicotine causes upregulation—an increase in the number of these high-affinity
 5
     nicotinic receptors in the brain. When nicotine binds to these receptors it triggers a series of
 6
     physiological effects in the user that are perceived as a “buzz” that includes pleasure, happiness,
 7

 8   arousal, and relaxation of stress and anxiety. With regular nicotine use, however, these feelings

 9   diminish, and the user must consume increasing amounts of nicotine to achieve the same effects.
10            71.      Kids are particularly vulnerable to nicotine addiction, as Defendants know well. As
11
     described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.” Nine out
12
     of ten smokers begin by age 18 and 80% who begin as teens will smoke into adulthood. 41
13
              72.      The above statements apply equally, if not more so, to e-cigarettes. Further, the
14

15   Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

16   can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each time

17   a new memory is created, or a new skill is learned, stronger connections—or synapses—are built
18   between brain cells. Young people’s brains build synapses faster than adult brains. Because
19
     addiction is a form of learning, adolescents can get addicted more easily than adults.” 42 The effects
20
     of nicotine exposure on the brain of youth and young adults include not only addiction, priming
21
     for use of other addictive substances, but also reduced impulse control, deficits in attention and
22

23   cognition, and mood disorders. 43 A highly addictive, psychoactive substance that targets brain

24   areas involved in emotional and cognitive processing, nicotine poses a particularly potent threat to

25

26   41
        Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
        https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
27   42
        Know The Risks: E-Cigarettes & Young People (2019), https://e-cigarettes.surgeongeneral.gov/ knowtherisks.html.
     43
        Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. OF PHYSIOLOGY 3397 (2015),
28      www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S. Surgeon General and U.S. Centers for Disease Control &
        Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes and Young People (2019), https://e-
        cigarettes.surgeongeneral.gov/.
          Page 22                                                                                  COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 30 of 313 PageID: 30


 1   the adolescent brain, as it can “derange the normal course of brain maturation and have lasting

 2   consequences for cognitive ability, mental health, and even personality.” 44
 3
              73.      In 2014, the United States Surgeon General reported that nicotine addiction is the
 4
     “fundamental reason” that individuals persist in using tobacco products, and this persistent tobacco
 5
     use contributes to millions of needless deaths and many diseases, including diseases that affect the
 6
     heart and blood vessels (cardiovascular disease), lung diseases (chronic obstructive pulmonary
 7

 8   disease (COPD) and lung cancer), cancer almost anywhere in the body, and birth defects. 45

 9            74.      It took five decades of public health initiatives, government intervention, impact
10   litigation, consumer education and tobacco regulation to finally see a significant drop in cigarette
11
     smoking and nicotine addiction.
12
              75.      By 2014, the number of adults that reported using cigarettes had dropped to 18%,
13
     and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005 to
14

15   59% by 2016. 46 By 2014, teen smoking also hit a record low. 47 In June 2014, the Centers for

16   Disease Control and Prevention (“CDC”) reported that “in achieving a teen smoking rate of 15.7

17   percent, the United States has met its national Healthy People 2020 objective of reducing
18   adolescent cigarette use to 16 percent or less.”
19
              76.      The United States Surgeon General reported in 2014 that: “We are at a historic
20
     moment in our fight to end the epidemic of tobacco use that continues to kill more of our citizens
21

22   44
         Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of Nicotine Exposure
        During Adolescence for Prefrontal Cortex Neuronal Network Function, 2 COLD SPRING HARBOR PERSP. MED. 12
23      (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
        45
           U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health Consequences of
24      Smoking—50 Years of Progress (2014), https://www.cdc.gov/tobacco/data_statistics/sgr/50th-
        anniversary/index.htm#report.
25   46
         Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services, Trends in Cigarette
        Smoking Among High School Students—United States, 1991-2001, 51 MORBIDITY & MORTALITY WKLY. REP. 409
26      (May 17, 2002), https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa W. Wang et al., Tobacco
        Product Use Among Adults—United States, 2017, 67 MORBIDITY & MORTALITY WKLY. REP. 1225 (Nov. 9, 2018),
27      https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-H.pdf; U.S. Dep’t of Health and Human Servs. 2014
        Surgeon General's Report: The Health Consequences of Smoking—50 Years of Progress (2014),
28      https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
     47
         Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S. high school students at
        lowest level in 22 years (June 12, 2014), https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
          Page 23                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 31 of 313 PageID: 31


 1   than any other preventable cause. The good news is that we know which strategies work best. By

 2   applying these strategies more fully and more aggressively, we can move closer to our goal of
 3
     making the next generation tobacco-free.” 48
 4
              77.     Where the public health community saw progress in curbing the use of cigarettes
 5
     and nicotine addiction, Defendants saw an opportunity.
 6
              2.      Following the Cigarette Industry Playbook, Defendants Sought to Market a
 7
                      Product that would Create and Sustain Nicotine Addiction, but Without the
 8                    Stigma Associated with Cigarettes

 9            78.     Seeking to build and dominate a new market for nicotine products without the

10   baggage of combustible cigarettes (i.e. well-established link to death and disease), JLI engineered
11
     a cool-looking e-cigarette device capable of delivering more nicotine and fueling higher levels of
12
     consumer addiction than ever before. JLI marketed that highly-addictive device as healthy, safe,
13
     cool and available in kid-friendly flavors.
14
              79.     In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted that
15

16   when creating JLI, he and Bowen carefully studied the marketing strategies, advertisements, and

17   product design revealed in cigarette industry documents that were uncovered through litigation
18   and made public under the November 1998 Master Settlement Agreement between the state
19
     Attorneys General of forty-six states, five U.S. territories, the District of Columbia and the four
20
     largest cigarette manufacturers in the United States. “[Cigarette industry documents] became a
21
     very intriguing space for us to investigate because we had so much information that you wouldn’t
22

23   normally be able to get in most industries. And we were able to catch up, right, to a huge, huge

24   industry in no time. And then we started building prototypes.” 49

25

26

27   48
        U.S. Dep’t of Health and Human Servs. Let’s Make the Next Generation Tobacco-Free: Your Guide to the 50th
        Anniversary Surgeon General’s Report on Smoking and Health (2014),
28      https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf
     49
        Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
        https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
          Page 24                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 32 of 313 PageID: 32


 1            80.      In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly

 2   admitted, “The cigarette is actually a carefully engineered product for nicotine delivery and
 3
     addiction.” 50 JLI researched how cigarette companies engineered their products and chemically
 4
     manipulated nicotine to maximize delivery: “We started looking at patent literature. We are pretty
 5
     fluent in ‘Patentese.’ And we were able to deduce what had happened historically in the tobacco
 6
     industry.” 51 With access to the trove of documents made public to curb youth smoking and aid
 7

 8   research to support tobacco control efforts, JLI was able to review literature on manipulating

 9   nicotine pH to maximize its delivery in a youth-friendly vapor with minimal “throat hit.”
10            81.      Through studying industry documents, JLI learned that the cigarette industry had
11
     tried for years to figure out ways to create and sustain addiction by delivering more nicotine in
12
     way that would be easy to ingest—without the nausea, cough, or other aversive side effects that
13
     many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a solution:
14

15   Combine the high-pH nicotine with a low-pH acid. The result was a neutralized compound referred

16   to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to assure RJR a larger

17   segment of the youth market,” RJR highlighted that this chemical manipulation of the nicotine
18
     content was expected to give its cigarettes an “additional nicotine ‘kick’” that would be more
19
     appealing and addictive. A young RJ Reynolds chemist, Thomas Perfetti, synthesized 30 different
20
     nicotine salt combinations, tested the salts’ ability to dissolve into a liquid, and heated them in
21
     pursuit of the “maximum release of nicotine.” 52 Perfetti published his results in a 1979 memo
22

23   stamped “CONFIDENTIAL,” which was found among the documents that the FDA obtained from

24   JLI in 2018. Relying on cigarette industry research like this, and assistance from Perfetti himself,

25   JLI developed a cartridge-based e-cigarette using nicotine salts. As described in herein, JLI’s use
26

27   50
         Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, TECH CRUNCH (Feb. 27, 2019),
        https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-that-launched-juul/.
28   51
         Id.
     52
         Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
        times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-investigation.pdf.
          Page 25                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 33 of 313 PageID: 33


 1   of nicotine salts, pioneered by major combustible tobacco companies, was a critical tool for

 2   addicting non-smokers, including youth.
 3
              82.     JLI also engaged former cigarette industry researchers to consult on the design of
 4
     their product. As Monsees noted in an interview with WIRED magazine: “The people who
 5
     understood the science and were listed on previous patents from tobacco companies aren’t at those
 6
     companies anymore. If you go to Altria’s R&D facility, it’s empty.”53 The WIRED article stated
 7

 8   that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping develop

 9   J[UUL].” 54
10            83.     One of the keys to JLI’s success was its ability to fuse addiction and technology.
11
     The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2) the
12
     JUUL pod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively referred
13
     to herein as “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-cigarette device
14

15   consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a circuit board, an

16   LED light, and a pressure sensor. JLI manufactures and distributes JUUL pods that contain liquid

17   that includes nicotine, flavoring and other additives. Each JUUL pod is a plastic enclosure
18
     containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater. When a sensor in the
19
     JUUL e-cigarette detects the movement of air caused by suction on the JUUL pod, the battery in
20
     the JUUL e-cigarette device activates the heating element, which in turn converts the nicotine
21
     solution in the JUUL pod into a vapor consisting of nicotine, benzoic acid, glycerin, and propylene
22

23   glycol along with myriad chemical flavorings and other chemicals, many of which are recognized

24   as toxic. 55
25

26

27   53
         David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015), www.wired.com/2015/04/pax-
        juul-ecig/.
28   54
         Id.
      55
          King County & Seattle Public Health, E-cigarettes and Vapor Products (Dec. 30, 2019),
         https://www.kingcounty.gov/depts/health/tobacco/data/e-cigarettes.aspx.
          Page 26                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 34 of 313 PageID: 34


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14          84.    JLI sells the JUUL pods in packs of four or two pods, and until recently, in a variety
15
     of enticing flavors. Many of the flavors have no combustible cigarette analog, including “cool”
16
     cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 shows the JLI device and a JLI
17
     “Starter Kit” with four flavored JUUL pods:
18

19

20

21

22

23

24

25

26

27

28


       Page 27                                                                           COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 35 of 313 PageID: 35


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13   Figure 1

14            85.      JLI attempted to distinguish JUUL products from the death and disease associated

15   with cigarettes by deliberately providing a false assurance of safety. For example, on May 8, 2018,
16   a document titled “Letter from the CEO” appeared on JUUL’s website. The document stated:
17
     “[JUUL]’s simple and convenient system incorporates temperature regulation to heat nicotine
18
     liquid and deliver smokers the satisfaction that they want without the combustion and the harm
19
     associated with it.” 56
20

21            86.      JLI even took this message to ninth graders: in 2018, a representative from JLI

22   spoke at a high school during a presentation for ninth graders, stating that JUUL “was much safer

23   than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative than
24   smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99% safer
25
     than cigarettes . . . and that . . . would happen very soon.” 57
26

27
     56
         Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9, 2019),
28      https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
        inc-590950-09092019.
     57
         Id.
          Page 28                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 36 of 313 PageID: 36


 1            87.      This was not just a rogue employee. Internal messaging around JUUL, crafted by

 2   the executives, emphasized that JUUL was safer than smoking. In a “Marketing Update”
 3
     presentation dated March 26, 2015, a message from then-Chief Marketing Officer Scott Dunlap
 4
     stated that “[v]aporization technology is fundamentally disruptive, because it is safer, faster, more
 5
     effective and less intrusive than alternatives.” 58 More than a year later, on April 28, 2016, Tim
 6
     Danaher sent Tyler Goldman a slide deck aimed at investors which he said that “James [Monsees]
 7

 8   owns” and “will pull / update the relevant slides.” 59 The deck claimed that “PAX Labs’ new

 9   delivery system is faster, safer, more effective and less intrusive than[,]” among other options,
10   “[s]moking[.]” 60 The consistency of the wording in these presentations more than a year apart
11
     shows that this was standard company language.
12
              88.      JLI’s mission was not to improve public health. Rather, JLI sought to introduce a
13
     new generation of users to nicotine. JLI’s business model was never about reducing addiction. As
14

15   one JLI engineer put it: “We don’t think a lot about addiction here because we’re not trying to

16   design a cessation product at all . . . anything about health is not on our mind.” 61

17            89.      JLI, Bowen, and Monsees achieved their vision. Pioneering a nicotine delivery
18   technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette system
19
     provided users with palatable access to high-concentrations of nicotine like never before. Since
20
     the JUUL’s launch in 2015, JLI has become the dominant e-cigarette manufacturer in the United
21
     States. Its revenues grew by 700 percent in 2017 alone. By 2019, JLI owned three-quarters of the
22

23   e-cigarette market. 62

24

25
     58
         INREJUUL_00441986 (emphasis added).
26   59
         JLI00373324.
      60
         JLI00373328 (emphasis added).
27   61
        Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. TIMES (Jan. 11, 2019),
        https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
28   62
        Dick Durbin et al., Durbin & Senators to JUUL: You are More Interested in Profits Than Public Health, Durbin
        Newsroom (Apr. 8, 2019), https://www.durbin.senate.gov/newsroom/press-releases/durbin-and-senators-to-juul-
        you-are-more-interested-in-profits-than-public-health.
          Page 29                                                                                  COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 37 of 313 PageID: 37


 1            3.       Defendants Sought to Position JLI for Acquisition by a Major Cigarette
                       Company.
 2
              90.      JLI, along with the Management Defendants, worked together to maintain and
 3

 4   expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and growing

 5   customer base.

 6            91.      That growing customer base was crucial to JLI’s and the Management Defendants’
 7   long term objective—lucrative acquisition by another company. They recognized that JLI’s
 8
     product, with its potential to dominate the nicotine products market by hooking new users, would
 9
     appeal to one segment of the economy in particular: the cigarette industry.
10
              92.      JLI and the Management Defendants also recognized that their business goal—
11

12   becoming part of the cigarette industry—was unlikely to endear them to the users that they needed

13   to purchase their products. Years of anti-smoking campaigns have successfully stigmatized
14   cigarette smoking. When Monsees and Bowen presented their thesis and product design to their
15
     classmates, they included a clip from a South Park episode showing the characters assembled at
16
     the Museum of Tolerance and shaming a smoker. 63
17
              93.      Monsees and Bowen needed to shape social norms such that the public attitude
18
     towards e-cigarettes would allow users to use their product without the stigma and self-
19

20   consciousness smokers experienced. Monsees and Bowen saw a market opportunity in a

21   generation of non-smoking users brought up on anti-smoking norms. In Monsees’ words, they
22   wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco but don’t
23
     self-identify with—or don’t necessarily want to be associated with—cigarettes.” 64
24

25

26

27   63
         Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
         https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
28   64
        Id.; see also, INREJUUL_00064696 (May 28, 2015) (Slides describing JUUL’s market overview and positioning
        as a “tech lifestyle product with a nicotine experience that satisfies, JUUL will appeal to regular ecig users and
        wealthy, tech savvy smokers – a significant portion of the market.”)
          Page 30                                                                                      COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 38 of 313 PageID: 38


 1            94.    Part of this approach was consistently portraying JUUL as an enemy of the cigarette

 2   industry, with a publicly announced goal of eliminating the cigarette. In an interview, Bowen
 3
     asserted that he and Monsees spent a lot of time talking about “the kind of typical thoughts of evil
 4
     Big Tobacco companies like coming down and squashing you.” 65 The “Mission Statement” on
 5
     JLI’s homepage proclaims:
 6
              Our mission is to transition the world’s billion adult smokers away from
 7
              combustible cigarettes, eliminate their use, and combat underage usage of our
 8            products.

 9            We envision a world where fewer adults use cigarettes, and where adults who
              smoke cigarettes have the tools to reduce or eliminate their consumption entirely,
10            should they so desire. 66
11   In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is
12
     “eliminating cigarettes.” 67
13
              95.    This public message of eliminating cigarettes and challenging tobacco companies
14
     stands in direct contrast with JLI’s actual business and investment strategy, which involved
15

16   replicating in JUUL’s new market the tobacco companies’ historical success in the market for

17   cigarettes. From the beginning, Bowen and Monsees actively sought the investment and assistance

18   of major cigarette companies. Bowen and Monsees’ initial foray into the e-cigarette business,
19
     Ploom, launched its e-cigarette as the ModelOne in 2010, using pods of loose-leaf tobacco heated
20
     by butane. It did not catch on. Ploom only sold a few thousand devices. By then a company with
21
     a dozen employees, Ploom was faltering, in need of money, technological expertise, and marketing
22
     savvy. 68
23

24

25
     65
        Alison Keeley, Vice Made Nice? A High-tech Alternative to Cigarettes, STANFORD MAGAZINE (2012),
26      https://stanfordmag.org/contents/vice-made-nice.
     66
        JUUL Labs, Our Mission (2019), https://www.juul.com/mission-values.
27   67
        Ashley Gould, JUUL Labs is Committed to Eliminating Cigarettes, CAL MATTERS (March 18, 2019),
        https://calmatters.org/commentary/e-cigarette/.
28   68
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
        https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-marketing-
        dilemma.html
          Page 31                                                                              COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 39 of 313 PageID: 39


 1            96.      Help came from Japan Tobacco International (“Japan Tobacco”), a division of

 2   Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan
 3
     Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a minority stake
 4
     in Ploom and made it a strategic partner. In a statement regarding the agreement, Monsees said,
 5
     “We are very pleased to partner with [Japan Tobacco] as their deep expertise, global distribution
 6
     networks and capital resources will enable us to enter our next phase of growth and capitalize on
 7

 8   global expansion opportunities.” 69 As Bowen explained in an interview, “We were still doing a lot

 9   of our own internal product development, but now we had access to floors of scientists at [Japan
10   Tobacco].” 70
11
              97.      According to internal documents, JLI (then known as Pax) entered into a “strategic
12
     partnership” with Japan Tobacco after it “evaluated all major tobacco industry companies.”71
13
     When JLI was getting ready to launch JUUL, its business plan called for a “massive distribution
14

15   for JUUL,” to “be distributed by the four largest US tobacco distributors.” 72 In addition, in 2015,

16   JLI counted among its advisors Charles Blixt, the former general counsel of Reynold American,

17   Chris Skillin, former director of corporate business development at Altria Group, Bryan Stockdale,
18   the former SVP/President & CEO of R.J. Reynolds / American Snuff Company, and Chris
19
     Coggins, a toxicologist at Reynolds for 20 years. 73
20
              98.      JLI and the Management Defendants even retained the Investment Bank Stifel to
21
     help JLI “establish strong international partnerships with leading tobacco companies (“LT”) to
22

23   accelerate JUUL.” 74 According to Stifel, “JUUL could be a multi-billion opportunity to LT

24
     69
         Innovative P’ship for Ploom and Japan Tobacco Int’l JTI to Take Minority Share in Ploom, JAPAN TOBACCO INT’L
25      (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-releases/documents/2011/innovative-partnership-for-
        ploom-and-japan-tobacco-international.pdf.
26   70
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, INC. MAGAZINE
        (2014), https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-
27      marketing-dilemma.html.
     71
         INREJUUL_00371423 (Pax Labs company overview, Feb. 2015).
28   72
         INREJUUL_00371447.
     73
         INREJUUL_00371458-INREJUUL_00371459.
     74
         INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
          Page 32                                                                                    COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 40 of 313 PageID: 40


 1   [leading tobacco companies] over time,” and Stifel offered to manage a process that: “Identified

 2   the best Partner(s) for JUUL”; “Best positions JUUL to each Partner”; “Creates a catalyst for
 3
     [leading tobacco company] decision making”; and “drives strong economic value and terms
 4
     through competition.” 75 The end result of the process would be an exclusive agreement with the
 5
     cigarette industry that would “maximize JUUL Growth Trajectory.” 76
 6
              99.    Stifel’s presentation to the JLI Board of Directors, which included each of the
 7

 8   Management Defendants, also emphasized both the stagnant and declining cigarette market, and

 9   the sharply growing e-cigarette market: 77
10

11

12

13

14

15

16

17

18

19

20
              100.   According to Stifel, “[s]ince 2013 [leading tobacco companies] have aggressively
21
     but unprofitably entered the vape category . . . with products that are not compelling.” 78 Stifel’s
22
     conclusion was that in light of the leading cigarette companies’ failures to develop an appealing e-
23

24   cigarette product: “JUUL Presents a Prime Opportunity for [leading tobacco companies] to

25

26

27
     75
        Id.
28   76
        Id.
     77
        INREJUUL_0016399.
     78
        INREJUUL_0016400-INREJUUL_0016401.
          Page 33                                                                         COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 41 of 313 PageID: 41


 1   Compete with [vaporizers, tanks and mods] in Form Factor and Dominate the E-cig Experience

 2   Through Retail Channels that Leverage its Distribution Strengths.” 79
 3
              101.    Consistent with Stifel’s presentation, and the profits it was forecasting, a draft
 4
     December 7, 2015 presentation to the board of directors included as a “management committee
 5
     recommendation” that JLI position itself for “strategic alternatives (including licensing or sale)”: 80
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20            102.    The presentation also made clear that the “strategic alternative” for JLI envisioned

21   by management was its acquisition by a large cigarette company: 81

22

23

24

25

26

27

28   79
        INREJUUL_0016404.
     80
        INREJUUL_00061757 (board meeting presentation, Dec. 7, 2015).
     81
        INREJUUL_00061833.
          Page 34                                                                           COMPLAINT
                                                                            Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 42 of 313 PageID: 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12             103.   This goal—acquisition by a major cigarette company—was a motive that the JLI

13   and the Management Defendants would return to in making decisions about the manufacture and
14   marketing of JUUL products. As an example, in a 2016 email exchange with JLI employees
15
     regarding potential partnerships with e-cigarette juice manufacturers, Defendant Bowen reminded
16
     the employees that “big tobacco is used to paying high multiples for brands and market share.” 82
17
     Bowen knew that to achieve the ultimate goal of acquisition, JLI and the Management Defendants
18

19   would have to grow the market share of nicotine-addicted e-cigarette users, regardless of the

20   human cost.

21             104.   JLI and the Management Defendants sought to grow the market share of nicotine-
22   addicted e-cigarette users beginning by at least early 2015 through two related schemes: first, by
23
     designing an unsafe product with a high nicotine content that was intended to addict, or exacerbate
24
     the addiction of, its users; and, second, by marketing and misbranding that potent product to the
25
     broadest possible audience of potential customers, including young people whose addiction would
26

27   last the longest and be the most profitable for the Defendants.

28
     82
          INREJUUL_00294198.
           Page 35                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 43 of 313 PageID: 43


 1               105.   These schemes were an overwhelming success. In December 2016, Monsees

 2   observed in an email to Valani that
 3

 4
                                                   By the close of 2017, according to Nielsen data, JLI had
 5
     surpassed its competitors in capturing 32.9% of the e-cigarette market, with British American
 6
     Tobacco at 27.4% and Altria at 15.2%. 84 The total e-cigarette market expanded 40% to $1.16
 7

 8   billion.85

 9               106.   By 2018, JLI represented 76.1% of the national e-cigarette market, 86 and JLI’s
10   gross profit margins were 70%. 87 In a complaint it filed in November 2018 against 24 vape
11
     companies for alleged patent infringement, JLI asserted that it was “now responsible for over 95%
12
     of the growth in the ENDS cartridge refill market in the United States” and included the following
13
     chart: 88
14

15

16

17

18

19

20

21

22

23

24   83
         JLI00380274.
     84
         Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping company, CNBC (Dec. 20,
25      2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-million-in-debt-after-spinning-out-of-pax.html.
     85
         Id.
26   86
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, STAN. RES. INTO THE
        IMPACT OF TOBACCO ADVERT. (2019),
27      http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     87
         Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, AXIOS (July 2, 2018),
28      https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-5da64e3e2f82.html.
     88
         Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain Cartridges for Elec.
        Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-1141 (USITC Nov. 19, 2018).
          Page 36                                                                                     COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 44 of 313 PageID: 44


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
              107.    JLI shattered previous records for reaching decacorn status, reaching valuation of
13
     over $10 billion in a matter of months—four times faster than Facebook. 89 This all came just three
14
     years after its product launch.
15
     C.       JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and Sustain
16
              Addiction.
17
              108.    JLI was well-aware from the historical cigarette industry documents that the future
18
     of any nicotine-delivery business depends on snaring kids before they age beyond the window of
19
     opportunity. One memo from a Lorillard marketing manager to the company’s president put it
20

21   most succinctly, “[t]he base of our business is the high school student.” 90 It is no surprise, then,

22   that the industry designed products specifically to attract and addict teen smokers. Claude Teague

23   of R.J. Reynolds titled one internal memo “Research Planning Memorandum on Some Thoughts
24
     About New Brands of Cigarettes for the Youth Market.” In it he frankly observed, “Realistically,
25

26

27   89
         Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status, YAHOO! FIN. (Oct. 9,
         2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-startup-reach-decacorn-status-
28       153728892.html.
     90
        Internal Memo from T.L. Achey, Lorillard Tobacco Company, to Curtis Judge, Product Information (August
        1978).
          Page 37                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 45 of 313 PageID: 45


 1   if our Company is to survive and prosper, over the long term, we must get our share of the youth

 2   market. In my opinion this will require new brands tailored to the youth market.” 91 Dr. Teague
 3
     noted that “learning smokers” have a low tolerance for throat irritation so the smoke should be “as
 4
     bland as possible,” i.e., not harsh; and he specifically recommended an acidic smoke “by holding
 5
     pH down, probably below 6.” As seen below, JLI heeded Dr. Teague’s advice.
 6
              1.      JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young People
 7
                      and Non-Smokers to Inhale.
 8
              109.    As combustible cigarettes were on the decline, e-cigarettes were introduced to the
 9
     U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular users,
10
     who were primarily current or former smokers. By 2014, the e-cigarette market in the U.S. was in
11

12   decline.

13            110.    E-cigarettes struggled to compete with combustible cigarettes, because of the
14   technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in a
15
     palatable form. 92 Before JUUL, most e-cigarettes used an alkaline form of nicotine called free-base
16
     nicotine. 93 When aerosolized and inhaled, free-base nicotine is relatively bitter, irritates the throat,
17
     and is perceived as harsh by the user. 94 This experience is often referred to as a “throat hit.” The
18

19   higher the concentration of free-base nicotine, the more intense the “throat hit.” 95 While some

20   “harshness” would not have much impact on seasoned cigarette smokers, it would deter

21   newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young non-smokers
22   decades ago.
23

24

25

26   91
        Internal Memo from Claude Teague, R.J. Reynolds, Research Planning Memorandum on Some Thoughts About
        New Brands of Cigarettes for the Youth Market (Feb. 2, 1973).
27   92
        Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine Product Market, 28
        TOBACCO CONTROL 623 (2019).
28   93
        Id.
     94
        Id.
     95
        Id.
          Page 38                                                                               COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 46 of 313 PageID: 46


 1            111.   Before 2015, most e-liquids on the market were between 1% and 2% concentration;

 2   3% concentrations were marketed as appropriate for users who were accustomed to smoking
 3
     approximately forty cigarettes a day. 96 None of these e-liquids delivered as much nicotine as
 4
     quickly as a combustible cigarette.
 5
              112.   Around 2013, JLI scientists developed new e-liquids and new devices to increase
 6
     the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI
 7

 8   scientists focused on nicotine salts rather than free-base nicotine, and they tested their formulations

 9   in a variety of ways.
10            2.     JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels and
11                   Perceptions of Throat Harshness.

12            113.   JLI intentionally designed its product to minimize “throat hit” and maximize

13   “buzz.” JLI’s first known testing of JUUL-related products occurred in 2013, when it conducted
14   “buzz” experiments that included non-smoker participants and measured “buzz” and throat
15
     harshness. JLI officers and directors Adam Bowen, Ari Atkins, and Gal Cohen served as the initial
16
     subjects in the “buzz” experiments. These early tests were performed with the assistance of
17
     Thomas Perfetti, the same RJR chemist who had studied nicotine salt decades ago to help RJR
18

19   palatably deliver more nicotine.

20            114.   In these early tests, JLI’s goal was to develop a “buzz-effective e-cig formulation,”

21   which would principally turn on “effectiveness (buzz, harshness),” followed by shelf life and
22   patentability. 97 The aim was to develop a nicotine salt formulation that maximized buzz,
23
     minimized harshness. “Employees tested new liquid-nicotine formulations on themselves or on
24
     strangers taking smoke breaks on the street. Sometimes, the mix packed too much punch – enough
25
     nicotine to make some testers’ hands shake or send them to the bathroom to vomit . . . .” 98
26

27
     96
       Id.
28   97
       INREJUUL_00002903.
     98
        Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
        https://www.reuters.com/investigates/special-report/juul-ecigarette/.
          Page 39                                                                                COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 47 of 313 PageID: 47


 1             115.   The “buzz” experiments, which used heart rate as a qualitative measurement for

 2   buzz, showed that Bowen tested a 4% benzoate (nicotine salt) solution, which caused his resting
 3
     heart rate to increase by about 70% in under 2 minutes, far exceeding all other formulations JLI
 4
     was considering: 99
 5

 6

 7

 8

 9
10

11

12

13             116.   Because they personally consumed these formulations, Bowen, Cohen, and Atkins
14
     knew that the 4% benzoate solution delivered a strong buzz that matched or exceeded a cigarette
15
     but had minimal throat hit.
16
               117.   A later study by Anna K. Duell et al., which examined 4% benzoate solutions—the
17
     basis for JUUL’s subsequent commercial formulations—explains why there was so little throat
18

19   hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit Medley”

20   flavor was 0.05 and in “Crème Brulee” was 0.07. 100 Given total nicotine content of 58 mg/ml and
21   56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-base nicotine.
22
     For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than one-third of the
23
     total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84, 101 resulting in over
24
     14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low free-base fraction in
25

26

27   99
       INREJUUL_00002903.
     100
         U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette
28     Liquids by H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 432 (Fig. 3).
     101
         Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by H NMR Spectroscopy,
       31 CHEM. RES. TOXICOL. 431 (hereinafter “Duell Study”).
           Page 40                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 48 of 313 PageID: 48


 1   JUUL aerosols suggested a “decrease in the perceived harshness of the aerosol to the user and thus

 2   a greater abuse liability.” 102
 3
               118.    Dramatically reducing the throat hit is not necessary for a product that is aimed at
 4
     smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals
 5
     to nonsmokers, especially youths. The cigarette industry has long recognized this; a published
 6
     study of industry documents concluded that “product design changes which make cigarettes more
 7

 8   palatable, easier to smoke, or more addictive are also likely to encourage greater uptake of

 9   smoking.” 103 The Duell study concluded that JLI’s use of nicotine salts “may well contribute to
10   the current use prevalence of JUUL products among youth.” 104
11
               119.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,
12
     for longer periods of time, and masks the amount of nicotine being delivered. By removing the
13
     physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the
14

15   principal barrier to nicotine consumption and addiction. The Duell study further concluded that

16   JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

17   “particularly problematic for public health.” 105
18
               3.      JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than
19                     Cigarettes.

20             120.    In 2014, after the “buzz” experiments, JLI engineers ran a pilot pharmacokinetic

21   study in New Zealand, called the Phase 0 Clinical Study. 106 The participants in the study—Adam
22   Bowen, Gal Cohen, and Ari Atkins 107—had their blood drawn while vaping prototype JUUL
23
     aerosols. From these measurements, the scientists calculated key pharmacokinetic parameters,
24

25
     102
         Id. at 431–34.
26   103
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES (July 31,
       2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
27   104
         Duell Study at 433 (citing J.G. Willett, et al., Recognition, Use and Perceptions of JUUL Among Youth and Young
       Adults, TOBACCO CONTROL 054273 (2018)).
28   105
         Id. at 431.
      106
          INREJUUL_00350930.
      107
          Id.
           Page 41                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 49 of 313 PageID: 49


 1   including maximum concentration of nicotine in the blood (Cmax) and total nicotine exposure

 2   (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No. 9,215,895 (the ’895
 3
     patent), for which JLI applied on October 10, 2014, 108 and which was granted in December 2015.
 4
     The named inventors on the patent were Adam Bowen and Chenyue Xing
 5
               121.    Among the formulations was a 4% benzoate formulation, which was made with
 6
     3.8% benzoic acid and 5% nicotine, as well as propylene glycol and vegetable glycerin. 109 As a
 7

 8   comparator, JLI also measured nicotine blood levels after smoking Pall Mall cigarettes. The Phase

 9   0 study also tested a 2% benzoate formulation, which had a similar Cmax as a Pall Mall cigarette,
10   and a variety of other formulations. 110 The following graph shows the pharmacokinetic results of
11
     the Phase 0 study:
12

13

14

15

16

17

18

19

20

21

22
               122.    According to Table 1 in the patent, the Cmax (the maximum nicotine concentration
23
     in blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was 15.06 ng/mL,
24

25   which is nearly 30% higher. The total nicotine exposure (as measured by Area Under the Curve or

26

27   108
           This application was a continuation of U.S. Patent Application No. 14/271,071 (filed May 6, 2014), which
         claimed the benefit of U.S. Provisional Patent Application Serial No. 61/820,128, (filed May 6, 2014), and U.S.
28       Provisional Patent Application Serial No. 61/912,507 (filed December 5, 2013).
      109
           U.S. Patent No. 9,215,895, at 19:63-20:4 (filed Dec. 22, 2015).
     110
          INREJUUL_00024437.
           Page 42                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 50 of 313 PageID: 50


 1   AUC) was 367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng * min/mL for 4% benzoate,

 2   which is almost 9% higher. The 4% benzoate formulation had the highest Cmax and AUC of any
 3
     of the formulations measured.
 4
               123.     Describing these results, JLI’s ’895 patent all but brags that it surpassed a
 5
     commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly rivaled
 6
     it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain nicotine salt
 7

 8   formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of free base nicotine,

 9   and more comparable to the satisfaction in an individual smoking a traditional cigarette.” 111 The
10   patent further explains that the “rate of nicotine uptake in the blood” is higher for some claimed
11
     nicotine salt formulations “than for other nicotine salt formulations aerosolized by an electronic
12
     cigarette . . . and likewise higher than nicotine free-base formulations, while the peak nicotine
13
     concentration in the blood and total amount of nicotine delivered appears comparable to a
14

15   traditional cigarette.” 112

16             124.     In other words, JLI distinguishes itself, and established the patentability of its e-

17   liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood
18   concentration and total nicotine delivery. The rate of nicotine absorption is key to providing users
19
     with the nicotine “kick” 113 that drives addiction and abuse. 114 Because “nicotine yield is strongly
20
     correlated with tobacco consumption,” 115 a JUUL pod with more nicotine will strongly correlate
21
     with higher rates of consumption of JUUL pods, generating more revenue for JUUL. For example,
22

23

24   111
         U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).
     112
         Id. at 7:63-8:4.
25   113
         Internal Memo from Frank G. Colby, R.J. Reynolds, Cigarette Concept to Assure RJR a Larger Segment of the
       Youth Market (Dec. 4, 1973).
26   114
         As the National Institutes of Health has noted, the “amount and speed of nicotine delivery . . . plays a critical role
       in the potential for abuse of tobacco products.” U.S. Dep’t of Health & Human Servs., How Tobacco Smoke
27     Causes Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease, A Report of the Surgeon
       General at 181 (2010), https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf.
28     115
           Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in Smokers:
       Evidence From a Representative Population Survey, 93 NT’L CANCER INST. 134 (Jan. 17, 2001),
       https://academic.oup.com/jnci/article/93/2/134/2906355
           Page 43                                                                                        COMPLAINT
                                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 51 of 313 PageID: 51


 1   a historic cigarette industry study that looked at smoker employees found that “the number of

 2   cigarettes the employees smoked per day was directly correlated to the nicotine levels.” 116 In
 3
     essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to addict.
 4
               125.    Another study corroborates the key result of the Phase 0 study that the 4% benzoate
 5
     solution delivers more nicotine than a combustible cigarette. 117 The Reilly study tested JUUL’s
 6
     tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL delivered 164
 7

 8   ± 41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using larger 100 mL

 9   puffs found that a Marlboro cigarette delivered 152-193 μg/puff. 118 Correcting to account for the
10   different puff sizes between these two studies, this suggests that, at 75 mL/puff, a Marlboro would
11
     deliver about 114-145 μg/puff. In other words, the Reilly study suggests that JUUL delivers more
12
     nicotine per puff than a Marlboro cigarette.
13
               126.    Additionally, depending on how the product is used, an e-cigarette with the 4%
14

15   benzoate solution is capable of delivering doses that are materially higher than those seen in the

16   Phase 0 study. As a paper published by the European Union notes: “[A]n e-cigarette with a

17   concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the time
18
     needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg of
19
     nicotine).” 119 With at least 59 mg/ml of nicotine in a salt form that increases the rate and efficiency
20
     of uptake (and even with a lower mg/ml amount), a JUUL pod easily exceeds the nicotine dose of
21
     a combustible cigarette. Not surprisingly, the European Union has banned all e-cigarette products
22

23

24

25
     116
          Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week Smoking Study, UCSF
26     Library, 1003285443-5443 (Sept. 10, 1971).
     117
          Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes,
27     21 NICOTINE TOBACCO RESEARCH 1274 (Aug. 19, 2019), https://www.ncbi.nlm.nih.gov/pubmed/30346584.
     118
          Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology, 23
28     TOBACCO CONTROL ii30 (May 23, 2014), www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.
      119
          E-Cigarettes, European Comm’n, https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf
         (citing United Kingdom Medicines and Healthcare Products Regulatory Agency and industry reports).
           Page 44                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
              Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 52 of 313 PageID: 52


 1   with a nicotine concentration of more than 20 mg/ml nicotine, and other countries have considered

 2   similar regulations. 120
 3
                                     127.   Around 2014, JLI engineers designed the JUUL vaping device, which also was
 4
     designed for addictiveness. On average, the JUUL was engineered to deliver between four to five
 5
     milligrams of aerosol per puff, which is an unusually massive puff 121:
 6

 7
                               6
 8
                                               JUUL                    Blu
 9                                             Linear (JUUL)           Linear (Blu)
                               5
10
            AVERAGE MASS/PUFF (mg)




11                             4
12

13                             3

14
                               2
15

16
                               1
17

18                             0
                                      0                   25                   50                  75                  100
19                                                                       PUFF COUNT

20
                                     128.   Given the concentration of nicotine in a JUUL pod, four to five milligrams of JUUL
21

22   e-liquid contains about 200-250 micrograms (μg) of nicotine. As noted by Dan Myers, a JLI

23   scientist, in an internal 2018 email to Adam Bowen and Ziad Rouag, a regulatory employee at JLI

24   at the time, “much more nicotine than 150 per puff could be problematic” because, according to
25   Myers, cigarettes deliver between around 100-150 μg of nicotine per puff. 122 In other words,
26

27   120
         Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-cigarette Refill Liquids
       Across Nine European Countries Before and After the Implementation of the EU Tobacco Products Directive, 55
28     EUR. RESPIR. J. 1900941 (2020), https://doi.org/10.1183/13993003.00941-2019.
      121
          INREJUUL_00442040-INREJUUL_00442080; INREJUUL_00442064
     122
         INREJUUL_00347306.
           Page 45                                                                                             COMPLAINT
                                                                                               Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 53 of 313 PageID: 53


 1   JUUL’s precisely calibrated nicotine delivery system was specifically engineered to aerosolize up

 2   to 2.5 times as much nicotine per puff as a cigarette. Myers also noted that “Adam put in his
 3
     recommendation of ~4mg/puff as the target” for a pharmacokinetic study. 123
 4
               129.   JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes
 5
     delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they
 6
     want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never
 7

 8   burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

 9   “didn’t want to introduce a new product with stronger addictive power.” 124 For this reason, “the
10   company’s engineers explored features to stop users from ingesting too much of the drug, too
11
     quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user or
12
     disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.” 125 For
13
     example, “[o]ne idea was to shut down the device for a half-hour or more after a certain number
14

15   of puffs[.]” 126 But upper management rejected the concerns that the scientists raised, and “[t]he

16   company never produced an e-cigarette that limited nicotine intake.” 127

17             130.   As another option, JLI could have limited the duration of each puff to prevent the
18   JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis. Instead,
19
     it programmed the device to emit puffs for up to six seconds. 128 JUUL knew from the Phase 0
20
     pharmacokinetic study in 2014 and the CH-1702 pharmacokinetic study in 2017 that puffs of three
21
     seconds generate pharmacokinetic profiles matching that of a cigarette. 129
22

23

24

25
     123
         Id.
26   124
          Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
         https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27    125
          Id.
      126
          Id.
28    127
          Id.
     128
         INREJUUL_00431693
     129
         INREJUUL_00351218; INREJUUL_00351239.
           Page 46                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 54 of 313 PageID: 54


 1             131.   Further warnings about the addictive power of the JUUL e-cigarette—and its appeal

 2   to youths—came from consumer research that Ploom commissioned in 2014. Ploom hired the
 3
     consumer research firm Tragon to do research with prototypes of the JUUL e-cigarette. On
 4
     September 30, 2014, Lauren Collinsworth, a consumer researcher at Tragon, emailed Chelsea
 5
     Kania, a marketing employee at Ploom, with some of the preliminary results from the studies. She
 6
     stated that the testing showed that “the younger group is open to trying something new and liked
 7

 8   J1 [the JUUL prototype] for being smart, new, techy, etc.” 130 Ms. Collinsworth added that “the

 9   qualitative information suggests J1 could fit into the e-cig or vapor category for the younger group.
10   The qualitative findings suggested this product isn’t going to fit as well with consumers who are
11
     looking to cut back on the cigarette intake.” 131
12
               132.   On October 1, 2014, Ms. Collinsworth followed up with additional comments. She
13
     stated that “[t]he delivery was almost too much for some smokers, especially those used to regular
14

15   e-cigarettes. When they approached the product like they would a Blu or other inexpensive e-cig,

16   they were floored by the delivery and didn’t really know how to control it.” 132

17             133.   Survey responses showed that the least important product attribute for the adult
18   smokers and non-smokers in that group was “buzz.” 133 Comments from the study’s subjects
19
     included “overwhelming when I first inhaled,” “too much for me,” “it was too strong,” and “it
20
     caught me off-guard.” 134 Comments on the device’s style said JUUL “might manage to make
21
     smoking cool again”; others “thought it was a data storage device.” 135
22

23

24

25

26
     130
         JLI00365905.
27   131
         Id. (emphasis added).
     132
         JLI00365709.
28   133
         JLI00365176.
     134
         INREJUUL_00058345.
     135
         Id.
           Page 47                                                                        COMPLAINT
                                                                          Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 55 of 313 PageID: 55


 1              134.      The final results from this consumer research were distributed to upper

 2   management, including to then-CEO James Monsees 136 and then-Chief Marketing Officer Richard
 3
     Mumby. 137
 4
                135.      In late 2014, knowing the results of the buzz tests, the Phase 0 study and the
 5
     consumer research, JLI executives, including Bowen, selected the 4% benzoate formulation to
 6
     serve as the model for all formulations to be used in the JUUL product to be released in 2015. All
 7

 8   JUUL formulations at launch used the same amount of nicotine and benzoic acid as did the

 9   formulation that resulted in the highest nicotine blood levels in the Phase 0 study. JUUL pods were
10   foreseeably exceptionally addictive, particularly when used by persons without prior exposure to
11
     nicotine.
12
                4.        JLI and the Management Defendants Knew That JUUL was Unnecessarily
13                        Addictive Because It Delivered More Nicotine Than Smokers Needed or
                          Wanted.
14
                136.      The JUUL e-cigarette launched in 2015. After the launch, JLI and the Management
15

16   Defendants continued to collect information about the addictiveness of JUUL. This information

17   confirmed what they already knew: JUUL was exceptionally dangerous because of its
18   addictiveness.
19
                137.      For example, on April 22, 2017, an e-cigarette retailer emailed Gal Cohen
20
     expressing concern about the addictiveness of JLI’s products. He wrote:
21
                I am very concerned about the JLI products. People's addiction behavior
22              is SEVERE with this JLI device. I don't think I can justify carrying this anymore.
23              The Brooklyn store is run by someone else and he still wants to carry it. I am
                not really happy about this. It was a simple product for users who do not want to
24              fill tanks and change atomizers and it was easy to sell, but I really don't feel
25              good about selling it. I know we talked about this back a few years ago before we
                were carrying the product, but I am curious to know what is in the liquid. I know
26              the nicotine salts are added but I would like to know what else is in it. Do you
                guys have a GCMS or ingredient listing for the liquid? Are there other additives?
27              I want to feel more comfortable so I can keep carrying these, but I have seen
28
     136
           JLI00364678.
     137
           JLI00364487.
           Page 48                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 56 of 313 PageID: 56


 1             what it is doing to people and I am very uncomfortable with it. Last year when
               the news came to me and wanted me to help them with the story that teens were
 2             using JLI I shut that story down by telling them it wasn't true. It is true. kids
               are getting hooked on this thing and they don't even understand half the time
 3
               that it has nicotine in it! Little kids.. like 14 and 15 year olds. They try to come
 4             in my shop and we tell them it is 21 and over and get them out... but it is REALLY
               bad!
 5
               I have kids calling and trying to order using delivery services as well. We will only
 6             allow pickup and delivery for regular customers whose ID we have
               already checked... but they TRY and that worries me.. because the smoke shops
 7             and bodegas are NOT checking that the person they are picking up for is old
               enough to buy the product.
 8
               I agree that it is certainly less hazardous than smoking... but to
 9             intentionally increase the addictiveness of nicotine seems really irresponsible
               and makes me feel like Big Tobacco pushing people onto a really addictive
10             product. I just don't think that it is necessary and I don't feel good about it.
11             Anyway... if there is any info you have that might make me feel better about selling
               it let me know... or if you could send me ingredient listing (I know Pax applied for
12
               the patent on the liquid with the nicotine salts so it should be ok to share now?) I
13             would appreciate it. 138

14             138.    Another example came just days later. On April 28, 2017, JLI held a science

15   meeting discussing the scientific information in JLI’s possession with outside scientists. Notes

16   from the meeting state that “concern was raised that because the nicotine update [sic] is slightly
17   faster the data could be interpreted as feeding an addiction faster. Given the current climate with
18
     addictions to OxyContin how the data is presented needs to be considered carefully.” 139
19
               139.    Additionally, Dan Myers wrote to Adam Bowen in October 2017 that “single puff
20
     data from Juul suggests that a small number of puffs, at the beginning of the pod’s lifetime, may
21

22   contain 2-3X” the levels of nicotine in the puffs from the rest of the pod, “i.e., 200-300

23   [μ]g/puff.” 140 This is consistent with a central goal of the product’s design: capturing “users with

24   the first hit.” 141
25

26

27   138
         INREJUUL_00264888-INREJUUL_00264890.
     139
         INREJUUL_00230416.
28   140
         INREJUUL_00434580-INREJUUL_00434590.
     141
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
       https://www.reuters.com/investigates/special-report/juul-ecigarette.
           Page 49                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 57 of 313 PageID: 57


 1             140.   None of this information was a surprise, nor did it cause JLI or the Management

 2   Defendants to change JLI’s products or marketing. In fact, they embraced it. On November 3,
 3
     2017, Steven Hong, JLI’s Director of Consumer Insights, described JUUL’s “design and chemical
 4
     formulation (fast acting nic salts)” as JLI’s “ace in the hole” over the competition. 142
 5
               141.   The following year, JLI and the Management Defendants obtained even more
 6
     evidence that the amount of nicotine in JUULpods was needlessly high. By no later than May of
 7

 8   2018, JLI had completed Phase I of “Project Bears,” a JLI study of smoker and vaper nicotine

 9   strength preferences. The results showed that “[a]cross the smoker segments, product liking is very
10   similar[,]” and the “heaviest smokers (21+ cigs) like 1.7% more than higher strengths” such as 3%
11
     and 5%. 143 Similarly, “for those who evaluated the 5% pod, when given the choice of lower level
12
     pod strengths, at least half would choose a lower strength pods.” 144
13
               142.   The same tests also showed that, contrary to JLI’s expectations, smokers did not
14

15   increase their use of the 1.7% formulation relative to the 5% formulation in order to achieve

16   nicotine satisfaction. “Smoking volume does seem to be a driver of vaping volume, but this does

17   not vary much by strength within a given smoker type.” 145
18
               143.   Thus, Project Bears revealed that 5% JUULpods delivered more nicotine than
19
     necessary to satisfy cigarette smokers, even those characterized as “heavy” smokers. 146
20
               144.   At some point during the coordination between JLI, the Management Defendants,
21
     and Altria, but no later than the due-diligence period for Altria’s investment in JLI, either JLI
22

23   (through its employees) or one or more of Defendants Bowen, Monsees, Pritzker, Huh, and Valani

24   provided Altria with a copy of the Project Bears findings. 147

25

26
     142
        INREJUUL_00228928-INREJUUL_00228930.
27   143
         INREJUUL_00260068.
     144
         INREJUUL_00260065.
28   145
         INREJUUL_00244200.
     146
         Id.
     147
         Id.
           Page 50                                                                           COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 58 of 313 PageID: 58


 1             145.   Nonetheless, JLI, the Management Defendants, and Altria have maintained and

 2   promoted the 5% JUULpods as JLI’s flagship offering of JUULpods although they knew that even
 3
     current smokers prefer a lower nicotine content. They pushed the 5% JUULpod because it hooked
 4
     users faster and kept them addicted to nicotine. 148
 5
               146.   In addition to Project Bears, JLI and the Management Defendants (and potentially
 6
     Altria) were aware of other internal studies that established that its 5% JUUL pod product would
 7

 8   not be a successful cessation tool, as it was not attractive to an audience looking to reduce cigarette

 9   consumption. 149
10             5.     JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive to Non-
11                    Smokers and Easy for Young People to Use Without Detection.

12             147.   Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”

13   from the first puff, JLI designed its product to look appealing to youth and non-smokers. In January
14   2015, six months before JUUL’s launch, JLI’s Marketing Director, Sarah Richardson, identified
15
     “key needs” for JUUL’s PR strategy, including “Establish premium positioning to entice the
16
     “masses” to follow the trend setters; own the “early adopter” /”cool kid” equity as we build out
17
     volume”, and highlighted that “JUUL deliberately doesn’t resemble e-cigs or cigalikes” that are
18

19   “awkward” and “douche-y”. 150 Instead, JUUL is “elegant” and “cool”.

20             148.   JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

21   new. Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face
22   “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young
23
     smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,
24

25

26

27

28   148
         Id.
     149
         Id.
     150
         INREJUUL_00057291 et seq.
           Page 51                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 59 of 313 PageID: 59


 1   belonging and group acceptance, while at the same time emphasizing ‘doing one’s own thing.’”151

 2   Again, JUUL followed the cigarette playbook verbatim.
 3
               149.   JLI knew that among its target audience, young people, cigarette smoking had
 4
     become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and
 5
     excitement, totally different from the image of addicted cigarette smokers huddling outside their
 6
     workplaces in the cold to get their nicotine fix.
 7

 8             150.   Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL emits

 9   a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the JUUL device
10   does not produce large plumes of smoke. Instead, the vapor cloud is very small and dissipates very
11
     quickly, allowing for concealed use. As a result, young users can, and do, use JUUL—in class or
12
     at home—without detection.
13
               151.   The JUUL device is also designed to be small and discrete. Fully assembled, the
14

15   device is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory stick

16   and can be charged in a computer’s USB drive. This design allows the device to be concealed in

17   plain sight, camouflaged as a thumb-drive, for use in public spaces, like schools and even charged
18
     in school computers. JLI has been so successful in emulating harmless technology that its small,
19
     rectangular devices are often mistaken for—or passed off as—flash drives. According to one high
20
     school senior, “that’s what people tell the teachers a lot, too, if you charge it in class, they’ll just
21
     say it’s my flash drive.”
22

23

24

25

26

27

28
     151
        Internal RJR Memo, Claude Teague, Research Planning Memorandum on Some Thoughts About New Brands of
       Cigarettes for the Youth Market, (Feb. 2, 1973).
           Page 52                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 60 of 313 PageID: 60


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
               152.   The ability to conceal a JUUL is part of the appeal for adolescents. The devices are
17
     small and slim, so they fit easily in a closed hand or a pocket. The ease and simplicity of use—
18
     there is nothing to light or unwrap, not even an on-off switch—also make it possible to covertly
19

20   use a JUUL behind a turned back, which has become a trend in many schools. As a police officer

21   told reporters, JUUL use is “incredibly prevalent in schools,” including both high schools and
22   middle schools, and that it is hard to catch kids in the act of using JUUL because the device does
23
     not produce a large vapor cloud. As the officer explained, students will “just take a little hit or puff
24
     off them and then can hold the vapor in their mouth for a little while . . . There’s minimal vapor.
25
     They’ll also just blow into their sleeve or into their hoodie.” 152 Finding new ways to hide the ever-
26
     concealable JUUL has spawned products designed just for that purpose, such as apparel that allows
27

28
     152
        Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-trend-juuling-
       at-school.
           Page 53                                                                             COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 61 of 313 PageID: 61


 1   the wearer to use the device while it is concealed in the drawstring of a hoodie or the strap of a

 2   backpack. 153
 3
               153.   Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and
 4
     high-tech, which made it appealing to youth. JLI co-founder Bowen drew on his experience as a
 5
     design engineer at Apple Inc. to make JUUL resonate with Apple’s popular aesthetics. This high-
 6
     tech style made JUULs look “more like a cool gadget and less like a drug delivery device. This
 7

 8   wasn’t smoking or vaping, this was JUULing.” 154 The evocation of technology makes JUUL

 9   familiar and desirable to the younger tech-savvy generation, particularly teenagers. According to
10   a 19-year-old interviewed for the Vox series By Design, “our grandmas have iPhones now, normal
11
     kids have JUULs now. Because it looks so modern, we kind of trust modern stuff a little bit more
12
     so we’re like, we can use it, we’re not going to have any trouble with it because you can trust it.”155
13
     A 16-year-old agreed, explaining that “the tech aspect definitely helps people get introduced to it
14

15   and then once they’re introduced to it, they’re staying, because they are conditioned to like all

16   these different products. And then this is another product. And it’s just another product. Until

17   you’re addicted to nicotine.” 156
18
               154.   JUUL’s design also included an LED light, which allowed users to active “party
19
     mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by the
20
     user by waving the JUUL device back and forth until the white LED light starts flashing multiple
21
     colors, so that the rainbow colors are visible while the person inhales from the JUUL device. “Party
22

23   mode” can also be permanently activated on the JUUL by the user quickly and firmly slapping the

24   JUUL against the palm of the hand, until the LED light starts flashing multiple colors permanently.
25   Party mode on the JUUL is described by users to be “like an Easter egg in a video game” and
26

27   153
         Evie Blad, ‘Juuling’ and Teenagers: 3 Things Principals and Teachers Need to Know, EDUC. WK. (July 18,
       2018), https://www.edweek.org/ew/articles/2018/07/18/juuling-and-teenagers-3-things-principals-and.html.
28   154
         How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018), https://www.youtube.com/watch?v=AFOpoKBUyok.
     155
         Id.
     156
         Id.
           Page 54                                                                            COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 62 of 313 PageID: 62


 1   allows for “some cool tricks that are going to drive [] friends crazy.” 157 This feature was another

 2   characteristic that set JUUL apart from other e-cigarettes on the market, and made it even more
 3
     appealing and “cool” to young users.
 4

 5

 6

 7

 8

 9
10

11

12

13

14             155.    According to Dr. David Kessler, a former Commissioner of the FDA and current

15   Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental design
16   appears to ease young people into using these e-cigarettes and ultimately, addiction.” 158 Dr.
17
     Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high nicotine
18
     content, discreet vapor cloud, and use of flavors as design features that appeal to youth. 159 On
19
     April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the popularity of
20

21   JUUL products among youth” and stated that this popularity may be related to “the product

22   design.” 160 As a result, the FDA requested documents related to product design, including its

23

24

25
     157
         Jon Hos, Getting Your Juul Into Party Mode, (Jul. 12, 2018), https://vapedrive.com/getting-your-juul-into-party-
26     mode.
     158
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES (July 31,
27     2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
     159
         Id.
28   160
         Letter from Matthew R. Holman, Director of the Office of Science at the Center for Tobacco Products, to Ziad
       Rouag, Vice President of Regulatory & Clinical Affairs, JUUL Labs, Inc. (Apr. 24, 2018),
       https://www.fda.gov/media/112339/download.
           Page 55                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 63 of 313 PageID: 63


 1   “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,” “flavors,” and

 2   “features such as: appearance, or lack thereof, or plume . . . [and] USB port rechargeability.”
 3
               6.     JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors Without
 4                    Ensuring the Flavoring Additives Were Safe for Inhalation.

 5                    a.      JIL Develops Flavored JUUL Products That Would Appeal to Youth.

 6             156.   Cigarette companies have known for decades that flavored products are key to
 7   getting young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum: Youth
 8
     Cigarette – New Concepts, specifically noted the “well known fact that teenagers like sweet
 9
     products.” 161 A 1979 Lorillard memorandum concluded that younger customers would be
10
     “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the “Life
11

12   Savers” candy company to determine which flavors enjoyed the widest appeal among youth. 162

13             157.   Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United

14   States Tobacco Company) described the initiation of new customers through flavored products as
15   “the graduation theory”:
16
               New users of smokeless tobacco—attracted to the product for a variety of reasons—
17             are most likely to begin with products that are milder tasting, more flavored, and/or
               easier to control in the mouth. After a period of time, there is a natural progression
18             of product switching to brands that are more full-bodied, less flavored, have more
               concentrated “tobacco taste” than the entry brand. 163
19
               158.   A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street
20

21   Journal that “They talked about graduation all the time—in sales meetings, memos and manuals

22   for the college program. It was a mantra.” 164
23

24   161
         Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth Cigarette—New
       Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
25     https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.
     162
         Flavored Tobacco FAQs, Students Working Against Tobacco,
26     http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%20and%20Facts.pdf
       (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No. 81513681/3691) (last visited Mar. 27.
27     2020).
     163
         G.N. Connolly, The marketing of nicotine addiction by one oral snuff manufacturer, 4 TOBACCO CONTROL 73-79
28     (1995), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1759392/pdf/v004p00073.pdf.
     164
         Alix Freedman, Juiced Up: How a Tobacco Giant Doctors Snuff Brands to Boost Their ‘Kick,’ WALL ST. J. (Oct.
       26, 1994), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=mlch0185.
           Page 56                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 64 of 313 PageID: 64


 1             159.    A 2004 study found that seventeen-year-old smokers were more than three times as

 2   likely as those over the age of twenty-five to smoke flavored cigarettes, and they viewed flavored
 3
     cigarettes as safer. 165
 4
               160.    In June 2015, JUUL came to market in four flavors including tabaac (later renamed
 5
     tobacco), fruut (later renamed fruit medley), bruulé (later renamed crème brulee), and miint (later
 6
     renamed mint).
 7

 8

 9
10

11

12

13

14             161.    JUUL later offered other kid-friendly flavors, including cool mint, cucumber, and
15
     mango.
16

17

18

19

20

21

22

23             162.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first major

24   anti-tobacco action pursuant to its authority under the Family Smoking Prevention and Tobacco
25   Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health and Human
26
     Services Assistant Secretary Howard Koh, MD, MPH, said at a news conference held to announce
27

28
     165
        Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. TIMES (Sept. 22, 2009),
       https://www.nytimes.com/2009/09/23/health/policy/23fda.html.
           Page 57                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 65 of 313 PageID: 65


 1   the ban. 166 In January 2020, the FDA banned flavored e-cigarette pods, other than “Tobacco” and

 2   “Menthol” flavors, in response to “epidemic levels of youth use of e-cigarettes” because these
 3
     products are “so appealing” to children.” 167
 4
               163.    The availability of e-liquids in flavors that appeal to youth increases rates of e-
 5
     cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to
 6
     seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried
 7

 8   the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in

 9   the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes
10   “because they come in flavors I like.” 168
11
               164.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by
12
     making it easier and more pleasant to ingest nicotine. 169 Research has shown that adolescents
13
     whose first tobacco product was flavored are more likely to continue using tobacco products than
14

15   those whose first product was not flavored.

16             165.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL

17   was of a flavored JUUL pod. 170
18

19

20

21   166
          Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove, Candy, and Fruit
       Flavors, WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-cessation/news/20090922/fda-bans-
22     flavored-cigarettes#2.
      167
           U.S. Food & Drug Admin., FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-
23       cigarettes that Appeal to Children, Including Mint (Jan. 22, 2020), https://www.fda.gov/news-events/press-
         announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-
24       children.
     168
          See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-2014,
25     314 JAMA 1871 (2015). Another peer-reviewed study concluded that young adults who use electronic cigarettes
       are more than four times as likely to begin using regular cigarettes as their peers who have not used e-cigarettes.
26     See Brian A. Primack, et al. Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use Among
       Tobacco-Naïve US Young Adults, 131 AM. J. MED. 443.e1 (2018).
27   169
          See U.S. Dep’t of Health & Human Servs., How Tobacco Smoke Causes Disease: The Biology and Behavioral
       Basis for Smoking-Attributable Disease: A Report of the Surgeon General, Chapter 4 (Centers for Disease Control
28     and Prevention ed. 2010), https://www.ncbi.nlm.nih. gov/books/NBK53018/ #ch4.s92.
     170
          Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based Electronic Cigarettes. 1
       JAMA NETWORK OPEN e183535 (2018), https:// doi:10.1001/jamanetworkopen.2018.3535.
           Page 58                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 66 of 313 PageID: 66


 1             166.    Research shows that when youth see advertisements for flavored e-cigarettes, they

 2   believe the advertisements and products are intended for them. 171
 3
               167.    Flavors like mint and menthol are attractive to youth. According to Robin Koval,
 4
     CEO and president of Truth Initiative, mint and menthol are among the most popular flavors for
 5
     youth and that “[w]e also know, as does the tobacco industry, that menthol has been and continues
 6
     to be the starter flavor of choice for young cigarette users.” According to the FDA, “younger
 7

 8   populations have the highest rate of smoking menthol cigarettes” and “menthol in cigarettes is

 9   likely associated with increased initiation and progression to regular [] cigarette smoking.” 172
10             168.    A significant majority of under-age users chose flavored e-cigarette products. 173 By
11
     at least early 2017, JLI knew that its flavors had attracted young people and non-smokers in
12
     droves. 174 Instead of taking corrective action or withdrawing the kid friendly flavors, JLI
13
     capitalized on their popularity with kids continued to promote JUUL’s flavors. In a social media
14

15   post from August 2017, for example, JLI tweeted “Beat The August Heat with Cool Mint” and

16   “Crisp peppermint flavor with a pleasant aftertaste.” 175 In another August 2017 tweet, JLI

17   compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert without the spoon
18   with our Creme Brulee #JUULpods.” 176
19

20

21
     171
           D.C. Petrescu, et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of Tobacco Smoking?
         An Experimental Study, 26 TOBACCO CONTROL 421 (2016); Julia C. Chen-Sankey et al., Perceived Ease of
         Flavored E-Cigarette Use and E-Cigarette Use Progression Among Youth Never Tobacco Users, 14 PLOS ONE 1
22       (2019).
      172
           Preliminary Scientific Evaluation of the Possible Public Health Effects of Menthol Versus Nonmenthol Cigarettes
23       at 5, FDA, https://www.fda.gov/media/86497/download (last visited Mar. 28, 2020).
     173
          Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 322 JAMA 2095 (2019),
24     https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an estimated 72.2% . . . of high school
       students and 59.2% . . . of middle school students used flavored e-cigarettes. . . .").
25   174
          See INREJLI_00265068 (Feb. 13, 2017 internal JLI email string:

26

27   175
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
28   176
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
       campaigns/#3da1e11b14f9.
           Page 59                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 67 of 313 PageID: 67


 1             169.    JLI asserts that it did not intend its flavors to appeal to underage users. After eleven

 2   Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-cigarette flavors,
 3
     JLI visited Capitol Hill and told Senators that it never intended its products to appeal to kids and
 4
     did not realize they were using the products, according to a staffer for Senator Richard Durbin 177.
 5
     JLI’s statements to Congress—which parallel similar protests of innocence by cigarette company
 6
     executives—were false.
 7

 8             170.    A former JUUL manager, who spoke to The New York Times on the condition that

 9   his name not be used, said that within months of JUUL’s 2015 introduction, it became evident that
10   teenagers were either buying JUULs online or finding others who made the purchases for them.
11
     Some people bought more JUUL kits on the company’s website than they could individually use—
12
     sometimes ten or more devices at a time. “First, they just knew it was being bought for resale,”
13
     said the former senior manager, who was briefed on the company’s business strategy. “Then, when
14

15   they saw the social media, in fall and winter of 2015, they suspected it was teens.” 178

16             171.    JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

17   well. By positioning JUUL pods as a flavor-oriented product rather than a system for delivering a
18   highly addictive drug, JLI deceptively led users to believe that JUUL pods were not only healthy
19
     (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without guilt or
20
     adverse effect.
21
                       b.      Defendants Developed and Promoted the Mint Flavor and Sought to
22
                               Preserve its Market.
23
               172.    While JLI and the Management Defendants were developing and marketing their
24
     flavored products to appeal to and recruit youth, Altria, recognizing the value of those young
25
     “replacement smokers” committed itself to the cause. With the shared goal to grow the number of
26

27
     177
          Lorraine Woellert & Sarah Owermohle, Juul Tries to Make Friends in Washington as Regulators Circle,
28       POLITICO (Dec. 28, 2018), https://www.politico.com/story/2018/12/08/juul-lobbying-washington-1052219.
     178
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. TIMES (Aug. 27,
       2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
           Page 60                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 68 of 313 PageID: 68


 1   nicotine-addicted users, and as detailed further herein, JLI’s leadership, the Management

 2   Defendants, and Altria set out to do whatever was necessary to create and preserve the lucrative
 3
     market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the
 4
     support of the Management Defendants, chemically and socially engineered its mint pods to
 5
     become the most popular “flavor” among youth, including through extensive surveillance of youth
 6
     behavior and preferences, all while seeking to conceal mint’s appeal to youth.
 7

 8             173.    In July 2013, Reynolds American Inc. 179 released the Vuse, the first-known

 9   cartridge-based nicotine salt e-cigarette to reach the domestic market. 180 Altria entered the nicotine
10   salt market one month later, with the MarkTen cig-a-like. 181 JLI would enter the market in June
11
     2015.
12
               174.    Though mint was one of the least popular e-cigarette flavor categories with youth
13
     in 2015, trailing the fruit and dessert categories, 182 Reynolds, Altria and JLI had all introduced
14

15   mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds

16   had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup. 183 By February

17   2015, Altria’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory head),
18   released a Winter Mint flavor for MarkTen.
19
               175.    Unlike Reynolds and Altria, which released mint products after first releasing a
20
     menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017
21
     around the same time it released its mango JUULpods.
22

23

24   179
         Reynolds is now a wholly owned subsidiary of British American Tobacco.
     180
         See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s launch in 2013, all of
25     our closed systems available for sale nationally (i.e., Vuse Solo, Vuse Ciro, Vuse Vibe, and Vuse Alto) include
       nicotine salts.”).
26   181
         Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen Original “contain … acetic
       acid, benzoic acid, and lactic acid.”).
27   182
         See M.B. Harrell et al., Flavored E-cigarette Use: Characterizing Youth, Young Adult, and Adult Users, 5
       PREVENTIVE MEDICINE REPS. 33-40, § 3.3 (Mar. 2017),
28     https://www.sciencedirect.com/science/article/pii/S2211335516301346.
     183
         See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014),
       https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
           Page 61                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 69 of 313 PageID: 69


 1             176.    JLI’s flavored JUULpods were particularly popular with its underage users and,

 2   when mango was introduced, it was the underage user’s flavor of choice.
 3
               177.    JLI, the Management Defendants, and Altria recognized both the potential of using
 4
     flavors to hook kids and the inevitability that the government would seek to regulate said flavors.
 5
     So, they sought to solidify the market presence of a “substitute” youth-friendly flavor—mint—
 6
     which might escape regulation and preserve JLI’s astronomical sales figures.
 7

 8                             (i)      JLI Manipulates Chemistry of Mint JUUL Pods.

 9             178.    One recent study found that JLI’s mango had the lowest free-base content, making

10   it the least harsh formula; and that mint had the highest free-base content (30% more free-base
11
     than mango), making mint the formula with the strongest nicotine impact: 184
12

13

14

15

16

17

18

19

20            Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’
               179.    These findings evidence JLI, the Management Defendants, and the Altria
21

22   Defendants’ plan to make the flavor whose lifespan they were working hard to preserve the most

23   potent when it got into the hands of nonsmokers, including youth.

24

25

26

27

28   184
        See Duell AK, et al. Nicotine in Tobacco Product Aerosols:
       “It's Déjà vu All Over Again,” 5 TOBACCO CONTROL (Dec. 17, 2019),
       https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-055275.full.pdf.
           Page 62                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 70 of 313 PageID: 70


 1                     c.      JLI’s Youth Surveillance Programs Confirmed that Mint JUUL Pods
                               are Preferred by Teens.
 2
               180.    In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the
 3

 4   former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.

 5             181.    One part of this initiative included studying consumer reactions to flavor names.

 6   By February 2018, McKinsey & Company had provided a roadmap to JLI’s Consumer Insights
 7   department, which included multiple flavor studies including a flavor “likability” tests, which was
 8
     carried out under JUUL’s marketing and commercial department. 185
 9
               182.    In April 2018, JLI received a document request from the FDA on April 24, 2018,
10
     seeking information about the design and marketing of JLI’s products, among other things. 186
11

12             183.    In response, JLI announced a commitment of $30 million to youth prevention

13   efforts and began sending JLI representatives to schools to present what were essentially

14   advertising campaigns for JUUL products. This conduct resulted in a Warning Letter from the
15
     FDA’s Center for Tobacco Products to JLI in September 2019. 187
16
               184.    Under the guise of this youth prevention program, JLI directly studied 13- to 17-
17
     year-old teens’ e-cigarette flavor preferences. 188 These studies, undertaken at a time when JLI and
18

19   Altria were coordinating their activities, asked teens to rank a variety of e-cigarette flavors in terms

20   of appeal, and included the names of current JUUL flavors, JUUL flavors under development, and

21   flavors offered by JLI’s competitors. Though they were not made public, through document
22   requests, two such studies have been identified from April 2018.
23

24

25

26   185
         INREJUUL_00053172.
     186
         Matthew Holman, U.S. Food & Drug Admin., to Ziad Rouag, Juul Labs, Inc., Letter from Director of Office of
27     Science, Center for Tobacco Products (Apr. 24, 2018), https://www.fda.gov/media/112339/download.
     187
         Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9, 2019),
28     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
       inc-590950-09092019.
     188
         INREJUUL_00121627 (preliminary slides); INREJUUL_00124965 (data).
           Page 63                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 71 of 313 PageID: 71


 1             185.    The first study, carried out by McKinsey & Company, generated over 1,000

 2   responses from teens aged 13 to 17 years old.189 The second study, conducted by DB Research,
 3
     appears to have gathered data from a focus group of 16 kids in Bethesda, Maryland, and Baltimore,
 4
     Maryland. 190
 5
               186.    Both studies found that teens’ co-favorite JUUL flavors were mango and mint, and
 6
     that teens found only one third-party flavor more desirable than mango and mint: “Cotton Candy”
 7

 8   (McKinsey) 191 and “Fruit Loops” (DB Research). 192

 9             187.    Though the McKinsey study did not survey teens’ preference for menthol, the DB
10   Research study did and found that while 28% of teens found menthol appealing, 72% of teens
11
     liked mint. 193
12
               188.    In other words, these surveys showed that teens respond to mint the way they
13
     respond to their favorite candy flavors and respond to Menthol the way they respond to traditional
14

15   tobacco flavors typically disfavored by youth. This is unsurprising, as the “Mint” flavor was

16   designed not to taste like a Menthol cigarette. Users have described JLI’s Menthol flavor as

17   “tast[ing] like a [N]ewport” cigarette that “doesn’t have that good peppermint taste like [C]ool
18
     [M]int.” 194
19
               189.    Because of these and other studies, JLI, the Management Defendants, and the Altria
20
     Defendants knew that mint is an attractive flavor for kids. According to Siddharth Breja, who was
21
     senior vice president for global finance at JLI, after JLI pulled most flavored pods, including
22

23   mango, from the market in a purported attempt to reduce youth usage of JUUL, then-CEO Kevin

24   Burns said that “[y]ou need to have an IQ of 5 to know that when customers don’t find mango they

25

26   189
         Id.
     190
         INREJUUL_00035325.
27   191
         INREJUUL_00124965.
     192
         Id.
28   193
         INREJUUL_00035325.
     194
         Reddit, How does Classic Menthol Compare to Cool Mint,
       https://www.reddit.com/r/juul/comments/7wo39m/how_does_classic_menthol_compare_to_cool_mint/.
           Page 64                                                                           COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 72 of 313 PageID: 72


 1   buy mint.” 195 And it was public knowledge that mint and menthol have a well-documented history

 2   of facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before Congress:
 3
               [it is] completely false to suggest that mint is not an attractive flavor to children.
 4             From candy canes to toothpaste, children are introduced to mint flavor from a
               young age. Not only do children enjoy mint, but it has special properties that make
 5             it an especially dangerous flavor for tobacco. Menthol’s anesthetic properties cool
               the throat, mask the harshness of nicotine, and make it easier for children to start
 6             using and continue using tobacco products. The impact of mint and menthol flavors
               on increasing youth tobacco addiction is well documented. 196
 7

 8
               190.   If the purpose of these youth prevention studies was to “better understand how
 9
     different flavor profiles appeal to different age groups to inform youth prevention,” as the
10
     McKinsey slides presenting that study’s findings indicate, the lesson for JLI, the Management
11

12   Defendants, and the Altria Defendants was that teens like mint as much or more than any other

13   JUUL flavor, including mango, fruit medley, crème brulee, cucumber, and more than a dozen other
14   candy-like flavors produced by third-parties for use with the JUUL device.
15
               191.   With that knowledge and with no genuine interest in youth prevention, and as
16
     detailed below, JLI, the Management Defendants, and Altria committed to work to preserve mint
17
     as a flavor for as long as possible. Indeed, to further this goal, Defendants Pritzker and Valani
18

19   poured additional money into JLI a mere two months later as part of a $600 million funding

20   round. 197

21             192.   By keeping mint on the market long after other flavors were pulled, these
22   Defendants continued to expand the number of addicted e-cigarette users.
23

24

25   195
          Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y. TIMES
         (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html.
26   196
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. 3 (2019) (statement of Jonathan P. Winickoff, American
27     Academy of Pediatrics). ,
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff%20AAP%20Testi
28     mony.pdf.
     197
          Alex Wilheim & Jason D. Rowley, JUUL Raises $650M Of Its $1.25B Mega-Round, CRUNCHBASE (Jul. 10,
       2018), https://news.crunchbase.com/news/juul-raises-650m-of-its-1-25b-mega-round/.
           Page 65                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 73 of 313 PageID: 73


 1   D.        Defendants Developed and Implemented a Marketing Scheme to Mislead Users into
               Believing that JUUL Products Contained Less Nicotine Than They Actually Do and
 2             Were Healthy and Safe.
 3             193.   Having created a product designed to hook users to its nicotine, JLI had to mislead
 4
     users into believing JUUL was something other than what it actually was. So, the company
 5
     engaged in a years’ long campaign to downplay JUUL’s nicotine content, nicotine delivery, and
 6
     the unprecedented risks of abuse and addiction JUUL poses. Defendants devised and knowingly
 7

 8   carried out a material scheme to defraud and addict users by (a) misrepresenting the nicotine

 9   content, nicotine delivery profile, and risks of JUUL products, (b) representing to the public that

10   JUUL was a smoking cessation tool, and (c) using third-party groups to spread false and
11
     misleading narratives about e-cigarettes, and JUUL in particular.
12
               1.     The Defendants Knowingly Made False and Misleading Statements and
13                    Omissions Concerning JUUL’s Nicotine Content.
14             194.   As part of their strategy to market to youth and nonsmokers, JLI and the
15   Management Defendants also did not effectively inform users that JUUL products contain
16
     nicotine. Despite making numerous revisions to JUUL products’ packaging since 2015, JLI did
17
     not include nicotine warnings until forced to do so in August 2018. 198
18
               195.   Moreover, many of JUUL’s advertisements, particularly prior to November 2017,
19

20   also did not mention that JUUL contained nicotine. In the first year after JUUL’s launch, not one

21   of JLI’s 171 promotional emails said anything about the nicotine content in JUUL products. 199 For

22   example, in a July 11, 2015 email, JLI advertised its promotional events with the text, “Music, Art,
23
     & JUUL. What could be better? Stop by and be gifted a free starter kit.” 200 This email did not
24

25
     198
         See INREJUUL_00444332 (2015 image of JLI packaging). The JLI packaging originally included such warnings
26     about nicotine, but were removed during various rounds of revisions, see e.g., INREJUUL_00021583-586 at 583
       (2014 image of JLI packaging containing handwritten revisions of the original language).
27   199
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 25 (Jan. 31, 2019),
28     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     200
         Check out our JUUL events this Summer, JUUL (hello@juulvapor.com) (July 11, 2015),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/email/large/email_2.jpg.
           Page 66                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 74 of 313 PageID: 74


 1   mention that JUULpods contain nicotine, nor did it say that JUUL or the free starter kits were

 2   intended for adults only.
 3
               196.   Similarly, none of JLI’s 2,691 tweets between June 2015 and October 6, 2017
 4
     mentioned that JUUL contained nicotine. 201 For example:
 5
               A.     On August 7, 2015, JLI tweeted, “Need tix for @cinespia 8/15? We got you. Follow
 6                    us and tweet #JUULallnight and our faves will get a pair of tix!” 202 This tweet did
                      not mention that JUUL contained nicotine.
 7

 8             B.     On July 28, 2017, JLI tweeted an image of a Mango JUULpod next to mangos
                      captioned “#ICYMI: Mango is now in Auto-ship! Get the #JUULpod flavor you
 9                    love delivered & save 15%. Sign up today.” 203 This tweet did not mention that
                      JUUL contained nicotine.
10

11             C.     On August 4, 2017, JLI tweeted “Beat The August Heat with Cool Mint” and “Crisp
                      peppermint flavor with a pleasant aftertaste,” captioned “A new month means you
12                    can stock up on as many as 15 #JUULpod packs. Shop now.” 204 This tweet did not
                      mention that JUUL contained nicotine.
13
               D.     On August 28, 2017, JLI tweeted “Do you brulée? RT [re-tweet] if you enjoy
14                    dessert without the spoon with our Creme Brulee #JUULpods.” 205 This tweet did
15                    not mention that JUUL contained nicotine.

16             197.   Even after Defendants added a nicotine warning to JUUL products, they continued

17   to mislead youth and the public about the amount of nicotine in a JUULpod. Every 5% strength
18
     JUUL pod package represents that one pod is equivalent to one pack of cigarettes. This statement
19
     is deceptive, false and misleading. As JLI’s regulatory head explained internally to former CEO
20

21

22

23
     201
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
24     Impact of Tobacco Advertising 25 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
25   202
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 7, 2015),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_18.jpg.
26   203
         JUUL Labs, Inc. (@JUULvapor), Twitter (July 28, 2017),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_38.jpg.
27   204
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
28   205
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
       campaigns/#3da1e11b14f9.
           Page 67                                                                                   COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 75 of 313 PageID: 75


 1   Kevin Burns in 2018, each JUUL pod contains “roughly twice the nicotine content of a pack of

 2   cigarettes.” 206
 3
               198.     In addition, and as JLI and the Management Defendants know, it is not just the
 4
     amount of nicotine, but the efficiency with which the product delivers nicotine into the
 5
     bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.
 6
     Most domestic cigarettes contain 10–15 mg of nicotine per cigarette 207 and each cigarette yields
 7

 8   between 1.0 to 1.4 mg of nicotine, 208 meaning that around 10% of the nicotine in a cigarette is

 9   typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver at
10   least 82% of the nicotine contained in a JUUL pod to the user. 209 JLI’s own internal studies suggest
11
     a nicotine transfer efficiency rate of closer to 100%. 210
12
               199.     Defendants also knew that the use of benzoic acid and nicotine salts in JUUL pods
13
     affects pH and facilitates “absorption of nicotine across biological membranes.” 211 JUUL’s e-
14

15   liquid formulation is highly addictive not only because it contains a high concentration of nicotine,

16   but because it contains a particularly potent form of nicotine, i.e., nicotine salts. Defendants knew

17   this, as Adam Bowen advised the Board of Directors at an October 2015 Board meeting on JLI’s
18   “nicotine salts patent application.” 212 And the Altria Defendants were aware of the research
19
     showing the potency of nicotine salts from their many years in the tobacco business.
20

21

22

23   206
          INREJUUL_00279931.
     207
           Neal L Benowitz & Jack E Henningfield, Reducing the Nicotine Content to Make Cigarettes less addictive, 22
24       TOBACCO CONTROL Supp. 1, i14-17 (2013), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632983/.
      208
           Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower Yield Cigarettes, 7
25       SMOKING AND TOBACCO CONTROL MONOGRAPH 161, 164
         (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf
26   209
          Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes,
       21 NICOTINE TOBACCO RESEARCH 1274 (2019), https://www.ncbi.nlm.nih.gov/pubmed/30346584 (about 82%, for
27     averages of 164 μg per puff).
      210
           See, e.g., INREJUUL_00023597 (finding 94% nicotine transfer efficiency with 4% benzoate formula).
28   211
          Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB.EXP.PHARMACOL.
       29(2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     212
          INREJUUL_00278408.
           Page 68                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 76 of 313 PageID: 76


 1             200.   JLI and Defendant Bowen, knowing that the Phase 0 results illustrated that the

 2   nicotine content was greater than they wanted to represent, sought to engineer test results that
 3
     differed from those results and were more consistent with JLI’s deceptive messaging. In May 2014,
 4
     within weeks of the Phase 0 study, JLI and Defendant Bowen carried out a second
 5
     pharmacokinetics study in New Zealand. This study was called the CH-1401, or the “Phase 1”
 6
     study. This study again examined the effects of inhaling aerosol from various 2% nicotine
 7

 8   solutions: nicotine benzoate (blend A), nicotine malate (blend B), and free-base nicotine (blend

 9   C). 213 In a further departure from the Phase 0 study, which used experienced e-cigarette users, the
10   Phase 1 study used subjects that had not previously ingested aerosolized nicotine vapor, and who
11
     had certainly never ingested aerosolized nicotine vapor from nicotine salts. As Defendants JLI and
12
     Bowen knew, this difference is critical. Just as first-time smokers would not inhale as much
13
     cigarette smoke as regular smokers, inexperienced (or “learning”) e-cigarette users will not inhale
14

15   vapor at a rate that maximizes nicotine delivery. 214 JLI’s decision to omit participants with

16   previous e-cigarette experience from the criteria for inclusion in CH-1401 resulted in artificially

17   deflated Cmax results. 215
18
               201.   The Cmax recorded in the Phase 1 study was approximately a third of that achieved
19
     by smoking a cigarette. Specifically, e-cigarette users recorded a Cmax of approximately 12.87
20
     ng/ml, compared with the 31.47 ng/ml Cmax resulting from smoking a Pall Mall. 216
21
               202.   In possession of the results from both the Phase 0 and Phase 1 studies, JLI
22

23   nevertheless decided to launch a 5% nicotine salt solution as its commercial product. An internal

24   memo explained JLI’s reasoning as follows: “[s]ince the Cmax of the [2%] nicotine salt was about

25

26

27
     213
         INREJUUL_00014159-INREJUUL_00014226.
28   214
         INREJUUL_00002526-INREJUUL_00002625.
     215
         Id.
     216
         Id.
           Page 69                                                                        COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 77 of 313 PageID: 77


 1   1/3 that of cigarettes, we chose a concentration of 5% for our commercial product (JUUL), which

 2   should provide a Tmax and Cmax consistent with a cigarette.” 217
 3
               203.   Instead of testing a 5% solution, JLI estimated the Cmax result of a 5% nicotine
 4
     solution using a model.218 But the Phase 0 data showed that a 4% benzoic acid / 5% nicotine
 5
     solution would have a higher Cmax and AUC than those of a cigarette, not one that was equal.
 6
               204.   JLI and the Management Defendants knew that JLI’s studies indicated that their
 7

 8   5% solution product was more potent and more addictive than a typical cigarette. But JLI and the

 9   Management Defendants then used their unsupported extrapolation of their flawed studies to
10   market JUUL as providing a nicotine experience on par with a cigarette, even though they designed
11
     JUUL to ensure that was not true. In reality, there were never any measured test results in accord
12
     with JLI’s marketing to distributors, retailers, and the public at large.
13
               205.   In the United States, the unsupported extrapolations from what appears to be the
14

15   Phase 1 study were used to create charts, which JLI posted on its website, shared with journalists,

16   sent to retailers, and distributed to third party promoters, showing that JUUL’s 5% solution

17   achieved a pk profile just below that of a cigarette. For example, the following chart appeared on
18
     the online publication TechCrunch: 219
19

20

21

22

23

24

25

26

27
     217
        INREJUUL_00351717-INREJUUL_00351719.
28   218
        Id.
     219
         Ryan Lawler, Vaporization Startup Pax Labs Introduces Juul, Its Next-Gen-E-Cigarette, TECH CRUNCH (Apr. 21,
       2015), https://techcrunch.com/2015/04/21/pax-juul/.
           Page 70                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 78 of 313 PageID: 78


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12             206.   Simultaneously, while providing extrapolated data to the public, Phase 1 was used

13   as the basis for representations to retailers that a 2% solution achieved a pk profile equaling that

14   of a cigarette. In a pitch deck dated March 25, 2015, and labeled as being intended for the
15
     convenience store distributor Core-Mark, JLI presented interim 220 Phase 1 data showing this
16
     equivalence: 221
17

18

19

20

21

22

23

24

25

26

27

28
     220
            See JLI00363360.
     221
           INREJUUL_00448896.
           Page 71                                                                        COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 79 of 313 PageID: 79


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12             207.   These misrepresentations to the public were not accidental, nor were they the work
13
     of a rogue employee. In a June 2014 Ploom Board meeting in London, the Ploom executives’
14
     presentation to the Board, which at that time included Defendants Bowen, Monsees, Pritzker, and
15
     Valani, explained the differences between the Phase 0 and Phase 1 results as “due to averaging
16

17   across more subjects with variability in puffing behavior.” 222 Their explanation did not note that

18   “variability in puffing behavior” was partly a result of the fact that participants in the Phase 0 study

19   were experienced e-cigarette users whereas the participants in the Phase 1 study were not. Thus,
20   Defendants Bowen, Monsees, Pritzker, and Valani were privy to both the Phase 0 and Phase 1
21
     results. And they knew that the data JLI (then Ploom) was pushing on the public was false and
22
     misleading, but none made any efforts to correct or withdraw those false and misleading
23
     statements. Aside from submitting the testing protocol and results of the Phase 0 study with the
24

25   ‘895 patent, JLI, Bowen, Monsees, Pritzker, and Valani otherwise ignored the Phase 0 study and

26   omitted it from public discussion of JUUL’s nicotine delivery.

27

28
     222
           INREJUUL_00016443-INREJUUL_00016507.
           Page 72                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 80 of 313 PageID: 80


 1             2.     JLI, the Management Defendants, and Altria Transmitted, Promoted and
                      Utilized Statements Concerning JUUL’s Nicotine Content that They Knew
 2                    Was False and Misleading.
 3             208.   As set forth above, the statements in JLI advertisements and on JUUL pod
 4
     packaging that each JUUL pod contains about as much nicotine as a pack of cigarettes are
 5
     deceptive, false and misleading. Defendants knew this.
 6
               209.   JLI and the Management Defendants caused deceptive, false and misleading
 7

 8   statements that a JUUL pod had an equivalent amount of nicotine as one pack of cigarettes to be

 9   distributed via the wires and mails. These Defendants have thus materially misrepresented the

10   nicotine content of JUUL products to the consuming public including Plaintiff, through acts of
11
     mail and wire fraud.
12
               210.    By no later than October 30, 2016 (and likely earlier), the JLI Website—which, as
13
     discussed above, the Management Defendants on JLI’s Board of Directors reviewed and
14
     approved—advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight,
15

16   approximately equivalent to 1 pack of cigarettes or 200 puffs.” 223 The language on the website

17   would later change, but still maintained the same fraudulent misrepresentation—i.e., that “[e]ach
18   5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.” 224
19
               211.   As noted above, JLI and the Management Defendants directed and approved the
20
     content of the JUUL website, and they also directed and approved the distribution channels for
21
     JUUL pods and deceptive, misleading and fraudulent statements regarding JUUL’s nicotine
22

23   content. And although they knew that these statements, which they caused to be transmitted over

24   the wires and mails, were untrue, JLI and the Management Defendants have made no effort to

25   retract such statements or correct their lies. Moreover, by no later than July 2018, James Monsees
26

27
     223
         JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
28     https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/
     224
         What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-is-Vaping-How-to-
       Vape
           Page 73                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 81 of 313 PageID: 81


 1   required JLI employees to personally seek his approval for the artwork on all JUUL and JUUL

 2   pod packaging. 225
 3
               212.    In addition to approving the JLI website, knowing that it contained deceptive,
 4
     misleading and false statements, JLI (through its employees) and the Management Defendants also
 5
     were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging
 6
     contained misrepresentations and omissions. At the same Board Meeting where Defendants
 7

 8   Pritzker, Huh, and Valani were installed as the Executive Committee, the Board directed JLI’s

 9   management on, among other things, “the need to rely on distributors and the challenges in
10   reaching customers otherwise.” 226
11
               213.    JUUL pod packages that were sent via U.S. mail stated that a single Juul pod is
12
     “approximately equivalent to about 1 pack of cigarettes.” 227 These statements, as well as the
13
     statements on the JLI website, are false and misleading.
14

15             214.    The statement on the JLI website, and in its advertisements and packaging, that

16   each JUUL pod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is

17   false and likely to deceive and mislead, because the actual amount of nicotine contained in a JUUL
18   pod is as much as twice as high as that in a pack of cigarettes.
19
               215.    AGDC and Altria Client Services greatly expanded the reach of this fraud by
20
     providing their retail and distribution might for JLI products, causing millions of JUUL pods to be
21
     sent via U.S. mail with packaging stating that JUUL pods contain only 5% nicotine by weight and
22

23   are “approximately equivalent to about 1 pack of cigarettes.” 228 JLI, the Management Defendants,

24   and the Altria Defendants knew that these statements were false and misleading, but nevertheless

25   utilized JUUL product packing, marketing and advertising to maintain their fraud.
26

27
     225
          JLI10045538
28   226
         INREJUUL_00278408.
     227
         Juul Labs, Inc., Twitter, (Feb. 14, 2018), https://twitter.com/JUULvapor/status/963844069519773698,
     228
         Id.
           Page 74                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 82 of 313 PageID: 82


 1          216.    The Altria Defendants knew in 2017 that a JUUL pod delivered more nicotine than

 2   one pack of cigarettes. In 2017, Altria, through its wholly owned subsidiary Nu Mark, launched
 3
     its MarkTen Bold e-cigarette, a relatively high-strength 4% formulation compared to the 2.5% and
 4
     3.5% strength MarkTen products initially offered. Even though JUUL was already on store shelves
 5
     and was rapidly gaining market share with its 5% nicotine formulation, Altria (through Nu Mark)
 6
     chose to bring a less potent 4% formulation to market.
 7

 8          217.    According to Altria’s own pharmacokinetic testing (likely conducted by Altria

 9   Client Services) as reflected in the chart below, this 4% less potent formulation was nevertheless
10   sufficient to raise plasma nicotine to levels approaching those generated by combustible cigarettes.
11
     In other words, the Altria Defendants’ own pharmacokinetic testing suggested the highly addictive
12
     nature of a 5% formulation, as such a formulation would readily equal or exceed the nicotine
13
     delivery profile of a combustible cigarette.
14

15

16

17

18

19

20

21

22    Figure 1: Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation.
23                                      MarkTen Bold 4%

24          218.    Based on its own internal knowledge, the Altria Defendants knew that a 5%

25   nicotine formulation would carry more nicotine than one pack of cigarettes. In addition to data
26   Altria and Altria Client Services received from JLI, their due diligence undoubtedly included a
27
     careful examination of JLI’s intellectual property, including the ’895 patent, which provides a
28
     detailed overview of nicotine benzoate’s pharmacokinetic profile.

       Page 75                                                                            COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 83 of 313 PageID: 83


 1           219.    Thus, JLI, the Management Defendants, and the Altria Defendants knew that the

 2   statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much
 3
     nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.
 4
     Neither the Altria Defendants nor JLI or the Management Defendants have made any effort to
 5
     correct or retract the false and misleading statements as to the true nicotine content in JUUL pods.
 6
     Instead, they have continued to misrepresent the product’s nicotine content and design, with the
 7

 8   goal of misleading and deceiving users.

 9           220.    From JUUL’s pre-release announcements to this day, JLI has continuously
10   represented that each pod is approximately equivalent to a pack of cigarettes. These claims, which
11
     JLI repeats widely in advertisements, press releases, and its web site, have been distributed via the
12
     wires and mails and disseminated by reputable and widely reliable sources that accepted those
13
     representations as true. 229
14

15           221.    Not only have JLI and the Management Defendants misrepresented or concealed

16   the actual amount of nicotine consumed via JUUL pods, but they also did not effectively or fully

17   inform users about the risks associated with the potent dose of nicotine delivered by JLI’s products.
18   Despite going through numerous revisions since 2015, the JUUL packaging did not include
19
     nicotine addiction warnings until JLI was forced to add them in August 2018. The original JUUL
20
     product labels had a California Proposition 65 warning indicating that the product contains a
21
     substance known to cause cancer, and a warning to keep JUUL pods away from children and pets,
22

23
     229
        See Truth Initiative, 6 Important Facts about Juul, https://truthinitiative.org/research-resources/emerging-
24   tobacco-products/6-important-facts-about-juul; Erin Brodwin, An E-cigarette with Twice the Nicotine of
     Comparable Devices is Taking over High Schools – and Scientists are Sounding the Alarm, BUSINESS INSIDER
25   (Apr. 30, 2018), https://www.businessinsider.com/juul-e-cig-vaping-health-effects-2018-3; Caroline Kee,
     Everything you Need to Know About the JUUL, Including the Health Effects, BUZZFEED NEWS (Feb. 5, 2018),
26   https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-effects; Jan Hoffman, The Price of
     Cool: A Teenager, a Juul and Nicotine Addiction, NEW YORK TIMES, (November 16, 2018),
27   https://www.nytimes.com/2018/11/16/health/vaping-juul-teens-addiction-nicotine.html; Sarah Milov, Like the
     Tobacco Industry, E-cigarette Manufacturers are Targeting Children, THE WASHINGTON POST, (Sept. 23, 2018)
28   https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-manufacturers-are-
     targeting-children/; Washington State Dep’t of Health, What are Vapor Products?,
     https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.
       Page 76                                                                                    COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 84 of 313 PageID: 84


 1   but contained no warnings specifically about the known effects, or unknown long-term effects, of

 2   nicotine or consuming e-cigarettes/inhaling nicotine salts. 230
 3
               222.     Moreover, the form of nicotine JUUL pods contain is particularly potent. JUUL’s
 4
     use of “strength” to indicate concentration by weight is also at odds with the industry standard of
 5
     reporting concentration by volume, 231 leading users to believe it contains less nicotine than other
 6
     formulations advertised as 6% nicotine, when JUUL pods in fact contain approximately the same
 7

 8   nicotine as a solution that is 6% nicotine by volume.

 9             223.     The “5% strength” statement in Defendants’ advertisements misrepresents the most
10   material feature of the JUUL product—the nicotine content—and has misled users to their
11
     detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine by
12
     volume, compound confusion among users by stating that JUUL pods contain “50 mg/ml,” which
13
     they do not. 232
14

15             224.     If JLI and the Management Defendants did not know when JLI released JUUL pods

16   that the “5% strength” representation in Defendants’ advertisements was misleading, they learned

17   that there was widespread confusion about the JUUL pods’ nicotine content. By 2017, studies
18   revealed that smokers did not understand “5% strength,” and some understood that phrase to mean
19
     5% of a cigarette. Though this was identified as a “pain point” for new users, 233 JLI and the
20

21   230
          See INREJUUL_00444332 (2015 image of JLI packaging). Note that JLI packaging originally included such
       warnings about nicotine, but were apparently removed during various rounds of revisions, see e.g.
22     INREJUUL_00021583 (2014 image of JLI packaging containing handwritten revisions of the original language.).
      231
          See, e.g., American E-Liquids Manufacturing Standards Association, E-Liquids Manufacturing Standards, § 1.05
23       (2017), https://www.aemsa.org/wp-content/uploads/2017/03/AEMSA-Standards-v2.3.3.pdf, (quantifying e-liquid
         nicotine content in terms of volume).
24   232
          See, e.g. Tracy Vapors, Starter Kit,
       http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-kit; Lindsey Fox,
25     JUUL Vapor Review, E-cigarette Reviewed, (Mar. 20, 2017), https://ecigarettereviewed.com/juul-review (“The
       nicotine content of the JUUL pods is always the same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette
26     Review, eCig One (Oct. 26, 2016) https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid
       contains 50 mg of nicotine per ml of e-liquid”); West Coast Vape Supply, Juul Starter Kit (July 18, 2019),
27     http://web.archive.org/web/20190718190102/https://westcoastvapesupply.com/products/juul-starter-kit (“5% . . .
       50 mg”); Vapor4Life, How Much Nicotine is In a JUUL? (Aug. 24, 2018), https://www.vapor4life.com/blog/how-
28     much-nicotine-is-in-a-JUUL/. “Each official JUUL pod contains a whopping 50mg of nicotine per milliliter of
       liquid (most other devices range from 3 to 30mg per milliliter.”
      233
          INREJUUL_00123540.
           Page 77                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 85 of 313 PageID: 85


 1   Management Defendants (and later the Altria Defendants) did nothing to stop or correct this

 2   confusion about the nicotine content.
 3
               225.   The “5% strength” statement in Defendants’ advertisements is also misleading. At
 4
     least two independent studies testing multiple varieties of JUUL pods have likewise found
 5
     significantly higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents,
 6
     suggesting that the difference in the total nicotine content of a JUUL pod vs. a pack of combustible
 7

 8   cigarettes could be even greater. 234

 9             3.     Defendants Used Food and Coffee Themes to Give False Impression that
                      JUUL Products Were Safe and Healthy.
10
               226.   In late 2015, JLI and the Management Defendants employed a deceptive marketing
11

12   scheme to downplay the harms of e-cigarettes with a food-based advertising campaign called

13   “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as “flavors” to be paired

14   with foods. 235 JLI described its Crème Brûlée nicotine pods as “the perfect evening treat” that
15
     would allow users to “indulge in dessert without the spoon.” 236 In one 2016 email, JLI bluntly
16
     suggested that users satisfy their sugar cravings with JUUL’s highly-addictive nicotine vapor:
17
     “Have a sweet tooth? Try Brulee.” 237 JLI similarly promoted the fruit medley pods using images
18

19

20

21

22

23   234
        See J.F. Pankow et al., Benzene Formation in Electronic Cigarettes, 12 PLoS ONE 1 (2017); See also Anna K.
      Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR Spectroscopy, 31
24    CHEM. RES. TOXICOL. 431, 431-34 (2018).
     235
         Erin Brodwin, $15 Billion Startup JUUL Used ‘Relaxation, Freedom, and Sex Appeal’ to Market its Crème-
25     brulee-flavored E-cigs on Twitter and Instagram─but its Success has Come at a Big Cost, BUSINESS INSIDER (Oct.
       26, 2018), https://www.businessinsider.com/juul-e-cig-marketing-youtube-twitter-instagram-social-media-
26     advertising-study-2018-10.
     236
         Stanford University, Research into the Impact of Tobacco Advertising,
27     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
       6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors
28   237
         Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
       6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors
           Page 78                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 86 of 313 PageID: 86


 1   of ripe berries. 238 JLI described its “Cool” Mint pods as having a “crisp peppermint taste with a

 2   pleasant aftertaste” and encouraged users to “Beat The August Heat With Cool Mint.” 239
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25             227.   Again, none of these advertisements disclosed that JUUL was addictive and unsafe.

26

27   238
         Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_6.jpg.
28   239
         Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
       6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors
           Page 79                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 87 of 313 PageID: 87


 1               228.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to coffee

 2   and other caffeinated drinks, sometimes with what appear to be textbooks in the picture. 240 JLI’s
 3
     coffee-based advertisements suggest that JUUL should be part of a comfortable routine, like a cup
 4
     of coffee.
 5
                 229.   JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger effort
 6
     to mislead customers into believing that JUUL is no more harmful than coffee, reinforcing the
 7

 8   false and dangerous concept that if a substance is “not harmful,” then addiction to that substance

 9   cannot be harmful.
10

11

12

13

14

15

16

17               230.   Defendants knew that tying JUUL to caffeine and food would mislead their target
18   audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.
19
                 4.     JLI’s “Make the Switch” Campaign Intentionally Misled and Deceived Users
20                      to Believe that JUUL Is a Cessation Device.

21               231.   JLI, the Altria Defendants, and the Management Defendants recognized that one of

22   the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and thus
23
     JLI’s staggering market share), was to mislead potential customers about the true nature of JUUL
24
     products. Defendants knew that if it became public that JUUL was designed as a way to introduce
25
     nicotine to youth and otherwise hook new users with its potent nicotine content and delivery, it
26
     would not survive the public and regulatory backlash. Therefore, JLI (with the knowledge and
27

28
     240
           Id.
           Page 80                                                                           COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 88 of 313 PageID: 88


 1   support of the Management Defendants) and the Altria Defendants repeatedly made false and

 2   misleading statements to the public that JUUL was created and designed as a smoking cessation
 3
     device, and falsely and misleadingly used the mails and wires to spread the subterfuge. JLI, the
 4
     Management Defendants, and the Altria Defendants committed these deceptive, misleading and
 5
     fraudulent acts intentionally and knowingly. In making these representations, JLI, the Management
 6
     Defendants, and the Altria Defendants intended that users, the public, and regulators rely on
 7

 8   misrepresentations that JUUL products were designed to assist smoking cessation.

 9             232.   The most blatant evidence of the cover-up scheme was the January 2019, $10
10   million “Make the Switch” television advertising campaign. This campaign, which was a
11
     continuation of JLI’s web-based Switch campaign, was announced less than a month after the
12
     Altria Defendants announced Altria’s investment in JLI.
13
               233.   The “Make the Switch” television ads featured former smokers aged 37 to 54
14

15   discussing “how JUUL helped them quit smoking.” 241 According to JLI’s Vice President of

16   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

17   fairway, very clear communication about what we’re trying to do as a company.” 242 These
18
     statements were false as JUUL was not intended to be a smoking cessation device. JLI and the
19
     Management Defendants committed acts of wire fraud when they caused the “Make the Switch”
20
     campaign to air on television with the fraudulent intent of deceiving and misleading the public, the
21
     United States Congress, and government regulators into believing that JLI is and had been focused
22

23   solely on targeting adult smokers. The Altria Defendants also committed acts of mail fraud when

24   they caused tens of thousands, if not millions, of written versions of the Make the Switch campaign
25   to be distributed with packages of Altria’s combustible cigarettes.
26

27
     241
         Angelica LaVito, JLI Combats Criticism with New TV Ad Campaign Featuring Adult Smokers Who Quit after
28     Switching to E-cigarettes, CNBC (Jan. 8, 2019), https://www.cnbc.com/2019/01/07/juul-highlights-smokers-
       switching-to-e-cigarettes-in-ad-campaign.html.
     242
         Id.
           Page 81                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 89 of 313 PageID: 89


 1            234.     The “Make the Switch” campaign was fraudulent and was made to protect,

 2   maintain, and expand the tremendous market share gained by lying to users and hooking youth on
 3
     nicotine by convincing regulators and the public that JUUL was actually as cessation device and
 4
     JLI’s marketing was never aimed at youth.
 5
              235.     Defendants continually and intentionally sought to frame JUUL products as
 6
     smoking cessation devices in their public statements and on their website as part of their scheme
 7

 8   to mislead and defraud the public. Defendant Monsees explained during his testimony before

 9   Congress:
10            The history of cessation products have extremely low efficacy. That is the problem
11            we are trying to solve here. So, if we can give consumers an alternative and market
              it right next to other cigarettes, then we can actually make something work.
12
              [T]raditional nicotine replacement therapies, which are generally regarded as the
13            gold standard for tools, right, for quitting, those are nicotine in a patch or a gum
              form, typically, and the efficacy rates on those hover just below about a 10 percent
14            or so. JUUL-we ran a very large study of JUUL consumers, ex-smokers who had
              picked up JUUL, and looked at them, looked at their usage on a longitudinal basis,
15
              which is usually the way that we want to look at this, in a sophisticated fashion ...
16            what we found was that after 90 days, 54 percent of those smokers had stopped
              smoking completely, for a minimum of 30 days already. And the most interesting
17            part of this study is that if you follow it out further, to 180 days, that number
              continues to go up dramatically, and that is quite the opposite of what happens with
18            traditional nicotine replacement therapies. 243
19            236.     In response to a direct question about whether people buy JUUL to stop smoking,
20
     Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as an
21
     alternative to traditional tobacco products.” 244
22
              237.     Following Defendants Monsees’ and Altria’s lead, Defendants caused a number of
23

24   other misleading public statements—suggesting that Juul would help existing adult smokers even

25

26

27    243
           Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of James Monsees, Co-Founder, JUUL
28     Labs, Inc.)., https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-nicotine-epidemic-
       part-ii.
     244
         Id.
        Page 82                                                                                       COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 90 of 313 PageID: 90


 1   though it delivered more nicotine than cigarettes and was designed to appeal to kids—to be made,

 2   including the following:
 3
                      •     “JUUL Labs was founded by former smokers, James and
 4                         Adam, with the goal of improving the lives of the world’s one
                           billion adult smokers by eliminating cigarettes. We envision a
 5
                           world where fewer adults use cigarettes, and where adults
 6                         who smoke cigarettes have the tools to reduce or eliminate
                           their consumption entirely, should they so desire.” (JLI
 7                         Website, April 2018 (or earlier)); 245
 8                    •    “JUUL Labs, which exists to help adult smokers switch off of
 9                         combustible cigarettes.” (JLI Website, September 19, 2019);
                           and, 246
10
                      •    “To paraphrase Commissioner Gottlieb, we want to be the
11                         offramp for adult smokers to switch from cigarettes, not an
                           on-ramp for America’s youth to initiate on nicotine.” (JLI
12
                           Website, November 13, 2018); 247
13                    •    “We are taking significant action to prepare for a future where adult
                           smokers overwhelmingly choose non-combustible products over
14                         cigarettes by investing $12.8 billion in JUUL, a world leader in
                           switching adult smokers . . . . We have long said that providing adult
15                         smokers with superior, satisfying products with the potential to reduce
16                         harm is the best way to achieve tobacco harm reduction.” (Altria
                           Website, December 20, 2018); 248
17
                      •    “We believe e-vapor products present an important opportunity to
18                         adult smokers to switch from combustible cigarettes.” (Letter to
                           FDA Commissioner Gottlieb, 10/25/18); 249
19

20                    •    “We have long said that providing adult smokers with superior,
                           satisfying products with the potential to reduce harm is the best
21                         way to achieve tobacco harm reduction. Through Juul, we are making
                           the biggest investment in our history toward that goal.” (Altria Press
22                         Release, Dec. 20, 2018); 250
23
     245
         Our Mission, JUUL Labs, Inc. (2019), https://www.juul.com/mission-values.
24   246
         CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019), https://newsroom.juul.com/consumer-update-9-
       19/.
25   247
          JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
       (statement of then-CEO Kevin Burns).
26   248
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
       BUSINESSWIRE (Dec. 20, 2018), https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-
27     Billion-Minority-Investment-JUUL-Accelerate
     249
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1-2 (Oct. 25, 2018).
28    250
          Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth, (Dec.
         20. 2018), BUSINESS WIRE, https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-
         Minority-Investment-JUUL-Accelerate.
           Page 83                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 91 of 313 PageID: 91


 1
                      •   “Through JUUL, we have found a unique opportunity to not only
 2                        participate meaningfully in the e-vapor category but to also support
 3                        and even accelerate transition to noncombustible alternative
                          products by adult smokers.” (Altria Earning Call, January 31,
 4                        2019); 251 and

 5                    •   We expect the JUUL product features that have driven JUUL’s
                          success in switching adult smokers in the U.S. to strongly appeal to
 6                        international adult cigarette smokers. (Altria Earning Call, January 31,
 7                        2019). 252

 8             238.   Defendants knew that the “switch” messaging they initiated for JUUL was false,

 9   deceptive and misleading. JUUL does not have FDA approval as a cessation product. The Switch
10
     advertisements reinforced the impression left by the testimony of JLI’s co-founder, clearly linking
11
     JUUL to cessation and quitting. For example:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     251
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
28     December 31, 2018, (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
       q4-2018-earnings-conference-call-t.aspx.
     252
         Id.
           Page 84                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 92 of 313 PageID: 92


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17
               239.   Representative Rashida Tlaib, upon presenting this ad to Monsees, had the
18

19   following exchange:

20             Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed by
               no further mentions of start smoking again. You were a smoker. Does this ad give
21             a smoker hope that there might be a way to quit cigarettes for good?
22
               Mr. Monsees: I think the intention of this ad is to make it very clear to consumers
23             that there is an alternative, finally, to combustible cigarettes. I am one of those
               people. 253
24
               240.   Defendants’ tacit message in their Switch advertisements is: switch because, unlike
25
     cigarettes, JUUL is harmless to your health.
26

27
     253
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
28     Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of James Monsees, Co-Founder, JUUL
       Labs, Inc.)., https://www.c-span.org/video/?c4811191/user-clip-wasserman-grothman-tlaib-question-monsees at
       12:33-13:04.
           Page 85                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
          Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 93 of 313 PageID: 93


 1           241.   Defendants’ false, deceptive and misleading Switch campaign suggests that

 2   purchasing a JUUL will “switch” a smoker to a non-smoker and that it was designed to switch
 3
     adult smokers off cigarettes rather than addict youth to nicotine.
 4
             242.   Defendants know that a large number of smokers who use JUUL products do not
 5
     end up switching but instead end up consuming both cigarettes and JUUL.
 6
             243.   Moreover, Defendants know that, by design, a large number of their customers are
 7

 8   first-time youth users and that JUUL was never designed to be a cessation device.

 9           244.   JLI has advertised cost-savings calculators as part of its Switch campaign. Those
10   calculators assume that a smoker who switches will continue consuming the same amount of
11
     nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one
12
     JUUL pod a day). Defendants know that the calculator is misleading because smokers who switch
13
     to JUUL frequently increase their nicotine intake.
14

15           245.   JUUL labels and advertisements also marketed the product as an “alternative” to

16   cigarettes:

17

18

19

20

21

22

23

24

25

26           246.   Other advertisements similarly marketed the product as smoking “evolved”:
27

28


       Page 86                                                                            COMPLAINT
                                                                          Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 94 of 313 PageID: 94


 1

 2

 3

 4

 5

 6

 7

 8
            247.    The goal of these advertisements was to convey the deceptive, misleading and false
 9
10   impression that JUUL products could help users quit smoking and break nicotine addiction in a

11   way that was healthy and safe. But, as noted above, that was simply not the case. Defendants never

12   disclosed to users that JUUL e-cigarettes and JUUL pods are at least as, if not more, addictive than
13
     combustible cigarettes. And each of JLI, the Management Defendants, and the Altria Defendants
14
     received data to this effect, as discussed above, and were aware of this fact.
15
            248.    In addition, the notions that JUUL products are designed only for existing cigarette
16
     smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge, marketing plan
17

18   and intentions on several fronts. First, Defendants sought to grow a new group of users of nicotine

19   products (e.g., “vapers”), not just to market to the shrinking number of existing cigarette smokers.
20   Second, JLI and Bowen designed the JUUL device to be easy to use for youth and others who have
21
     never smoked and to create and exacerbate nicotine addiction by encouraging ingestion of
22
     excessive amounts of nicotine. Third, as noted above, JLI’s own internal testing revealed that
23
     JUUL products were often more potent than combustible cigarette smokers prefer. Each of the
24

25   Management Defendants knew this from his position on JLI’s Board of Directors, and the Altria

26   Defendants knew the same when they began to actively coordinate with JLI and the Management

27   Defendants. Despite this knowledge, these Defendants made numerous deceptive, false and
28   misleading public statements that JUUL was intended to be a cessation device.

       Page 87                                                                            COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 95 of 313 PageID: 95


 1             249.   JUUL is not a product adults typically use to quit smoking. Researchers have found

 2   that as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarette devices, like
 3
     JUUL, and only 2% of adults currently used them. 254 By contrast, a recent study found that 15- to
 4
     17-year-olds are sixteen times more likely to use JUUL products than 25 to 34-year-olds. 255
 5
               250.   JLI’s own marketing research indicated that JUUL was not appropriate as a
 6
     cessation device for adults. In 2014, JLI when it was called Ploom hired the consumer research
 7

 8   firm Tragon to do research with prototypes of the JUUL e-cigarette. On September 30, 2014,

 9   Lauren Collinsworth, a consumer researcher at Tragon, e-mailed Chelsea Kania, a marketing
10   employee at Ploom, with some of the preliminary results from the studies. She stated that the
11
     testing showed that “the younger group is open to trying something new and liked J1 [the JUUL
12
                                                            256
     prototype] for being smart, new, techy, etc.”                Ms. Collinsworth added that “The qualitative
13
     findings suggested this product isn’t going to fit as well with consumers who are looking to cut
14

15   back on the cigarette intake.” 257 On October 1, 2014, Ms. Collinsworth followed up with additional

16   comments. She stated that “[t]he delivery was almost too much for some smokers, especially those

17   used to regular e-cigarettes.” 258 The final results from this consumer research were distributed to
18
     upper management, including to then-CEO James Monsees 259 and then-Chief Marketing Officer
19
     Richard Mumby. 260
20
               251.   The deceptive, misleading and fraudulent nature of the “Make the Switch”
21
     campaign is evident when comparing the campaign’s advertisements to JUUL’s initial advertising,
22

23   as demonstrated below. The fact that these advertisements are for the same product confirms that,

24
     254
         Kristy L. Marynak et al., Use and Reasons for Use of Electronic Vapour Products Shaped like USB Flash Drivers
25     Among a National Sample of Adults, 28 TOBACCO CONTROL 685 (Nov. 2019),
       https://tobaccocontrol.bmj.com/content/28/6/685.
26   255
         D.M. Vallone et al., Prevalence and Correlates of JLI Use Among a National Sample of Youth and Young Adults,
       TOBACCO CONTROL (Oct. 29, 2018), http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.
27    256
          JLI00365905.
      257
          Id. (emphasis added).
28    258
          JLI00365709.
      259
          JLI00364678.
      260
          JLI00364487.
           Page 88                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 96 of 313 PageID: 96


 1   notwithstanding the advice JLI and the Altria Defendants received from their media consultants,

 2   the Defendants never intended to target only adult smokers.
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19   And
20

21

22

23

24

25

26

27

28


       Page 89                                                                        COMPLAINT
                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 97 of 313 PageID: 97


 1
               252.     Defendants ensured that JUUL was the opposite of a “tool[] to reduce or eliminate”
 2
     nicotine consumption. According to the National Institutes of Health, the “amount and speed of
 3

 4   nicotine delivery . . . plays a critical role in the potential for abuse of tobacco products.” 261 As

 5   described above, JLI and Bowen designed the JUUL product to deliver nicotine in larger amounts
 6   and at a faster rate than even cigarettes, and then knowingly misled the public about those facts.
 7
               253.     The Switch campaign also does not disclose or warn about the risks of using
 8
     multiple tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In
 9
     addition to the heightened risks of addiction that multiple tobacco product use poses, one recent
10

11   study found that persons who use e-cigarettes and smoke have blood toxin levels far higher than

12   one would expect given the blood toxin levels that e-cigarettes and cigarettes generate

13   individually. 262
14             254.     The FDA and other government regulators, enforcing existing laws addressing e-
15
     cigarettes, 263 publicly criticized the “Make the Switch” campaign and other efforts by Defendants
16
     to depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the Federal Food, Drug,
17
     and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or labeling
18

19   of a cigarette product directly or indirectly suggests that the product has a lower risk of cigarette-

20   related disease, is less harmful than traditional cigarettes, or is otherwise ‘safer’ than traditional

21   cigarettes, then the product becomes a “modified risk tobacco product.” 264
22
               255.     In late 2019, and in response to the House of Representatives hearings in which JLI
23
     executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI was
24

25   261
         U.S. Dep’t of Health & Human Servs., Nicotine Addiction: Past and Present, How Tobacco Smoke Causes Disease
       (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92
26   262
          Julie B. Wang et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary Symptoms in the Health
       eHeart Study, 13 PLoS ONE 1 (2018).
27    263
           Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or labeling of a
         cigarette product directly or indirectly suggests that the product has a lower risk of cigarette-related disease, is less
28       harmful than traditional cigarettes, or is otherwise ‘safer’ than traditional cigarettes, then the product becomes a
         “modified risk tobacco product.”
      264
           Id.
           Page 90                                                                                         COMPLAINT
                                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 98 of 313 PageID: 98


 1   unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco

 2   products” within the meaning of the FDCA. 265
 3
               256.    Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its advertising
 4
     slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes was
 5
     “particularly concerning because [those] statements were made directly to children in school.”266
 6
     The FDA concluded that in using advertising language that e-cigarettes were safer than cigarettes,
 7

 8   JLI had violated Sections 902(8) and 911 by marketing JUUL products as “modified risk tobacco

 9   products” without prior approval. 267
10             257.    The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s “Switch”
11
     marketing campaign. “[T]roubled by recent testimony” that JLI had given to the House
12
     Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,
13
     the FDA noted that JLI’s Switch advertising campaign “may also convey that switching to JUUL
14

15   is a safer alternative to cigarettes.” 268

16             258.    The FDA specifically highlighted the Switch campaign slogans which referenced

17   smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA stated
18   that JLI’s campaign was in violation of multiple FDA regulations and the FDCA subsections, and
19
     that JLI’s Switch campaign purported to tell the public that using e-cigarettes was an alternative to
20
     smoking, or a possible cessation tool. 269
21
               259.    On the same day, the FDA requested that JLI provide all documents related to its
22

23   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the

24

25
     265
         Letter from U.S. Food and Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc., (Sept. 9, 2019),
26     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
       inc-590950-09092019.
27   266
         Id.
     267
         Id.
28   268
         Letter from U.S. Food and Drug Admin. Ctr. for Tobacco Prods. to JUUL Labs, Inc. (Sept. 9, 2019),
       https://www.fda.gov/media/130859/download.
     269
         Id.
           Page 91                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 99 of 313 PageID: 99


 1   testimony by JLI that it had taken a “public health” approach to Native American tribes, and had

 2   sought healthcare professionals to refer Native American smokers to JLI’s Switching Program.270
 3
               260.   Perhaps unsurprisingly, the Make the Switch campaign was spearheaded by a
 4
     marketing firm with long-standing ties to the cigarette industry. In particular, it was led by a
 5
     subsidiary of Omnicom Group, Inc., one of the “Big Four” advertising holding companies
 6
     dominating marketing and communications worldwide since the 1990s, second only to WPP.
 7

 8   Omnicom is the parent company of Mercury Public Affairs which, by at least April 2018, counted

 9   both Altria and JLI as its clients. Mercury lobbied for Altria on tobacco regulations, 271 and helped
10   JLI push back against negative press coverage of youth usage of its products. 272
11
               261.   For example, on April 2, 2018, a managing director from Mercury, Erick Mullen,
12
     emailed Defendant Valani and Daniel Cruise, Chief Public Affairs Officer at JLI, with a numbered
13
     list of actions in response to The New York Times article published that day, “‘I Can’t Stop’:
14

15   Schools Struggle With Vaping Explosion.” 273

16

17

18

19

20
               262.   Defendant Valani and Cruise each separately forwarded the email to JLI CEO
21
     Kevin Burns, with Cruise commenting,
22

23

24

25

26   270
        Id.
     271
         Kevin McCauley, Altria Taps Mercury For Tobacco Regulation Work, O’DWYER’S (Jun. 4, 2018),
27    https://www.odwyerpr.com/story/public/10754/2018-06-04/altria-taps-mercury-for-tobacco-regulation-work.html.
     272
         See, e.g., INREJUUL_00262168; INREJUUL_00262226-INREJUUL_00262227.
28   273
         See INREJUUL_00262168; see also Kate Zernike, ‘I Can’t Stop’: Schools Struggle With Vaping Explosion, N.Y.
       Times (Apr. 2, 2018), https://www.nytimes.com/2018/04/02/health/vaping-ecigarettes-addiction-teen.html.
     274
         INREJUUL_00262168.
           Page 92                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 100 of 313 PageID: 100


 1

 2

 3
               263.
 4

 5

 6
               5.     JLI, Altria, and Others in the E-Cigarette Industry Coordinated with Third-
 7
                      Party Groups to Mislead the Public About the Harms and Benefits of E-
 8                    Cigarettes.

 9             264.   Through a collective and parallel effort of funding, leadership, and board

10   membership, JLI, the Altria Defendants and others in the e-cigarette industry leveraged third-
11
     parties, ranging from industry-funded non-governmental organizations to online blogs more
12
     accessible to youth, to mislead the public about the impacts of consuming e-cigarettes.
13
               265.   An assortment of lobbyists, trade associations, and online publications have
14
     coordinated with the e-cigarette industry, including JLI and the Altria Defendants, to promote a
15

16   consistent message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and

17   that the impacts of e-cigarettes are greatly exaggerated. These organizations receive funding from
18   the e-cigarette industry, feature executives on those companies’ boards of directors, and in return,
19
     promote industry products, industry views, or fund “independent” studies of their own that reach
20
     the same conclusions as e-cigarette industry-funded research.
21
                      a.      The American Vaping Association
22
               266.   The American Vaping Association (“AVA”) is a pro-e-cigarette lobby group
23

24   founded by Greg Conley, who notably publishes articles criticizing the CDC for its stance on

25

26

27   275
         INREJUUL_00262226-227.
     276
         See INREJUUL_00066530-539 (Other Omnicom entities were involved in this campaign. For example, OMD,
28     “sister company to DDB and part of the Omnicom Group,” sent JLI detailed Statements of Work for a U.S. Brand
       Campaign covering September 16, 2018 through February 28, 2019).
     277
         See INREJUUL_00074841; see also INREJUUL_00074842-844 at 842.
           Page 93                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 101 of 313 PageID: 101


 1   restricting e-cigarette use. 278 Other executive members of the AVA possess business interests in

 2   e-cigarettes; for example, Treasurer David J. Danzak Jr. is associated with an e-cigarette business
 3
     called Vapornine LLC. 279 Vice-President Antoinette Lanza is an owner of an exclusively e-
 4
     cigarette shop in Hoboken, New Jersey called Smokeless Image. 280 Half of the AVA’s functional
 5
     expenses are for lobbying efforts. 281 It lists several sponsors, all of which are e-cigarette, e-liquid,
 6
     or cigarette companies. 282
 7

 8             267.   Conley has a prolific social media presence and frequently appears on television

 9   and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA
10   website lists “studies” which are uniformly authored by noted industry-funded or industry-friendly
11
     authors, such as Polosa and Shahab. 283 AVA lists CASAA, Not Blowing Smoke, and the VTA, all
12
     established fronts for the e-cigarette industry, as “Resources.”
13
               268.   The AVA receives its funding from sponsors, who are organized into tiers such as
14

15   Platinum, Gold, Silver, Bronze, and Green. 284 Current advertised sponsors include e-cigarette

16   distributors and retailers such as E-Cigarette Empire, and VaporBeast. 285 Prior sponsors are a

17   who’s who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor
18   Kings, while Gold sponsors included the now defunct Smokeless Image. 286
19

20

21

22
     278
         Jeff Stier & George Conley, The War on E-Cigarettes, NATIONAL REVIEW (Sept. 19, 2011),
23     https://www.nationalreview.com/2011/09/war-e-cigarettes-jeff-stier-gregory-conley/.
     279
         Vapornine LLC, BUZZFILE, http://www.buzzfile.com/business/Vapornine-LLC-904-372-3244 (business
24     information page).
     280
         Stacy Jones, Tobacco Regulators Mull More Oversight as E-cigarettes See Increased Popularity, NJ.com (Mar.
25     30, 2019), https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html.
     281
         Form 990, American Vaping Association Inc.’s Return of Organization Exempt from Income Tax ( 2018),
26     https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf.
     282
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
27   283
         Research Reports, American Vaping Association, https://vaping.org/research-report/.
     284
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/ .
28   285
         Id.
     286
         AVA Sponsors, American Vaping Association, Wayback Machine – Internet Archive (Aug. 14, 2017),
       https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-sponsors/.
           Page 94                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 102 of 313 PageID: 102


 1             269.   On social media, the AVA regularly downplays the risks of consuming e-cigarettes,

 2   criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any regulation of
 3
     the e-cigarette industry. 287
 4
               270.   JLI actively sought out the AVA to promote JUUL. In January 2016, e-mails
 5
     between employees at JLI (then known as PAX) discussed a “list of thought leaders [JLI] can tap
 6
     for stories for JUUL” which included Conley at the AVA and Satel. 288
 7

 8             271.   In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay

 9   the risks associated with JUUL. In an e-mail exchange between Christine Castro of JLI and a
10   “Stratcomms” internal mailing list, Castro lamented a “testy conversation” with a USA Today
11
     reporter who pointed out that JLI’s marketing and advertising appeared to feature and target minors
12
     and teenagers. 289 Castro noted that “I hit back at [the reporter] very aggressively but we can expect
13
     the usual B.S. Greg Conley is being allowed to write a 300-word rebuttal. I will email him and
14

15   copy you Ashley [JLI employee] just so we can stay coordinated.” 290

16             272.   The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

17   Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the
18   University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and
19
     Gal Cohen, then Director of Scientific Affairs at JLI. 291 In the e-mail, Conley asks Farsalinos to
20
     send Cohen “some info on your flavor study” to which Farsalinos responds by sending Conley and
21
     Cohen an attachment: “USA FLAVORS SURVEY.pptx” and the note: “[A]ttached is a
22

23   PowerPoint presentation about the study we proposed.” 292

24

25
     287
         American Vaping Association (@AVABoard), Twitter, https://twitter.com/AVABoard .
26   288
         INREJUUL_00278889
     289
         See INREJUUL_00173252 (Apr. 4, 2018 email).
27   290
         Id.
     291
         Juul Labs, Inc. , JUUL Labs Presents Findings at the Global Forum on Nicotine 2018, Cision PR Newswire (June
28     15, 2018) , https://www.prnewswire.com/news-releases/juul-labs-presents-findings-at-the-global-forum-on-
       nicotine-2018-300666743.html.
     292
         INREJUUL_0034128.
           Page 95                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 103 of 313 PageID: 103


 1             273.   The proposed study was a survey aimed at determining what flavors different

 2   demographic groups preferred as e-cigarette flavors, which flavors they use frequently, and which
 3
     flavors they used when they first started consuming e-cigarettes. While the study was purportedly
 4
     to determine the impact of e-cigarette flavors on e-cigarette and smoking behavior, the data
 5
     obtained from such a study would have allowed JLI to understand which flavors were not only the
 6
     most popular, but which flavors were most popular by demographic. 293
 7

 8                    b.      Vaping360

 9             274.   Vaping360 is a website dedicated to news regarding the e-cigarette industry. The

10   website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has a
11
     big social media presence and huge publication strategy.
12
               275.   Vaping360’s main message misleads the public about the health impacts of
13
     consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and Myths
14
     About Juuling Exposed.” 294 This article, published in May 9, 2018, claimed, among other things,
15

16   that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn lung”; JUUL

17   was not popular among teenagers, nor did JLI sell kid-friendly flavors or flavors aimed to entice
18   young people; and the nicotine in JUUL is “a relatively mild drug, [and] may cause
19
     dependence.” 295
20
               276.   Vaping360 regularly published articles praising, promoting, or downplaying the
21
     risks of JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For
22

23   Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon

24

25

26

27
     293
         Id.
28   294
         Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
       https://vaping360.com/lifestyle/juuling/.
     295
         Id.
           Page 96                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 104 of 313 PageID: 104


 1   Codes 2019”; and an article disparaging anti-smoking advocacy group Truth Initiative by claiming

 2   that “Truth Initiative Promo Encourages Risky Teen Behavior.” 296
 3
               277.   One of the main writers at Vaping360 is Jim McDonald who aggressively attacks
 4
     any negative science as fake news. For example, McDonald frequently posts on social media
 5
     platforms, including on Facebook and Twitter, but also comments on others posts extensively
 6
     disputing negative news about consuming e-cigarettes. 297
 7

 8             278.   Vaping360 has taken funding from e-cigarette manufacturers, and in return

 9   coordinates with e-cigarette manufacturers to promote their products, while publishing favorable
10   content. Vaping360 was paid by JLI for advertising and was given kickbacks (referred to as
11
     commission) for every coupon used for JUUL that originated from Vaping 360’s website.
12
               279.   In March 2017, JLI (then PAX) communicated with Chris Kendell and others at
13
     Vaping360 to discuss promoting JLI’s products with a 15% discount coupon on Vaping360’s
14

15   website. 298 JLI representative Andy Martin also noted that JLI “figured out the commission issue,”

16   and expressed excitement at JLI’s new mango flavor JUUL pod. 299 They also discussed a

17   Facebook advertising link whereby Vaping360 could offer similar discounts for JLI products on
18   social media. 300
19
               280.   In November 2017, Martin of JLI and Rawad Nassif of Vaping360 discussed a
20
     meeting agenda, with topics such as “new affiliate commission terms,” “JLI funnelling [sic]
21
     project,” and “exploring further opportunities.” 301
22

23

24
     296
         Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan. 9, 2020),
25     https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-teen-behavior/.
     297
         Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Countr, Vaping 360 (Nov. 21, 2019),
26     https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-the-country/; Jim McDonald,
       Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct. 8, 2018), https://vaping360.com/vape-
27     news/71696/meet-the-rich-moms-who-want-to-ban-vaping/.
     298
         INREJUUL_00143870.
28   299
         Id.
     300
         Id.
     301
         INREJUUL_00139196
           Page 97                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 105 of 313 PageID: 105


 1             281.   In 2018, McDonald continued to write articles specifically praising JLI, such as

 2   “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing
 3
     Exposed.” 302 As of 2020, Vaping360 continues to offer discounts for JUUL products. 303
 4
                      c.       Foundation for a Smoke-Free World
 5
               282.   The Foundation was founded in 2017, and presents itself as a public health
 6
     organization, purportedly “advancing global progress in smoking cessation and harm
 7

 8   reduction.” 304 It is funded entirely by Philip Morris International, which in 2017 announced a $1

 9   billion commitment to fund the Foundation. 305 The Foundation’s 2018 Form 990 lists only one

10   donor: PMI Global Services, Inc., or Philip Morris International, with a contribution of $80
11
     million.306
12
               283.   The Foundation is headed by Derek Yach, a noted advocate and promoter of e-
13
     cigarettes and consuming e-cigarettes. 307
14
               284.   In 2018, the Foundation announced that it would support Centers of Excellence to
15

16   conduct tobacco control research. 308 This tactic is a well-known tool of the cigarette industry,

17   which has a history of funding “research” centers to promote industry-friendly views, such as the
18   Center for Indoor Air Research, which promulgated industry-funded studies that sowed doubt
19
     about the addictiveness of nicotine, claimed that indoor air quality was unaffected by cigarette
20

21

22   302
         Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7, 2018),
       https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/.
23   303
         [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018) https://vaping360.com/vape-
       coupons/juul-coupon-promo-code/.
24   304
         Foundation for a Smoke-Free World (2020), https://www.smokefreeworld.org/.
     305
         David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight, FORTUNE (Sept. 13, 2017),
25     https://www.webcitation.org/6tjyBv4dA.
     306
         Return of Private Foundation, Foundation for a Smoke-Free World (2018),
26     https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/files/uploads/docume
       nts/fsfw_2018_form_990-pf_public_inspection.pdf.
27   307
         Derek Yach: Anti-smoking Advocates Should Embrace E-cigarettes, NATIONAL POST (Aug. 26, 2015),
       https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-embrace-e-cigarettes.
28   308
         Support Global Research, Foundation for a Smoke-Free World (May 31, 2018),
       https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-focus/support-global-
       research.
           Page 98                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 106 of 313 PageID: 106


 1   smoke and downplayed the harms of cigarettes broadly. Institutes such as the Center for Indoor

 2   Air Research were forced to dissolve as part of the Master Settlement Agreement in 1998.
 3
               285.    A 2017 report in The Verge detailed the e-cigarette industry’s apparently
 4
     coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes. 309 For
 5
     example, e-cigarette manufacturers routinely conduct studies focusing on the “good news” about
 6
     e-cigarettes, i.e. they release less harmful aerosolized chemicals than combustible cigarettes, or
 7

 8   that their aerosol lingers for less time indoors than combustible cigarettes. 310 Industry-funded

 9   authors then regularly cite to each other’s studies in their own research. 311 On information and
10   belief, JLI and Altria, among others in the e-cigarette industry, funnel their industry-funded studies
11
     to friendly pro-industry groups knowing that those entities will misrepresent the results as evidence
12
     that e-cigarettes are safe, or not harmful.
13
                       d.       Vapor Technology Association
14
               286.    The Vapor Technology Association (VTA) bills itself as a trade association and
15

16   advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline on

17   its website reading “VAPE IS HOPE.” 312
18             287.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all featured
19
     as “Platinum Members,” a level of membership that required a $100,000 annual contribution.
20

21   309
         Liza Gross, Vaping Companies are Using the Same Old Tricks as Big Tobacco, THE VERGE (Nov. 16, 2017),
       https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-risks-nicotine-big-tobacco-marketing.
22   310
         See, e.g., J. Margham, et al., Chemical Composition of Aerosol from an E-Cigarette: A Quantitative Comparison
       with Cigarette Smoke, 29 CHEM. RES. TOXICOL. 1662 (2016); Tanvir Walele et al., Evaluation of the Safety Profile
23     of an Electronic Vapour Product Used for Two Years by Smokers in a Real-life Setting, 92 REG. TOXICOL.
       PHARMACOL. 226 (2018); D. Martuzevicius, et al., Characterization of the Spatial and Temporal Dispersion
24     Differences Between Exhaled E-Cigarette Mist and Cigarette Smoke, 21 NICOTINE & TOBACCO RES. 1371 (2019).
     311
         See, e.g., Gene Gillman et al., Determining the Impact of Flavored E-liquids on Aldehyde Production During
25     Vaping, 112 REG. TOXICOL. PHARMACOL. 1 (2020); Colin Mendelsohn & Alex Wodak, Legalising Vaping in
       Australia, The McKell Institute (March 2019),
26     https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf; Violeta Kaunelienė et al.,
       Impact of Using a Tobacco Heating System (THS) on Indoor Air Quality in a Nightclub, 19 AEROSOL AND AIR
27     QUAL. RES. 1961 (2019); Maya Mitova et al., Human Chemical Signature: Investigation on the Influence of
       Human Presence and Selected Activities on Concentrations of Airborne Constituents, 257 ENV’TL POLLUTION 1
28     (2020).
     312
         Vape is Hope, Vapor Technology Association (Feb. 25, 2016),
       https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/
           Page 99                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 107 of 313 PageID: 107


 1   Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in return, VTA offered

 2   JLI a board seat; invitations to lobbying strategy meetings; access to the FDA, other federal
 3
     agencies, and members of Congress; and conference participation. 313
 4
               288.   The VTA, like other lobbying and trade association groups in the industry,
 5
     advocates for less regulation of e-cigarettes, and testifies in opposition to flavor bans. 314
 6
                      e.       Retailer Lobbying
 7

 8             289.   Retailers have also taken to creating subsidiaries or wholly owned companies

 9   whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,

10   discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health impacts.
11
     The best example of this is the website SoupWire, which publishes articles and editorials that
12
     promote consuming e-cigarettes and criticizes studies that look at the negative impacts of
13
     consuming e-cigarettes. 315 For example, when JLI donated $7.5 million towards a study on the
14
     impacts of consuming e-cigarettes on teens, a SoupWire report concluded that the study will likely
15

16   find “nothing Earth-shattering.” 316

17             6.     Altria Falsely Stated That It Intended to Use Its Expertise in “Underage
                      Prevention” Issues to JLI
18
               290.   Altria’s announcement that it intended to invest in JLI came less than two months
19

20   after it told the FDA that Altria “believe[s] that pod-based products significantly contribute to the

21   rise in youth use of e-vapor products” and that it accordingly would be removing its own pod-

22   based products from the market. 317 Altria made the same representations to its investors. 318
23

24
     313
         Some of Our Members, Vapor Technology Association (Nov. 28, 2018),
25     https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/
     314
         Vapor Technology Association, https://vaportechnology.org/.
26   315
         Soupwire – The Truth About Vaping, https://soupwire.com/.
     316
         Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth About Vaping (July 2,
27     2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-study/
     317
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018)
28   318
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018)
       https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
       ca.aspx
           Page 100                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 108 of 313 PageID: 108


 1             291.    Although Altria claimed its investment in JLI had an altruistic motive—“ When

 2   you add to JUUL's already substantial capabilities, our underage tobacco prevention expertise and
 3
     ability to directly connect with adult smokers, we see a compelling future with long-term benefits
 4
     for both adult tobacco consumers and our shareholders,” Altria recently confirmed that JLI has not
 5
     even availed itself of that experience. 319 In Altria’s October 2019 letter to Senator Richard Durbin,
 6
     Altria CEO Howard Willard acknowledged that while Altria “offered to JUUL services relating to
 7

 8   underage prevention efforts,” to date “JUUL has not accepted Altria’s offers of assistance in

 9   addressing underage vaping relating issues.” 320 Willard has stated that the deal would allow Altria
10   to “work[] with JUUL to accelerate its mission.” 321 but as Altria knew, as reflected in its letter to
11
     the FDA just two months prior, that mission involved had resulted in usage throughout the youth
12
     market. Altria’s admission that pod-based products contributed to underage use show that Altria
13
     knew its investment in JLI would “strengthen[] its financial profile and enhance[] future growth
14

15   prospects” specifically because JLI dominated the youth market for e-cigarettes. 322

16             292.    Altria recognized that JLI’s market share dominance in the e-cigarette market, a

17   share that it knew was gained via youth targeting and false and misleading advertising, was the
18   path to Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria
19
     explained that “[w]hen you add to JUUL’s already substantial capabilities, our underage tobacco
20
     prevention expertise and ability to directly connect with adult smokers, we see a compelling future
21
     with long-term benefits for both adult tobacco users and our shareholders. We are excited about
22

23

24   319
          Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
         December 31, 2018. (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
25       q4-2018-earnings-conference-call-t.aspx
      320
          Letter from Howard A. Willard III to Senator Richard J. Durbin (October 14, 2019) (emphasis added).
26   321
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
       Business Wire (Dec. 20, 2018, 7:00 AM EST),
27     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-Investment-JUUL-
       Accelerate.
28   322
         Press Release, Altria Makes $12.8 Billion Minority Investment In Juul To Accelerate Harm Reduction And Drive
       Growth, Altria (Dec. 20, 2018),
       https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
           Page 101                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 109 of 313 PageID: 109


 1   JUUL’s domestic growth and international prospects and their potential impact on our

 2   investment.” 323 JUUL’s growth was, as Altria well knew, due to the product’s viral popularity
 3
     among teens. Willard briefly acknowledged the youth vaping crisis, stating, “Briefly touching on
 4
     the regulatory environment, the FDA and many others are concerned about an epidemic of youth
 5
     e-vapor usage. We share those concerns. This is an issue that we and others in the industry must
 6
     continue to address aggressively and promptly. 324
 7

 8             293.    Altria’s representations that it intended to help JUUL curb the prevalence of

 9   underage use was false and misleading. As discussed below, Altria coordinated with JUUL to
10   capture and maintain the youth market.
11
     E.        Defendants Targeted the Youth Market
12
               294.    Having created a product, like combustible cigarettes, that sought to get users
13
     addicted to nicotine, and while taking steps to ensure that users and regulators did not appreciate
14
     the true nicotine content or potential harm from using JUULs, to successfully sink their high-tech
15

16   nicotine hook into American users, JLI, Bowen, and Monsees needed investors willing to adopt

17   the tactics of the cigarette industry as their own. They found those investors in Pritzker, Huh, and
18   Valani.
19
               295.    Under the leadership of the Management Defendants, JLI marketed nicotine to kids.
20
     JLI and the Management Defendants deployed a sophisticated viral marketing campaign that
21
     strategically laced social media with false and misleading messages to ensure their uptake and
22

23   distribution among young users. JLI and the Management Defendants’ campaign was wildly

24   successful—burying their hook into kids and initiating a public health crisis.

25

26

27
     323
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
28     December 31, 2018 (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
       q4-2018-earnings-conference-call-t.aspx.
     324
         Id.
           Page 102                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 110 of 313 PageID: 110


 1             1.       JLI Emulated the Marketing of Cigarette Companies.

 2             296.     As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and more
 3   than 80% of underage smokers choose brands from among the top three most heavily advertised. 325
 4
     The overwhelming consensus from public health authorities, independent studies, and credible
 5
     expert witnesses is that “marketing is a substantial contributing factor to youth smoking
 6
     initiation.” 326
 7

 8             297.     Struggling to define their own identities, teenagers are particularly vulnerable to

 9   image-heavy advertisements that psychologically cue them on the “right” way to look and behave

10   amongst peers. 327 Advertisements that map onto adolescent aspirations and vulnerabilities drive
11
     adolescent tobacco product initiation. 328
12
               298.     For decades, cigarette companies spun smoking as signifier of adulthood. This
13
     turned smoking into a way for teenagers to project independence and enhance their image among
14
     their peers. 329
15

16             299.     Youth marketing was critical to the success of cigarette companies. In the 1950s,

17   Philip Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young
18   people as a pool from which to “replace smokers” to ensure the economic future of the cigarette
19
     industry. 330
20

21

22

23

24

25   325
         U.S. Dep’t Health & Human Servs., Preventing Tobacco Use Among Youths, Surgeon General Fact Sheet,
       https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/preventing-youth-tobacco-use-
26     factsheet/index.html.
     326
         United States v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
27   327
         Id. at 578.
     328
         Id. at 570, 590
28   329
         Id. at 1072.
     330
         United States. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 at 972 (Amended Final
       Opinion).
           Page 103                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 111 of 313 PageID: 111


 1             300.     Philip Morris’s documents set out their youth strategy, explaining: “Today’s

 2   teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers first
 3
     begin to smoke while still in their teens”. 331
 4
               301.     It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in the
 5
     cigarette industry. 332
 6
               302.     As detailed below, JLI and the Management Defendants sought to emulate this
 7

 8   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own

 9   advertising campaign. 333
10             303.     The emulation is obvious. A side-by-side comparison of JUUL advertisements with
11
     historical cigarette advertisements reveals the appropriated pattern of focusing on imagery related
12
     to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory pleasure,
13
     including taste. 334
14

15

16

17

18

19

20

21

22

23

24   331
         Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14, 2001),
       https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
25   332
         C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco Industry Documents
       (Sept. 30, 1974), https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (RJ Reynolds
26     executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette business. As this 14-24
       age group matures, they will account for a key share of the total cigarette volume—for at least the next 25 years.”).
27   333
         Matthew Perone & Richard Lardner, Juul exec: Never intended electronic cigarette for teens, AP News (July 26,
       2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33; Gabriel Montoya, Pax Labs: Origins with
28     James Monsees, Social Underground, https://socialunderground.com/2015/01/pax-ploom-origins-future-james-
       monsees (last visited Apr. 3, 2020).
     334
         See Appendix B, Ads 9-50.
           Page 104                                                                                      COMPLAINT
                                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 112 of 313 PageID: 112


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23
            304.   JLI and the Management Defendants deployed this same strategy, but adapted it to
24
     modern advertising tactics.
25
            2.     The Management Defendants Intentionally Marketed JUUL to Young
26                 People.
27
            305.   The risk that children would use a new e-cigarette product was well known and
28
     well publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in

       Page 105                                                                       COMPLAINT
                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 113 of 313 PageID: 113


 1   April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey. 335 The

 2   CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product among
 3
     middle (3.9%) and high (13.4%) school students.” 336 Moreover, “[b]etween 2011 and 2014,
 4
     statistically significant increases were observed among these students for current use of both e-
 5
     cigarettes and hookahs (p<0.05), while decreases were observed for current use of more traditional
 6
     products, such as cigarettes and cigars, resulting in no change in overall tobacco use.” 337 The CDC
 7

 8   blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples, [and] flavors’—the same

 9   things that were originally found to be problematic with cigarette ads.” 338
10             306.   Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally
11
     targeted youth from its inception. In March 2015, Management Defendants supervised the
12
     advertising campaigns that would accompany the launch of JUUL.
13
               307.   JLI knew that its initial customer base would be the key to its growth. On June 15,
14

15   2015, JLI’s COO Scott Dunlap wrote on article on Entrepreneur.com called “6 Ways to Get a

16   Fanatical Customer Base,” #1 of which was “Seed your initial customer base:”

17             308.   Your first group of customers is the foundation of all future growth, so know who
18
     they’ll be, why they’ll rave and help them tell your story. They’ll first act as role models and then
19
     as advocates to help spread your mission, so make locating and engaging those core customers a
20
     priority. This is especially important if you’re introducing something completely new to a
21
     traditional industry. 339 Despite this professed knowledge that JLI’s “first group of customers is the
22

23   foundation of all future growth” and consistent with Monsees’ position that he has no “qualms”

24

25   335
         Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School Students — United
       States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR) 64(14);381-385 (Apr. 17, 2015),
26     https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6414a3.htm.
     336
         Id.
27   337
         Id.
     338
         Jacob Kastrenakes, More teens are vaping instead of smoking, The Verge (Apr. 16, 2015),
28     https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-smoking.
     339
         Scott Dunlap, 6 Ways to Get a Fanatical Customer Base, Entrepreneur (June 17, 2015)
       https://www.entrepreneur.com/article/247424.
           Page 106                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 114 of 313 PageID: 114


 1   with marketing to people that were not yet addicted to nicotine, 340 JLI’s marketing strategy

 2   targeted people that were “flavor-seeking, social ‘vapers,’” and those who “have very limited
 3
     experience with traditional tobacco cigarettes.” 341
 4
               309.   JLI’s first major marketing hire, Cult Collective Ltd. (“Cult Collective”), presented
 5
     a pitch deck to JLI in late 2014, which defined the “target consumer” as a person “within a life
 6
     stage or mindset where they are defining their own identity.” 342 The study described the “modern
 7

 8   vaper” as “trendy, sophisticated image managers seeking to balance their desire for originality

 9   against acceptance.” 343 Put differently, their target consumer was an adolescent.
10             310.   JLI professedly wanted kids to think JUUL was cool. In an email dated January 29,
11
     2015, Sarah Richardson—then Director of Communications—sent a document dated December
12
     31, 2014, to Dima Martirosyan, Director of Digital Marketing, who forwarded it to Rafael Burde,
13
     Director of Ecommerce. 344 The document stated that “[m]ost e-cigarettes to date are unsatisfying
14

15   and seem ‘douche-y’. The JUUL product delivers nicotine far more effectively, and the product

16   design is elegant and cool. We need to tell this story in a credible fashion through press, influencers

17   and social media.” 345 The document repeatedly referred to Pax Labs’s plan to target the “cool
18
     kids[.]” 346 For example, it described as one of the “Key needs” to “Establish premium positioning
19
     to entice the ‘masses’ to follow the trend setters; own the ‘early adopter’ / ‘cool kid’ equity as we
20
     build out volume[.]” 347 The document noted that “the voices of influencers can build strong
21

22

23

24
     340
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
25     https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-marketing-
       dilemma.html (last visited Apr. 4, 2020).
26   341
         INREJUUL_00441209.
     342
         INREJUUL_00057298-INREJUUL_00057487.
27   343
         INREJUUL_00057298-INREJUUL_00057487.
      344
          INREJUUL_00057289.
28    345
          INREJUUL_00057293.
      346
          Id.
      347
          Id.
           Page 107                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 115 of 313 PageID: 115


 1   demand.” 348 Messaging to media similarly focused on “coolness” and the message that “JUUL

 2   singlehandedly made e-cigarettes cool.” 349
 3
               311.    This focus on “cool kids” continued up to and after launch. On May 18, 2015, Kate
 4
     Morgan, field marketing manager, emailed Richard Mumby, Chief Marketing Officer, and a
 5
     variety of other marketing employees about “Some Music Options for JUUL Party” and noted that
 6
     one of the options was a pair who were both “cool kids.” 350 On June 7, 2015, Rafael Burde emailed
 7

 8   Scott Dunlap, then Chief Operating Officer, stating that the JUUL launch party “was a resounding

 9   success (at least in my mind) in terms of winning over the cool kids . . . .” 351 Pax Labs employees
10   used similar wording regarding interest in targeting “cool kids” in an email from Sarah Richardson
11
     on August 12, 2015, 352 and emails from Ashley Marand on September 15, 2015, 353 and October
12
     21, 2015. 354 The consistency of the language around this target demographic confirms that
13
     marketing to “cool kids” was a company policy set by the executives and the Board, particularly
14

15   because, before selling the Ploom assets to JTI, James Monsees said similar things about Ploom.355

16             312.    JLI identified its competitor in this space as cigarette companies, complaining that

17   “cigarettes continue to own the ‘cool’ equity,” and identifying a “key pillar to go-to-market” as
18   “win[ning] with the ‘cool crowd’” away from cigarettes. 356
19
               313.    With this goal in mind, JLI hired the Grit Creative Group (“Grit”), which billed
20
     itself as an agency whose marketing appealed to “cool kids.” 357 Grit helped JLI to “use external
21

22

23

24   348
          Id.
     349
         INREJUUL 00441325-INREJUUL_00441326.
25    350
          JLI00218598.
      351
          JLI00206206.
26    352
          JLI00222528.
      353
          JLI00461564.
27    354
          JLI00235965.
      355
          JLI00514343 (describing Ploom as “providing optionality for distribution growth and consumer outreach to a
28       younger, opinion leading audience”).
     356
         INREJUUL_00161703-INREJUUL_00161715.
     357
         Id.
           Page 108                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 116 of 313 PageID: 116


 1   audiences to communicate nuanced messages around early adoption ‘coolness’ and product

 2   performance.” 358
 3
               314.   In short order, the phrase “it’s cool to JUUL” became an anthem among kids while
 4
     youth e-cigarette use skyrocketed.
 5
               3.     JLI Advertising Exploited Young People’s Psychological Vulnerabilities.
 6
               315.   Informed by decades of tobacco marketing, JLI ran a consistent, simple message:
 7

 8   JUUL is used by young, popular, attractive, and stylish people.

 9             316.   This was not the only marketing scheme JLI could have adopted. JLI had other

10   options. In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective, to complete a
11
     “diagnostic” evaluation of the JUUL brand and to make recommendations regarding the best
12
     advertising strategy to market the JUUL e-cigarette.
13
               317.   In keeping with typical e-cigarette marketing, which messaged to existing smokers
14
     looking to quit, Cult Collective recommended that JUUL position its e-cigarette technology as the
15

16   focus of its advertisements. Cult Collective presented JUUL with exemplar advertisements that

17   used images of a boom box and a joy stick, juxtaposed against the JUUL e-cigarette, with the tag
18   line: “Everything changes. JUUL the evoluution of smoking.”
19

20

21

22

23

24

25

26

27

28
     358
           INREJUUL_00277080-INREJUUL_00277104.
           Page 109                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 117 of 313 PageID: 117


 1

 2

 3

 4

 5

 6

 7

 8

 9
10
               318.   This campaign expressly invokes combustible cigarettes and positions the JUUL as
11

12   a technological upgrade for the modern smoker.

13             319.   JLI rejected this approach.

14             320.   Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.359
15
     The express mission of the Vaporized campaign was to “own the ‘early adopter’/’cool kid’
16
     equity.” 360
17
               321.   Applying the template for preying on teens established by the cigarette industry,
18
     the Vaporized campaign used stylish models, bold colors, and highlighted themes of sexual
19

20   attractiveness, thinness, independence, rebelliousness and being “cool.” 361

21             322.   The targeting of young users was evident in the design and implementation of the
22   Vaporized campaign, which featured models in their 20s whose “poses were often evocative of
23
     behaviors more characteristic of underage teen than mature adults.” 362
24

25
     359
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
26     http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
     360
         INREJUUL_00057291-INREJUUL_00057295.
27   361
         See Appendix B, Advertisement 1 (example of targeting of young people).
      362
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
28       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor, Stanford
         University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
         20190724.pdf.
           Page 110                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 118 of 313 PageID: 118


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
               323.   In the months leading up to the launch of JUUL e-cigarettes, Pax Labs executives
25
     and directors discussed how to market the new product and the Board approved specific marketing
26
     materials used in JUUL’s launch. On March 23, 2015, 363 there was a meeting of the Board of
27

28
     363
           INREJUUL_00371285.
           Page 111                                                                     COMPLAINT
                                                                        Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 119 of 313 PageID: 119


 1   Directors where the upcoming advertising campaign was discussed. 364 The Board at that time had

 2   five members: Pritzker, Valani, Monsees, Bowen, and Handelsman (occupying Valani’s second
 3
     seat). According to Chelsea Kania, then Brand Manager at Pax Labs, prior to this meeting, she had
 4
     met with the Board to discuss the models who would be used in the marketing collateral
 5
     accompanying the JUUL launch. At that meeting, “there was some commentary at the youthfulness
 6
     of the models[,]” but “nobody disliked them” and “everybody agreed they are pretty
 7

 8   ‘effective[.]’” 365 Ms. Kania also noted that she told the Board that

 9
10                                                                                                                366
                                                                                                                        The
11
     Management Defendants knew that the ads targeted youth and had the authority to determine
12
     which models to use, but “Juul’s board of directors signed off on the company’s launch plans[.]”367
13
     In addition, “Monsees, who was CEO at the time, personally reviewed images from the billboard
14

15   photo shoot while it was in session.” 368 A senior manager later told the New York Times that “he

16   and others in the company were well aware” that the marketing campaign “could appeal to”

17   teenagers. 369
18
               324.    As part of the Vaporized campaign, JLI advertised on a 12-panel display over
19
     Times Square. 370 Billboard advertising of cigarettes has for years been unlawful under the Master
20
     Settlement Agreement.
21

22
     364
           INREJUUL_00371314.
23   365
           INREJUUL_00174387.
      366
           Id.
24    367
           Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled startup of 2018: E-
         cigarette startup Juul Labs is valued at more than $16 billion. It’s also hooking teens on nicotine and drawing
25       scrutiny from the FDA. Can the company innovate its way out of a crisis it helped create?, Fast Company (Nov.
         19, 2018), https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-the-
26       most-embattled-startup-of-2018.
      368
           Id.
27    369
           Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
         2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
28   370
          See Appendix B, image 14; see also https://inrejuul.myportfolio.com (also available at
       http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_ mt068.php) (last visited April 3,
       2020) (additional images and videos).
           Page 112                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 120 of 313 PageID: 120


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13               325.     These ads, which ran for nearly a month, generated an estimated 1.5 million

14   impressions per day. 371

15               326.     In fact, JLI’s Vaporized campaign was so effective that it gained national attention
16   on an October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed the notion
17
     that the young, dancing models were consistent with a target market of adult smokers. As Colbert
18
     joked after viewing the close-up video of young models dancing in place, “[y]eah! There is
19
     something about vaping that just makes me want to dance in a way that doesn’t require much lung
20

21   strength. . . . And it’s not just ads featuring hip young triangles that appeal to the youths. . . . There

22   is no reason to worry about the long-term effects of vaping, because e-cigarettes are so new that

23   their long-term effects are still unknown.” 372
24

25

26

27

28   371
           INREJUUL_00093933-INREJUUL_00093934.
     372
            The Late Show With Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
           https://www.youtube.com/watch?v=PMtGca_7leM.
            Page 113                                                                                 COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 121 of 313 PageID: 121


 1              327.   The Vaporized campaign was not limited to the Times Square billboards however.

 2   The ads were also placed in nationally-distributed magazines, and the videos were displayed on
 3
     screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers across the country.
 4
                328.   To the extent that the Vaporized advertisements disclosed that JUUL contained
 5
     nicotine, the warnings were in small print against low-contrast backgrounds, making them easy to
 6
     overlook. By way of comparison, cigarette advertisements, are required to display a health warning
 7

 8   in high contrast black and white, covering 20% of the image.

 9              329.   Likewise, JLI’s social media ads did not disclose any health risks of using JUUL
10   until May of 2018, when they were required to warn of addiction. But even then, JUUL placed
11
     these warnings in areas that were only viewable if the social media user clicked on the “full
12
     version” of the JLI post, which is not how teens typically engage with social media advertising. 373
13
     Notably, on Twitter, a social media platform that is geared towards reading text, and on Facebook,
14

15   where some users do read text, JLI typically did not include the disclaimer in its advertisements at

16   all. 374

17              4.     JLI Pushed the Vaporized Campaign Into Youth Targeted Channels.
18                     a.      JLI Placed Its Vaporized Ads on Youth Oriented Websites and
                               Media.
19

20              330.   JLI engaged programmatic media buyers to place advertisements on websites

21   attractive to children, adolescents in middle school and high school, and underage college students.

22   These advertisements, which included the images of models from the Vaporized campaign, began
23
     appearing on websites as early as June 2015. The chosen websites included: nickjr.com (the
24
     website for a children’s television network run by Nickelodeon Group); the Cartoon Network’s
25
     website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and kidsgameheroes.com.
26

27

28   373
        Se Appendix B, Advertisement 3.
     374
        See Appendix B, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA Collection,
       https://inrejuul.myportfolio.com/twitter-1 (last visited Apr. 3, 2020).
           Page 114                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 122 of 313 PageID: 122


 1             331.   A picture of the homepage of nickjr.com is below:

 2

 3

 4

 5

 6

 7

 8

 9
10

11
               332.   JLI also purchased banner advertisements on websites providing games targeted to
12
     younger girls, 375 educational websites for middle school and high school students, 376 and other
13
     teen-targeted websites. 377
14

15             333.   JLI knew what it was doing. In May 2015, Chelsea Kania contacted Cult Collective

16   to raise concerns about advertising on younghollywood.com. Kania explained that the website’s
17   demographics are “age 12-34 . . . and weighing the % who could actually afford JUUL against the
18
     risk we’d run being flagged for advertising on that site – I don’t think we should do it.”378
19
     Nevertheless, JLI continued to push its campaign on websites with young demographics.
20
               334.   JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
21

22             335.   JLI could have employed age-gating on its social media accounts to prevent

23   underage users from viewing its Vaporized advertisements, but chose not to do so.

24

25

26   375
         The sites included dailydressupgames.com, didigames.com, forhergames.com, games2girls.com, girlgames.com,
       and girlsgogames.com.
27   376
         E.g., coolmath-games.com. JUUL also purchased advertisements on basic-mathematics.com, coolmath.com,
       math-aids.com, mathplayground.com, mathway.com, onlinemathlearning.com, and purplemath.com.
28   377
         E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased advertisements on websites
       for high school students hoping to attend college such as collegeconfidential.com and collegeview.com.
     378
         INREJUUL_00082179-INREJUUL_00082185.
           Page 115                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 123 of 313 PageID: 123


 1             336.    The Vaporized campaign included the largest e-cigarette smartphone campaign of

 2   2015, which accounted for 74% of all such smartphone advertising that year.
 3
               337.    JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1 youth
 4
     media brand” in the world. 379
 5

 6

 7

 8

 9
10

11

12

13

14
               338.    By 2016, an estimated 20.5 million U.S. middle and high school students were
15
     exposed to advertisements for e-cigarettes, including JUUL. 380
16
                       b.       JLI Used Influencers and Affiliates to Amplify Its Message to a
17                              Teenage Audience.
18
               339.    JLI used “influencers” to push their product to young people. Influencers are “high-
19
     social net worth” individuals who have developed large social media followings—i.e., the “cool
20
     kids” of the social media world. 381 Influencers are prized sources of brand promotion on social
21
     media networks.
22

23

24

25   379
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
26     campaigns/#3da1e11b14f9.
     380
         Kristy Marynak et al., Exposure to Electronic Cigarette Advertising Among Middle and High School Students –
27     United States, 2014-2016, CDC: Morbidity and Mortality Weekly Report (Mar. 16, 2018),
       https://www.cdc.gov/mmwr/volumes/67/wr/mm6710a3.htm.
28   381
         See INREJUUL_00091138 (Aug. 26, 2015 “JLI Influencer Program” defining an influencer as “individuals who
       have strong influence over their audience. We are aiming for influencers in popular culture with large audiences in
       various sectors such as music, movies, social, pop media, etc.”).
           Page 116                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 124 of 313 PageID: 124


 1             340.   Like its Vaporized campaign, JLI’s influencer strategy was youth-focused, with the

 2   stated aim of “show[ing] that the tastemakers, cool kids and early adopters who consume tobacco
 3
     use JUUL.” 382 In keeping with this strategy, JLI targeted influencers that were young and popular
 4
     with adolescents. One influencer JLI targeted was Tavi Gevinson, who was nineteen years old in
 5
     the summer of 2015. The year before, Rolling Stone magazine described Gevinson as “possibly
 6
     the most influential 18-year-old in America.” 383
 7

 8             341.   JLI contracted with Grit to enlist influencers by sending them free JUUL e-

 9   cigarettes. Documents obtained pursuant to a Congressional investigation show that in July 2015,
10   JLI’s contract with Grit was for services that included “Influencer Relations,” in which Grit agreed
11
     to provide two “Social Buzzmakers” for six events within a four-week period, with each Social
12
     Buzzmaker having a minimum of 30,000 followers and be active on at least two social media
13
     channels, such as Instagram, Twitter, or Facebook. The contract provided that JLI would determine
14

15   or approve the timing of the Buzzmakers’ posts. In addition, JLI engaged Grit to “develop

16   influencer engagement efforts to establish a network of creatives to leverage as loyalists for

17   Juul/Pax brand activations.” 384
18
               342.   Grit also provided free JUULs to Luka Sabbat, known as the “the Internet’s Coolest
19
     Teenager,” 385 who was 17 years old during the summer of 2015.
20
               343.   Grit targeted celebrities with large numbers of underage fans, including Miley
21
     Cyrus, former star of “Hannah Montana,” a series that aired for four seasons on the Disney Channel
22

23   and won eight Teen Choice Awards. 386

24
     382
          INREJUUL_00057293.
25   383
          Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14, 2014),
       https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-new-direction-232286/.
26    384
           Kenrick Cai, Juul Funded High Schools, Recruited Social Media Influencers To Reach Youth, House Panel
         Charges, Forbes (July 25, 2019), https://www.forbes.com/sites/kenrickcai/2019/07/25/juul-high-schools-
27       influencers-reach-youth-house-investigation/#57735a4a33e2. See JLI-HOR-00042050-052 at 050.
     385
          Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug. 17, 2015),
28     https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-fashion.
     386
          See, INREJUUL_00091141 (Aug. 26, 2015 “JLI Influencer Seeding Chart” provided by Grit listing various
       celebrities and influencers, including Miley Cyrus.).
           Page 117                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 125 of 313 PageID: 125


 1             344.    JLI paid these social media influencers to post photos of themselves with JUUL

 2   devices and to use the hashtags that it was cultivating. 387 One such influencer was Christina Zayas,
 3
     whom JLI paid $1,000 for just one blog post and one Instagram post in the fall of 2017.
 4

 5

 6

 7

 8

 9
10

11

12

13             345.   JLI encouraged its distributors, wholesalers, and other resellers—either explicitly
14
     or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if not
15
     paid directly by JLI, these influencers profited from the promotion of JUUL products either
16
     because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-compatible
17

18   products.

19             346.   For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)

20   created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which
21   were from users under the age of eighteen. 388 Since that time, Karle has made a series of videos,
22
     including videos titled “How to hide your JUUL from your parents” and “How to HIDE & HIT
23
     Your JUUL at SCHOOL WITHOUT Getting CAUGHT.” 389 Karle has admitted to earning
24

25

26

27   388
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
         Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor, Stanford
28       University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
         20190724.pdf.
     389
         Id.
           Page 118                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 126 of 313 PageID: 126


 1   approximately $1200 a month from unspecified sources simply from posting videos of himself

 2   consuming e-cigarettes, especially of JUUL products online. 390
 3
               347.    Karle also created a YouTube sensation called the “JUUL Challenge,” which is a
 4
     play on the viral “Ice Bucket Challenge.” In the JUUL Challenge, the goal is to suck down as much
 5
     nicotine as possible within a predetermined amount of time. The JUUL Challenge, which promotes
 6
     nicotine abuse and adolescent use of JUUL products, went viral like the Ice Bucket Challenge it
 7

 8   mimicked. Soon, youth across the country were posting their own JUUL Challenge videos, a

 9   practice that continues to this day on YouTube, Instagram, Snapchat and other social media
10   platforms. In one recent JUUL Challenge on YouTube, which has received nearly 500,000 views,
11
     the two teenagers filming themselves discussing the hundreds of thousands of views their prior
12
     JUUL Challenge received and comment upon the “virality” of their JUUL Challenge content. 391
13
               348.   In or around 2017, JLI began using a company called Impact Radius for the
14

15   management of JLI’s affiliate program. Impact Radius’s affiliate application stated that JLI “auto-

16   approve[d]” applications and did not ask for or confirm the affiliate’s age. 392 JLI’s affiliates

17   promoted JUUL on social media platforms including YouTube, Instagram, Facebook, Snapchat,
18   and Twitter and routinely failed to disclose that they were being paid to promote JUUL products.
19
               349.   JLI’s “affiliate program” recruited those who authored favorable reviews of its
20
     products by providing such reviewers with a 20% discount of purchases of JUUL products. 393 It
21
     even recruited JUUL users to act as part of their marketing team by asking users to “refer a friend
22

23   and get a discount.” 394

24

25   390
         Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, Vice (Feb. 5, 2018),
       https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-month¬vaping-on-youtube.
26    391
          Nate420, JUUL Challenge (Apr. 22, 2018), https://youtu.be/gnM8hqW_2oo (last visited Mar. 30, 2020).
     392
         INREJUUL_00113437-INREJUUL_00113441.
27    393
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
         Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor, Stanford
28       University), https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
         20190724.pdf.
      394
          Id. at 9.
           Page 119                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 127 of 313 PageID: 127


 1             350.   As with much of the marketing strategy for JUUL, the practices described above

 2   are prohibited by the Master Settlement Agreement.
 3
                      c.       JLI Used Viral Marketing Techniques Known to Reach Young
 4                             People.

 5             351.   JLI deployed “viral marketing” techniques to great success. Viral marketing is

 6   defined as “marketing techniques that seek to exploit pre-existing social networks to produce
 7   exponential increases in brand awareness, through processes similar to the spread of an
 8
     epidemic.” 395 Viral marketing effectively converts customers into salespeople, who, by sharing
 9
     their use of a product (on social media or otherwise), repeat a company’s representations and
10
     endorse the product within their network. The success of viral marketing depends on peer-to-peer
11

12   transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

13   grassroots communications, when in fact they are the result of carefully orchestrated corporate

14   advertising campaigns.
15
               352.   As JLI boasted in a pitch deck to potential investors dated December 2016, “Viral
16
     Marketing Wins.” 396
17

18

19

20

21

22

23             353.   Social media platforms are the most effective way to launch viral marketing
24
     campaigns among young people. As of May 2018, among teenagers, 95% reported use of a smart
25

26

27
     395
         N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. & Mgmt. 18,
28     http://www.iosrjournals.org/iosr-jbm/papers/ncibppte-volume-2/1115.pdf (last visited Apr. 3, 2020); P. R. Datta et
       al., Viral Marketing: New Form of Word-of-Mouth Through Internet, 3 The Bus. Rev. 69 (2005).
     396
         INREJUUL_00349529-560 at 541.
           Page 120                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 128 of 313 PageID: 128


 1   phone, 85% use YouTube, 72% use Instagram, and 45% reported being online “constantly.” 397

 2             354.   A key feature of JLI’s viral marketing campaign was inviting user-generated
 3
     content. This strategy revolves around prompting social media followers to provide their own
 4
     JUUL-related content—e.g., post a selfie in your favorite place to use JUUL. The response
 5
     provided by a user is then typically distributed—by the social media platform employed—into the
 6
     user’s personal network. In this way, brands can infiltrate online communities with personalized
 7

 8   content that promotes their product (e.g. a picture of a friend using a JUUL e-cigarette ). 398

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   397
        Monica Anderson & Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A: Detailed Tables, Pew
      Research Center (May 31, 2018), https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-
28    detailed-tables/.
     398
         The Rise in the Use of Juul Among Young People: The Power of Design and Social Media Marketing, Campaign
       for Tobacco Free Kids, https://www.tobaccofreekids.org/assets/images/content/JUUL_Presentation.pdf.
           Page 121                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 129 of 313 PageID: 129


 1             355.    Within a few months of the JLI’s commercial release in June 2015, a former JLI

 2   executive reportedly told the New York Times that JLI “quickly realized that teenagers were, in
 3
     fact, using [JUULs] because they posted images of themselves vaping JUULs on social media.”399
 4
               356.    To drive consumer participation in its ad campaign, JLI peppered its advertising
 5
     and social media posts with hashtags, including those referencing JLI and consuming e-cigarettes
 6
     (e.g., #juul, #juulvapor, #switchtojuul, #vaporized, #juulnation, #juullife, #juulmoment); and
 7

 8   trending topics unrelated to JUUL, as well as topics #mothersday, #goldenglobes, #nyc, etc. JLI’s

 9   hashtag marketing went beyond passive posts to being “very proactive to find and reach out to
10   people who are (or might be) interested in JUUL. This means searching hashtags to engage, using
11
     widely used hashtags, paying close attention to our followers, being responsive to posts, etc.” 400
12

13

14

15

16

17

18

19

20

21

22             357.    JLI’s hashtags attracted an enormous community of youthful posts on a wide array

23   of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile postings, and

24   numerous Instagram hashtags contain the JUUL brand name. 401
25

26
     399
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
27     2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     400
          INREJUUL_00093294.
      401
28         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, STAN. RES. INTO THE
         IMPACT OF TOBACCO ADVERT. (2019),
         http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
           Page 122                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 130 of 313 PageID: 130


 1             358.   Just as JLI intended, JUUL users began taking photos of themselves using JUUL

 2   devices and putting them on social media with the hashtag #juul. They were creating JUUL content
 3
     that looked and felt like real JUUL ads: featuring young people having fun and using JUUL. The
 4
     flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds of thousands
 5
     of user-generated posts.
 6
               359.   JLI could have stepped in and attempted to stop the use of its trademark in posts
 7

 8   directed to underage audiences, including the use of all the hashtags that contain the word “JUUL.”

 9   It could have promptly sought to shut down infringing accounts such as @doit4juul and
10   @JUULgirls. It did not do so.
11
               5.     JLI Targeted Youth Retail Locations.
12
               360.   Studies show that tobacco use is associated with exposure to retail advertising and
13
     relative ease of in-store access to tobacco products. Some studies have shown that youth who were
14
     frequently exposed to point of sale tobacco marketing were twice as likely to try or initiate smoking
15

16   than those who were not as frequently exposed.

17             361.   For years, JLI made it difficult for smoke shops and other age-restricted stores to
18   carry its products, instead directing its product to gas stations and convenience stores, which
19
     historically make the most underage sales. JLI knows that nicotine-naïve young people frequent
20
     gas stations and convenience stores rather than smoke shops. By distributing in those kinds of
21
     stores, JUUL increased the likelihood that these people would purchase its product.
22

23             362.   JLI marketed its products extensively in convenience stores, employing video and

24   product displays with bright colors and young adults using and displaying the JUUL device. The

25   retail marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold in
26   convenience stores according to Nielsen data. 402
27

28   402
        Laura Bach, JUUL and Youth: Rising E-Cigarette Popularity, Campaign for Tobacco-Free Kids (July 6, 2018),
       http://www.kdheks.gov/tobacco/download/Campaign_for_tobacco-free_kids_rising_popularity_of_e-
       cigarettes.pdf.
           Page 123                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 131 of 313 PageID: 131


 1              363.   Like all in-store cigarette advertising, JLI’s point–of–sale materials played a major

 2   role in driving youth addiction. JLI actively encouraged youth to seek out these laxly regulated
 3
     retail locations, sending marketing e-mails to hundreds of thousands of customers, referring them
 4
     to the JUUL store locator and offering discounts. And JLI actively encouraged its retailers to
 5
     leniently regulate sales to youth by providing profit margins that far exceeded any other tobacco
 6
     product being sold.
 7

 8              364.   Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and

 9   in-store displays that looked similar to iPhone packaging, which JLI knew would resonate with
10   young people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”
11
                365.   As a 2015 marketing plan shows, JLI’s in-store promotional content “stands out”
12
     from competing tobacco products by conveying that the “JUUL brand is colorful, approachable,
13
     and fun—core elements of trade support assets.” 403
14

15

16

17

18

19

20

21

22

23

24              6.     JLI Hosted Parties to Create a Youthful Brand and Gave Away Free
                       Products to Get New Users Hooked.
25
                366.   JLI also sponsored at least twenty-five live social events for its products in
26
     California, Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate that
27

28
     403
           INREJUUL_00370796-INREJUUL_00370806, 805.
           Page 124                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 132 of 313 PageID: 132


 1   the JUUL was intended for cigarette smokers, contained nicotine, or was addictive. 404 Instead, the

 2   invitations traded on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of marijuana vaporizers
 3
     and promised attendees “free #JUUL starter kit[s],” live music, or slumber parties. 405 Photographs
 4
     from these events indicate that they drew a youthful crowd. Product promotion through sponsored
 5
     events was a long-standing practice for cigarette companies, but is now prohibited.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     404
           See Appendix B, Advertisements 78-81.
     405
           Id.
           Page 125                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 133 of 313 PageID: 133


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12           367.        At these live social events, JLI gave attendees free JUUL “Starter Kits,” which
13   contain a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music
14
     events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park, and
15
     other events aimed at a youthful audience, such as the annual Cinespia “Movies All Night Slumber
16
     Party” in Los Angeles. These events, in addition to providing youthful crowds for handing out
17

18   samples, were opportunities for JLI to cultivate its brand image as youthful, hip, and trendy—but

19   had nothing to do with smoking cessation. For example, on August 7, 2015, JLI tweeted, “Need

20   tix for @cinespia 8/15? We got you. Follow us and tweet #JUULallnight and our faves will get a
21   pair of tix!” 406
22
             368.        Giving away free samples is prohibited conduct for a cigarette company under the
23
     Master Settlement Agreement.
24
             369.        As part of the Vaporized campaign, JLI also emulated trendy pop-up restaurants
25

26   and stores by using a shipping container “pop-up JUUL bar” at festivals and events in the Los

27

28


        Page 126                                                                           COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 134 of 313 PageID: 134


 1   Angeles and New York City metro areas. The firm BeCore designed and created the container for

 2   JLI and managed it as a mobile JUUL product sampling lounge. 407
 3

 4

 5

 6

 7

 8

 9                                                                                        408

10
               370.    JLI also held sampling events in stores. By September 2015, JLI was on schedule
11
     to host sampling events in more than 5,000 stores in twenty cities in twelve states. 409 Documents
12

13   obtained by the New York Attorney General show that JLI recruited young “brand ambassadors”

14   to staff these events and required a dress code that included skinny jeans, high-top sneakers or
15   booties, and an iPhone in a JUUL-branded case. 410
16

17

18

19

20

21

22

23

24   407
           Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
         Impact of Tobacco Advertising 9 (Jan. 31, 2019),
25       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
      408
           Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
26       http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
     409
          INREJUUL_00160394.
27   410
          Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG Says, Gothamist (Nov.
       19, 2019), https://gothamist.com/news/juul-hooked-teens-through-sick-parties-and-hip-ambassadors-ny-ag-says;
28     Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
       campaigns/#3da1e11b14f9.
           Page 127                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 135 of 313 PageID: 135


 1

 2

 3

 4

 5

 6

 7

 8

 9
               371.    JLI also engaged PUSH Agency, LLC (“PUSH”), a promotional model and event
10

11   staffing agency, to provide models and brand ambassadors to hand out coupons in trendy areas of

12   New York City popular with young people. In a September 2017 email between PUSH and JLI,
13   for example, PUSH offered suggestions “for the nightlife shifts” of “places that are popular for
14
     nightlife” that “would be great to hit,” including the Marquee nightclub in Chelsea, Provocateur,
15
     and Le Bain, a penthouse discotheque. 411
16
               372.   Though JLI publicly acknowledged in October 2017 that it is unlawful to distribute
17

18   free samples of its products at live events, 412 it continued to reach out to new users by offering

19   samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions of this

20   kind are prohibited for cigarette companies by the Master Settlement Agreement.
21             373.   The effect—and purpose—of JLI’s Vaporized giveaways was to flood major cities
22
     with products that would hook thousands of new users, and to generate buzz for the brand among
23

24

25

26   411
         INREJUUL_00158794-803 at 794.
     412
        See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
27     https://twitter.com/JLIvapor/status/931630885887266816; The Role of the Company in the Juul Teen Epidemic,
       Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
28     Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor, Stanford
       University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
       20190724.pdf.
           Page 128                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 136 of 313 PageID: 136


 1   urban trendsetters who would then spread JLI’s message to their friends via word of mouth and

 2   social media.
 3
               374.   According to BeCore, one of the firms responsible for designing and implementing
 4
     JLI’s live events, JLI distributed the nicotine-equivalent of approximately 500,000 packs of
 5
     cigarettes at all twenty-five events. 413 And this was just to get people started.
 6
               7.     The Management Defendants’ Direction of and Participation in JLI and in
 7
                      the Youth Marketing Schemes.
 8
                      a.       The Management Defendants, and in particular Pritzker, Valani, and
 9                             Huh, controlled JLI’s Board at relevant times.

10             375.
11

12

13

14

15

16             376.

17

18

19

20

21

22

23

24   413
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
      Impact of Tobacco Advertising 9 (Jan. 31, 2019),
25    http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     414 JLI01362389 (Fifth Amended and Restated Voting Agreement, March 2015); JLI01362388 (Fifth Amended and
26     Restated Voting Agreement, Dec 2016); JLI01439393 (Sixth Amended and Restated Voting Agreement, March
       2017); JLI01440777 (Seventh Amended and Restated Voting Agreement, Jun 2018).
27   415 JLI01426710 (March 25, 2013 board minutes note V has seats, discuss a potential designee by Ploom
       Investments/aka V); JLI10268480 (“Ploom Investments is controlled by Riaz Valani”).
28   416
         JLI01426164.
     417 JLI00216307; JLI01365707
     418 JLI01362388.
           Page 129                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 137 of 313 PageID: 137


 1

 2

 3
           377.
 4

 5

 6

 7

 8

 9         378.
10

11

12
           379.
13

14

15

16

17

18         380.
19

20

21

22

23

24

25

26

27   419 JLI01365707
     420 JLI00220992
28   421 ALGAT0002834151.
     422 JLI01362388
     423 JLI01439394
       Page 130                                                           COMPLAINT
                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 138 of 313 PageID: 138


 1           381.

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
             382.
14

15

16

17

18

19

20

21
                            In this way, Pritzker and Valani ensured JLI would be run as they saw fit.
22

23

24

25

26
     424 JLI01425021
27   425 JLI01440776
     426 ALGAT0000280623
28   427 JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018)
     428
         JLI01385478
     429
         Id.
       Page 131                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 139 of 313 PageID: 139


 1                   b.      Pritzker, Huh, and Valani were active, involved board members.

 2           383.
 3

 4

 5

 6

 7

 8

 9
10

11

12

13
             384.
14

15

16

17

18

19

20

21

22

23

24

25   430 JLI00206239
     431 Id.
26   432 Id.
     433 JLI01369470
27   434 See, e.g., JLI00210436; JLI00380098
     435 JLI00206172.
28   436 INREJUUL_00174498
     437 JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018)
     438
         JLI02272904
       Page 132                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 140 of 313 PageID: 140


 1                    c.      The Management Defendants, and in particular Bowen, Monsees,
                              Pritzker, Valani, and Huh, oversaw and directed the youth marketing
 2                            scheme.
 3             385.   The Management Defendants were well aware that JUUL branding was oriented
 4
     toward teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine.
 5
     The Management Defendants directed and approved JUUL branding to be oriented toward
 6
     teenagers. The Management Defendants directed and participated in every marketing campaign
 7

 8   pushing the JUUL e-cigarette, as they had “final say” over all marketing campaigns (including the

 9   Vaporized campaign and the other formal and informal marketing efforts described above), 439 and

10   Monsees provided specific direction on the content of the website to JLI employees.
11
               386.   James Monsees testified to Congress in 2019 that the Board of Directors had “final
12
     say” over marketing campaigns, and he was not speaking to only the current state of affairs at the
13
     time. As noted above, from 2015 on, JLI’s own documents establish that the Board of Directors
14
     closely reviewed and approved marketing plans and specific marketing materials, and set the
15

16   marketing strategy for the company.

17             387.
18

19

20
               388.
21

22

23

24

25

26

27   439
        Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the Subcomm. on Econ. &
      Consumer Policy of the Comm. on Oversight & Reform, H.R., 116th Cong. 70 (2019) (statement of James Monsees,
28    Co-Founder, JUUL Labs, Inc.).
     440
         JLI01259728
     441
         JLI00212009.
           Page 133                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 141 of 313 PageID: 141


 1

 2

 3

 4

 5

 6

 7

 8          389.

 9
10

11

12

13

14

15

16

17

18

19
            390.
20

21

22

23

24

25

26

27

28
     442
         JLI01121750
     443 JLI00216307.
       Page 134                                                           COMPLAINT
                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 142 of 313 PageID: 142


 1             391.   The Board also approved specific marketing materials used in JUUL’s launch. In

 2   March 2015, the Board approved of the Vaporized marketing campaign despite its obvious youth
 3
     appeal. The Board reviewed Vaporized marketing images and made “some commentary at the
 4
     youthfulness of the models[,]” but “nobody disliked them” and “everybody agreed they are pretty
 5
     ‘effective[.]’” 444 The Board knew that the ads targeted youth, but “Juul’s board of directors signed
 6
     off on the company’s launch plans[.]” 445
 7

 8             392.

 9
10

11

12

13

14

15

16             393.   After launch, executives and directors discussed whether to rein in the advertising

17   to teenagers. According to Scott Dunlap, then Chief Operating Officer, in June 2015, Nicholas
18
     Pritzker commented that the branding “feels too young[.]” 446 At the June 17, 2015 Board meeting,
19
     the Board heard “an update on the rollout of JUUL. . . . Mr. Mumby then provided the board with
20
     his perspective on the JUUL launch and customer feedback. The Board discussed the Company’s
21
     approach to advertising and marketing and portrayal of the product, which led to a discussion of
22

23   the Company’s longer term strategy led by Mr. Monsees.” 447

24

25
     444
         INREJUUL_00174387.
26   445
         Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled startup of 2018: E-
       cigarette startup Juul Labs is valued at more than $16 billion. It’s also hooking teens on nicotine and drawing
27     scrutiny from the FDA. Can the company innovate its way out of a crisis it helped create?, Fast Company (Nov.
       19, 2018), https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-the-
28     most-embattled-startup-of-2018.
     446
         JLI00206239.
     447
         JLI01426553.
           Page 135                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 143 of 313 PageID: 143


 1             394.   According to an anonymous former company manager: “Inside the company, the

 2   first signs that Juul had a strong appeal to young people came almost immediately after the sleek
 3
     device went on sale in 2015.” 448 “[E]arly signs of teenage use kicked off an internal debate . . .
 4
     Some company leaders . . . argued for immediate action to curb youth sales. . . . The counter-
 5
     argument came from other company directors, including healthcare entrepreneur Hoyoung Huh
 6
     and other early investors”—that is, Pritzker and Valani—who “argued the company couldn’t be
 7

 8   blamed for youth nicotine addiction.” 449

 9             395.
10

11
                                                                           He began by noting that “our fears
12
     around tobacco / nicotine are not going away. We will continue to have plenty of agitation if we
13
     don’t come to terms with the fact that these substances are almost irretrievably connected to the
14

15   shittiest companies and practices in the history of business.” 451 He stated that “an approach needs

16   to be taken that actively, if implicitly, distances us from [Big Tobacco]: what we say, the way we

17   sell, the way we run the company, what we emphasi[z]e, who we hire, etc.” 452 Referring to JLI’s
18
     strategy to use the same marketing techniques as major tobacco companies used to market to
19
     youths, Asseily added that “[t]he trouble with just doing ‘what the others do’ is that we’ll end up
20
     as Nick [Pritzker] rightly points out in the same ethical barrel as them, something none of us want
21
     no matter the payoff (I think).” 453 He continued that “the world is transparent and increasingly
22

23   intolerant of bullshit. It’s not about faking it - it’s about doing it correctly....which could mean not

24   doing a lot of things we thought we would do like putting young people in our poster ads or

25

26   448
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
       https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27   449
         Id.
     450
         JLI00214617.
28   451
         Id.
     452
         Id.
     453
         Id.
           Page 136                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 144 of 313 PageID: 144


 1   drafting in the wake of big players in the market.” 454

 2

 3

 4
               396.     Pritzker, Valani, and Huh rejected this approach, opposing any actions to curb
 5
     youth sales. Youth sales were a large potential source of revenue. 456 As one manager explained,
 6
     perhaps “people internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people
 7

 8   had no problem with 500 percent year-over-year growth.” 457 And company leaders understood that

 9   teenagers who were hooked on nicotine were the most likely segment to become lifelong addicts
10   and thus were the most profitable customers to target. 458
11
               397.     In October 2015, the debate was resolved in favor of selling to teens.
12

13

14

15

16

17

18

19
                      Even though the directors and executives of JLI knew—and explicitly stated—that
20
     what they were doing was wrong, they pressed ahead with JUUL’s youth-oriented Vaporized ad
21
     campaign through early 2016. 459
22

23

24

25   454
          Id. (emphasis added).
     455
          Id.
26    456
          Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
         https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27    457
          Id.
      458
          Id.
28   459
         The Vaporized advertising campaign continued at least into early 2016. Robert K. Jackler et al., JUUL
       Advertising Over Its First Three Years on the Market, Stanford Research Into the Impact of Tobacco Advertising 7
       (Jan. 31, 2019), http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
           Page 137                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 145 of 313 PageID: 145


 1             398.    The company also implemented the Board’s decision to target and sell to minors in

 2   many other ways. For example, in early October 2015, sales and marketing employees of Pax Labs
 3
     noted that only 74% of users were able to pass the age gate on the website, “which is a steep decline
 4
     in sales for us.” 460 In mid-January 2016, a similar group of employees estimated that about 11%
 5
     of those reaching the JUUL Purchase Confirmation Page on Pax Labs’s own website were under
 6
     18 years old. 461 But, rather than strengthen JUUL’s age verification system, Pax Labs worked to
 7

 8   weaken it. In February 2016, 462 Pax Labs modified the age verification system so that 92% of users

 9   were able to pass the age gate. 463 By changing the age verification process so that users were more
10   likely to pass—while knowing that some minors had already been able to pass before the change—
11
     Pax Labs deliberately chose to continue selling to underage purchasers.
12
               399.    In July 2015, Asseily suggested “a cheeky campaign that asks existing smokers to
13
     return their unused cigarette packets (or other vaping products) to us in return for a discount on
14

15   JUUL” because that would “send the only message that’s needed: JUUL is a superior alternative

16   to conventional smoking and mediocre vaping products.” 464 But JLI did not run this campaign then

17   and in fact did not begin focusing its advertising on switching from combustible cigarettes until
18   2018. 465
19
               400.    By March 2016, however, JLI employees internally recognized that JLI’s efforts to
20
     market to children were too obvious. On March 2, 2016, Richard Mumby, the Chief Marketing
21
     Officer, sent a document related to JLI’s branding to Hoyoung Huh and a number of other
22

23   marketing employees of JLI. 466 According to Mumby, he was sending the document because

24
     460
          INREJUUL_00276445.
25   461
          Native attachment to INREJUUL_00078494.
      462
          JLI00068428.
26     463
           Kate Horowitz’s LinkedIn profile,
      https://www.linkedin.com/in/k8horowitz (last visited Mar. 9, 2020).
27   464
         JLI00214617.
     465
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
28     Impact of Tobacco Advertising 16 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
      466
          INREJUUL_00178377.
           Page 138                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 146 of 313 PageID: 146


 1   Hoyoung Huh “indicated that [he] would review [JLI’s] brand and collateral positioning on behalf

 2   of the board.” 467 The attached document noted that “[t]he models that we used for the #Vaporized
 3
     campaign appeared to be too youthful for many consumers (and the media)[.]” 468 Under a header
 4
     that listed as one of JLI’s “Objectives” to “Be Different & Have Integrity[,]” the document stated
 5
     that “[w]e need to be sensitive to the subjectivity of youthfulness by positioning the brand to be
 6
     mature and relatable.” 469 On March 11, 2016, Mumby sent another version of this document to
 7

 8   Hoyoung Huh and Zach Frankel (who was then an observer on the Board and would later become

 9   a director), and Mumby thanked them “for the support on this.” 470 Around this time, Pax Labs
10   reoriented its JUUL advertising from the explicitly youth-oriented Vaporized campaign to a more
11
     subtle approach to appeal to the young. The advertising’s key themes continued to include
12
     pleasure/relaxation, socialization/romance, and flavors 471—all of which still appealed to teenagers,
13
     as was made clear in the previous litigation against the cigarette industry and Altria and Philip
14

15   Morris in particular.

16             401.   Pritzker, Valani, and Huh, along with Bowen and Monsees continued to direct and

17   approve misleading marketing campaigns long after launch. For example, JLI deceptively
18   marketed mint to youth, through flavor-driven advertising, hashtag campaigns, and ads cross-
19
     promoting mango and mint.
20
               402.   Notably, none of JLI’s early advertisements, including those of the “Vaporized”
21
     campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;
22

23   indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.

24

25

26   467
         INREJUUL_00061469.
     468
         INREJUUL_00178379.
27   469
         INREJUUL_00178384.
     470
         INREJUUL_00061274.
28   471
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 9 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
           Page 139                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 147 of 313 PageID: 147


 1              403.    Likewise, none of JLI’s advertisements, including those of the “Vaporized”

 2   campaign and others targeted to youths, disclosed the health risks from consuming JUUL products.
 3
                404.    JLI and the Management Defendants knew of course that JUUL contained an ultra-
 4
     high concentration of nicotine, and that ultra-high concentration of nicotine was designed to addict.
 5
     They also knew that e-cigarette products, including JUUL, would expose users to increased health
 6
     risks, including risks to their lungs and cardiovascular system. Despite that knowledge, JLI and
 7

 8   the Management Defendants took affirmative actions, the natural consequence of which was the

 9   approval and transmission of these false and misleading advertisements that did not include a
10   disclosure of JUUL’s high nicotine content and concentration, nor any health risks at all.
11
                        d.      Pritzker, Huh, and Valani Were Able to Direct and Participate in the
12                              Youth Marketing Because They Seized Control of the JLI Board of
                                Directors.
13
                405.    Although Defendants Bowen and Monsees were the visionaries behind JLI and the
14
     most hands-on in its early stages, by the time JLI was pushing its marketing campaigns in early-to
15

16   mid-2015, JLI (through the individuals running the company), Bowen, Monsees, Pritzker, Valani,

17   and Huh were each intimately involved in the planning and execution of activities.
18              406.    For example, JLI stopped interacting with the press in the summer of 2015 while
19
     its Board of Directors, controlled by Bowen, Monsees, Pritzker, Huh, and Valani, was finalizing a
20
     “messaging framework.” 472 A legitimate business enterprise would typically ramp up, rather than
21
     shut down, press outreach at the very time the company is supposed to be building awareness for
22

23   its recently launched product.

24              407.    But the Management Defendants at this point were taking actions that went beyond

25   the regular and legitimate business operations of JLI. At the same time JLI stopped traditional
26   press engagement, the Board of Directors was directing and monitoring the launch plans that they
27

28
     472
           INREJUUL_00056077 [Confidential].
           Page 140                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 148 of 313 PageID: 148


 1   had set in motion – including the launch of sponsored content on social media in July 2015 (which

 2   content did not include any warnings about JUUL’s nicotine content or health risks). 473
 3
               408.   And at the same time the Management Defendants had approved the early JLI
 4
     marketing campaigns that were intentionally targeting youth, there was a fundamental shift in roles
 5
     when Defendants Pritzker, Valani, and Huh took charge of the instrumentalities of JLI, including
 6
     its employees and resources.
 7

 8             409.   Specifically, in October 2015, Monsees stepped down from his role as Chief

 9   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani, and
10   Huh formed an Executive Committee of the JLI Board of Directors that would take charge of
11
     fraudulently marketing JUUL products, including to youth. The Management Defendants, and in
12
     particular Huh, wanted to continue their fraudulent marketing, knowing that these ads were also
13
     targeted to youth, “argu[ing] that the company couldn’t be blamed for youth nicotine
14

15   addiction[.]” 474

16             410.   Keeping the company’s youth marketing on track was critical to and consistent with

17   Pritzker, Valani, and Huh’s objective of accelerating JUUL’s growth and expanding its customer
18   base—and increasing profitability.
19

20

21

22

23

24             411.

25

26

27
     473
        Id.
28   474
        Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
      https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     475
         JLI01369470
           Page 141                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 149 of 313 PageID: 149


 1

 2

 3

 4

 5
               412.   JLI’s organizational charts later reflected the executive committee in the place of a
 6
     CEO. Before late 2015, the company’s organizational charts showed the CEO at the head of the
 7

 8   company, reporting to the Board. 477

 9
10

11

12

13

14

15

16

17             413.   After Monsees was removed as CEO, the Executive Committee appeared in the

18   place of the CEO. 478

19

20

21

22

23

24

25

26

27

28   476
          JLI00214159
     477
         See INREJUUL_00016456 (July 9, 2014).
     478
         INREJUUL_00278332 (Dec. 7, 2015); INREJUUL_00061420 (Apr.21, 2016).
           Page 142                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 150 of 313 PageID: 150


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
               414.   Board minutes also illustrate how the Executive Committee of Pritzker, Valani and
13
     Huh, acted as CEO of JLI during this time period, taking direct control of the company and making
14
     critical decisions about how to market JUUL. Until late October 2015, Monsees (then the CEO)
15

16   ran Board meetings. 479 In late October 2015 and thereafter, however, Huh (then Executive

17   Chairman and member of the Executive Board) began running Board meetings. 480 Also, the late

18   October minutes report that the “Board discussed . . . the additional responsibilities that would be
19   assigned to Bryan White” (who was a Vice President of Engineering and Product Design at the
20
     time), and furthermore that “[a] discussion followed regarding who Bryan should report to, and it
21
     was agreed that the executive committee that had been formed since the last Board meeting,
22
     consisting of Messrs. Huh, Pritzker and Valani, would address this issue.” 481 Additionally, the
23

24   Board “discussed how these new roles and responsibilities would be communicated internally.” 482

25

26

27
     479
         See INREJUUL_00278406 et seq. (Oct. 5, 2015); INREJUUL_00278410 et seq. (Sept. 24, 2015).
28   480
         See INREJUUL_00278404 et seq. (October 26, 2015); INREJUUL_00278402 et seq. (Nov. 10, 2015).
     481
         INREJUUL_00278405 (Oct. 26, 2015).
     482
         Id.
           Page 143                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 151 of 313 PageID: 151


 1

 2

 3
               415.    By December 2015, it was confirmed that “Hoyoung [Huh] will make decisions on
 4
     behalf of the BOD [Board of Directors] Exec[utive] Comm[ittee]” and “3-4 days/week Nick
 5
     [Pritzker] and/or Hoyoung [Huh] will be in the office” to “help us manage our people[.]” 484
 6
               416.
 7

 8

 9
10

11

12
               417.    Huh served as the Executive Chairman of the Board from October 2015 until at
13
     least May 2016, and others, particularly Monsees, deferred heavily to Huh as the decision-maker
14

15   during that period.

16

17

18

19
               418.    In December 2015, Monsees expressed concerns about JLI’s marketing budget to
20
     Huh in an extremely deferential way, concluding,
21

22
     483
           JLI01115999. Direct reports attending board meetings included Piotr Breziznski, VP International; Christine
23       Castro, VP, Public Relations; Gal Cohen, Senior Director Scientific and Regulatory Affairs; Tim Danaher, CFO;
         Joanna Engelke, CQO; Ashley Gould, Chief Administrative Officer; Jacob Honig, Head of E-commerce; Mark
24       Jones, Associate General Counsel; Vittal Kadapakkam, Senior Director Strategic Finance; Sonia Kastner, VP
         Global Supply; Vincent Lim, VP, Human Resources; Danna McKay, General Manager; Isaac Pritzer, Advisor to
25       Executive Team; Bob Robbins, Chief Sales Officer; Wayne Sobon, VP, Intellectual Property; Tevi Troy, VP,
         Public Policy; Jacob Turner, Director of Finance; William Ward, Senior IP Counsel; Bryan White, VP Product
26       Design; Rasmus Wissmann, VP Data.
     484
          INREJUUL_00061856.
27    485
           JLI01346296
      486
           INREJUUL_00278352 – 00278359
28    487
           Id.
      488
           JLI01363643
      489
           JLI01363649
           Page 144                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 152 of 313 PageID: 152


 1

 2

 3

 4
               419.
 5

 6

 7

 8

 9
10             420.
11

12

13

14

15

16             421.   Over the next year, until the installation of a new CEO in August 2016, Defendants

17   Pritzker, Valani, and Huh used their newly formed Executive Committee to expand the number of
18   e-cigarette users through fraudulent advertising and representations to the public. They cleaned
19
     house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing] over the company.” 494
20
     Despite any potential internal misgivings about their fraudulent conduct, notably, none of
21
     Management Defendants terminated their relationship with JLI during this time period.
22

23

24

25

26
     490
          JLI01363612
27   491
          JLI01363610
      492
          JLI01369376
28    493
          JLI01369407
     494
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
       https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
           Page 145                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 153 of 313 PageID: 153


 1             8.     Pritzker, Valani, and Huh continued to exercise control over and direct the
                      affairs of JLI even after a new CEO was appointed.
 2
               422.   Although JLI hired a new CEO in August 2016, Pritzker, Valani, and Huh’s
 3

 4   Executive Committee does not appear to have been dissolved, and these three Defendants

 5   continued to exercise control over and direct the affairs of JLI.

 6             423.   In 2017, the Board—controlled at that time by Pritzker, Valani, and Huh—
 7   continued to make decisions on the details of the media plans for marketing.
 8

 9
10

11

12

13

14

15
               424.   In December 2017, Valani directed aspects of JLI’s distribution and dissemination.
16

17

18
               425.   Pritzker also controlled several aspects of JLI’s branding.
19

20

21

22             426.
23

24

25

26

27
     495
         INREJUUL_00100719
28   496
         JLI00308379
     497
         JLI01345258
     498
         JLI01345255
           Page 146                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 154 of 313 PageID: 154


 1             427.

 2

 3

 4
               428.     Pritzker even got involved in customer service issues.
 5

 6

 7

 8

 9             429.     Pritzker and Valani were also in close control of JLI’s public relations and media
10   strategies.
11

12

13

14

15

16

17

18

19

20

21
               430.
22

23

24

25

26

27   499
         JLI00322485
     500
         JLI11015358
28   501
         JLI00024566.
     502
         JLI00147328
     503
         JLI1053533
           Page 147                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 155 of 313 PageID: 155


 1             431.   After Kevin Burns replaced Tyler Goldman as JLI’s CEO, Burns worked closely

 2   with Pritzker and Valani in particular, seeking their approval regularly.
 3

 4

 5

 6

 7

 8

 9
10

11

12
               432.
13

14

15

16

17

18

19
               433.
20

21

22

23

24

25

26   504
         JLI10529705
     505
         JLI00151297; JLI00151298
27   506
         JLI10071280
     507
         JLI10071228
28   508
         JLI1007754
     509
         JLI10071922
     510
         JLI0070326
           Page 148                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 156 of 313 PageID: 156


 1

 2

 3

 4
               9.       Pritzker and Valani directed and controlled JLI’s negotiations with Altria
 5
               434.     Pritzker and Valani, along with Kevin Burns, were the lead negotiators for JLI on
 6
     the Altria deal.
 7

 8             435.     Altria knew that when it was negotiating with JLI, Pritzker and Valani were the

 9   company.

10

11

12

13
               436.     On paper, negotiations were between Howard Willard (Altria’s then-CEO), and
14
     Pritzker, Valani, and Kevin Burns for JLI.
15

16

17

18

19

20

21

22

23             437.     But some key discussions involved only Pritzker and Valani as the real power

24   brokers for JLI.

25

26   511
         JLI10064121
     512
         JLI01144202
27   513
         ALGAT0002834151.
     514
         ALGAT0000280623
28   515
         JLI10530188
     516
         JLI10530232
     517
         See, e.g., JLI01389789; JLI10523767; JLI01389792; JLI10518886.
           Page 149                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 157 of 313 PageID: 157


 1

 2

 3

 4
               438.   Pritzker and Valani worked to build a partnership with Altria.
 5

 6

 7

 8

 9
10

11

12

13
               439.   Pritzker and Valani continued to communicate with Altria’s CEO on behalf of JLI
14

15   after the negotiations ended. On

16

17

18             440.   Pritzker, Valani, Willard, and Crosthwaite coordinated a response to the Youth
19
     Vaping Prevention Plan in July 2019.
20

21

22

23

24

25

26

27   518
         ALGAT0000113109
     519
         Id.
28   520
         ALGAT0003889812
     521
         ALGAT0003285214
     522
         ALGAT0003279064
           Page 150                                                                     COMPLAINT
                                                                        Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 158 of 313 PageID: 158


 1             10.      JLI and the Management Defendants Knew Their Efforts Were Wildly
                        Successful in Building a Youth Market and Took Coordinated Action to
 2                      Ensure That Youth Could Purchase JUUL Products.
 3                      a.       JLI’s Strategy Worked.
 4
               441.     The Management Defendants knew that the JUUL marketing campaigns they
 5
     directed and approved were successful in targeting youth. As Reuters has reported, “the first signs
 6
     that JUUL had a strong appeal to young people came almost immediately after the sleek device
 7
     went on sale in 2015 . . . . Employees started fielding calls from teenagers asking where they could
 8

 9   buy more JUULs, along with the cartridge-like disposable ‘pods’ that contain the liquid

10   nicotine.” 523 A former senior manager told the New York Times that “[s]ome people bought more
11   JLI kits on the company’s website than they could individually use—sometimes 10 or more
12
     devices.” He added that “[f]irst, they just knew it was being bought for resale,” but later “when
13
     they saw the social media, in fall and winter of 2015, they suspected it was teens.” 524 Adam Bowen
14
     admitted that “he was aware early on of the risks e-cigarettes posed to teenagers[.]” 525 On January
15

16   5, 2016, Gal Cohen forwarded a presentation dated December 16, 2015, which asked the question:

17   “If large numbers of youth are initiating tobacco use with flavored e-cigarettes, but adults [sic]

18   smokers may benefit from completely switching to an e-cigarette, what should the market look
19   like?” 526 It was common knowledge within JLI that JUULs were being sold to children.
20
               442.     After the Vaporized campaign, retail stores began selling out of JUUL products,
21
     and JLI had a difficult time trying to meet demand coming from its online ordering platform.
22
               443.     Furthermore, it was obvious to those outside the company that JLI was selling
23

24   JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that

25

26   523
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
       https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27   524
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company
       says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices to
28     youth, NY Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     525
         Id.
     526
         INREJUUL_00339938 (emphasis added).
           Page 151                                                                                     COMPLAINT
                                                                                        Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 159 of 313 PageID: 159


 1   accompanied the JUUL launch, AdAge reported that John Schachter, director of state

 2   communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL
 3
     campaign because of the youth of the men and women depicted in the campaign, especially when
 4
     adjoined with the design” and added that there had been “obvious trends that appeal to adolescents
 5
     in e-cigarette campaigns[.]” 527 Robert Jackler, a Stanford physician who investigated JLI’s launch
 6
     campaign, concluded that “JLI’s launch campaign was patently youth-oriented.” 528 JLI’s
 7

 8   commercials’ attempts to appeal to teenagers were so obvious that, by October 2015, Stephen

 9   Colbert ran a satirical segment on it that noted, among other things: “And it’s not just ads featuring
10   hip young triangles that appeal to the youths; so do vape flavors like cotton candy, gummi bear,
11
     and skittles.” 529
12
               444.    Moreover, the Management Defendants knew that kids were marketing JLI
13
     products on social media, and some even sought to take advantage of that to build the JLI brand.
14

15   For example, on July 16, 2016, Adam Bowen emailed Tyler Goldman about social media posts by

16   children about JUUL e-cigarettes, stating, “I’m astounded by this ‘ad campaign’ that apparently

17   some rich east coast boarding school kids are putting on.” 530 Bowen added that “Riaz [Valani] was
18
     thinking maybe we can leverage user generated content.” 531
19
                       b.       JLI Closely Tracked Its Progress in Reaching Young Customers
20                              through Social Media and Online Marketing

21             445.    Tracking the behaviors and preferences of youth that are under twenty-one, and
22   especially those under eighteen, has long been essential to the successful marketing of tobacco
23

24
     527
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
25     http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
       528
           Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its rise as Silicon
26     Valley's favorite e-cig company, Bus. Insider (Nov 26, 2018),
     https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11.
27   529
         The Late Show with Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
       https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the listed flavors were not,
28     but JUUL also had flavors that appealed to children.
     530
         JLI00382271.
     531
         Id.
           Page 152                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 160 of 313 PageID: 160


 1   products. Whether the activity is called “tracking” or “targeting,” the purpose has always been the

 2   same: getting young people to start smoking and keeping them as customers.
 3
               446.   As early as 1953, Philip Morris was gathering survey data on the smoking habits of
 4
     “a cross section of men and women 15 years of age and over.” 532 Commenting on these data,
 5
     George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest
 6
     strength in the 15-24 age group.” 533
 7

 8             447.   Traditional approaches to youth tracking (e.g., interviews conducted face-to-face

 9   or over the telephone) were limited, however, in that they often failed to capture data from certain
10   subsets of the target market. As a Philip Morris employee noted in a June 12, 1970 memorandum,
11
     Marlboro smokers were “among the types of young people our survey misses of necessity (on
12
     campus college students, those in the military and those under 18 years of age).” 534
13
               448.   However, modern technology has removed many of the hurdles that made youth
14

15   tracking difficult in decades past. With industry connections, e-mail, social media and online

16   forums, JLI can track, and has consistently tracked and monitored its target youth market,

17   including those below the minimum legal age to purchase or use JUUL products.
18             449.   First, JLI knew from its sales data that the large majority of its customers were
19
     under the age of 21.
20

21

22

23

24

25

26

27   532
         Philip Morris Vice President for Research and Development, Why One Smokes, First Draft, 1969, Autumn
       (Minnesota Trial)
28   533
         United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).
     534
         Id.
      535
          JLI10344468.
           Page 153                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 161 of 313 PageID: 161


 1

 2

 3

 4

 5

 6

 7

 8             450.   Second, using the tools available to it, JLI would have known that its viral

 9   marketing program was a resounding success, and in particular with young people.
10             451.   Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,
11
     which is the exact result to be expected from an effective viral marketing campaign. 538 Its growth
12
     on Instagram was likely even more rapid.
13
               452.   A 2018 study of JLI’s sales and presence on social media platforms found that JLI
14

15   grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major advertising

16   channels, and spent only $20,000 on business-to-business advertising. 539 Despite JLI’s apparently

17   minimal advertising spend in 2017, the study found a significant increase in JUUL-related tweets
18   in 2017. 540
19
               453.   On Instagram, the study found seven JUUL-related accounts, including DoIt4JUUL
20
     and JUULgirls, which accounted for 4,230 total JUUL-related posts and had more than 270,000
21
     followers. 541
22

23

24

25   536
          Id.
     537
          Id.
26   538
         See Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May 2017),
       https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
27   539
         Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
       the US retail e-cigarette market, Tobacco Control (May 31, 2018),
28     https://tobaccocontrol.bmj.com/content/28/2/146.full.
     540
         Id.
     541
         Id.
           Page 154                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 162 of 313 PageID: 162


 1             454.   In addition to JUUL’s explosive growth on individual social media platforms, the

 2   study found JUUL products being marketed across platforms in an apparently coordinated fashion,
 3
     including smaller targeted campaigns and affiliate marketing, all of which caused the authors to
 4
     question whether JLI was paying for positive reviews and JUUL-related social media content.
 5
               455.   The lead author of the study concluded that JLI was “taking advantage” of the reach
 6
     and accessibility of multiple social media platforms to “target the youth and young adults . . .
 7

 8   because there are no restrictions,” on social media advertising. 542

 9             456.   Similarly, an account named @JUULnation was established on Instagram and
10   posted tips on how to conceal JUUL devices in school supplies. The account also ridiculed efforts
11
     to combat JUUL use in schools, promoted videos of JUUL influencers, and promoted videos like
12
     the “JUUL Challenge,” in which users inhale as much JUUL nicotine vapor as possible in a fixed
13
     period of time. JLI repeatedly used the hashtag “#JUULnation” on posts on its own Instagram
14

15   account, for example when advertising its “Cool Mint” JUULpods, JUUL’s portability, or party

16   mode. 543

17             457.   A separate study of e-cigarette advertising on mobile devices, where young people
18   spend most of their day consuming media, found that 74% of total advertising impressions were
19
     for JUUL products. 544
20
               458.   A 2019 study found that as much as half of JUUL’s Twitter followers were aged
21
     thirteen to seventeen. 545
22

23

24   542
         Laura Kelly, JUUL Sales Among Young People Fueled by Social Media, Says Study, The Wash. Times (June 4,
       2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-among-young-people-fueled-by-social-med/.
25    543
          JLI00682401-484 at 428, 444, 451; see also Stanford University, Research into the Impact of Tobacco
         Advertising, http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_11.jpg; Stanford
26       University, Research into the Impact of Tobacco Advertising,
         http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_12.jpg.
27   544
         See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth Iniative (May 2017),
       https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
28   545
         Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, HealthDay News, (May 20,
       2019) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-Twitter-followers-are-teens-young-
       adults/1981558384957/.
           Page 155                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 163 of 313 PageID: 163


 1             459.    A 2019 study characterizing JUUL-related Instagram posts between March and

 2   May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram
 3
     accounts, more than half were related to youth or youth lifestyle. 546
 4
               460.    Some Twitter users have reported what appear to be JUUL bots. 547 Other Twitter
 5
     users appear to either be bot accounts or native advertisers, in that they have a small number of
 6
     followers, follow few other users, and post exclusively about JUUL content. 548
 7

 8             461.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with forty-

 9   three videos having over 100,000 views. 549 Of these, a huge number were plainly related to
10   underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school
11
     bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.” 550
12
               462.    In 2018, JLI was internally collecting hundreds of social media posts—directed at
13
     JLI—informing it of JUUL’s wild popularity with young people and in many cases requesting that
14

15   JLI do something to stop it. 551

16             11.     JLI Worked with Veratad Technologies To Expand Youth Access to JUUL
                       Products.
17
               463.    At the same time JLI and the Management Defendants were taking coordinated
18
     actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to ensure
19

20   a steady and growing customer base through unlawful marketing and distribution activities, they

21   worked with an outside entity—Veratad Technologies LLC—to get JUULs into the hands of the
22   largest number of users possible.
23

24   546
         Lauren Czaplicki et al., Characterising JUUL-related posts on Instagram, Truth Initiative (Aug. 1, 2019),
       https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-054824.
25   547
         One example of what appear to be JUUL bots in action on Twitter is available at:
       https://twitter.com/search?q=juul%20bot&src=typd (last visited Apr. 4, 2020).
26   548
         Hennrythejuul (@hennrythejuul), Twitter (Mar. 4, 2020, 9:35 am) https://twitter.com/hennrythejuul.
     549
         Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from Parents and Teachers,
27     Tobacco Control 2019, Stanford Univ. (Sept. 15, 2018),
       https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf.
28   550
         Id.
     551
         Complaint at 60, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
           Page 156                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 164 of 313 PageID: 164


 1             464.   In furtherance of JLI and the Management Defendants’ efforts to secure youth sales

 2   so crucial to expanding JUUL’s market share (and JLI’s profits), and as detailed below, from
 3
     approximately 2015 to 2018, JLI and Veratad worked together to try to pass as many people as
 4
     possible through an on-line “age verification” system that users had to pass to be able to order
 5
     JUUL products.
 6
               465.   JLI’s website, including its online store, was pivotal to these efforts. Early
 7

 8   marketing documents show that JLI planned a “consumer journey” that started with a consumer

 9   being exposed to misleading JUUL marketing in stores, where JUUL’s “fun” and “approachable”
10   in-store marketing would lead users to JLI’s website for additional misrepresentations and
11
     omissions about JUUL products, an email subscription sign-up, and purchases through JLI’s
12
     ecommerce platform: 552
13

14

15

16

17

18

19

20

21

22

23

24

25
               466.   JLI worked with Veratad to provide age verification services for its website from
26

27   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers,

28
     552
           INREJUUL_00329660
           Page 157                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 165 of 313 PageID: 165


 1   including Lorillard 553 and Altria. 554 Consistent with the claim on Veratad’s website that “You can

 2   create your own verification rules,” the company encouraged sellers like JLI to set the desired
 3
     compliance level for age verification. As a member of a major e-cigarette trade organization,
 4
     Veratad also offered insight into what competitors were doing, and offered to “guide your setup to
 5
     follow industry best practices for age verification.”
 6
               467.   Though it is illegal to sell and ship e-cigarettes to minors under both state and
 7

 8   federal law, JLI and Veratad designed and implemented an age verification system designed to

 9   maximize the number of prospective purchasers who “pass” the process, rather than to minimize
10   the number of underage sales. 555 As a result of these intentionally permissive age verification
11
     practices, JLI and Veratad used online payment systems and the US mails to ship tens of millions
12
     of dollars of JUULpods to unverified customers, many of whom were minors.
13
               468.   From June 2015 through the end of 2018, the age verification process on JLI’s
14

15   website typically prompted prospective purchasers to submit their name, address, and date of birth,

16   which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part of the

17   consumer’s information to a person of the minimum legal sales age in its database. If Veratad was
18   able to locate a sufficient match of the prospective purchaser to a person of the minimum legal
19
     sales age in its database, then it would return a “pass” result to JLI. If Veratad was unable to make
20
     such a match, Veratad returned a “fail” result to JLI.
21
               469.    If Veratad returned a “fail” result to JLI, rather than decline the prospective
22

23   purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could not

24   find a match based on this alternate address, JLI would prompt the consumer to enter the last four
25   digits of his or her social security number.
26

27   553
         Staff of Sen. Richard Durbin et al., 113th Cong., Gateway to Addiction? (Apr. 14, 2014),
       https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
28   554
         INREJUUL_00174362.
     555
         Complaint at 165, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
           Page 158                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 166 of 313 PageID: 166


 1             470.    If Veratad, supplied with the last four digits of a consumer’s social security number,

 2   still could not match the consumer to a person of the minimum legal sales age in its database, JLI
 3
     would prompt the consumer to upload an image or photograph of his or her driver’s license or
 4
     another governmental identification document. A JLI employee would then conduct a personal
 5
     review of the image and decide whether the consumer was of the minimum legal sales age.
 6
               471.    Crucially, Veratad’s age verification system was purposefully flexible, so JLI and
 7

 8   Veratad could work together to decide just how closely a prospective purchaser’s personal

 9   information had to match records in Veratad’s database in order to “pass” the age verification
10   process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to be
11
     used for verification.
12
               472.    By the fall of 2015, JLI and Veratad knew that bulk purchases were being made for
13
     resale on JLI’s website by minors and for resale to minors. 556 For example, on May 25, 2016, JLI
14

15   employees discussed an online purchase of JUUL products made by a fifteen-year-old boy. A JLI

16   employee wrote that “[t]his order had failed age verification a few times with the person’s

17   information as below. The person even uploaded an ID, which was obviously fake and rejected by
18   us. Then, the user entered a different email address and passed from Veratad, and the order was
19
     sent.” The employee discussed a communication with Veratad that confirmed that Veratad did not
20
     review the date of birth entered by the user when determining whether a person passed age
21
     verification for JUUL. JLI recognized that “[t]his situation can potentially happen again.” 557
22

23             473.    Internal JLI documents confirm that JLI discussed underage purchases with

24   Veratad. For example, on May 27, 2016, JLI’s Head of Compliance & Brand Protection wrote that

25   an “underage purchaser changed his email address; which, allowed the order to be passed by
26

27
     556
        Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company
28    says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices to
      youth, NY Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     557
         INREJUUL_00300253-258
           Page 159                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 167 of 313 PageID: 167


 1   Veratad. . . . I believe that Nick and his team are still looking into the matter with Veratad to see

 2   if they can get a better understanding of what happened.” A JLI employee replied “hmmm.
 3
     Probably impossible to put up an age gate that thwarts a committed teenager from penetrating it
 4
     :)” 558
 5
               474.    Nevertheless, the two companies worked together to find ways to “bump up [JLI’s]
 6
     rate of people who get through age verification.” 559 JLI repeatedly sought, and Veratad repeatedly
 7

 8   recommended and directed, changes to the age verification process so that more prospective JUUL

 9   purchasers would “pass.” Both did so in an effort to increase direct sales of JLI’s e-cigarettes
10   without regard to whether its less stringent age verification process would permit more underage
11
     users to purchase them.
12
               475.    Between June 2015 and August 2017 (and perhaps even through early 2018), JLI
13
     and Veratad tailored the age verification system to “pass” prospective purchasers even if certain
14

15   portions of the purchaser’s personal information—e.g., the purchaser’s street address or date of

16   birth—did not match the information corresponding to a person of the minimum legal sales age in

17   Veratad’s database. 560
18
               476.    Similarly, between June 2015 and August 2017, JLI and Veratad tailored the system
19
     to “pass” a prospective purchaser under certain circumstances even when the prospective
20
     purchaser’s year of birth did not match the information corresponding to a person of the minimum
21
     legal sales age in Veratad’s database.
22

23

24
     558
          INREJUUL_00209176-180
25   559
         INREJUUL_00276489-INREJUUL_00276490
     560
         Complaint at 43, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
26     https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=. A January 29, 2018 email exchange
       between Tom Canfarotta, Director of Strategic Accounts & Client Quality Services at Veratad, and Annie
27     Kennedy, JUUL’s Compliance Manager, reveals this to have been the case. Kennedy asked Canfarotta why a
       particular customer had “passed via the address step (public record check)…but we’ve since learned that is not a
28     correct address—so we’re curious as to how it passed.” In response, Canfarotta wrote, “Your current rule set does
       not require a full address match.” He went on to explain that approval of the customer was not an anomaly or a
       mistake; instead, Veratad’s age verification system was working exactly the way it was designed.
           Page 160                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 168 of 313 PageID: 168


 1               477.   JLI and Veratad sought to increase “pass” rates by modifying the age verification

 2   system to allow users multiple opportunities to change their personal information if a match was
 3
     not initially found in an appropriate government database. A Veratad Performance Report from
 4
     August 5, 2017 shows that, for 1,963 users Veratad recorded 3,794 transactions—an average of
 5
     1.93 attempts per consumer. 561 Only 966 users—less than half—passed age verification on the
 6
     first attempt. 562 By allowing users to alter their personal information and attempt age verification
 7

 8   up to three times, JLI was able to increase its database match pass rate from 49.2% to 61.2%. 563

 9               478.   By design, these lax requirements ensured underage users could “pass” JLI’s age
10   verification process and purchase JUUL e-cigarettes directly from JLI’s website by using their
11
     parent’s name, home address, and an approximate date of birth. JLI was aware of this fact, as
12
     evidenced by the multiple complaints it received from parents who alleged their children did just
13
     that. 564
14

15               479.   JLI directed and approved the system it had implemented with Veratad that caused

16   accounts with “bad info” to be “AV approved” but, as a Senior Business Systems Manager at JLI

17   commented, “if [v]eratad passed it [then] it’s not on us.”
18               480.   JLI customer service representatives even encouraged those who failed age
19
     verification to “make multiple accounts in order to pass AV [age verification].” 565 Customer
20
     service representatives would go so far as to alter identifying information for them; a Slack chat
21
     among customer service representatives confirmed that representatives were authorized to “adjust
22

23   the street address, apartment number, or zip code” associated with shipment. 566

24

25

26   561
         Id.
     562
         Id.
27   563
         Id.
     564
         INREJUUL_00184119.
28   565
         INREJUUL_00215324-INREJUUL_00215325.
     566
         Complaint at 168, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=..
           Page 161                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 169 of 313 PageID: 169


 1             481.   The age verification procedures designed by JLI and Veratad have allowed

 2   hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious individuals
 3
     at fictitious addresses. 567 Many of these improper sales may have been made to underage
 4
     purchasers or to resellers who sold the products to underage users on the grey market. 568
 5
               482.   By divorcing the address from the other customer data in the age verification
 6
     process, JLI and Veratad allowed users to request that tobacco products be sent to locations other
 7

 8   than their permanent legal residences. 569 For example, JLI sent thousands of orders to commercial

 9   high rises and office parks. 570 It is unlikely these orders would have been approved had JUUL and
10   Veratad required that addresses provided by users match information in an appropriate government
11
     database and followed the requirement that the shipping address and billing address be the same. 571
12
               483.   The failure of the JLI/Veratad age verification procedure was intentional. 572 And
13
     despite JLI’s concerted effort to enable the sale of federally regulated tobacco products to minors,
14

15   JLI nevertheless publicly touted Veratad as the “gold standard” of age verification services. For

16   example, JLI told a reporter with CBS, Pam Tighe, that “[t]here is an extensive age verification

17   process in place to purchase JUUL online” and that JLI “work[s] with Veratad Technologies, the
18   state-of-the-art, gold-standard for age verification. . . . Veratad uses billions of records from
19
     multiple trusted data sources to verify the information customers provide and to ensure customers
20
     qualify to access and purchase products from JUULvapor.com.” 573 JLI later planned on sending
21
     this same, canned false language to a student journalist at Georgetown University. 574 Similarly, a
22

23   JLI spokesperson told a reporter at a New York newspaper, ANMY, that JLI uses “industry-leading

24

25
     567
         Id. at 138.
26   568
         Id.
     569
         Id. at 146
27   570
         Id. at 147.
     571
         Id.
28   572
         Id. at 173.
     573
         INREJUUL00178123-24.
     574
         INREJUUL_00264882-84.
           Page 162                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 170 of 313 PageID: 170


 1   ID match and age verification technology to ensure that customers” are over twenty-one years of

 2   age and that the “information is verified against multiple databases.” 575
 3
               484.   In August 2017, JLI responded to public scrutiny by publicly stating that it would
 4
     increase the purchase age on its website to 21+ by August 23, 2017. In the weeks leading up to
 5
     that date, it emailed the approximately 500,000 or more potential customers to report that
 6
     customers who signed up for JLI’s “auto-ship” subscription service before August 23, 2017 would
 7

 8   not have to prove that they were 21+ for as long as they maintained the subscription to receive

 9   JUULpods. As discussed herein, JLI knew that these marketing emails were being sent to underage
10   individuals, including those who failed age verification. And at the same time, JLI advertised that
11
     the most popular flavor among youth, Mango, was now available on its “auto-ship” subscription
12
     service. As a result of this scheme, JLI’s subscription gains more than offset any losses from the
13
     site’s heightened age verification requirements.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     575
        Alison Fox, ‘Juul’ e-cigarettes require stronger FDA regulation, Schmuer Says, AMNY, (Oct. 15, 2017),
       https://www.amny.com/news/juul-e-cigarettes-fda-regulation-1-14485385/.
           Page 163                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
     Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 171 of 313 PageID: 171


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Page 164                                                          COMPLAINT
                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 172 of 313 PageID: 172


 1             485.   Further underscoring JLI’s purpose of growing the e-cigarette market, even if that

 2   meant selling to youth, JLI and Veratad did not require that the year of birth and last four digits
 3
     of the social security number match exactly the information corresponding to a person of the
 4
     minimum legal sales age in Veratad’s database until August 2018.
 5
               486.   Tellingly, after JLI and Veratad implemented industry-standard age verification
 6
     practices, JLI boasted to the FDA that approval rate for sales on its website had dropped to 27%.
 7

 8             487.   While on one hand JLI continued working with Veratad to ensure minors could

 9   purchase JUUL products online, on the other JLI continued to make false and fraudulent
10   statements about the strength of its age verification system. For example, on June 5, 2018, JLI
11
     tweeted about its relationship with Veratad, claiming that “We’ve partnered with Veratad
12
     Technologies to complete a public records search, only reporting back whether or not you are 21
13
     years of age or older.” 576 In addition, on November 13, 2018, JLI and the Managements
14

15   Defendants caused a post to appear on JLI’s website stating that JLI was “Restricting Flavors to

16   Adults 21+ On Our Secure Website” and that JLI’s age-verification system was “an already

17   industry-leading online sales system that is restricted to 21+ and utilizes third party
18   verification.” 577 A video accompanying this message stated “At JUUL labs we’re committed to
19
     leading the industry in online age verification security to ensure that our products don’t end up in
20
     the hands of underage users” and included an image of a computer with a chain wrapped around
21
     it and locked in place. 578 These statements were fraudulent because JLI and the Management
22

23   Defendants were and had been coordinating with Veratad to ensure that their age verification

24   system did not actually prevent youth from purchasing JUUL products.

25

26

27   576
         JUUL Labs, Inc. (@JUULvapor), Twitter (June 5, 2018),
       https://twitter.com/juulvapor/status/1004055352692752386.
28   577
         JUUL Labs Action Plan (“November 2018 Action Plan”), JUUL Labs, Inc. (Nov. 12, 2018),
       https://newsroom.juul.com/juul-labs-action-plan/ (last visited Apr. 30, 2020).
     578
         Id.
           Page 165                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 173 of 313 PageID: 173


 1              488.   Not only did JLI’s efforts result in more sales to minors, JLI was also able to

 2   build a marketing email list that included minors—a data set that would prove highly valuable to
 3
     Altria.
 4
                489.   In the summer of 2017, JLI engaged a company called Tower Data to determine
 5
     the ages of the persons associated with email addresses on its email marketing list. According to
 6
     this analysis, approximately 269,000 email addresses on JLI’s email marketing list were not
 7

 8   associated with a record of an individual who had “passed” JLI’s age verification process. 579

 9   Additionally, approximately 40,000 email addresses on JLI’s email marketing list were
10   associated with records of individuals who had “failed” JLI’s own age verification process. 580
11
     Tower Data informed JLI that 83% of the approximately 420,000 email addresses on JLI’s
12
     marketing list could not be matched with the record of an individual at least eighteen years of
13
     age. 581
14

15              490.   Despite knowing that their marketing list included minors, JLI continued to use

16   that marketing list to sell JUUL products, and then shared that list with Altria to use for its

17   marketing purposes.
18              491.   JLI and the Management Defendants knew, however, that it was not enough to
19
     disseminate advertisements and marketing materials that promote JLI to youth or to open online
20
     sales to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To
21
     truly expand the nicotine market, they needed to deceive those purchasing a JUUL device and
22

23   JUULpods as to how much nicotine they were actually consuming. And, through Pritzker, Huh,

24   and Valani’s control of JLI’s Board of Directors, they did just that.
25

26
     579
         Complaint at 121, Commonwealth of Massachusetts v. JUUL, et al., No. 20-00402 (Super. Ct. of Mass. Feb. 12,
27     2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan, E-cigarette firm JUUL sued for using
       programmatic buying to target adolescents, Marketing (Feb. 14, 2020), https://www.marketing-interactive.com/e-
28     cigarette-firm-juul-sued-for-using-programmatic-buying-to-target-adolescents,
     580
         Id.
     581
         Id.
           Page 166                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 174 of 313 PageID: 174


 1             12.    JLI Engaged in a Sham “Youth Prevention” Campaign

 2             492.   By April 2017, JLI had determined that the publicity around its marketing to
 3   children was a problem. Ashley Gould, the company’s General Counsel and Chief Regulatory and
 4
     Communications Officer, thus sought to “hire a crisis communication firm to help manage the
 5
     youth interest JUUL has received[.]” 582 By June 2017, JLI began developing a “youth prevention
 6
     program[.]” 583 While ostensibly aimed at reducing youth sales, JLI’s youth prevention program
 7

 8   actually served to increase, not reduce, sales to children.

 9             493.   By December 2017, JLI’s youth prevention program included extensive work with

10   schools. 584 JLI paid schools for access to their students during school time, in summer school, and
11
     during a Saturday School Program that was billed as “an alternative to ‘traditional discipline’ for
12
     children caught using e-cigarettes in school.” 585 JLI created the curriculum for these programs,
13
     and, like the “Think Don’t Smoke” campaign by Philip Morris, which “insidiously encourage[d]
14
     kids to use tobacco and become addicted Philip Morris customers[,]” 586 JLI’s programs were
15

16   shams intended to encourage youth e-cigarette use, not curb it. According to testimony before

17   Congress, during at least one presentation, “[n]o parents or teachers were in the room, and JUUL’s
18   messaging was that the product was ‘totally safe.’ The presenter even demonstrated to the kids
19
     how to use a JUUL.” 587 Furthermore, JLI “provided the children snacks” and “collect[ed] student
20
     information from the sessions.” 588
21

22

23
     582
         INREJUUL_00264878; see also INREJUUL_00265042 (retaining Sard Verbinnen, a strategic communications
24     firm).
     583
         See, e.g., INREJUUL_00211242.
25   584
         INREJUUL_00173409.
     585
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
26     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     586
         William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't Smoke' Youth Anti-
27     Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29, 2002),
       https://www.tobaccofreekids.org/press-releases/id_0499.
28   587
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     588
         Id.
           Page 167                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 175 of 313 PageID: 175


 1             494.   The problems with JLI’s youth prevention programs were widespread. According

 2   to outside analyses, “the JUUL Curriculum is not portraying the harmful details of their product,
 3
     similar to how past tobacco industry curricula left out details of the health risks of cigarette use.” 589
 4
     Although it is well-known that teaching children to deconstruct ads is one of the most effective
 5
     prevention techniques, JLI programs entirely omitted this skill, and JLI’s curriculum barely
 6
     mentioned JUUL products as among the potentially harmful products to avoid. 590 As one expert
 7

 8   pointed out, “we know, more from anecdotal research, that [teens] may consider [JUULs] to be a

 9   vaping device, but they don’t call it that. So when you say to a young person, ‘Vapes or e-cigarettes
10   are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’” 591
11
               495.   Internal emails confirm both that JLI employees knew about the similarities of JLI’s
12
     “youth prevention program” to the earlier pretextual antismoking campaigns by the cigarette
13
     industry and that JLI management at the highest levels was personally involved in these efforts. In
14

15   April 2018, Julie Henderson, the Youth Prevention Director, emailed school officials about “the

16   optics of us attending a student health fair” because of “how much our efforts seem to duplicate

17   those of big tobacco (Philip Morris attended fairs and carnivals where they distributed various
18   branded items under the guise of ‘youth prevention’).” 592 She later wrote that she would “confirm
19
     our participation w[ith] Ashley & Kevin” 593—an apparent reference to Kevin Burns, at the time
20
     the CEO of JLI, who would later personally approve JLI’s involvement in school programs. In
21
     May 2018, Julie Henderson spoke with former members of Philip Morris’s “youth education”
22

23   team, 594 and Ashley Gould received and forwarded what was described as “the paper that ended

24

25

26   589
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says, The Daily Beast (Oct. 19,
       2018), https://www.thedailybeast.com/juul-prevention-program-didnt-school-kids-on-dangers-expert-says.
27   590
         Id.
     591
         Id.
28   592
         INREJUUL_00197608.
     593
         INREJUUL_00197607.
     594
         INREJUUL_00196624.
           Page 168                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 176 of 313 PageID: 176


 1   the Think Don’t Smoke campaign undertaken by Philip Morris.” 595 The paper concluded that “the

 2   Philip Morris campaign had a counterproductive influence.” 596
 3
               496.   JLI also bought access to teenagers at programs outside of school. For example, JLI
 4
     paid $89,000 to the Police Activities League of Richmond, California, so that all youth in the
 5
     Richmond Diversion Program—which targeted “youth, aged 12-17, who face suspension from
 6
     school for using e-cigarettes and/or marijuana” and “juveniles who have committed misdemeanor
 7

 8   (lesser category) offenses”—would “participate in the JUUL labs developed program, Moving

 9   Beyond” for as long as ten weeks. 597 Similarly, JLI paid $134,000 to set up a summer program for
10   80 students from a charter school in Baltimore, Maryland. 598 Participants were “recruited from
11
     grades 3 through 12” 599 and worked closely with teachers to develop personal health plans. JLI
12
     paid nearly 70% of the cost of hiring eight teachers, eight instructional aides, and three other
13
     support personnel for the program. 600
14

15             497.   JLI was aware that these out-of-school programs were, in the words of Julie

16   Henderson, “eerily similar” to the tactics of the tobacco industry. 601 In June 2018, Ms. Henderson

17   described “current executive concerns & discussion re: discontinuing our work w[ith]
18   schools[.]” 602 Eventually, JLI ended this version of the youth prevention program, but the damage
19
     had been done: following the playbook of the tobacco industry, JLI had hooked more kids on
20
     nicotine.
21

22

23   595
         INREJUUL_00265202.
     596
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing Campaigns, 92
24     Am. J. Public Health 901 (2002).
     597
         JLI-HOR-00002181 – 00002182.
25   598
         INREJUUL_00194247; Invoice to JUUL Labs from The Freedom & Democracy Schools, Inc. for $134,000,
       dated June 21, 2018, https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
26     00003711.pdf.
     599
         INREJUUL_0019428.
27   600
         The Freedom & Democracy Schools, Inc., Proposal to JUUL Labs for Funding the Healthy Life Adventures
       Summer Pilot (June 9, 2018), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
28     00002789_Redacted.pdf.
     601
         INREJUUL_00194646.
     602
         INREJUUL_00194646.
           Page 169                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 177 of 313 PageID: 177


 1             498.   The Board was intimately involved in these “youth prevention” activities. For

 2   example, in April 2018, Riaz Valani and Nicholas Pritzker edited a youth prevention press release,
 3
     noting that they “don’t want to get these small items wrong” and “think it’s critical to get this
 4
     right.” 603
 5
               13.    The FDA Warned JUUL and Others That Their Conduct is Unlawful
 6
               499.   Throughout 2018, the FDA put JLI and others in the e-cigarette industry on notice
 7

 8   that their practices of marketing to minors needed to stop. It issued a series of warnings letters and

 9   enforcement actions:

10             500.   On February 24, 2018, the FDA sent a letter to JLI expressing concern about the
11
     popularity of its products among youth and demanding that JLI produce documents regarding its
12
     marketing practices. 604
13
               501.   In April 2018, the FDA conducted an undercover enforcement effort, which
14
     resulted in fifty-six warning letters issued to online retailers, and six civil money complaints to
15

16   retail establishments, all of which were related to the illegal sale of e-cigarettes to minors.605

17   Manufacturers such as JLI were also sent letters requesting documents regarding their marketing
18   and sales methods. 606
19
               502.   In May 2018, the FDA again issued more warning letters to manufacturers,
20
     distributors, and retailers of e-liquids for labeling and advertising violations; these labels and
21
     advertisements targeted children and resembled children’s food items such as candy or cookies. 607
22

23

24

25

26   603
          JLI00151300.
     604
         Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products, to Zaid Rouag, at
27     JUUL Labs, Inc., U.S. FDA (Apr. 24, 2018), https://www.fda.gov/media/112339/download.
     605
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
28     Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
     606
         Id.
     607
         Id.
           Page 170                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 178 of 313 PageID: 178


 1             503.    In September 2018, the FDA engaged in several other regulatory enforcement

 2   actions, issuing over 1300 warning letters and civil money complaints to e-cigarette and e-liquid
 3
     retailers and distributors. 608
 4
               504.    On September 12, 2018, the FDA sent letters to JLI and other e-cigarette
 5
     manufacturers putting them on notice that their products were being used by youth at disturbing
 6
     rates. 609 The FDA additionally requested manufacturers to enhance their compliance monitoring
 7

 8   mechanisms, implement stricter age verification methods, and limit quantities and volume of e-

 9   cigarette products that could be purchased at a time. 610
10             505.    Finally, in October 2018, the FDA raided JLI’s headquarters and seized more than
11
     a thousand documents relating to JLI’s sales and marketing practices. 611 Since then, the FDA, the
12
     Federal Trade Commission, multiple state attorneys general and the U.S. House of Representatives
13
     Committee on Oversight and Reform have all commenced investigations into JLI’s role in the
14

15   youth e-cigarette epidemic and whether JLI’s marketing practices purposefully targeted youth.

16             506.    Siddharth Breja, who was senior vice president for global finance at JLI, “claims

17   that after the F.D.A. raided Juul headquarters in October 2018, seeking internal documents, Mr.
18
     Burns instructed Mr. Breja and other executives not to put anything relating to regulatory or safety
19
     issues in writing, so that the F.D.A. could not get them in the future.” 612
20

21

22

23

24   608
          Id.
     609
          Letter from US FDA to Kevin Burns, U.S. FDA (Sept. 12, 2018), https://www.fda.gov/media/119669/download.
25   610
          Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including a historic action
       against more than 1,300 retailers and 5 major manufacturers for their roles perpetuating youth access, US FDA
26     (Sept. 11, 2018), https://www.fda.gov/news-events/press-announcements/fda-takes-new-steps-address-epidemic-
       youth-e-cigarette-use-including-historic-action-against-more.
27   611
          Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of Headquarters, Wash. Post
       (Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documents-surprise-
28     inspection-headquarters/.
      612
           Sheila Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y. Times
         (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html.
           Page 171                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 179 of 313 PageID: 179


 1          14.     In Response to Regulatory Scrutiny, Defendants Misled the Public,
                    Regulators, and Congress that JLI Did Not Target Youth
 2
            507.    To shield their youth-driven success from scrutiny, Altria, JLI, and the
 3

 4   Management Defendants’ had a long-running strategy to feign ignorance over JLI and the

 5   Management Defendants’ youth marketing efforts and youth access to JLI’s products. They were

 6   well aware that JLI’s conduct in targeting underage users was reprehensible and unlawful, and that
 7   if it became widely known that this was how JLI obtained its massive market share, there would
 8
     be a public outcry and calls for stricter regulation or a ban on JLI’s products. Given the increasing
 9
     public and regulatory scrutiny of JLI’s market share and marketing tactics, a dis-information
10
     campaign was urgently needed to protect the Defendants’ bottom line. For this reason, JLI, the
11

12   Management Defendants, and Altria all hid JLI’s conduct by vociferously denying that JLI had

13   marketed to and targeted youth and instead falsely claimed that JLI engaged in youth prevention.
14   Defendants continued to make these statements while and after actively and successfully trying to
15
     market to and recruit youth non-smokers. These false statements were designed to protect JLI’s
16
     market share, and Altria’s investment, by concealing JLI’s misconduct.
17
            508.    For example, after 11 senators sent a letter to JLI questioning its marketing
18

19   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee and mango, JLI

20   visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

21   not realize youth were using its products, according to a staffer for Sen. Dick Durbin (D-Ill.). JLI’s
22   statements to Congress—which parallel similar protests of innocence by tobacco company
23
     executives—were false.
24
            509.    Defendants also caused JLI to make public statements seeking to disavow the
25
     notion that it had targeted and sought to addict teens:
26

27

28


       Page 172                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 180 of 313 PageID: 180


 1                 •      “It’s a really, really important issue. We don’t want kids using our products.”
                          (CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017) 613
 2                 •      “We market our products responsibly, following strict guidelines to have material
 3                        directly exclusively toward adult smokers and never to youth audiences.” (JLI
                          Social Media Post, March 14, 2018) 614
 4                    •   “Our company’s mission is to eliminate cigarettes and help the more than one
 5                        billion smokers worldwide switch to a better alternative,” said JUUL Labs
                          Chief Executive Officer Kevin Burns. “We are already seeing success in our
 6                        efforts to enable adult smokers to transition away from cigarettes and believe our
                          products have the potential over the long-term to contribute meaningfully to
 7                        public health in the U.S. and around the world. At the same time, we are
                          committed to deterring young people, as well as adults who do not currently
 8
                          smoke, from using our products. We cannot be more emphatic on this point:
 9                        No young person or non-nicotine user should ever try JUUL.” (JLI Press
                          Release, April 25, 2018); 615
10
                   •      “Our objective is to provide the 38 million American adult smokers with
11                        meaningful alternatives to cigarettes while also ensuring that individuals who
                          are not already smokers, particularly young people, are not attracted to
12                        nicotine products such as JUUL,” said JUUL Labs Chief Administrative Officer
                          Ashley Gould, who heads the company's regulatory, scientific and youth
13                        education and prevention programs. “We want to be a leader in seeking solutions,
                          and are actively engaged with, and listening to, community leaders, educators and
14
                          lawmakers on how best to effectively keep young people away from JUUL.” (JLI
15                        Press Release, April 25, 2018); 616
                   •      “Of course, we understand that parents and lawmakers are concerned about
16                        underage use of JUUL. As are we. We can’t restate this enough. As an
                          independent company that is not big tobacco, we are driven by our mission and
17                        commitment to adult smokers.” (JLI CEO Kevin Burns Letter to JUUL
18                        Community on Reddit, July 18, 2018) 617
                   •       “We welcome the opportunity to work with the Massachusetts Attorney General
19                        because, we too, are committed to preventing underage use of JUUL. We
20                        utilize stringent online tools to block attempts by those under the age of 21 from
                          purchasing our products, including unique ID match and age verification
21                        technology. Furthermore, we have never marketed to anyone underage. Like
                          many Silicon Valley technology startups, our growth is not the result of marketing
22
     613
          Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
23     https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-according-to-study.html
       (Interview with Ashely Gould, JUUL Chief Administrative Officer) (emphasis added).
24   614
          Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 15 (Jan. 31, 2019),
25     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a JUUL social media
       post from March 14, 2018) (emphasis added).
26    615
          JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use, MarketWatch (Apr.
         25, 2018), https://www.marketwatch.com/press-release/juul-labs-announces-comprehensive-strategy-to-combat-
27       underage-use-2018-04-25 (emphasis added).
      616
          Id (emphasis added).
28    617
          A Letter to the JUUL Community from CEO Kevin Burns, Reddit (July 18, 2018),
         https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_kevin/ (emphasis
         added).
           Page 173                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 181 of 313 PageID: 181


 1                     but rather a superior product disrupting an archaic industry. When adult smokers
                       find an effective alternative to cigarettes, they tell other adult smokers. That’s
 2                     how we’ve gained 70% of the market share. . . Our ecommerce platform utilizes
                       unique ID match and age verification technology to make sure minors are not able
 3
                       to access and purchase our products online.” (Statement from Matt David, JLI
 4                     Chief Communications Officer, July 24, 2018); 618
                  •    “We did not create JUUL to undermine years of effective tobacco control,
 5
                       and we do not want to see a new generation of smokers. . . . We want to be part
 6                     of the solution to end combustible smoking, not part of a problem to attract youth,
                       never smokers, or former smokers to nicotine products. . . .We adhere to strict
 7                     guidelines to ensure that our marketing is directed towards existing adult
                       smokers.”.” (JLI’s website as of July 26, 2018); 619
 8
                  •    “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL
 9                     products. We certainly don’t want youth using the product. It is bad for public
                       health, and it is bad for our mission. JUUL Labs and FDA share a common goal –
10                     preventing youth from initiating on nicotine. . . . Our intent was never to have
11                     youth use JUUL products.” (JLI Website, November 12, 2018) 620
                  •    “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult
12                     smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate
                       on nicotine.” (JLI Website, November 13, 2018) 621
13                •    “Any underage consumers using this product are absolutely a negative for our
                       business. We don’t want them. We will never market to them. We never have.”
14
                       (James Monsees, quoted in Forbes, November 16, 2018); 622
15                •    “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s
                       not intended for them. I hope there was nothing that we did that made it
16                     appealing to them. As a parent of a 16-year-old, I’m sorry for them, and I have
                       empathy for them, in terms of what the challenges they’re going through.”
17                     (CNBC Interview of JLI CEO, July 13, 2019) 623
18                •     “We have no higher priority than to prevent youth usage of our products
                       which is why we have taken aggressive, industry leading actions to combat youth
19                     usage.” (JLI Website, August 29, 2019) 624

20

21   618
           Statement Regarding The Press Conference Held By The Massachusetts Attorney General, JUUL Labs, Inc. (July
         24, 2018), https://newsroom.juul.com/statement-regarding-the-press-conference-held-by-the-massachusetts-
22       attorney-general/ (emphasis added).
      619
           Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
23       https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last visited Mar. 29, 2020)
         (emphasis added).
24   620
          JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
       (statement of Ken Burns, former CEO of JUUL) (emphasis added).
25    621
           Id. (emphasis added).
      622
           Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018 2:38
26       PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-
         marketing-campaigns/#3da1e11b14f9 (emphasis added) (statement of James Monsees).
27   623
          Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’, CNBC (July 13,
       2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-epidemic-ceo-tells-parents-im-sorry.html
28     (emphasis added).
     624
          Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019), https://newsroom.juul.com/our-actions-
       to-combat-underage-use/ (JUUL statement in response to lawsuits) (emphasis added).
           Page 174                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 182 of 313 PageID: 182


 1                •    James Monsees, one of the company’s co-founders, said selling JUUL products
                       to youth was “antithetical to the company’s mission.”(James Monsees’
 2                     Statement to New York Times, August 27, 2019) 625
 3                •    Adam Bowen, one of the company’s co-founders, said he was aware early on of
                       the risks e-cigarettes posed to teenagers, and the company had tried to make
 4                     JUUL “as adult-oriented as possible.”(Adam Bowen’s Statement to the New
                       York Times, August 27, 2019); 626
 5                •    “We have never marketed to youth and we never will.”(JLI Statement to Los
                       Angeles Times, September 24, 2019); 627
 6
                  •    “I have long believed in a future where adult smokers overwhelmingly choose
 7                     alternative products like JUUL. That has been this company’s mission since it
                       was founded, and it has taken great strides in that direction.” (JLI’s CEO K.C.
 8
                       Crosthwaite, September 25, 2019); 628
 9                •    “As scientists, product designers and engineers, we believe that vaping can have a
                       positive impact when used by adult smokers, and can have a negative impact
10
                       when used by nonsmokers. Our goal is to maximize the positive and reduce the
11                     negative.” (JLI Website, March 6, 2020); 629
                  •    “JUUL was designed with adult smokers in mind.” (JLI Website, last visited
12                     March 29, 2020). 630
13             510.    Defendants either made these statements directly or caused them to be transmitted

14   as a part of their schemes to defraud the public about what they were selling and to whom.
15             511.    Altria also engaged in wire fraud when it made public statements seeking to
16
     disavow the notion that JLI had targeted and sought to addict teens:
17
                  •    “Altria and JUUL are committed to preventing kids from using any tobacco
18                     products. As recent studies have made clear, youth vaping is a serious problem,
                       which both Altria and JUUL are committed to solve. As JUUL previously said,
19                     ‘Our intent was never to have youth use JUUL products.’” (Altria News
20                     Release, December 20, 2018). 631

21

22   625
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
       2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html (emphasis added).
23    626
          Id (emphasis added).
     627
          Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start vaping, L.A. Times
24     (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-24/hiltzik-juul-target-teens (statement made on
       behalf of JUUL) (emphasis added).
25    628
          Juul Labs Names New Leadership, Outlines Changes to Policy and Marketing Efforts, JUUL Labs, Inc. (Sept. 25,
         2019), https://newsroom.juul.com/juul-labs-names-new-leadership-outlines-changes-to-policy-and-marketing-
26       efforts/ (emphasis added) (statement by K.C. Crosthwaite).
      629
          Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited Apr. 4, 2020) (emphasis
27       added).
      630
          JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).
28    631
          Altria Group, Inc., Altria Makes $12.8 Billion Minority Investment to Accelerate Harm Reduction and Drive
         Growth (“Altria Minority Investment”) (Form 8-K), Ex. 99.1 (Dec. 20, 2018),
         https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm (emphasis added).
           Page 175                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 183 of 313 PageID: 183


 1             512.   However, JLI, the Management Defendants, and Altria realized that attempting to

 2   shift public opinion through fraudulent statements was not enough to achieve their goal of staving
 3
     off regulation. To accomplish this goal, they would also need to deceive the FDA and Congress.
 4
     And so they set out to do just that through statements and testimony by JLI representatives. These
 5
     include, but are not limited to, the following:
 6
     Statements by JLI to the FDA:
 7
               • “JUUL was not designed for youth, nor has any marketing or research effort
 8                 since the product’s inception been targeted to youth.” (Letter to FDA, June 15,
                   2018). 632
 9             • “With this response, the Company hopes FDA comes to appreciate why the
                   product was developed and how JUUL has been marketed — to provide a
10
                   viable alternative to cigarettes for adult smokers.” (Letter to FDA, June 15,
11                 2018). 633

12   Statements by Altria to the FDA:
               • “[W]e do not believe we have a current issue with youth access to or use of our
13                 pod-based products, we do not want to risk contributing to the issue.” (Letter from
14                 Altria CEO to FDA Commissioner Scott Gottlieb, October 25, 2018). 634
               • “We believe e-vapor products present an important opportunity to adult smokers
15                 to switch from combustible cigarettes.” (Letter to FDA Commissioner Gottlieb,
                   10/25/18)
16
     Statements by JLI to Congress:
17
               • “We never wanted any non-nicotine user, and certainly nobody under the
18                 legal age of purchase, to ever use JLI products. . . .That is a serious problem.
                   Our company has no higher priority than combatting underage use.” (Testimony
19                 of James Monsees, July 25, 2019). 635
               • “Our product is intended to help smokers stop smoking combustible
20                 cigarettes.” (Ashley Gould, JLI Chief Administrative Officer, Testimony before
21                 House Committee on Oversight and Reform, July 25, 2019). 636

22   Statements by Altria to Congress:

23
     632
         Letter from JUUL's Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15, 2018) (emphasis
24     added).
     633
         Id. at 3 (emphasis added).
25   634
         Letter from Altria CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (October 25, 2018) (emphasis added).
     635
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
26     Subcomm. on Econ. and Consumer Policy, 116th Cong. 1 (2019) (statement of James Monsees, Co-Founder, JUUL
       Labs, Inc.)., https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-
27     MONSEESJ-20190725.pdf.
      636
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
28       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Ashley Gould, Chief Administrative
         Officer, JUUL Labs, Inc. )., https://www.c-span.org/video/?462992-1/hearing-cigarettes-teen-usage-day-
         2&start=6431 at 01:53:25 (emphasis added).
           Page 176                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 184 of 313 PageID: 184


 1                  •   “In late 2017 and into early 2018, we saw that the previously flat e-vapor category
                        had begun to grow rapidly. JUUL was responsible for much of the category
 2                      growth and had quickly become a very compelling product among adult
 3                      vapers. We decided to pursue an economic interest in JUUL, believing that an
                        investment would significantly improve our ability to bring adult smokers a
 4                      leading portfolio of non-combustible products and strengthen our competitive
                        position with regards to potentially reduced risk products.” (Letter from Altria
 5                      CEO to Senator Durbin, October 14, 2019). 637
 6             513.     Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees,
 7
     and Altria made these statements, knowing they would be transmitted via wire, with the intent to
 8
     deceive the public, the FDA, and Congress as to the Defendants’ true intentions of hooking
 9
     underage users.
10

11             514.     Their disinformation scheme was successful. While certain groups such as the

12   American Medical Association were calling for a “sweeping ban on vaping products,” 638 no such

13   ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on the
14
     market and available to underage users.
15
     F.        Altria Provided Services to JLI to Expand JUUL Sales and Maintain JUUL’s
16             Position as the Dominant E-Cigarette.

17             1.       Before Altria’s Investment in JLI, Altria Knew JLI Was Targeting Youth.
18             515.     As stated above, according to Howard Willard, Altria first contacted JLI about a
19
     commercial relationship in early 2017, with “confidential discussions” spearheaded by Pritzker
20
     and Valani, on the one hand, and senior executives of Altria and Altria Client Services on the other,
21
     beginning in the Spring of 2017. 639 These continued for eighteen months, culminating in Altria’s
22
     December 2018 equity investment in JLI.
23

24             516.     While at first blush, these meetings between Altria and Altria Client Services and

25   Pritzker and Valani about potential investment—described in detail below—might seem like
26

27
     637
         Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14, 2019) (emphasis added).
28   638
         Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y. Times (Nov. 19, 2019),
       https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-california.html.
     639
         Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
           Page 177                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 185 of 313 PageID: 185


 1   ordinary business activity, they were anything but. For nearly 18 months, Altria and Altria Client

 2   Services dangled the carrot of a multi-billion dollar payout in front of Pritzker and Valani—months
 3
     in which Pritzker, Valani, and the other Management Defendants committed numerous acts of
 4
     fraud to grow the business of JLI in order to satisfy Altria’s expectations. And at the same time,
 5
     Altria and Altria Client Services were actively courting Pritzker and Valani with that promised
 6
     payout, they were gathering information on JLI that confirmed Altria would be purchasing a
 7

 8   company with a proven track-record of sales to youths.

 9             517.   Even before 2017, Altria and Altria Client Services—as with anyone paying
10   attention to the e-vapor industry at the time—were well aware that JLI had been targeting kids
11
     with its youthful marketing. As noted above, JLI’s “Vaporized” campaign had made its way into
12
     the national zeitgeist, with Stephen Colbert noting that the advertising appealed “to the youths.”
13
     So, not only did Altria and Altria Client Services know JLI was targeting kids at the time it reached
14

15   out to begin negotiations, it also knew that such targeting was highly successful.

16

17

18

19
               518.
20

21

22

23

24

25

26

27

28   640
        ALGAT0002412177
     641
        As discussed below, JLI had a partnership with Avail Vapor in which Avail gathered detailed data on the sale of
       JUUL products. Also discussed below, Altria was a minority owner of Avail at the time.
           Page 178                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 186 of 313 PageID: 186


 1

 2

 3

 4

 5
            519.
 6

 7

 8

 9
10

11
            520.
12

13

14

15

16

17

18

19
            2.     Altria Worked with Pritzker and Valani to Secure Control of JLI and to
20                 Exploit JLI for Their Mutual Benefit.

21          521.   The initial discussions between Altria (and Altria Client Services) and JLI’s
22   leadership
23

24

25

26

27

28


       Page 179                                                                    COMPLAINT
                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 187 of 313 PageID: 187


 1

 2

 3
               522.   Internal documents from the time show that Altria was eyeing JLI as an acquisition
 4
     target. A
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21
               523.
22

23

24

25

26

27
     642
          JLI01369848
28   643
          ALGAT0002412177
     644
         INREJUUL_00349529.
      645
          ALGAT0002412181
           Page 180                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 188 of 313 PageID: 188


 1

 2

 3

 4

 5

 6
                 524.   From the very beginning of their negotiations, it was clear to Altria and Altria Client
 7

 8   Services that they were operating within a closing window in which JLI’s sales to youths could

 9   continue unabated.
10

11
                                                                    And as set forth below, Altria and Altria
12
     Client Services were well aware of the public scrutiny of JLI’s youth marketing efforts, which
13
     could only lead to unfavorable regulatory action. Altria and Altria Client Services had to convince
14

15   Pritzker and Valani to let Altria acquire or buy into JLI before it was too late.

16               525.

17

18

19

20

21

22

23

24

25

26

27

28
     646
           Id.
           Page 181                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 189 of 313 PageID: 189


 1

 2

 3

 4

 5

 6
               526.   From the very beginning of their relationship, Altria and Altria Client Services
 7

 8   communicated to Pritzker and Valani—who, in turn, communicated to Defendants Bowen,

 9   Monsees, and Huh—that they would profit handsomely by accepting Altria’s investment and
10   following its lead in growing the business of JLI. Of course, and as set forth herein, this growth
11
     would be pursued through fraud and deceit to both the public and regulators.
12
               527.                                                                      Pritzker and Valani were
13
     the perfect choice to liaise with Altria and Altria Client Services on behalf of the Management
14

15   Defendants. Pritzker has been long familiar with the tobacco industry from his family's ownership

16   of chewing-tobacco giant Conwood before selling it to Reynolds American, Inc., a subsidiary of

17   British American Tobacco. And Valani, for his part, was intimately familiar with the business of
18
     JLI. He was the company’s first “angel investor” and was a regular presence within the halls of
19
     JLI (then Pax Labs) well before the company even had a working product. 649 Notably, Pritzker
20
     and Valani are the only Defendants who have admitted to using non-discoverable messaging
21
     services to communicate regarding JLI business. Pritzker and Valani both used the “Confide”
22

23   messaging application, which allows users to send encrypted, ephemeral and screenshot proof

24

25

26

27   647
         ALGAT0002834151
     648
         Id.
28   649
         Alex Norcia, JUUL Founders' First Marketing Boss Told Us the Vape Giant's Strange, Messy Origins, VICE
       (Nov. 5, 2019), https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-vape-
       giants-strange-messy-origins.
           Page 182                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 190 of 313 PageID: 190


 1   messages. 650 And Pritzker and Valani both used Signal, which provides state-of-the-art end-to-end

 2   encryption for phone calls and messages. 651
 3
               528.    Altria was an ideal model for growing JLI. Altria, including through its subsidiaries,
 4
     has decades of experience targeting kids through youth-appealing marketing images and
 5
     themes. 652 It also had decades of experience using flavors to hook kids, and still does so in many
 6
     international markets. 653 And Altria has decades of experience misleading and lying to the public
 7

 8   about their efforts to target kids through marketing and flavors, and making similar fraudulent

 9   representations to regulators in order to delay or deter regulations. 654 Yet, because it was a party
10   to the Master Settlement Agreement, many of the tactics used by JLI to target kids were
11
     unavailable to Altria. So Altria and Altria Client Services found a new way, drawing on Altria’s
12
     storied history of unlawful activity to partner to the Management Defendants in JLI’s fraud at
13
     every turn. The result was bundles of cash for the Management Defendants, a new generation of
14

15   youth customers for Altria and its subsidiaries, and a public left reeling from a rapidly growing

16   youth vaping epidemic.

17             529.
18

19

20

21

22

23

24   650
         Riaz Valani’s Responses and Objections to Plaintiffs’ First Set of Interrogatories; Nicholas Pritzker’s Responses
       and Objections to Plaintiffs’ First Set of Interrogatories.
25   651
         Id.
      652
          Hafez, N., & Ling, P. M. (2005). How Philip Morris built Marlboro into a global brand for young adults:
26    implications for international tobacco control. Tobacco Control, 14(4), 262-271. Retrieved from
      https://escholarship.org/uc/item/5tp828kn
27   653
         Campaign for Tobacco Free Kids, The Facts about Philip Morris International: Company Is Cause of the
       Tobacco Problem, Not the Solution (November 15, 2017), available at
28     https://www.tobaccofreekids.org/assets/images/content/PMI_bad_acts.pdf.
     654
         See, e.g., United States v. Philip Morris USA, Inc., 449 F. Supp. 2d 1 (D.D.C. 2006).
     655
         ALGAT0000082947
           Page 183                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 191 of 313 PageID: 191


 1

 2

 3
               530.
 4

 5

 6

 7

 8

 9
10             531.
11

12

13

14

15

16

17

18

19

20

21

22

23

24             532.   Communications between Altria, Altria Client Services, Pritzker, and Valani were
25   frequent and their meetings continued at a regular pace over the next year and a half.
26

27
     656
         Id.
28   657
         Id.
     658
         ALGAT0000112523
     659
         Id.
           Page 184                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 192 of 313 PageID: 192


 1

 2

 3

 4
               533.
 5

 6

 7

 8

 9
10

11

12

13
               534.   Altria and Altria Client Services and Pritzker and Valani continued their
14

15   correspondence between December 2017 and July 2018.

16

17

18

19

20

21

22

23

24

25

26

27   660
         ALGAT0000025589; ALGAT0000041165.
     661
         ALGAT0000036407; ALGAT0000111921
28   662
         ALGAT0002817348
     663
         JLIFTC00639178
     664
         JLIFTC00638936; ALGAT0005452943
           Page 185                                                                 COMPLAINT
                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 193 of 313 PageID: 193


 1

 2

 3

 4

 5

 6

 7

 8

 9             535.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   665
         ALGAT0004031391
     666
         JLIFTC01082372
27   667
         JLIFTC01082370
     668
         ALGAT0004030132
28   669
         ALGAT0004031645-46
     670
         Id. (emphasis added)
     671
         Id.
           Page 186                                                          COMPLAINT
                                                             Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 194 of 313 PageID: 194


 1

 2

 3

 4
               536.
 5

 6

 7

 8

 9
10             537.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25             538.
26

27

28   672
         Id. (emphasis added)
     673
         ALGAT0002817356
     674
         ALGAT0000113109
           Page 187                                                          COMPLAINT
                                                             Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 195 of 313 PageID: 195


 1

 2

 3
               539.
 4

 5

 6

 7

 8

 9
10

11
               540.
12

13

14

15             541.

16

17             542.   At some point after negotiations had been ongoing between Altria, Altria Client
18   Services, Pritzker, and Valani, Kevin Burns, then-CEO of JLI, joined the negotiations. By this
19
     point, Pritzker and Valani had already pushed Altria and Altria Client Services to offer terms
20
     highly favorable to the individual investors in JLI, regardless of the true benefit to the company.
21
     And by virtue of their control of JLI, the Management Defendants ensured that Kevin Burns went
22

23   along with the deal.

24             543.

25

26

27   675
         Id.
     676
         ALGAT0000113121
28   677
         Id.
     678
         Id.
     679
         Id.
           Page 188                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 196 of 313 PageID: 196


 1

 2

 3

 4

 5

 6

 7

 8             544.

 9
10

11

12

13

14

15             545.

16

17

18

19

20

21

22

23

24

25

26

27
     680
         ALGAT0003443977
28   681
         ALGAT0003352121; ALGAT0003352122
     682
         ALGAT0003327931.
     683
         JLI01389789
           Page 189                                                          COMPLAINT
                                                             Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 197 of 313 PageID: 197


 1

 2

 3

 4

 5

 6
               546.
 7

 8

 9
10

11

12

13
               547.
14

15

16

17

18

19
               548.
20

21

22

23

24

25

26

27
     684
         JLI01389792
28   685
         JLI10518738
     686
         Id.
     687
         JLIFTC00653389
           Page 190                                                          COMPLAINT
                                                             Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 198 of 313 PageID: 198


 1

 2

 3

 4

 5

 6
               549.
 7

 8

 9
10

11

12

13

14

15             3.     Altria Participated in and Directed the Fraudulent Acts of JLI Designed to
                      Protect the Youth Market for JUUL
16
                      a.     Altria Participated in and Directed JLI’s Make the Switch Campaign.
17
               550.   Altria did not simply take in information regarding JLI’s youth sales passively
18
     while it pursued ownership of JLI. It also worked to ensure that the Management Defendants would
19

20   take steps to continue JUUL’s exponential sales growth and to stave off any regulation that might

21   hinder that growth.

22             551.   Specifically, Altria worked behind the scenes to bolster JLI’s public narrative
23
     claiming that JUUL was a cessation device intended for adult smokers. Well before JLI launched
24
     the “Make the Switch” campaign in January 2019, Altria was pushing the narrative that e-vapor
25
     products could help adult smokers “switch” off of combustible cigarettes. In an October 25, 2018
26

27

28   688
         JLI01374739; JLI01374736
     689
         JLI01374736
     690
         ALGAT0003776795
           Page 191                                                                     COMPLAINT
                                                                        Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 199 of 313 PageID: 199


 1   letter from Howard Willard to the FDA—sent while Altria was finalizing the terms of its deal with

 2   Pritzker, Valani, and Burns—Willard touted that “We believe e-vapor products present an
 3
     important opportunity to adult smokers to switch from combustible cigarettes.” 691 As noted
 4
     below, Howard Willard shared this letter with Pritzker and Valani the same day he sent it to the
 5
     FDA.
 6
               552.
 7

 8

 9
10

11

12

13
                       b.       Altria Participated in and Directed JLI’s Fraudulent Scheme to Keep
14                              Mint on the Market.
15
               553.    Altria and Altria Client Services also came to the bargaining table with Pritzker and
16
     Valani armed with important knowledge – that flavors would be crucial to JLI’s continued ability
17
     to target and sell to youth users and wanting to ensure JLI proactively and fraudulently protect
18
     those flavors.
19

20             554.

21

22

23

24

25

26

27

28   691
        Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1 (Oct. 25, 2018) (emphasis added).
     692
         JLI10071280; JLI10071228
     693
         JLI10678579
           Page 192                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 200 of 313 PageID: 200


 1

 2

 3
               555.
 4

 5

 6

 7

 8

 9
10             556.
11

12

13

14

15

16             557.

17

18

19

20

21
               558.   The following year, 2018, when it became clear that the FDA was increasing
22

23   scrutiny of the e-vapor industry, JLI, the Management Defendants, and Altria publicly defended

24   mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies—which

25   had been made available to Altria and Altria Client Services as part of due diligence for its ultimate
26

27
     694
         Id.
28   695
         Id.
     696
         JLI10679070
     697
         ALGAT0002412177
           Page 193                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 201 of 313 PageID: 201


 1   investment in JLI—indicated that mint users are not former menthol smokers and that mint pods

 2   were as popular with teens as Mango pods. By fighting to keep mint as the last flavor on the market,
 3
     the cigarette industry could continue to appeal to non-smokers, including youth. JLI and the
 4
     Management Defendants coordinated with Altria to pursue a fraudulent scheme to persuade the
 5
     FDA into leaving the mint flavor on the market, willingly sacrificing other flavors in the process
 6
     as a purported show of commitment to youth prevention.
 7

 8          559.      Altria’s specific fraudulent acts with regard to this fraudulent scheme are detailed

 9   further below.
10          4.        JLI, the Management Defendants and Altria Coordinated to Market JUUL
11                    in Highly-Visible Retail Locations

12          560.      JLI, the Management Defendants, and Altria’s coordination continued in other

13   ways throughout 2018 as they prepared for Altria’s equity investment in JLI.
14          561.      A key aspect of this early coordination was Altria’s acquisition of shelf-space that
15
     it would later provide to JLI to sustain the exponential growth of underage users of JUUL products.
16
     By acquiring shelf space, Altria took steps to ensure that JUUL products would be placed in
17
     premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette overall and by
18

19   far the most popular brand among youth.

20          562.      Altria’s investment was not for its own e-cigarette products. Altria spent

21   approximately $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—
22   purportedly for the MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-
23
     based MarkTen Elite, which it launched on a small scale in only 25,000 stores. By comparison,
24
     the 2014 launch of the original MarkTen resulted in product placement in 60,000 stores in the first
25
     month in the western United States alone. Yet Altria’s payments for shelf space were a mixture of
26

27   “cash and display fixtures in exchange for a commitment that its e-cigarettes would occupy prime

28   shelf space for at least two years.”


       Page 194                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 202 of 313 PageID: 202


 1              563.   In reality, Altria spent approximately $100 million on shelf-space in furtherance of

 2   expanding the e-cigarette market, including JLI’s massive, ill-gotten market share.
 3
                564.   When Altria later announced its $12.8 billion investment in JLI, part of the
 4
     agreement between the two companies was that Altria would provide JLI with this premium shelf
 5
     space.
 6
                565.   Altria’s purchase of shelf space in 2018 and its subsequent provision of that space
 7

 8   to JLI shows how Altria, JLI, and the Management Defendants were coordinating even before

 9   Altria announced its investment in JLI. Altria’s actions ensured that, even after public and
10   regulatory scrutiny forced JLI to stop its youth-oriented advertising, JUUL products would still be
11
     placed where kids are most likely to see them—next to Marlboros, the most iconic, popular brand
12
     of cigarettes among underage users—in a location they are most likely to buy them—retail
13
     establishments.
14

15              5.     Altria Works with the Management Defendants to Direct JLI’s Affairs and
                       Commit Fraud.
16
                566.   In December 2018, Altria formalized its relationship with JLI’s leadership by
17
     making a $12.8 billion equity investment in JLI through Altria Group and its wholly-owned
18

19   subsidiary, Altria Enterprises 698, the largest equity investment in United States history.

20

21

22

23

24

25

26

27

28
     698
            Archive00760162
     699
           JLI11387060.
           Page 195                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 203 of 313 PageID: 203


 1

 2                                The Management Defendants’ payout reflects their active role in JLI’s
 3
     growth, not just a return on their investment.
 4
               567.    In July 2018, JLI’s valuation was approximately $15 billion.700 But, in December
 5
     2018, Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation of
 6
     approximately $38 billion—more than two and a half times the valuation just five months earlier.
 7

 8   Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their investments in

 9   JLI skyrocket as a result of the Altria agreement, allowing them to cash out via a special dividend
10   and bonus, as well as through stock sales that were not available to other of JLI’s minority
11
     shareholders. 701 This investment further intertwined JLI and the Altria.
12
               568.    While Pritzker, Valani, and Altria carefully structured the deal to avoid the
13
     appearance of Altria’s control of JLI, for fear of drawing regulatory and public scrutiny, the
14

15   structure does not tell the whole story. Altria and Altria Client Services had been involved in

16   directing the affairs of JLI indirectly long before its investment, and the Altria Defendants’

17   involvement was even more direct following the investment. And although Altria took only a 35%
18
     share initially, it retained the option to buy JLI outright in 2022. This promise of a future purchase
19
     gave it significant influence over the actions of JLI’s leadership—i.e., the Management Defendants
20
     who stood to profit even more handsomely from an ultimate acquisition by Altria.
21
               569.    While JLI and Altria remain separate corporate entities in name, following its
22

23   equity investment in JLI, the Altria Defendants worked with the Management Defendants, and

24   Pritzker and Valani in particular, to forge Altria and JLI forged even greater significant, systemic
25   links, i.e., shared leadership, contractual relationships, financial ties, and continuing coordination
26

27
     700
         https://www.theverge.com/2018/7/3/17529442/juul-vapes-nicotine-electronic-cigarettes-addiction-funding
28   701
        Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, Bloomberg (Jan. 13, 2020),
       https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-self-dealing-over-altria-s-12-8-
       billion.
           Page 196                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 204 of 313 PageID: 204


 1   of activities with JLI’s leadership. Because Altria and its subsidiaries could no longer market

 2   Altria’s products to children or lie to adults about the safety, addictiveness, or health effects of its
 3
     own cigarettes as result of prior tobacco litigation and regulation, Altria took even greater control
 4
     of JLI in order to accomplish both of these goals through that company.
 5
                       a.       Altria Installs Its Own Executives into Leadership Positions to Direct
 6                              the Affairs of JLI.
 7             570.    To exercise its influence and control of JLI, Altria worked with Pritzker and Valani
 8
     to install two key Altria executives into leadership positions at JLI: K.C. Crosthwaite and Joe
 9
     Murillo:
10
                       a.       K.C. Crosthwaite, who was Vice President of Altria Client Services
11
                                when the company carried out a study that would later be used by
12                              Altria to shield JUUL’s Mint pods from federal regulation, is now
                                JLI’s CEO. Before joining JLI, Crosthwaite was Altria’s and Altria
13                              Client Services’ Chief Growth Officer and played a major role in
                                Altria’s investment in JLI, and had experience in the marketing of
14                              tobacco products from his time as president of Philip Morris USA.
15                     b.       Joe Murillo, who launched the MarkTen e-cigarette line at Altria (as
16                              President and General Manager of Nu Mark LLC) and more recently
                                headed regulatory affairs for Altria (as Senior Vice President of
17                              Regulatory Affairs of Altria Client Services) , is now JLI’s chief
                                regulatory officer. 702 A 24-year career Altria executive, Murillo
18                              previously ran Altria’s e-cigarette business, Nu Mark, “before Altria
                                pulled its e-cigarettes off the market as part of its deal with
19                              J[UUL].” 703
20
               571.    As mentioned above, K.C. Crosthwaite played a major role in Altria’s investment
21
     in JLI. Crosthwaite frequently communicated with Altria Group’s senior management about
22
     Altria’s investment.
23

24

25

26

27

28   702
         Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
       https://www.wsj.com/articles/juul-hires-another-top-altria-executive-11569971306.
     703
         Id.
           Page 197                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 205 of 313 PageID: 205


 1

 2

 3

 4

 5
     In addition,
 6

 7

 8

 9
10             572.   While working on this investment, Altria, and Crosthwaite himself, discussed their
11
     goal to influence and control JLI.
12

13

14

15

16             573.

17

18

19

20

21

22

23

24

25
     704
         ALGAT0000036407; ALGAT0000111921.
26   705
         ALGAT0002817348.
     706
         JLI01374736; JLI01416851.
27   707
         JLI01392046.
     708
         Archive00760280.
28   709
         ALGAT0003327931-33.
     710
         JLI01416851.
     711
         ALGAT0002856951.
           Page 198                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 206 of 313 PageID: 206


 1             574.

 2

 3

 4

 5

 6
               575.   Crosthwaite continue to be involved in meetings between Altria and the
 7

 8   Management Defendants as his time as an “observer” on the JLI Board went on.

 9
10

11

12

13

14

15             576.   To facilitate that                        and its control of JLI, Altria decided to

16   install one of its own career executives, Crosthwaite, as the head of JLI.

17

18

19

20

21

22

23             577.   As the summer approached,

24

25

26

27   712
         ALGAT0000114034.
     713
         ALGAT0000080766.
28   714
         ALGAT0003889812.
     715
         JLI01416851.
     716
         JLI01416851.
           Page 199                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 207 of 313 PageID: 207


 1

 2

 3
               578.   While Altria had not yet officially installed Crosthwaite as JLI’s CEO, that did not
 4
     prevent them from giving JLI’s leadership, and specifically Pritzker and Valani, advice and
 5
     direction about how to run the company.
 6

 7

 8

 9
10             579.
11

12

13

14

15

16

17             580.
18

19

20

21

22

23

24

25
     717
         JLI01416851.
26   718
         JLI01416851.
     719
         ALGAT0003285214.
27   720
         ALGAT0003279064.
     721
         JLI00417815.
28   722
         JLI01416851.
     723
         JLI01416851.
     724
         JLI01416851.
           Page 200                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 208 of 313 PageID: 208


 1             581.   After this conversation,

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
               582.
13

14

15             583.   Throughout the month of September,

16

17

18

19
                                                                   As mentioned above,
20

21

22

23

24

25

26   725
         ALGAT0005389689.
     726
         ALGAT0005389689.
27   727
         ALGAT0005389689; ALGAT0005389687; see also, e.g., ALGAT0003360382, ALGAT0003778898.
     728
         ALGAT0005410667.
28   729
         JLI01416851.
     730
         JLI01416851.
     731
         JLI01416851.
           Page 201                                                                    COMPLAINT
                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 209 of 313 PageID: 209


 1

 2

 3
               584.
 4

 5

 6

 7

 8

 9
10             585.
11

12

13

14

15

16

17             586.
18

19

20

21

22

23

24
     732
         JLI01416851.
25   733
         JLI01416851.
     734
         JLI01416851.
26   735
         JLI01416851.
     736
         JLI01416851.
27   737
         JLI01416851.
     738
         JLI01416851.
28   739
         JLI01416851.
     740
         JLI01416851. Pursuant to JLI’s by-laws, the Company’s CEO is automatically appointed to the Board.
     741
         JLI01416851.
           Page 202                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 210 of 313 PageID: 210


 1             587.

 2

 3
                              Altria’s plan was a success.
 4
                        b.       Altria Furthered the JLI Enterprise by Participating in and Directing
 5                               the Marketing and Distribution of JUUL Products.
 6             588.     In addition to installing its own executives as senior leadership at JLI, after its
 7   investment, the Altria Defendants worked with JLI’s leadership to assist JUUL’s growth through
 8
     marketing and distribution, despite its knowledge that JUUL’s growth was based on selling to
 9
     minors and lying to adults about JUUL products. The Altria Defendants helped JUUL thrive in the
10
     areas of “direct marketing; sales, distribution and fixture services; and regulatory affairs.” 744 This
11

12   included, among other things:

13                      c.       “Piloting a distribution program to provide long haul freight,
                                 warehouse storage and last mile freight services.”
14
                        d.       “Making available [Altria’s] previously contracted shelf space with
15                               certain retailers,” thus allowing JUUL products to receive prominent
16                               placement alongside a top-rated brand of combustible cigarettes,
                                 Marlboro, favored by youth.
17
                        e.       “Executing direct mail and email campaigns and related activities. .
18                               . .”
19                      f.       “Leveraging Altria’s field sales force to . . . provide services such as
                                 limited initiative selling, hanging signs, light product
20                               merchandising, and surveys of a subset of the retail stores that Altria
21                               calls upon.”

22                      g.       “Providing regulatory affairs consulting and related services to
                                 [JUUL] as it prepares its PMTA application.” 745
23
               589.     In an attempt to legitimize its support of JUUL’s growth and despite public and
24
     regulatory concern, the Altria Defendants entered into a number of formal agreements with JLI.
25

26   These agreements included collaboration with Defendants Altria Group Distribution Company,

27
     742
          JLI01416851.
28   743
          JLI01416851.
      744
          Letter from Howard Willard III, Altria Senator Durbin, et. al., at 11 (Oct. 14, 2019).
     745
         Id. at 13.
           Page 203                                                                                      COMPLAINT
                                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 211 of 313 PageID: 211


 1   Altria Client Services, and Philip Morris USA,

 2

 3

 4
               590.   In each agreement, JLI agreed to
 5

 6

 7

 8

 9             591.   In exchange, Altria Group Distribution Company agreed to distribute and sell
10   JUUL products across the country greatly expanding JUUL’s retail footprint. While JUUL
11
     products have typically been sold in 90,000 U.S. retail outlets, Altria’s products reach 230,000
12
     U.S. outlets. Altria Group Distribution Company also brings its logistics and distribution
13
     experience (although, after increasing public scrutiny, Altria announced on January 30, 2020 that
14

15   it would limit its support to regulatory efforts beginning in March 2020 748).

16             592.   Specifically, AGDC agreed to:

17                    a.
18

19

20                    b.

21
                      c.
22

23

24

25

26   746
         See, e.g., JLI10490204.
     747
         See, e.g., JLI10490204.
27   748
         Nathan Bomey, Marlboro maker Altria distances itself from vaping giant JLI amid legal scrutiny, USA Today
       (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-altria-distances-itself-e-cigarette-maker-
28     amid-scrutiny/4618993002/.
     749
         JLI10490204.
     750
         JLI01339886.
           Page 204                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 212 of 313 PageID: 212


 1

 2
                      d.
 3

 4

 5
                      e.
 6

 7

 8

 9                    f.

10
                      g.
11

12

13

14

15
                      h.
16
                                                                     and
17

18                    i.

19

20

21             593.   Through these distribution services, Altria Group Distribution Services, and Altria
22
     Client Services (as the “Provider Manager”) used the mail and wires to transmit JUUL collateral
23

24

25   751
         JLI01339886.
     752
         JLI01339878.
26   753
         JLI01339918.
     754
         JLI01339903.
27   755
         JLI01339937; JLI01339930; JLI01339980. The November to December 2019 agreement also included AGDC’s
       assistance in removing the companies’ “Make the Switch” campaign materials, which were the subject of a
28     warning letter by the FDA.
     756
         JLI01339973.
     757
         JLI01339955.
           Page 205                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 213 of 313 PageID: 213


 1   and packaging that contained the false representation that a single JUUL pod was equivalent to a

 2   pack of cigarettes. A representation which, as discussed above, Altria and Altria Client Services
 3
     knew was false.
 4
               594.
 5

 6

 7

 8

 9
10             595.   Similarly,
11

12

13

14

15

16             596.

17

18

19

20

21

22

23

24

25

26
     758
         JLI01010641.
27   759
         JLI01010641.
     760
         ALGAT0000772561.
28   761
         ALGAT0000772561.
     762
         JLI01392499.
     763
         JLI01392499.
           Page 206                                                                    COMPLAINT
                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 214 of 313 PageID: 214


 1             597.   AGDC’s work was effective.

 2

 3

 4
               598.   Altria Client Services
 5

 6

 7

 8

 9             599.   For example,                 ACS agreed to:
10                    h.
11

12

13

14

15                    i.
16

17

18

19

20

21                    j.
22

23                    k.
24                                                                  and
25                    l.
26

27   764
         ALGAT0002940950.
     765
         JLI01339882; JLI013398976.
28   766
         JLI01426119
     767
         JLI01426125
     768
         JLI01426135.
           Page 207                                                                 COMPLAINT
                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 215 of 313 PageID: 215


 1

 2
                          m.
 3

 4

 5

 6                        n.
 7
                          o.
 8
                                                            and
 9
                          p.
10

11
                600.      Altria Client Services also market JUUL products by sending out mailers, emails,
12
     and coupons to millions of people across the United States. For example, ACS agreed to:
13
                          q.
14

15

16

17                        r.

18

19
                601.      Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes.
20

21

22

23

24

25   769
         JLI01426141.
     770
         JLI01339943.
26   771
         JLI01426146.
     772
         JLI01426130.
27   773
         JLI01339988.
     774
         JLI01339912; JLI01339915; JLI01339967; JLI01339970.
28
                                                      JLI013339970.
     775
           JLI01339927.
           Page 208                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 216 of 313 PageID: 216


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
               602.   Both the inserts distributed by Philip Morris and the mail and email advertisements
13
     sent by Altria Client Services were advertisements for JLI’s fraudulent “Make the Switch”
14
     campaign described above.
15

16             603.   In order to help JUUL expand and be able to keep selling to kids and lying to adults,

17   Altria and Altria Client Services also directed JLI in combatting legal and regulatory challenges,

18   helping with patent infringement battles and consumer health claims and helping to navigate the
19   regulatory waters and FDA pressure. For example,
20

21

22

23

24             604.   Altria also brings lobbying muscle to the table, which worked to prevent new

25   federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has a

26

27

28   776
         Points for us!, Reddit (Sept. 16, 2019), https://www.reddit.com/r/juul/comments/d50jku/points_for_us/ (depicting
       an image of a Marlboro carton with a JUUL starter kit coupon inside); JLI01339874.
     777
         ALGAT0002856956.
           Page 209                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 217 of 313 PageID: 217


 1   potent lobbying network in Washington [D.C.] and around the country.” 778 Vince Willmore, a

 2   spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state
 3
     lobbying battles, said, “It’s hard to say where Altria ends and JLI begins.” 779 While an Altria
 4
     spokesman has denied that there was any contractual services agreement for lobbying between JLI
 5
     and Altria, he admitted that he did not know what informal advice and conversations Altria has
 6
     had with JLI about lobbying efforts.
 7

 8                                                                                                                  And

 9   Altria installed Joe Murillo, then the head of regulatory affairs for Altria and a 24-year Altria
10   veteran with extensive experience in e-cigarette regulations, as Chief Regulatory Officer for JLI.
11
     Indeed, since Altria worked with the Management Defendants to assume some control over JLI,
12
     JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in 2019,
13
     compared to $1.64 million in 2018. 781
14

15             605.   Contrary to public statements, Altria’s investment in JLI was not only a financial

16   contribution nor were these agreements about just “services”; rather, they were manifestations of

17   Altria’s and the Management Defendants’ plan to continue selling JUUL to kids and lying to adults
18   about JUUL products, all while staving off regulation and public outcry. Internal documents show
19
     that Altria did not consider itself a mere non-voting minority investor or service provider. Instead,
20

21

22

23

24

25
     778
         Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs Counter to That
26     Pledge., N.Y. Times (Apr. 28, 2019), https://www.nytimes.com/2019/04/28/health/juul-lobbying-states-
       ecigarettes.html.
27   779
         Id.
     780
         ALGAT0002856953.
28   781
         Client Profile: JUUL Labs, Center for Responsive Politics, https://www.opensecrets.org/federal-
       lobbying/clients/summary?cycle=2019&id=D000070920 (last visited Apr. 4, 2020).
     782
         ALGAT0002856956.
           Page 210                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 218 of 313 PageID: 218


 1

 2

 3
               606.   The Altria Defendants’ services agreements with JLI obscured Altria’s takeover of
 4
     large portions of JUUL’s distribution and marketing. Altria’s goal was always to expand the reach
 5
     and sales of JUUL products, despite the knowledge of their lies and youth targeting.
 6

 7

 8

 9
10                                                And importantly, as noted above, Altria gives JLI access
11
     to shelf space that it had obtained under fraudulent pretenses. This is not just any shelf space; it is
12
     space near Altria’s (Philip Morris USA’s) blockbuster Marlboro cigarettes, and other premium
13
     products and retail displays. The arrangement allows JLI’s tobacco and menthol-based products to
14

15   receive prominent placement alongside a top-rated brand of combustible cigarettes.

16             607.   Altria’s investment and the Altria Defendants’ collaboration with the Management

17   Defendants was not just about investing in a legitimate business or selling to adult smokers.
18   Instead, Altria used its relationship with the Management Defendant and with JLI to continue
19
     selling to youth and lying to the public, just as it had done in the past. Despite its knowledge of
20
     JUUL’s youth targeting, when announcing its investment, Altria explained that its investment in
21
     JLI “enhances future growth prospects” and committed to applying “its logistics and distribution
22

23   experience to help JLI expand its reach and efficiency.” 785

24                                                                                                               And

25

26
     783
         ALGAT0000772561.
27   784
         ALGAT0002856953.
     785
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
28     BusinessWire (Dec. 20, 2018), https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-
       Billion-Minority-Investment-JUUL-Accelerate.
     786
         ALGAT0004641801.
           Page 211                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 219 of 313 PageID: 219


 1   with the help of the Management Defendants, and Pritzker and Valani in particular, the Altria

 2   Defendants have successfully ensured that JUUL would maintain and expand its market share—a
 3
     market share that, based on Altria’s own October 25, 2018 letter to the FDA, it believes was gained
 4
     by employing marketing and advertising practices that contributed to youth e-cigarette use.
 5
     G.        JLI, Altria, and Others Have Successfully Caused More Young People to Start
 6             Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
               Crisis.
 7

 8             608.    Defendants’ tactics have misled the public regarding the addictiveness and safety

 9   of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette

10   use among youth in particular.
11
               609.    Defendants’ advertising and third-party strategy, as discussed above, ensured that
12
     everyone from adults to young children, would believe JUULing was a cool, fun, and safe activity.
13
               610.    To this day, JLI has not fully disclosed the health risks associated with its products,
14
     has not recalled or modified its products despite the known risks, and continues to foster a public
15

16   health crisis, placing millions of people in harm’s way.

17             1.      Defendants’ Scheme Caused Users, Including Minors, to be Misled into
                       Believing that JUUL was Safe and Healthy.
18
               611.    In 2016, the National Institute on Drug Abuse issued findings regarding “Teens and
19

20   Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring, rather

21   than nicotine. 787

22             612.    Two years later, despite the ongoing efforts of public health advocates, a 2018 study
23
     of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained unaware
24
     that JUUL products contain nicotine. 788 Further, the study found that respondents using e-
25

26

27
      787
           Teens and E-cigarettes, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-topics/trends-
28     statistics/infographics/teens-e-cigarettes (last visited Apr. 4, 2020).
     788
         Jeffrey G. Willett et al. Recognition, Use and Perceptions of Juul Among Youth and Young Adults, 28 Tobacco
       Control 054273 (2019).
          Page 212                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
             Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 220 of 313 PageID: 220


 1   cigarettes were less likely to report that e-cigarettes were harmful to their health, that people can

 2   get addicted to e-cigarettes, or that smoke from others’ e-cigarettes was harmful. 789
 3              613.
                        Similarly, in 2018, a literature review of seventy-two articles published in the
 4
     International Journal of Environmental Research and Public Health found that e-cigarettes were
 5
     perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social
 6
     environment, and safer to use during pregnancy than combustible cigarettes. 790 Further,
 7

 8   researchers found that specific flavors (including dessert and fruit flavors) were perceived to be

 9   less harmful than tobacco flavors among adult and youth e-cigarette users. 791 In addition,
10   researchers found that youth e-cigarette users perceived e-cigarettes as safe to use and
11
     fashionable. 792
12
                614.    In 2019, a study published in Pediatrics found that 40% of participants reported
13
     using nicotine-free e-cigarette products, when in fact the products they were using contained
14

15   significant levels of nicotine. 793

16              615.    In 2019, a study published in the British Medical Journal Open systematically

17   reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through March
18   2018 which included fifty-one articles. 794 Researchers found consistent evidence showing that
19
     flavors attract both youth and young adults to use e-cigarettes. 795 In addition, among this same
20
     group, fruit and dessert flavors decrease the perception that e-cigarettes are harmful, while
21
     increasing the willingness to try e-cigarettes. 796
22

23
       789
           Id.
24   790
         Id.
     791
         Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among Users and Non-
25     Users: A Narrative Literature Review, 15 Int’l J. of Envtl. Research & Public Health 1190 (2018), https://doi:
       10.3390/ijerph15061190.
26     792
           Id.
       793
           Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus Urinary Biomarkers,
27     143 Pediatrics (2019), https://doi.org/10.1542/peds.2018-3531.
     794
         Meernik, et al, Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use: An Updated Systematic
28     Review, BMJ Open, 9:e031598 (2019), https://bmjopen.bmj.com/content/9/10/e031598.
     795
         Id.
       796
           Id.
           Page 213                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 221 of 313 PageID: 221


 1             2.     Use of JUUL by Minors Has Skyrocketed

 2             616.   On December 28, 2018, the University of Michigan’s National Adolescent Drug
 3   Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the
 4
     “largest ever recorded in the past 43 years for any adolescent substance use outcome in the U.S.”797
 5
               617.   The percentage of 12th grade students who reported consuming nicotine almost
 6
     doubled between 2017 and 2018, rising from 11% to 20.9%. 798 This increase was “twice as large
 7

 8   as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”

 9             618.   By 2018 approximately 3.6 million middle and high school students were

10   consuming e-cigarettes regularly, 799 and one in five 12th graders reported used an e-cigarette
11
     containing nicotine in the last 30 days. 800 As of late 2019, 5 million students reported active use
12
     of e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using
13
     them within the last thirty days and with most youth reporting JUUL as their usual brand. 801
14

15

16

17

18

19

20

21
               619.   The Secretary of the U.S. Department of Health and Human Services declared that
22
     “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-
23

24
     797
         National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Social Research (Dec. 17, 2018),
25     http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
      798
          News Release, Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec. 17, 2018)
26       https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-numbers.
     799
         See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting, N.Y. Times (Dec. 18,
27     2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-teenagers.html.
     800
         Id.
28   801
         National Youth Tobacco Survey, U.S. FDA (2019), https://www.fda.gov/tobacco-products/youth-and-
       tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; Karen Cullen et al., e-Cigarette Use Among
       Youth in the United States, 2019, 322 JAMA 2095 (2019).
           Page 214                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 222 of 313 PageID: 222


 1   cigarette use [is rising].” 802 Then FDA Commissioner Dr. Gottlieb described the increase in e-

 2   cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for an
 3
     “epidemic” of nicotine use among teenagers. 803 The rapid—indeed infectious—adoption of e-
 4
     cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction to
 5
     tobacco products.” 804 CDC Director Robert Redfield agreed, “The skyrocketing growth of young
 6
     people’s e-cigarette use over the past year threatens to erase progress made in reducing tobacco
 7

 8   use. It’s putting a new generation at risk for nicotine addiction.” 805 Then-Commissioner Gottlieb

 9   identified the two primary forces driving the epidemic as “youth appeal and youth access to
10   flavored tobacco products.” 806
11
               620.   Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome
12
     Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a
13
     lifetime of nicotine addiction and associated health risks.” 807 The Surgeon General’s 2018
14

15   Advisory states that JUUL, with its combination of non-irritating vapor and potent nicotine hit, “is

16   of particular concern for young people, because it could make it easier for them to initiate the use

17   of nicotine . . . and also could make it easier to progress to regular e-cigarette use and nicotine
18   dependence.” 808
19
               621.   Kids are consuming so much nicotine that they are experiencing symptoms of
20
     nicotine toxicity, including headaches, nausea, sweating, and dizziness, and they have even coined
21

22
     802
         Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
23     https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen Use of Flavored
       Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline (Jan. 9, 2019),
24     https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-among-teens#An-unhealthy-habit.
     803
         News Release, FDA Launches New, Comprehensive Campaign to Warn Kids About the Dangers of E-Cigarette
25     Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid Evidence of Sharply Rising Use Among Kids, U.S.
       FDA (Sept. 18, 2018), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm.
26   804
         Id.
     805
         Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21, CNN (June 8, 2019),
27     https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-law/index.html.
     806
         Id.
28   807
         Surgeon General’s Advisory on E-cigarette Use Among Youth (2018), https://e-
       cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
      808
          Id. a 2.
           Page 215                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 223 of 313 PageID: 223


 1   a term for it: “nic sick.” As one high school student explained to CBS News, it “kinda seems like

 2   a really bad flu, like, just out of nowhere. Your face goes pale, you start throwing up and stuff, and
 3
     you just feel horrible.” 809
 4
               622.    The JUUL youth addiction epidemic spread rapidly across high schools in the
 5
     United States. JUUL surged in popularity, largely through social media networks, and created
 6
     patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this
 7

 8   account from Reddit in 2017:

 9             Between classes the big bathroom in my school averages 20-25 kids, and 5-10
               JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know them,
10             if you want to buy a pod for 5$ you just head into the bathroom after lunch. We call
11             the kids in there between every class begging for rips ‘JUUL fiends.’ Pod boys are
               the freshman that say ‘can I put my pod in ur juul?’ and are in there every block. I
12             myself spent about 180$ on mango pods and bought out a store, and sold these pods
               for 10$ a pod, making myself an absolutely massive profit in literally 9 days. Given
13             because I’m 18 with a car and that’s the tobacco age around here, I always get offers
               to get pod runs or juuls for kids. people even understand the best system to get a
14             head rush in your 2 minutes between classes, is all the juuls at once. So someone
15             yells “GIVE ME ALL THE JUULS” and 3-7 are passed around, two hits each. This
               saves us all juice, and gives you a massive head rush. Kids also scratch logos and
16             words onto their juuls to make i[t] their own, every day you can find the pod covers
               in my student parking lot. I know this sounds exaggerated, but with a school with
17             1400 kids near the city and JUULs being perceived as popular, it’s truly fascinating
               what can happen. 810
18
               623.    In response to the post above, several others reported similar experiences:
19

20                     a.      “[T]his is the exact same thing that happens at my school, we call
                               [JUUL fiends] the same thing, kind of scary how similar it is.” 811
21
                       b.      “Same thing at my school. JUUL fiend is a term too.” 812
22
                       c.      “Yeah nicotine addiction has become a huge problem in my high
23                             school because of juuls even the teachers know what they are.” 813
24

25
     809
          High school students say about 20% of their peers are vaping, some as young as 8th grade, CBS News (Aug. 30,
26       2019), https://www.cbsnews.com/news/high-school-students-say-about-20-of-their-peers-are-vaping-some-as-
         young-as-8th-grade/.
27   810
         What’s Juul in School, https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Apr..
       4, 2020).
28   811
         Id.
     812
         Id.
     813
         Id.
           Page 216                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 224 of 313 PageID: 224


 1                     d.       “[S]ame [expletive] at my school except more secretive because it’s
                                a private school. It’s crazy. Kids hit in class, we hit 3-5 at once, and
 2                              everyone calls each other a juul fiend or just a fiend. Funny how
                                similar it all is.” 814
 3

 4                     e.       “[T]he same [expletive] is happening in my school. kids that vaped
                                were called [expletive] for the longest time, that all changed
 5                              now.” 815

 6                     f.       “Made an account to say that it’s exactly the same way in my school!
                                LOL. I’m from California and I think I know over 40 kids that have
 7                              it here just in my school. We do it in the bathrooms, at lunch etc.
                                LMAO. ‘Do you have a pod man?’” 816
 8

 9                     g.       “It’s the same at my school and just about every other school in
                                Colorado.” 817
10
                       h.       “2 months into this school year, my high school made a newspaper
11                              article about the ‘JUUL epidemic.’” 818
12                     i.       “Wow do you go to high school in Kansas because this sounds
                                EXACTLY like my school. I’ll go into a different bathroom 4 times
13
                                a day and there will be kids in there ripping JUUL’s in every single
14                              one.” 819.

15                     j.       “At my high school towards the end of lunch everyone goes to the
                                bathroom for what we call a ‘juul party.’ People bring juuls, phixes,
16                              etc. It’s actually a great bonding experience because freshman can
                                actually relate to some upperclassmen and talk about vaping.” 820
17
                       k.       “To everyone thinking that this is just in certain states, it’s not. This
18
                                is a nationwide trend right now. I’ve seen it myself. If you have one
19                              you’re instantly insanely popular. Everyone from the high-achievers
                                to the kids who use to say ‘e-cigs are for [expletives]’ are using the
20                              juul. It’s a craze. I love it, I’ve made an insane amount of money.
                                It’s something that has swept through our age group and has truly
21                              taken over. And it happened almost overnight.” 821
22
               624.    The following graph illustrates JLI’s responsibility for the nationwide youth e-
23
     cigarette epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018,
24

25
     814
         Id.
26   815
         Id.
     816
         Id.
27   817
         Id.
     818
         Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016), https://imgur.com/a/BKepw).
28   819
         Id.
     820
         Id.
     821
         Id. (emphasis added).
           Page 217                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 225 of 313 PageID: 225


 1   JLI experienced meteoric growth. Through that same timeframe, youth e-cigarette rates nearly

 2   doubled from more than 11% in 2017 to more than 20% in 2018. Through October 5, 2019 (the
 3
     last date for which data was available), rates of youth e-cigarette use continued to increase, tracking
 4
     the growth of JUUL.
 5

 6

 7

 8

 9
10

11

12

13

14                                                                                                      822

15
               625.   The unique features of the JUUL e-cigarette—high nicotine delivery, low
16
     harshness, and easy-to-conceal design—have caused patterns of addiction with no historical
17

18   precedent. It is not uncommon for fifteen-year-old students, even those who live at home with their

19   parents, to consume two or more JUUL pods a day.

20             626.   The downwards trend in youth smoking that public health departments and school
21   anti-tobacco programs worked so hard to create has completely reversed. In 2018, more than one
22
     in four high school students in the United States reported using a tobacco product in the past thirty
23
     days, a dramatic increase from just one year before. 823 But there was no increase in the use of
24

25
     822
        The area graph depicts e-cigarette unit sale volumes in retail outlets tracked by Nielsen by manufacturer and
26    month from 2013 through October 5, 2019; the line graph depicts national high school and middle school e-
      cigarette past-30-day usage rates as percentages from 2013 through 2019, with each data point representing a year.
27    See Nielsen: Tobacco All Channel Data; National Youth Tobacco Survey (2019), https://www.fda.gov/tobacco-
      products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; see also Compl. at 2 (Figure
28    1), Commonwealth of Penn. v. Juul Labs, Inc., (Ct. Common Pleas, Feb. 10, 2020).
     823
         Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
       https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
           Page 218                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 226 of 313 PageID: 226


 1   cigarettes, cigars, or hookahs during that same time period. 824 There was only increased use in a

 2   single tobacco product: e-cigarettes. While use of all other tobacco products continued to decrease
 3
     as it had been for decades, e-cigarette use increased 78% in just one year. 825 This drastic reversal
 4
     caused the CDC to describe youth e-cigarette use as an “epidemic.” 826
 5
     H.        JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
 6             Products
 7             1.      E-Cigarette Manufacturers Successfully Blocked the Types of Regulations
 8                     that Reduced Cigarette Sales, Creating the Perfect Opportunity for JLI.

 9             627.    One of the main reasons e-cigarettes like JUUL were so appealing from an

10   investment and business development perspective is that, unlike combustible cigarettes, e-
11   cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette
12
     industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and
13
     delaying government action. A 1996 article in the Yale Law & Policy Review detailed how cigarette
14
     companies vehemently opposed the FDA mid-1990s rules on tobacco products, using lawsuits,
15

16   notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo any

17   regulatory efforts. 827

18             628.    In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control
19   Act (“TCA”). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA to
20
     regulate tobacco products.
21
               629.    Although the TCA granted the FDA immediate authority to regulate combustible
22
     cigarettes, it did not give the FDA explicit authority over all types of tobacco products—including
23

24

25   824
          Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
         https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
26    825
          Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new steps to protect youth
         by preventing access to flavored tobacco products and banning menthol in cigarettes, FDA (Nov. 15, 2018),
27       https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-
         new-steps-protect-youth-preventing-access.
28    826
          Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC (Dec. 2018), https://e-
         cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
     827
          Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations, 15 Yale L. & Policy Rev. 399 (1996).
           Page 219                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 227 of 313 PageID: 227


 1   those that had not yet been invented or were not yet popular. To “deem” a product for regulation,

 2   the FDA must issue a “deeming rule” that specifically designates a tobacco product, such as e-
 3
     cigarettes, as falling within the purview of the FDA’s authority under the TCA.
 4
               630.   The TCA also mandated that all “new” tobacco products (i.e., any product not on
 5
     the market as of February 15, 2007) undergo a premarket authorization process before they could
 6
     be sold in the United States.
 7

 8             631.   Four years later, on April 25, 2014, the FDA finally issued a proposed rule deeming

 9   e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).
10             632.   Once issued, the e-cigarette industry, together with its newfound allies, parent
11
     companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to
12
     dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies
13
     such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA
14

15   [] blatantly ignored evidence that our products improve people’s lives.” 828

16             633.   The New York Times reported that Altria was leading the effort to dilute, diminish,

17   or remove e-cigarette regulations. Notwithstanding Altria’s professed concern about flavors
18   attracting youth customers, Altria submitted comments in August 2014 in response to the proposed
19
     rule opposing the regulation of flavors. Altria asserted that restrictions could result in more illicit
20
     sales, and that adults also liked fruity and sweet e-cigarette flavors. 829
21
               634.   In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the
22

23   new requirement that most e-cigarettes already on sale in the United States be evaluated

24   retroactively to determine if they are “appropriate for the protection of public health.” In effect,

25

26
     828
        Eric Lipton, A Lobbyist Wrote the Bill.Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y. Times (Sept. 2,
27    2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-altria.html.
     829
         Altria Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to be Subject to the
28     Federal Food, Drug, and Cosmetic Act 47-48 (Aug. 8, 2014), https://www.altria.com/-
       /media/Project/Altria/Altria/about-altria/federal-regulation-of-tobacco/regulatory-filings/documents/ALCS-
       NuMark-Comments-FDA-2014-N-0189.pdf.
           Page 220                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 228 of 313 PageID: 228


 1   Altria lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

 2   regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. Altria delivered its
 3
     proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole of
 4
     Oklahoma, who introduced the bill two weeks later using Altria’s draft verbatim. 830 Seventy other
 5
     representatives signed on to Altria’s legislation. 831
 6
               635.    The e-cigarette industry, along with the intertwined cigarette industry, was able to
 7

 8   leverage support among Members of Congress such as Representative Cole and Representative

 9   Sanford Bishop of Georgia, who advocated for cigarette industry interests and opposed retroactive
10   evaluation of e-cigarette products. Both Cole and Bishop echoed a common cigarette and e-
11
     cigarette industry refrain, that any regulations proposed by the FDA would bankrupt small
12
     businesses, even though the overwhelming majority of e-cigarettes were manufactured and
13
     distributed by large cigarette companies.
14

15             636.    Representatives Cole and Bishop received some of the largest cigarette industry

16   contributions of any member of the U.S. House of Representatives, with Representative Bishop

17   receiving $13,000 from Altria, and Representative Cole $10,000 from Altria in the 2015-2016
18
     cycle. 832
19
               637.    By thwarting and delaying regulation, or by ensuring what regulation did pass was
20
     laced with industry-friendly components, the e-cigarette industry, including Defendants, hobbled
21
     the FDA—and by extension—Congress’s efforts to regulate e-cigarettes. Simultaneously, the e-
22

23   cigarette industry continued to market their products to youth, and it coordinated to sow doubt and

24   confusion about the addictiveness and health impacts of e-cigarettes.

25

26

27   830
         Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y. Times (Sept.
       2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-altria.html.
28    831
          Id.
     832
         Id.; Rep. Tom Cole - Oklahoma District 04, Contributors 2015-16, OpenSecrets (2017),
       https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.
           Page 221                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 229 of 313 PageID: 229


 1             638.   Even after the FDA issued its final deeming rule in 2016, e-cigarette industry

 2   lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb took
 3
     over as the FDA Commissioner, one of his first major acts was to grant e-cigarette companies a
 4
     four-year extension to comply with the deeming rule, even as data indicated sharp increases in teen
 5
     e-cigarette use. 833 Gottlieb had previously served on the board of Kure, a chain of e-cigarette
 6
     lounges in the United States, though he fully divested before taking the helm at the FDA. 834
 7

 8             639.   The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,

 9   president of the American Vaping Association (“AVA”), stated that but for the extension, “over
10   99 percent of vaper products available on the market today would be banned next year.” 835 Despite
11
     the minimal research publicly available on the health effect of e-cigarettes, Ray Story, who had
12
     since become commissioner of the Tobacco Vapor Electronic Cigarette Association, lauded the
13
     decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a no brainer.” 836
14

15             2.     JLI, the Management Defendants, and Altria Defendants Successfully
                      Shielded the Popular Mint Flavor from Regulation.
16
               640.   JLI, the Management Defendants, and Altria Defendants had a two-fold plan for
17
     staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on the
18
     market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of JLI’s
19

20   role in the youth e-cigarette epidemic. These schemes involved acts of mail and wire fraud, with

21   the intent to deceive the FDA, Congress, and the public at large.
22             641.   First, JLI, the Management Defendants, and Altria publicly defended mint
23
     flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that
24

25
     833
         Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal Inaction, N.Y. Times (Oct.
26     14, 2019), https://www.nytimes.com/2019/10/14/health/vaping-e-cigarettes-fda.html.
     834
         Zeke Faux et al., Vaping Venture Poses Potential Conflict for Trump’s FDA Nominee, Bloomberg, (Apr. 19,
27     2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-venture-poses-potential-conflict-for-trump-s-
       fda-nominee.
28   835
         Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market, N.Y. Times (July 28,
       2017), https://www.nytimes.com/2017/07/28/health/electronic-cigarette-tobacco-nicotine-fda.html.
     836
         Id.
           Page 222                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 230 of 313 PageID: 230


 1   mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor on

 2   the market, the cigarette industry could continue to appeal to non-smokers, including youth. JLI
 3
     and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to
 4
     convince the FDA into leaving the mint flavor on the market, sacrificing other flavors in the
 5
     process.
 6
               642.   On August 2, 2018, JLI met with the FDA to discuss a proposed youth-behavioral
 7

 8   study regarding the prevalence of use, perceptions of use, and intentions to use JUUL and other

 9   tobacco products among adolescents aged 13-17 years (the “Youth Prevalence Study”). 837
10             643.   On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study
11
     to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had
12
     ever used a JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days. And in stark
13
     contrast to the McKinsey and DB Research studies discussed above, the Youth Prevalence Study
14

15   suggested that mango was four times as popular as mint. 838 Specifically, the study found that 47%

16   of youth who reported use of a JUUL device in the last 30-days professed to using mango most

17   often, with only about 12% reporting the same for mint.
18             644.   JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their
19
     reported data was inconsistent with the McKinsey and DB Research studies conducted just a few
20
     months earlier. JLI’s report featured responses to a carefully selected survey question—which
21
     single flavor youth used most often?—that obscured the widespread use of mint JUUL pods among
22

23   youth.

24             645.   Ironically, just a few days after JLI submitted the misleading Youth Prevalence

25   Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of the
26
     deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were current
27

28   837
         Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA Center for Tobacco
       Products (Nov. 5, 2018).
     838
         Id. at 3.
           Page 223                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 231 of 313 PageID: 231


 1   users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high school student

 2   were current users (i.e., consumed e-cigarettes within the last 30 days).
 3
               646.     The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail or
 4
     by electronic transmission, was false and misleading. JLI, the Management Defendants, and Altria
 5
     knew as much. Indeed, they counted on it.
 6
               647.     As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner
 7

 8   Scott Gottlieb sent letters to Altria, JLI and other e-cigarette manufacturers, requesting a “detailed

 9   plan, including specific timeframes, to address and mitigate widespread use by minors.” 839
10             648.     As evidenced by Altria’s recent admission that negotiations with JLI were ongoing
11
     in late 2017, 840 Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the
12
     FDA with the intention that regulators, in reliance on their statements, allow JLI to continue
13
     marketing mint JUUL pods. 841
14

15             649.     Defendants’ plan centered on efforts to deceive the FDA that (1) mint was more

16   akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

17             650.     JLI took the first step in this coordinated effort to deceive the FDA. In response to
18   then-Commissioner Gottlieb’s September 12, 2018 letter, JLI prepared an “Action Plan,” which it
19
     presented to the FDA at an October 16, 2018 meeting, and presented to the public on November
20
     12, 2018. The substance of JLI’s presentation to the FDA and its public-facing Action Plan were
21
     largely identical. 842 JLI purported to “share a common goal- preventing youth from initiating on
22

23

24

25
     839
         Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott Gottlieb, M.D. to Altria
26     Group Inc. (Sept. 12, 2018).
     840
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. ( Oct. 14, 2019).
27   841
         See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the mails be used as part of
       a ‘lulling’ scheme by reassuring the victim that all is well and discouraging him from investigating and uncovering
28     the fraud.”).
     842
         JUUL did not include in its Action Plan a proposal for Bluetooth or Wi-Fi equipped devices that was included in
       JLI’s October presentation.
           Page 224                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 232 of 313 PageID: 232


 1   nicotine.” 843 As part of this plan, JLI stated that it would be “stopping flavored JUUL pod sales to

 2   all 90,000+ retail stores.”
 3
               651.    But this statement was not true. JLI was continuing retail sales of its mint JUUL
 4
     pods, which JLI categorized as a non-flavored “tobacco and menthol product.” 844 In JLI’s Action
 5
     Plan, then-CEO Burns stated that only products that “mirror what is currently available for
 6
     combustible cigarettes—tobacco and menthol-based products (menthol and mint pods)—will be
 7

 8   sold to retail stores.” 845

 9             652.    In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that was
10   shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored cigarette
11
     product, akin to tobacco and menthol cigarettes, suggesting that it was a product for adult smokers.
12
     The image below was included in both the public-facing Action Plan and JLI’s presentation to the
13
     FDA.
14

15

16

17

18

19

20

21

22

23

24
               653.    JLI knew that non-smoking youth liked mint as much as any flavor.
25

26

27

28   843
         JUUL Labs, Inc. FDA Presentation, 2 (Oct. 16, 2018); INREJUUL_00182989.
     844
         Id.
     845
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/.
           Page 225                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 233 of 313 PageID: 233


 1             654.    Numerous internal studies had informed JLI that mint’s success was “not because

 2   it’s a menthol/a familiar tobacco flavor but because it is the best JUUL flavor profile on multiple
 3
     levels.” 846 Indeed, despite JLI’s attempts to explicitly link mint to menthol, JLI knew there was
 4
     “No Implied Relationship Between Mint & Menthol,” 847 and “menthol smokers are not the only
 5
     driver behind the popularity of mint flavored JUULpods.” 848
 6
               655.    Most importantly, JLI knew that mint was the most popular JUUL pod. Though
 7

 8   other flavors might draw new customers, JLI’s most addictive “flavor” predictably became its most

 9   popular.
10             656.    The characterization of mint as an adult tobacco product was also fraudulent
11
     because JLI knew first hand from the McKinsey and DB Research studies that teens viewed mint
12
     as favorably as mango, which implies that mango and mint were fungible goods for JLI’s underage
13
     users. The McKinsey and DB Research studies also showed that youth preferred mint over the
14

15   more stereotypically youth-oriented flavors like fruit medley, crème brule, and cucumber. As

16   alleged in a Whistleblower Complaint, JLI’s then-CEO told his employees: “You need to have an

17   IQ of 5 to know that when customers don’t find mango they buy mint.” 849
18
               657.    On October 25, 2018, less than ten days after JLI presented its fraudulent,
19
     misleading Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in response
20
     to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication of Altria’s
21
     willingness to continue the fraudulent scheme and deception of the FDA. While Willard’s letter
22

23   confirmed that Altria understood that JLI’s conduct and product was addicting many children to

24   nicotine, this letter repeated the misleading statement that mint was a “traditional tobacco flavor”
25

26
     846
         INREJUUL_00265069.
27   847
         INREJUUL_00079307-INREJUUL_00079409, at 395.
       848
           Id.
28   849
         Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly sold tainted nicotine
       pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-juul-executive-sues-over-retaliation-
       claims-company-knowingly-sold-tainted-pods.html.
           Page 226                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 234 of 313 PageID: 234


 1   despite Altria and JLI knowing it was no such thing. Willard then claimed that the youth epidemic

 2   was caused, in part, by “flavors that go beyond traditional tobacco flavors”—which, according to
 3
     JLI and Altria, did not include mint—and announced that Altria would discontinue all MarkTen
 4
     flavors except for “traditional tobacco, menthol and mint flavors.” Willard asserted that these three
 5
     flavors were essential for transitioning smokers. But Willard, and Altria, knew this was not true. 850
 6
               658.   That same day—October 25, 2018—Altria continued its deception on an earnings
 7

 8   call with investors. Altria fraudulently described its decision to remove its pod-based products

 9   from the market as one intended to address the dramatic increase in youth e-cigarette use, while it
10   was only weeks away from publicly announcing its 35% stake in JLI:
11
               We recently met with Commissioner Gottlieb to discuss steps that could be taken
12             to address underage access and use. Consistent with our discussion with the FDA
               and because we believe in the long-term promise of e-vapor products and harm
13             reduction, we’re taking immediate action to address this complex situation.
14             First, Nu Mark will remove from the market MarkTen Elite and Apex by MarkTen
               pod-based products until these products receive a market order from the FDA or
15
               the youth issue is otherwise addressed. Second, for our remaining MarkTen and
16             Green Smoke cig-a-like products, Nu Mark will sell only tobacco, menthol and
               mint varieties. Nu Mark will discontinue the sale of all other flavor variants of our
17             cig-a-like products until these products receive a market order from the FDA or the
               youth issue is otherwise addressed. Although we don't believe we have a current
18             issue with youth access or use of our e-vapor products, we are taking this action,
               because we don't want to risk contributing to the issue.
19

20             After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
               approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018 will
21             remain on the market. 851

22             659.   Willard reiterated that “pod-based products and flavored products” were behind the
23   increase in youth use of e-cigarettes:
24
               I mean, I think the way we thought about this was that we believe e-vapor has a lot
25             of opportunity to convert adult cigarette smokers in the short, medium and long-
               term, but clearly, this significant increase in youth usage of the products puts that
26

27   850
        Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     851
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript
28    MO earnings call for the period ending September 30, 2018 (Oct. 25, 2018),
     https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
       ca.aspx.
           Page 227                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 235 of 313 PageID: 235


 1             at risk and we think rapid and significant action is necessary. And I think as we
               looked at the data that is available in some of the remarks from the FDA, I think we
 2             concluded that the driver of the recent increase we think is pod-based products and
               flavored products and so we thought that the two actions that we took addressed the
 3
               drivers of the increased youth usage here in the short run. 852
 4
               660.   Willard emphasized that Altria’s withdrawal of its own pod-based products was
 5
     intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth
 6
     usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:
 7

 8   “And frankly, the actions we took were the actions that we thought we could take that would have

 9   the biggest impact on addressing the increased use of e-vapor products by youth . . . we wanted to

10   make a significant contribution to addressing the issue.” 853 As noted above, however, it has since
11
     been reported that Altria “pulled its e-cigarettes off the market” not out of concern for the epidemic
12
     of youth nicotine addiction that JLI created, but because a non-compete clause was a “part of its
13
     deal with J[LI].” 854
14
               661.   Thus, while Altria publicly announced that it would pull its pod-based products to
15

16   combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its defense

17   of mint as a tobacco-analog was actually part of the scheme to protect the profits associated with
18   JLI’s mint JUUL pods, one of JLI’s strongest products with the highest nicotine content and
19
     highest popularity among non-smokers and youth.
20
               662.   In support of his arguments to the FDA that mint was a flavor for adult smokers,
21
     Willard cited to a study that Altria Client Services had conducted and presented at a conference
22

23   that JLI attended. 855 But Willard did not disclose that Altria Client Services’ “study” was merely

24   a “quasi-experimental online survey” and not a true scientific study. 856 Notably, JLI’s current

25
     852
          Id.
26   853
          Id.
      854
          Id.
27   855
         Jessica Parker Zdinak, Ph.D., E-vapor Product Appeal Among Tobacco Users and Non-users and the Role of
       Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research Conference (Sept. 18, 2018),
28     https://sciences.altria.com/library/-
       /media/Project/Altria/Sciences/library/conferences/2018%20TSRC%20J%20Zdniak%20Presentation.pdf.
     856
         Id.
           Page 228                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 236 of 313 PageID: 236


 1   CEO, K.C. Crosthwaite, was the Vice President of Strategy and Business Development of Altria

 2   Client Services when it conducted Altria’s mint “study” in Spring 2017, the same time that the
 3
     Management Defendants and Altria and Altria Client Services began their “confidential
 4
     negotiations.” 857 Willard did not disclose that this study was contradicted by the “youth
 5
     prevention” data provided by JLI during its acquisition due-diligence showing that mint was
 6
     popular among teens.
 7

 8             663.   Through these letters, Altria sought to prevent the FDA—which was actively

 9   considering regulating flavors 858—from banning JLI’s mint JUULpods.
10             664.   Acting in concert, JLI and Altria committed acts of mail or wire fraud when (1) JLI
11
     transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted Willard’s letter
12
     to the FDA.
13
               665.
14

15

16

17             666.   It is no surprise that Altria was coordinating with Pritzker and Valani on the scheme
18   to protect flavors. It knew a potential ban on flavors would have a material impact on the ability
19
     of JLI to continue its youth sales, and on the value of those sales.
20

21

22

23             667.   At the heart of these acts of fraud was Defendants’ characterization of mint as a

24   tobacco product that was targeted to adult smokers. This characterization was fraudulent because

25

26
     857
        Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
27   858
        Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid 'Epidemic' Use By Teens, U.S. News & World
      Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-news/articles/2018-09-12/fda-considers-ban-
28    on-e-cigarette-flavors-amid-epidemic-use-by-teens.
     859
         JLIFTC00653389
     860
         ALGAT0000389729.
           Page 229                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 237 of 313 PageID: 237


 1   Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s most potent

 2   products. Altria supported this plan and helped execute it. Together, these actions by JLI and Altria
 3
     ensured that mint would remain available to youths for many months, furthering their efforts to
 4
     maintain and expand the number of nicotine-addicted e-cigarette users in order to ensure a steady
 5
     and growing customer base.
 6
               668.    The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan. And
 7

 8   on December 20, 2018, one month after JLI announced its Action Plan to keep selling mint, Altria

 9   made a $12.8 billion equity investment in JLI.
10             669.    By February of 2019, the FDA became aware that it had been deceived by JLI and
11
     Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria demanding
12
     in-person meetings, excoriating Altria for its “newly announced plans with JUUL [that] contradict
13
     the commitments you made to the FDA” in a prior meeting and Willard’s October 25, 2018 letter
14

15   to the FDA. 861 Gottlieb’s letter to JLI alleged that JLI’s conduct was “inconsistent with its previous

16   representations to the FDA.” 862

17             670.    The FDA demanded Altria be prepared to explain itself regarding its “plans to stop
18   marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-Commissioner
19
     Gottlieb told Altria that “deeply concerning data” shows that “youth use of JUUL represents a
20
     significant proportion of overall use of e-cigarette products by children” and despite any alleged
21
     steps the companies had taken to address the issue he “ha[d] no reason to believe these youth
22

23   patterns of use are abating in the near term, and they certainly do not appear to be reversing.”

24             671.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-

25   Commissioner described as “difficult.” 863 Gottlieb “did not come away with any evidence that
26

27   861
         Letter from Scott Gottlieb, FDA to Howard Willard, Altria (Feb. 9, 2019).
     862
         Letter from Scott Gottlieb, FDA to Kevin Burns, JUUL Labs, Inc. (Feb. 9, 2019).
28   863
         Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes ‘Difficult’ Meeting on Juul,
       CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-shares-fall-after-fdas-gottlieb-describes-difficult-
       meeting-on-juul.html.
           Page 230                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 238 of 313 PageID: 238


 1   public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

 2   business decision. According to reporting by the New York Times, Gottlieb angrily criticized JLI’s
 3
     lobbying of Congress and the White House, stating:
 4
               We have taken your meetings, returned your calls and I had personally met with
 5             you more times than I met with any other regulated company, and yet you still
               tried to go around us to the Hill and White House and undermine our public
 6             health efforts. I was trying to curb the illegal use by kids of your product and you
               are fighting me on it. 864
 7

 8             672.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted a

 9   statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except “tobacco-,

10   mint- and menthol-flavored products.” 865 He cited the strong support of President Trump (whose
11
     administration JLI had aggressively lobbied 866), and also cited “recent evidence indicat[ing] that
12
     mint- and menthol-flavored ENDS products are preferred more by adults than minors.” 867 Just a
13
     few weeks later, Gottlieb resigned from his position as commissioner of the FDA.
14
               673.    The scheme had succeeded in saving mint JUUL pods, as well as each Defendant’s
15

16   bottom line. JLI’s sale of mint JUUL pods rose from one third of its sales in September 2018 to

17   approximately two thirds in February 2019. JLI’s 2019 revenues were estimated to be between
18   $2.36 billion and $3.4 billion, and mint JUUL pods accounted for approximately 75% of JLI’s
19
     total 2019 sales. And because mint remained on the market until JLI withdrew it in November
20
     2019 in the face of growing scrutiny, 868 thousands, if not millions, of underage JUUL users
21
     suffered the consequences.
22

23
     864
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
24     https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     865
         News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies aimed at
25     preventing youth access to, and appeal of, flavored tobacco products, including e-cigarettes and cigars, U.S. FDA
       (Mar. 13, 2019), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-
26     gottlieb-md-advancing-new-policies-aimed-preventing-youth-access.
     866
         Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped Up, Wash. Post (Oct.
27     22, 2019), https://www.washingtonpost.com/business/on-small-business/juul-spent-record-12-million-lobbying-as-
       regulators-stepped-up/2019/10/22/2a0dbc52-f4de-11e9-b2d2-1f37c9d82dbb_story.html.
28   867
         Id.
     868
         Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg (Nov. 7, 2019),
       https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-flavored-vaping-products.
           Page 231                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 239 of 313 PageID: 239


 1             674.   As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to

 2   keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco
 3
     industry’s playbook.” 869
 4
               675.   JLI continues to sell menthol-flavored products. 870
 5
               3.     In Response to the Public Health Crisis Created by JUUL, the FDA Belatedly
 6                    Tried to Slow the Epidemic.
 7             676.   In 2017, the FDA announced that it would be taking steps to regulate e-cigarette
 8
     devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette companies’
 9
     advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance Policy issued a
10
     four-year extension for compliance with the 2016 deeming rule, apparently to “balance between
11

12   regulation and encouraging development of innovative tobacco products that may be less harmful

13   than cigarettes.” 871 In March 2018, the 2017 Compliance Policy was challenged by the American
14   Academy of Pediatrics, along with other public health organizations concerned that a compliance
15
     extension for the e-cigarette industry would allow more e-cigarette products into the market and
16
     continue to addict thousands of youth. 872
17
               677.   In March 2019, the FDA drafted guidance that modified the 2017 Compliance
18
     Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the
19

20   American Academy of Pediatrics was successful—the U.S. District Court for the District of

21   Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket
22   authorization applications for all new deemed products” (“new” referred to any product launched
23

24

25

26
     869
         Id.
27   870
         Sheila Kaplan, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times (Nov. 7, 2019),
       https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.
28   871
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
       Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
      872
          Id.
           Page 232                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 240 of 313 PageID: 240


 1   after February 15, 2007 and thus would include JUUL) be submitted within ten months, by May

 2   2020. 873
 3
               678.   In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine
 4
     Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket
 5
     Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,
 6
     which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of
 7

 8   flavored e-cigarette products and prohibiting the targeting of youth and minors. 874 The 2020 FDA

 9   Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:
10   “[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored
11
     cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.” 875
12
               4.     The Government’s Efforts to Address the JUUL Crisis Were Too Late and
13                    the Damage Has Already Been Done
14             679.   By the time the FDA acted, youth consumption of e-cigarettes had already reached
15
     an all-time high, and the e-cigarette industry’s presence on social media became an unstoppable
16
     force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys of youth
17
     cigarette use found that e-cigarette use had reached the highest levels ever recorded. 876 By
18

19   December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization for lung

20   injury, including over fifty confirmed deaths. 877 Despite the FDA’s efforts between 2017 and 2019,

21   youth consumption of e-cigarettes doubled among middle and high school students over the same
22

23

24

25   873
         Id.; Am. Academy of Pediatrics v. FDA , 379 F. Supp. 3d 461, 496 (D. Md. 2019).
     874
         Id.
26   875
         News Release, FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-Cigarettes That
       Appeal to Children, Including Fruit and Mint, U.S. FDA (Jan. 2, 2020), https://www.fda.gov/news-events/press-
27     announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-
       children.
28   876
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
       Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
     877
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA 2095 (2019).
           Page 233                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 241 of 313 PageID: 241


 1   period. 878 In 2019, the total number of middle and high school students reporting current use of e-

 2   cigarettes surpassed five million for the first time in history. 879
 3
               680.   JLI’s presence on social media has also persisted, even without further initiation by
 4
     JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was first
 5
     used on social media, it was a series of thirteen tweets on Twitter. By the time JLI announced it
 6
     would shut down its Instagram account, “#juul” had been featured in over 250,000 posts on
 7

 8   Instagram. A study by Stanford University found that in the eight months after JLI ceased all

 9   promotional postings, community posting accelerated, to nearly half a million posts. Whereas
10   before JLI exited Instagram, “#juul” appeared on average in 315 posts per day, that number tripled
11
     to 1084 posts per day after JLI shut down its Instagram account. 880
12
               681.   The FDA’s anti-e-cigarette campaign on social media was aimed at youth and
13
     middle and high school students. The campaign used the slogan “The Real Cost” to educate youth
14

15   on social media platforms about the health impacts of e-cigarette consumption—the real cost of

16   using e-cigarettes. A recent study from the University of California Berkeley found that since

17   September 2018, when the FDA’s social media campaign began, the hashtag “#TheRealCost” was
18
     used about fifty times per month on Instagram. By comparison, e-cigarette related hashtags were
19
     used as many as 10,000 times more often. Despite the FDA’s social media intervention, the number
20
     of e-cigarette related posts, and the median number of likes (a strong metric of viewer engagement)
21
     the posts received, increased three-fold and six-fold, respectively. 881
22

23

24

25

26   878
         Id.
     879
         Id.
27   880
         Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social Media Promotion,
       Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
28     http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf.
     881
         Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning and Text Analysis, 4
       Frontiers in Commc’n 75 (2020),https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full.
           Page 234                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 242 of 313 PageID: 242


 1             682.   In short, by the time the FDA reacted to the epidemic created by Defendants,

 2   millions of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related
 3
     posts on social media on their own.
 4
                      V.       GOVERNMENT ENTITY FACTUAL ALLEGATIONS
 5
     A.        E-cigarette Use in Schools
 6
               683.   In addition to severe health consequences, widespread e-cigarette use, and
 7
     particularly JUUL use, has placed severe burdens on society and schools in particular. It is not an
 8

 9   overstatement to say that JUUL has changed the high school and even middle school experience

10   of students across the nation. As one e-cigarette shop manager told KOMO News, “It’s the new
11   high school thing. Everyone’s got the JUUL.” 882
12
               684.   The JUUL youth addiction epidemic spread rapidly across high schools in the
13
     United States. JUUL surged in popularity, largely through social media networks, and created
14
     patterns of youth usage, illegal youth transactions, and addiction, that are consistent with the
15

16   account from Reddit that described widespread JUUL use discussed above.

17             685.   E-cigarette use has completely changed school bathrooms—now known as “the

18   Juul room.” 883 As one high school student explained, “it’s just a cloud.” 884
19
               686.   As another high school student explained, “You can pull it out, you can have it
20
     anywhere. To smoke a cigarette you have to hit the bus stop. You want a Juul you hit the bathroom,
21
     it’s easy.” 885 He added that JLI “market[s] it as an alternative to cigarettes but really it’s a bunch
22

23

24   882
         Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-trend-juuling-
       at-school.
25   883
         Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries doctors, parents
       and schools, Wash. Post (July 26, 2019), https://www.washingtonpost.com/local/education/helpless-to-the-draw-
26     of-nicotine-doctors-parents-and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-
       11e9-933d-7501070ee669_story.html.
27   884
         Greta Jochem, Juuling in School: e-Cigarette Use Prevalent Among Local Youth, Daily Hampshire Gazette (Nov.
       13, 2018), https://www.gazettenet.com/Juuling-in-Schools-21439655.
28   885
         Alison Grande, ‘Juuling': Vaping device that looks like USB drive popular with teens, KIRO 7 (Dec. 8, 2017),
       https://www.kiro7.com/news/local/juuling-vaping-device-that-looks-like-usb-drive-popular-with-
       teens/660965605/.
           Page 235                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 243 of 313 PageID: 243


 1   of kids who have never picked up a pack and they’re starting their nicotine addiction there.”886

 2   Students at another high school stated that classmates had “set off the fire alarm four times last
 3
     year from vaping in the bathrooms [at school],” adding that it is commonplace to see students
 4
     using e-cigarettes in school bathrooms or in the parking lot. 887
 5
               687.   An April 20, 2018 article in The Wall Street Journal described the problems parents
 6
     and schools are facing with the meteoric rise of nicotine use by America’s youth:
 7

 8             At Northern High School in Dillsburg, Pa., Principal Steve Lehman’s locked safe,
               which once contained the occasional pack of confiscated cigarettes, is now filled
 9             with around 40 devices that look like flash drives.
10             The device is called a Juul and it is a type of e-cigarette that delivers a powerful
               dose of nicotine, derived from tobacco, in a patented salt solution that smokers say
11
               closely mimics the feeling of inhaling cigarettes. It has become a coveted teen
12             status symbol and a growing problem in high schools and middle schools, spreading
               with a speed that has taken teachers, parents and school administrators by surprise.
13
               *       *        *
14             After two decades of declining teen cigarette use, “JUULing” is exploding. The
               JUUL liquid’s 5% nicotine concentration is significantly higher than that of most
15             other commercially available e-cigarettes. JUUL Labs Inc., maker of the device,
16             says one liquid pod delivers nicotine comparable to that delivered by a pack of
               cigarettes, or 200 puffs—important for adult smokers trying to switch to an e-
17             cigarette. It is also part of what attracts teens to the product, which some experts
               say is potentially as addictive as cigarettes and has schools and parents scrambling
18             to get a grip on the problem. 888
19             688.   This impact was only made worse by JLI intentionally targeting schools, as
20
     described above.
21
               689.   Such rampant e-cigarette use has effectively added another category to teachers’
22
     and school administrators’ job descriptions; many now receive special training to respond to the
23

24   various problems that youth e-cigarette use presents, both in and out of the classroom. A national

25

26
     886
         Id.
27   887
         Manisha Jha, ‘You need to stop vaping right now’: Students and faculty react to Washington vape ban, The
       Daily, U. of Wash. (Sept. 30, 2019), http://www.dailyuw.com/news/article_960d8692-e324-11e9-870c-
28     9f9d571115d6.html.
     888
         Anne Marie Chaker, Schools and Parents Fight a Juul E-Cigarette Epidemic, Wall St. J. (Apr. 4, 2018),
       https://www.wsj.com/articles/schools-parents-fight-a-juul-e-cigarette-epidemic-1522677246.
           Page 236                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 244 of 313 PageID: 244


 1   survey of middle schools and high schools found that 44.4% of schools have had to implement

 2   policies to address JUUL use. 889 Participants in the survey reported multiple barriers to enforcing
 3
     these policies, including the discreet appearance of the product, difficulty pinpointing the vapor or
 4
     scent, and the addictive nature of the product.
 5
               690.   Across the United States, schools have had to divert resources and administrators
 6
     have had to go to extreme lengths to respond to the ever-growing number of students using e-
 7

 8   cigarettes on school grounds, including in restrooms. According to the Truth Initiative, more than

 9   40% of all teachers and administrators reported responding to the JUUL crisis through camera
10   surveillance near the school’s restroom; almost half (46%) reported camera surveillance elsewhere
11
     in the school; and 23% reported using assigned teachers for restroom surveillance. 890 Some schools
12
     have responded by removing bathroom doors or even shutting bathrooms down, and schools have
13
     banned flash drives to avoid any confusion between flash drives and JUULs. Schools have also
14

15   paid thousands of dollars to install special monitors to detect e-cigarette use, which they say is a

16   small price to pay compared to the plumbing repairs otherwise spent as a result of students flushing

17   e-cigarette paraphernalia down toilets. Other school districts have sought state grant money to
18
     create new positions for tobacco prevention supervisors, who get phone alerts when e-cigarette
19
     smoke is detected in bathrooms.
20
               691.   Many schools have also shifted their disciplinary policies in order to effectively
21
     address the youth e-cigarette epidemic. Rather than immediately suspending students for a first
22

23   offense, school districts have created anti-e-cigarette curricula which students are required to

24   follow in sessions held outside of normal school hours, including on Saturdays. Teachers prepare
25

26   889
         Barbara A. Schillo, PhD et al., JUUL in School: Teacher and Administrator Awareness and Policies of E-
       Cigarettes and JUUL in U.S. Middle and High Schools, Truth Initiative Vol. 21(1) Health Promotion Practice 20-
27     24 (Sept. 18, 2019), https://journals.sagepub.com/doi/full/10.1177/1524839919868222?url_ver=Z39.88-
       2003&rfr_id=ori:rid:crossref.org&rfr_dat=cr_pub%3dpubmed.
28   890
         How are schools responding to JUUL and the youth e-cigarette epidemic?, Truth Initiative (Jan. 18, 2019),
       https://truthinitiative.org/research-resources/emerging-tobacco-products/how-are-schools-responding-juul-and-
       youth-e-cigarette.
           Page 237                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 245 of 313 PageID: 245


 1   lessons and study materials for these sessions with information on the marketing and health

 2   dangers of e-cigarettes—extra work which requires teachers to work atypical hours early in the
 3
     mornings and on weekends. Some schools will increase their drug testing budget to include random
 4
     nicotine tests for students before they join extracurricular activities. Under this drug-testing
 5
     protocol, first offenders will undergo drug and alcohol educational programming; second and third
 6
     offenders with be forced to sit out from extra-curricular activities and attend substance abuse
 7

 8   counseling.

 9             692.   A July 26, 2019 article in The Washington Post noted the measures some schools
10   were taking to combat “JUULing” by students:
11
               Many schools are at a loss for how to deal with Juuls and other e-cigarettes. Some
12             educators report increases in the number of students being suspended after they’re
               caught with e-cigarettes.
13
               Desperate school administrators have banned USB drives because they’re
14             indistinguishable from Juuls. Others removed bathroom doors because teens were
               regularly gathering there to vape, and some have even started searching students.
15

16             Jonathon Bryant, chief administrator of Lincoln Charter School in North Carolina,
               estimated that three-quarters of suspensions in the just-completed academic year
17             were related to vaping, and some students were suspended more than once. 891

18             693.   JUUL’s prevalence in schools is not a coincidence; JLI actively sought to enter
19   school campuses. By June 2017, JLI began developing what they claimed to be a “youth prevention
20
     program[.]” 892 By December 2017, JLI’s venture included extensive work with schools. 893
21
               694.   As discussed above, the U.S. House Subcommittee on Economic and Consumer
22
     Policy (“Subcommittee”) conducted a months-long investigation of JLI, including reviewing tens
23

24   of thousands of internal documents, and concluded that JLI “deliberately targeted children in order

25

26
     891
         Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries doctors, parents
27     and schools, Wash. Post (July 26, 2019), https://www.washingtonpost.com/local/education/helpless-to-the-draw-
       of-nicotine-doctors-parents-and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-
28     11e9-933d-7501070ee669_story.html.
     892
         See, e.g., INREJUUL_00211242-243 at 242.
     893
         INREJUUL_00173409.
           Page 238                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 246 of 313 PageID: 246


 1   to become the nation’s largest seller of e-cigarettes.” 894 The Subcommittee found that “(1) JUUL

 2   deployed a sophisticated program to enter schools and convey its messaging directly to teenage
 3
     children; (2) JUUL also targeted teenagers and children, as young as eight years-old, in summer
 4
     camps and public out-of-school programs; and (3) JUUL recruited thousands of online
 5
     ‘influencers’ to market to teens.” 895
 6
               695.   According to the Subcommittee, JLI was willing to pay schools and organizations
 7

 8   hundreds of thousands of dollars to have more direct access to kids. For example, JLI paid a

 9   Baltimore charter school organization $134,000 to start a summer camp to teach kids healthy
10   lifestyles, for which JLI itself would provide the curriculum. 896 Participants were “recruited from
11
     grades 3 through 12.” 897 JLI also offered schools $10,000 to talk to students on campus and gave
12
     the Police Activities League in Richmond, California, almost $90,000 to provide JLI’s own e-
13
     cigarette education program, “Moving On,” to teenage students suspended for using cigarettes.
14

15   The Richmond Diversion Program targeted “youth, aged 12-17, who face suspension from school

16   for using e-cigarettes and/or marijuana” and “juveniles who have committed misdemeanour (lesser

17   category) offenses” and required students to “participate in the JUUL labs developed program,
18
     Moving Beyond,” for as long as ten weeks. 898
19
               696.   Community members testified before the Subcommittee as to the content of one of
20
     JLI’s presentations in school. During JLI’s presentation to students, “[n]o parents or teachers were
21
     in the room, and JUUL’s messaging was that the product was ‘totally safe.’ The presenter even
22

23   demonstrated to the kids how to use a JUUL.” 899

24
     894
         Memorandum, U.S. House Subcommittee on Econ. & Consumer Policy (July 25, 2019),
25     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     895
         Id.
26   896
         See INREJUUL_00194247-251; see also JLI-HOR-00003711-712 (invoice to JLI from The Freedom &
       Democracy Schools, Inc. for $134,000 dated June 21, 2018).
27   897
         INREJUUL_0019427-251 at 428.
     898
         JLI-HOR-00002180-184 at 181-182.
28   899
         Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role in the Youth
       Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 1, Subcommittee on Econ. & Consumer

           Page 239                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 247 of 313 PageID: 247


 1           697.     In 2018, a representative from JLI spoke at a high school during a presentation for

 2   ninth graders, stating that JUUL “was much safer than cigarettes,” that the “FDA would approve
 3
     it any day,” that JUUL was “totally safe,” that JUUL was a “safer alternative than smoking
 4
     cigarettes, and it would be better for the kid to use,” and that the “FDA was about to come out and
 5
     say it [JUUL] was 99% safer than cigarettes . . . and that . . . would happen very soon[.]” 900 “The
 6
     presenter even demonstrated to the kids how to use a JUUL.” 901
 7

 8           698.     In the FDA’s September 9, 2019 Warning Letter, which discussed this presentation

 9   to ninth graders, the agency noted its “concern is amplified by the epidemic rate of increase in
10   youth use of ENDS products, including JUUL’s products, and evidence that ENDS products
11
     contribute to youth use of, and addiction to, nicotine, to which youth are especially vulnerable.” 902
12
             699.     The FDA’s Center for Tobacco Products issued a separate letter to JUUL CEO
13
     Kevin Burns, requesting “documents and information from JUUL Labs, Inc. (JUUL) regarding
14

15   JUUL’s marketing, advertising, promotional, and educational campaigns, as well as certain

16   product development activity.” 903 The FDA also issued a news release on September 9, 2019, in

17   which it chided JUUL for its role in the youth e-cigarette epidemic, noting “[s]ome of this youth
18   use appears to have been a direct result of JUUL’s product design and promotional activities and
19
     outreach efforts,” in particular, its outreach efforts to students. 904
20

21

22

23     Policy (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
24   900
         Juul Labs, Inc. Warning Letter, FDA (Sept. 9, 2019), https://www.fda.gov/inspections-compliance-enforcement-
       and-criminal-investigations/warning-letters/juul-labs-inc-590950-09092019.
25   901
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019).
     902
         Id.
26   903
         Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. at 1
       (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
27   904
         FDA warns JUUL Labs for marketing unauthorized modified risk tobacco products, including in outreach to
       youth, FDA (Sept. 9, 2019), https://www.fda.gov/news-events/press-announcements/fda-warns-juul-labs-
28     marketing-unauthorized-modified-risk-tobacco-products-including-outreach-youth (emphasis added)Letter from
       Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. (Sept. 9, 2019),
       https://www.fda.gov/media/130859/download.
        Page 240                                                                                    COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 248 of 313 PageID: 248


 1             700.   The Center for Tobacco Products letter requested documents and explanations on

 2   multiple topics, including, but not limited to:
 3
               Ms. Meredith Berkman, Co-founder, Parents Against Vaping e-cigarettes (PAVe),
 4             testified that, “In California, a retired school superintendent was offering schools
               in his state and in Massachusetts money if they would implement the anti-JUUL
 5             curriculum that…a man named Bruce Harder was offering on JUUL’s behalf.”
 6                                              *       *      *
               On July 25, 2019, in response to questions from Chairman Krishnamoorthi about
 7             JUUL’s program to pay schools $10,000 or more to use a JUUL “youth prevention”
 8             curriculum, Ms. Ashley Gould, Chief Administrative Officer, JUUL Labs, Inc.,
               testified: “That is not currently the case. We ended that program in the fall of 2018,”
 9             and that, “…there were six schools that received funding from JUUL to implement
               programming to prevent teen vaping….”
10
               In addition, in response to questions from Chairman Krishnamoorthi about internal
11             JUUL correspondence in 2018 about setting up a booth at a school health fair, Ms.
12             Gould testified that JUUL ended its youth prevention program. 905

13             701.   JLI also sponsored a “Saturday School Program” in which students caught using e-

14   cigarettes in school were presented with JLI-sponsored curriculum and snacks, and JLI

15   “established the right to collect student information from the sessions.” 906 A JLI spokesman said
16
     the company is no longer funding such programs.
17
               702.   As mentioned above, the problems with JLI’s youth prevention programs were
18
     widespread. According to outside analyses, “the JUUL Curriculum is not portraying the harmful
19
     details of their product, similar to how past tobacco industry curricula left out details of the health
20

21   risks of cigarette use.” 907 Although it is well-known that teaching children to deconstruct ads is

22   one of the most effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s
23

24
     905
         Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. at 2
25     (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
     906
         Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role in the Youth
26     Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 2, Subcommittee on Econ. & Consumer
       Policy (July 25, 2019),
27     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     907
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says: SMOKE AND
28     MIRRORS. JUUL—which made up 68 percent of the e-cigarette market as of mid-June—seems to have taken a
       page from the playbook of Big Tobacco, The Daily Beast (Oct. 19, 2018), https://www.thedailybeast.com/juul-
       prevention-program-didnt-school-kids-on-dangers-expert-says.
           Page 241                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 249 of 313 PageID: 249


 1   curriculum barely mentioned JUUL products as among the potentially harmful products to

 2   avoid. 908 As one expert pointed out, “we know, more from anecdotal research, that [teens] may
 3
     consider [JUULs] to be a vaping device, but they don’t call it that. So when you say to a young
 4
     person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’” 909
 5
               703.   Internal emails confirm both that JLI employees knew about the similarities of JLI’s
 6
     “youth prevention program” to the earlier pretextual antismoking campaigns by the cigarette
 7

 8   industry and that JLI management at the highest levels was personally involved in these efforts. In

 9   April 2018, Julie Henderson, the Youth Prevention Director, emailed school officials about “the
10   optics of us attending a student health fair” because of “how much our efforts seem to duplicate
11
     those of big tobacco (Philip Morris attended fairs and carnivals where they distributed various
12
     branded items under the guise of ‘youth prevention’).” 910 She later wrote that she would “confirm
13
     our participation w[ith] Ashley & Kevin” 911—an apparent reference to Kevin Burns, at the time
14

15   the CEO of JLI, who would later personally approve JLI’s involvement in school programs. In

16   May 2018, Henderson spoke with former members of Philip Morris’s “youth education” team, 912

17   and Ashley Gould received and forwarded what was described as “the paper that ended the Think
18   Don’t Smoke campaign undertaken by Philip Morris.” 913 The paper concluded that “the Philip
19
     Morris’s [‘youth prevention’] campaign had a counterproductive influence.” 914
20
               704.   The Management Defendants were intimately involved in these “youth prevention”
21
     activities. For example, in April 2018, Defendants Valani and Pritzker edited a “youth prevention”
22

23

24

25
     908
         Id.
26   909
         Id.
     910
         INREJUUL_00197607-608 at 608.
27   911
         Id. at 607.
     912
         INREJUUL_00196624-625.
28   913
         INREJUUL_00265202.
     914
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing Campaigns, 92
       Am. J. Public Health 901 (2002), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=nxhb0024.
           Page 242                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 250 of 313 PageID: 250


 1   press release, noting that they “don’t want to get these small items wrong” and that they “think it’s

 2   critical to get this right.” 915
 3
               705.   JLI was aware that these out-of-school programs were, in the words of Henderson,
 4
     “eerily similar” to the tactics of the tobacco industry. 916 Eventually, JLI ended this version of its
 5
     youth prevention program, but the damage had been done: following the cigarette industry
 6
     playbook, JLI had hooked more youth on nicotine.
 7

 8             706.   As the sales of JUUL continued to mushroom, it was readily apparent, and widely

 9   reported, that the rapid growth in sales was due to the surging popularity of e-cigarette use among
10   teenagers. By March 2018, multiple national news outlets including National Public Radio, USA
11
     Today, and Business Insider reported youth were using JUUL with alarming frequency, posting
12
     about using JUUL in school restrooms on social media, and bragging about being able to use the
13
     device in the classroom due to JUUL’s discreet design.
14

15             707.   One of the priorities for JLI, Altria, and the Management Defendants was therefore

16   to control the messaging and narrative around youth e-cigarette use. Faced with an urgent, growing

17   public health crisis, national media attention, and the ire of the public, the FDA and members of
18
     Congress, the Defendants realized that dis-information campaign was urgently needed to protect
19
     its bottom line. This campaign was the “Make the Switch” campaign discussed above.
20
               708.   The “Make the Switch” campaign was a cover-up, and its goal was to convince the
21
     public, including schools and public health departments, that JUUL had never marketed to youth
22

23   and was instead intended to be a smoking cessation device. This campaign was false. As mentioned

24   above, one of JLI’s engineers admitted, “we’re not trying to design a cessation product at all . . .

25   anything about health is not on our mind.” 917 And as described elsewhere herein, JLI and the
26

27
     915
         JLI00151300.
28   916
         INREJUUL_00194646.
     917
         Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. Times (Jan. 11, 2019),
       https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
           Page 243                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 251 of 313 PageID: 251


 1   Management Defendants directly targeted underage nonsmokers. Indeed, JLI did not mention the

 2   term “adult” or “adult smoker” on its Twitter feed until July 5, 2017. JLI, the Management
 3
     Defendants, and Altria were all well aware that such users made up a significant percentage of
 4
     JLI’s customer base in 2018—in fact, they counted on this customer base to grow and preserve
 5
     JUUL’s market share—and that the statements they disseminated regarding “Make the Switch”
 6
     from smoking being JLI’s mission from the start were fraudulent, to the detriment of schools and
 7

 8   public health departments.

 9             709.   As JUUL sales skyrocketed in 2017 and 2018 and schools quickly became
10   overwhelmed by this public health crisis, everyone from tobacco industry giants to e-cigarette
11
     start-ups launched their own products to take advantage of the illicit youth e-cigarette market
12
     Defendants created, using the key elements of JUUL’s design: flavor pods, nicotine salts, and a
13
     tech-like appearance.
14

15             710.   The cigarette industry, which already marketed e-cigarettes, launched “JUULalike”

16   versions of their products in 2018, in flavors such as Mango Apricot and Green Apple, and with

17   nicotine salt formulations and higher nicotine content than their earlier e-cigarettes. 918
18
               711.   The launch of “JUULalike” products concerned Vince Willmore, Vice President of
19
     Communications for the Campaign for Tobacco-Free Kids. According to Willmore, “Juul is our
20
     biggest concern right as it is being widely used by kids across the country . . . [b]ut we are also
21
     concerned that the introduction of a growing number of Juul-like products could make the problem
22

23   even worse.” 919 Willmore was not the only one worried. Then FDA Commissioner Gottlieb

24

25   918
         Rachel Becker, Juul’s Nicotine Salts Are Dominating the Market – And Other Companies Want In, The Verge
       (Nov. 21, 2018), https://www.theverge.com/2018/11/21/18105969/juul-vaping-nicotine-salts-electronic-cigarettes-
26     myblu-vuse-markten; blu Launches myblu E-Vapor Device, CStore Decisions (Feb. 21, 2018),
       https://cstoredecisions.com/2018/02/21/blu-launches-myblu-e-vapor-device/; Angelica LaVito, Juul’s momentum
27     slips as NJOY woos customers with dollar e-cigarettes, CNBC (Aug. 20, 2019),
       https://www.cnbc.com/2019/08/20/juuls-momentum-slips-as-njoy-woos-customers-with-dollar-e-cigarettes.html.
28   919
         Ben Tobin, FDA targets e-cigarettes like Juul as teachers fear ‘epidemic’ use by students, USA Today (Aug. 16,
       2018), https://www.usatoday.com/story/money/2018/08/16/juul-labs-back-school-teachers-e-
       cigarettes/917531002/.
           Page 244                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 252 of 313 PageID: 252


 1   expressed concern about products copying JUUL’s features, stating that such products “closely

 2   resemble a USB flash drive, have high levels of nicotine and emissions that are hard to see. These
 3
     characteristics may facilitate youth use, by making the products more attractive to children and
 4
     teens.” 920
 5
               712.   Researchers from SRITA called it “a nicotine arms race,” writing that “JUUL’s
 6
     success in the e-cigarette marketplace has spurred a variety of new pod-based products with
 7

 8   exceptionally high nicotine.” 921 “As of September 2018,” the researchers wrote, “there were at

 9   least 39 JUUL knock off devices on the market”—none of which were sold prior to the introduction
10   of JUUL. 922
11
               713.   The rapid proliferation of e-cigarette products in JUUL’s wake and the speed with
12
     which the e-cigarette market evolves make it difficult to enact effective legislative and regulatory
13
     measures.
14

15             714.   The Secretary of HHS recognized, “The United States has never seen an epidemic

16   of substance use arise as quickly as our current epidemic of youth use of e-cigarettes.” 923 FDA

17   Commissioner Stephen Hahn, M.D. added, “As we work to combat the troubling epidemic of
18   youth e-cigarette use, the enforcement policy we’re issuing today confirms our commitment to
19
     dramatically limit children’s access to certain flavored e-cigarette products we know are so
20

21

22

23   920
         Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a
       Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes, FDA (Apr. 23,
24     2018), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-
       new-enforcement-actions-and-youth-tobacco-
25     prevention?utm_campaign=04242018_Statement_Youth%20Tobacco%20Prevention&utm_medium=email&utm_
       source=Eloqua.
26   921
         Robert K. Jackler & Divya Ramamurthi, Nicotine arms race: JUUL and the high-nicotine product market. 28
       Tobacco Control 623-28 (2019), https://tobaccocontrol.bmj.com/content/28/6/623.
27   922
         Id.
     923
         U.S. Food & Drug Administration, FDA finalizes enforcement policy on unauthorized flavored cartridge-based
28     e-cigarettes that appeal to children, including fruit and mint (“FDA News Release”), FDA (Jan. 2, 2020),
       https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-
       cartridge-based-e-cigarettes-appeal-children.
           Page 245                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 253 of 313 PageID: 253


 1   appealing to them—so-called cartridge-based products that are both easy to use and easily

 2   concealable.” 924
 3
               715.   Enterprising companies recognized loopholes in a policy aimed only at cartridge-
 4
     based products and the opportunity to fill the demand for fruit-flavored nicotine created by JLI.
 5
     Disposable e-cigarettes have become increasingly popular with youth due to the youth e-cigarette
 6
     market Defendant JLI created. The use of disposable e-cigarettes is now “rampant” in schools,
 7

 8   further intensifying this public health crisis. 925

 9             716.   For every company inspired by JLI to sell candy-flavored e-cigarette products that
10   exits the market, more materialize to take its place, driven by the knowledge that there is a large
11
     market of nicotine-addicted youth eager for their products, a market created by JLI.
12
               717.   The rise in disposable products demonstrates why additional measures are
13
     necessary to halt the spread of youth e-cigarette use. 926
14

15   B.        Impact of the Youth E-Cigarette Crisis on Plaintiff

16             718.   Plaintiff FRHSD, located in Monmouth County, New Jersey, is a school district in

17   New Jersey, serving more than 10,000 students in Colts Neck Township, Englishtown,
18   Farmingdale, Freehold Borough, Freehold Township, Howell Township, Manalapan Township
19
     and Marlboro Township. The district serves students in six high schools, from ninth through
20
     twelfth grade. The top priority of FRHSD is the safety and well-being of its students and staff.
21
     FRHSD’s offices are located at 11 Pine Street, Englishtown, Monmouth County, New Jersey.
22

23             719.   Plaintiff has been hit hard by the youth e-cigarette epidemic. Students in

24   Plaintiff’s schools have openly used e-cigarette devices in classrooms, causing disruption and

25

26
     924
         Id.
27   925
         Sheila Kaplan, Teens Find a Big Loophole in the New Flavored Vaping Ban, N.Y. Times (Jan. 31, 2020),
       https://www.nytimes.com/2020/01/31/health/vaping-flavors-disposable.html.
28   926
         Press Release: Raising the Tobacco Age to 21 Won’t Stop the Youth E-Cigarette Epidemic and Is Not a
       Substitute for Eliminating the Flavored Products that Lure Kids, Tobacco Free Kids (Dec. 16, 2019),
       https://www.tobaccofreekids.org/press-releases/2019_12_16_tobacco21_flavor.
           Page 246                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 254 of 313 PageID: 254


 1   diverting staff resources away from classroom instruction. Other students, addicted to nicotine,

 2   have demonstrated anxious, distracted and acting out behaviors, causing disruption and diverting
 3
     staff resources away from classroom instruction and requiring additional time and attention for
 4
     addicted students.
 5
            720.    Plaintiff has had to devote time and resources to enforce ordinances or laws, such
 6
     as a ban on selling or using e-cigarette products near a school.
 7

 8          721.    Plaintiff has had to spend time and resources consulting with legal counsel about

 9   its response to the e-cigarette epidemic.
10          722.    Defendants’ conduct has created a public health crisis in Plaintiff’s schools and
11
     Plaintiff spent significant and unexpected levels of time and resources on addressing the
12
     pervasiveness of youth e-cigarette use.
13
            723.    Smoking combustible cigarettes in public places has become increasingly socially
14

15   unacceptable as a result of years of sustained anti-smoking efforts by public health advocates,

16   but due to Defendants’ actions and efforts to market e-cigarettes as a “safe” and “healthier”

17   alternative to smoking and as a way to defy existing smoke-free regulations, e-cigarette use has
18
     become normalized and regarded as “cool” particularly among youth peer groups. This
19
     contributes to the false impression among Plaintiff’s youth that e-cigarette use is safe. To combat
20
     these norms and perceptions, Plaintiff has devoted time and resources to raise awareness and
21
     educate its stakeholders and community members about the dangers of youth e-cigarette use.
22

23          724.    Plaintiff has held parent informational sessions in the evenings about vaping.

24   Individual Community Alliances have also devoted time to e-cigarette education, and Plaintiff
25   has supported these programs through time and resources.
26
            725.    Plaintiff has had to devote and divert staff resources to conduct staff training on e-
27
     cigarette use. Plaintiff’s teachers and administrators have had to become educated about
28
     Defendants’ products and their dangers. One component of the necessary education has been

       Page 247                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 255 of 313 PageID: 255


 1   simply recognizing the devices for what they are: due to the USB-mimicking design of JUUL

 2   and its copycats, many teachers do not recognize the e-cigarette devices when they see them.
 3
            726.    Several times a year, Plaintiff has spent time and resources at faculty meetings to
 4
     review e-cigarette policies as well as new e-cigarette forms and devices.
 5
            727.    Plaintiff also has dedicated time at school assemblies coordinating and conducting
 6
     education and prevention programs and speakers to address the issue of e-cigarette use, time that
 7

 8   could have otherwise been devoted to other important issues facing Plaintiff’s students.

 9          728.    Plaintiff provides annual educational programming for students, including
10   discussions in health classes every marking period, presentations by Students Against
11
     Destructive Decisions (“SADD”), and a large-scale lesson on the dangers of vaping across all
12
     ninth-grade biology classrooms.
13
            729.    The work that Plaintiff does to educate students and parents is particularly
14

15   important, and necessary, as a result of the widespread misinformation about e-cigarette

16   products. Many students in Plaintiff’s schools have been deceived by Defendants’ marketing and

17   misinformation and are unaware of the true nature, health risks, and addictiveness of e-cigarette
18
     products. As a result of Defendants’ advertising campaigns, some students in Plaintiff’s schools
19
     believe that Defendants’ products contain only flavoring, not nicotine. Additionally, both teens
20
     and their parents have been deceived into thinking e-cigarette use is harmless, and as a result of
21
     the low perception of harm, youth use e-cigarettes more frequently.
22

23          730.    Plaintiff has had to devote and divert staff resources to intervening in student e-

24   cigarette activities and coordinating necessary follow-up, devoting class time to discuss youth e-

25   cigarette use with students.
26
            731.    Plaintiff has had to use class time to address e-cigarette infractions in the
27
     classroom, including students caught vaping while in class.
28


       Page 248                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 256 of 313 PageID: 256


 1          732.    Discipline and suspensions related to incidents of e-cigarette use in Plaintiff’s

 2   schools have increased at alarming rates and staff are required to spend increased time
 3
     addressing discipline problems related to student e-cigarette use. Plaintiff was concerned that this
 4
     time away from school only enabled further e-cigarette use. And Plaintiff’s school administrators
 5
     and teachers are also having to address these issues during school hours, which interferes with
 6
     curriculum and regular teaching time.
 7

 8          733.    Plaintiff has had to devote time and resource to administrative meetings with

 9   students and parents concerning e-cigarette use.
10          734.    Plaintiff has had to process dozens of e-cigarette-related infractions, totaling
11
     many hours of time diverted to disciplinary and administrative actions. For example, during the
12
     2018-2019 school year, Plaintiff’s schools had 35 incidents of e-cigarette use or possession,
13
     costing approximately 12 hours of administrative and security personnel time.
14

15          735.    When a student is given detention for an e-cigarette infraction, detention proctors

16   are paid approximately $37 per hour.

17          736.    Relatedly, because e-cigarette use in bathrooms is pervasive at Plaintiff’s schools,
18
     Plaintiff’s staff has had to devote staff time and resources to monitoring the bathrooms.
19
            737.    School maintenance staff have had to remove toilets in bathrooms to extract Juul
20
     vapes that were flushed and caused damage to the toilets rendering them unusable, costing
21
     Plaintiff time, labor, and replacement part costs.
22

23          738.    Plaintiff has had to install dozens of additional cameras and vape detectors to

24   monitor for e-cigarette use. Plaintiff has installed approximately 40-100 new security cameras

25   per school since the e-cigarette epidemic begun, and each security camera costs approximately
26
     $300 to purchase, install, and maintain. Plaintiff has installed approximately three vape detectors
27
     per school, and each vape detector costs approximately $1,500 to purchase, install, and maintain.
28


       Page 249                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 257 of 313 PageID: 257


 1             739.    With additional resources, Plaintiff would be able to install more vape detectors

 2   and cameras, provide more training and education for students, staff, and the public about e-
 3
     cigarette use, and promote more student, parent, and community-lead groups combatting e-
 4
     cigarette use.
 5
               740.    Combatting the continual epidemic of student e-cigarette use has caused Plaintiff
 6
     to lose substantial personnel hours of the superintendent, assistant superintendents, principals,
 7

 8   assistant principals, teachers and security personnel associated with addressing the multiple

 9   issues related to e-cigarette use. Likewise, Plaintiff has experienced increased demands on, and
10   diversion of, district operations department personnel and resources to address matters including
11
     plumbing issues caused by students flushing e-cigarette products. Further, Plaintiff has lost
12
     substantial educational time because of the disruptions resulting from, and interventions
13
     necessitated by, student e-cigarette use on school property.
14

15             741.    Not only have Defendants’ e-cigarette products addicted a new generation to

16   nicotine, Defendants are also creating a growing hazardous waste problem in Plaintiff’s schools.

17   Defendants’ e-cigarette products contain chemicals that can be toxic or fatal if ingested in their
18
     concentrated forms, 927 as well as lithium-ion batteries, 928 which cannot be safely disposed of in
19
     the normal stream of trash. The e-cigarette epidemic has led to significant levels of hazardous
20
     waste from these e-cigarette products throughout Plaintiff’s schools, either from youth
21
     improperly disposing of them by littering or throwing them in the trash or toilets, or because
22

23
     927
         See, e.g., How do I dispose of a JUULpod?, JUUL Labs, Inc., https://support.juul.com/hc/en-
24     us/articles/360023529793-How-do-I-dispose-of-a-JUULpod- (last visited Mar. 3, 2020) (“JUULpods should be
       recycled along with other e-waste.”); American Acad. of Pediatrics, Liquid Nicotine Used in E-Cigarettes Can Kill
25     Children, healthychildren.org, https://www.healthychildren.org/english/safety-prevention/at-home/pages/liquid-
       nicotine-used-in-e-cigarettes-can-kill-children.aspx (last visited Mar. 3, 2020).
26   928
         See, e.g., JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-us/articles/360023319614-What-kind-of-
       battery-is-in-the-device- (last visited Feb. 3, 2020) (“JUUL uses a lithium-ion polymer battery. All portable
27     electronics containing lithium-ion batteries present rare, but potentially serious safety hazards.”); JUUL Labs, Inc.
       (2020), https://support.juul.com/hc/en-us/articles/ 360023366194-How-do-I-dispose-of-a-JUUL-device- (last
28     visited Mar. 13, 2020) (“Unlike other e-cigarettes, JUUL isn’t disposable and should be treated as a consumer
       electronic device. Follow your city's local recommendations for disposing of a lithium-polymer rechargeable
       battery.”).
           Page 250                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 258 of 313 PageID: 258


 1   teachers and school staff must confiscate and store them. JLI contributed to the improper

 2   disposal of JUULpods by telling customers to throw JUULpods away in the “regular trash” until
 3
     at least April 27, 2019. 929 Due to the widespread nature of this problem, Plaintiff has struggled to
 4
     determine how best to respond.
 5
               742.   Plaintiff has been taking important steps to combat the youth e-cigarette crisis, but
 6
     it cannot fully address the existing widespread use of e-cigarette products and resulting nicotine
 7

 8   addiction among youth. Because of the smoothness of nicotine salts contained in Defendants’ e-

 9   cigarette products as well as Defendants’ discreet device designs, many youth use their e-
10   cigarette devices with high frequency throughout the day—with some kids taking a puff as often
11
     as every few minutes. Unlike a combustible cigarette with its telltale emissions of smoke and
12
     distinct smell, the JUUL device and “JUULalikes” allow kids to vape undetected behind closed
13
     doors and even behind their teachers’ backs in the classroom. Such frequent use makes it much
14

15   more likely that nicotine addiction will develop, particularly when coupled with the high nicotine

16   content in JUULpods and copycat products. Youth e-cigarette use has therefore resulted in a

17   higher incidence of addiction than that caused by youth smoking of combustible cigarettes.
18
               743.   As the researchers conducting the national Monitoring the Future survey wrote in
19
     a letter to the New England Journal of Medicine in October 2019, current efforts are insufficient
20
     to address youth nicotine addiction from e-cigarette use:
21
               Current efforts by the vaping industry, government agencies, and schools have
22
               thus far proved insufficient to stop the rapid spread of nicotine vaping among
23             adolescents. Of particular concern are the accompanying increases in the
               proportions of youth who are physically addicted to nicotine, an addiction that is
24             very difficult to overcome once established. The substantial levels of daily vaping
               suggest the development of nicotine addiction. New efforts are needed to protect
25             youth from using nicotine during adolescence, when the developing brain is
26
     929
        CITE: JUUL Labs, Inc. (@JUULvapor), Twitter (Jul. 16, 2018),
27    https://twitter.com/juulvapor/status/1018976775676792834?lang=en (“JUULpods can be thrown away in a regular
      trash receptacle”); see also JUULpod Basics, JUUL Labs, Inc (Apr. 27, 2019),
28    https://web.archive.org/web/20190427023811/https://support.juul.com/home/learn/faqs/juulpod-basics (“How do I
      dispose of a JUULpod?” “JUULpods are closed systems and are not intended to be refilled. They can be thrown
      away in a regular trash can.”).
           Page 251                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 259 of 313 PageID: 259


 1              particularly susceptible to permanent changes from nicotine use and when almost
                all nicotine addiction is established. 930
 2
                744.    The lack of available nicotine-addiction treatment options for youth presents a
 3

 4   challenge to communities across the country. The lack of treatment options for students within

 5   the Plaintiff’s school district who are addicted to nicotine is a significant concern for Plaintiff,

 6   but such treatment options will be difficult to develop. The available FDA-approved tobacco
 7   cessation products are not intended for, and are not approved for, pediatric use. With additional
 8
     resources, Plaintiff would support the development of additional, youth-appropriate cessation
 9
     options that can meet the needs of its students. Plaintiff would also support the development of e-
10
     cigarette-specific cessation resources to address the ways in which e-cigarette cessation may
11

12   differ from traditional smoking cessation. Development of such resources is a crucial step to

13   combat the youth e-cigarette epidemic.
14              745.    With additional resources, Plaintiff would develop and implement a district-wide
15
     education and outreach campaign about e-cigarette use and its dangers in order to combat
16
     Defendants’ marketing and the social pressures the youth e-cigarette epidemic has created.
17
     Carrying out such a campaign effectively and countering Defendants’ extensive marketing will
18

19   require significant funding as well as staff time. This education and outreach campaign must

20   include developing prevention and education materials appropriate for middle school and even

21   elementary school students, as the e-cigarette crisis continues to spread to even younger children.
22   And critically, Plaintiff wants to establish more comprehensive parent education programs to
23
     broaden capacity for families to support their children who are struggling with e-cigarette use
24
     and addiction.
25
                746.    In addition, Plaintiff would conduct more traditional outreach efforts such as
26

27   media development and targeted marketing campaigns to support Plaintiff’s prevention and

28
     930
           Miech, supra note 4.
           Page 252                                                                          COMPLAINT
                                                                             Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 260 of 313 PageID: 260


 1   education work. This would require significant expenditure of resources to ensure the message

 2   was spread widely enough to reach students and combat Defendants’ extensive marketing and
 3
     misinformation. In order to make the message resonate with youth, Plaintiff will have to work
 4
     with youth to cultivate the most effective message.
 5
            747.    Funding is also needed to establish a peer mentorship and prevention program.
 6
     Peer-to-peer messaging is crucial because it is necessary to change the social norms around e-
 7

 8   cigarette use, just as previous efforts ultimately changed social norms around combustible

 9   cigarette smoking. Defendants have been adept at using peer-to-peer messaging to promote their
10   addictive e-cigarette products to kids through the use of social media campaigns and paid
11
     influencers. Because young people are often most willing to listen to other young people,
12
     countering Defendants’ conduct will require training and supporting youth to educate their peers.
13
            748.    With sufficient funding, Plaintiff would also purchase e-cigarette detectors to
14

15   install in its bathrooms and cameras for the hallways, in order to both reduce the amount of staff

16   time devoted to patrolling the bathroom and ensure that students using e-cigarettes at school are

17   identified and connected with resources to help them quit. Where necessary, Plaintiff also would
18
     physically modify the design of certain areas of its property, such as restrooms, with alternative
19
     floorplans that have been demonstrated to reduce the ability of students to use contraband such
20
     as e-cigarette devices.
21
            749.    Fully addressing the harms to Plaintiff caused by Defendants’ conduct will
22

23   require a comprehensive approach. Without the resources to fund measures such as those

24   described herein, Plaintiff will continue to be harmed by the ongoing consequences of

25   Defendants’ conduct.
26

27

28


       Page 253                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
          Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 261 of 313 PageID: 261


 1   C.       No Federal Agency Action, Including by the FDA, Can Provide the Relief Plaintiff
              Seek Here.
 2
              750.    The injuries Plaintiff has suffered and will continue to suffer cannot be addressed
 3

 4   by agency or regulatory action. There are no rules the FDA could make or actions the agency

 5   could take that would provide Plaintiff the relief it seeks in this litigation.

 6            751.    Even if e-cigarettes were entirely banned today or only used by adults, millions of
 7   youth, including Plaintiff’s students, would remain addicted to nicotine.
 8
              752.    Regulatory action would do nothing to compensate Plaintiff for the money and
 9
     resources it has already expended addressing the impacts of the youth e-cigarette epidemic and
10
     the resources it will need in the future. Only this litigation has the ability to provide Plaintiff with
11

12   the relief it seeks.

13            753.    Furthermore, the costs Plaintiff has incurred in responding to the public health crisis
14   caused by youth e-cigarette and taking the actions described above are recoverable pursuant to the
15
     causes of actions raised by Plaintiff. Defendants’ misconduct alleged herein is not a series of
16
     isolated incidents, but instead the result of a sophisticated and complex marketing scheme and
17
     related cover-up scheme that has caused a continuing, substantial, and long-term burden on the
18

19   services provided by Plaintiff. In addition, the public nuisance created by Defendants and

20   Plaintiff’s requested relief in seeking abatement further compels Defendants to reimburse and

21   compensate Plaintiff for the substantial resources it has expended and will need to continue to
22   expend to address the youth e-cigarette epidemic.
23
                                        VI.     CAUSES OF ACTION
24
                                VIOLATIONS OF NEW JERSEY PUBLIC NUISANCE LAW
25
              754.    Plaintiff incorporates each preceding paragraph as though set forth fully herein.
26
              755.    Plaintiff brings this claim under New Jersey public nuisance law as to all
27

28   Defendants.


          Page 254                                                                           COMPLAINT
                                                                             Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 262 of 313 PageID: 262


 1          756.    Under New Jersey law, a public nuisance is an unreasonable interference with a

 2   right common to the general public, which may consist of conduct that involves a significant
 3
     interference with the public health, public safety, the public peace, the public comfort, or the public
 4
     convenience. A public nuisance may also arise where the conduct is prescribed by statute,
 5
     ordinance, or administrative regulation.
 6
            757.    Plaintiff and its students have a right to be free from conduct that endangers their
 7

 8   health and safety. Yet Defendants have engaged in conduct and omissions which unreasonably

 9   and injuriously interfered with the public health and safety in Plaintiff’s community and created
10   substantial and unreasonable annoyance, inconvenience, and injury to the public by their
11
     production, promotion, distribution, and marketing of e-cigarette products, including, but not
12
     limited to JUUL, for use by youth in Plaintiff’s school district. Defendants’ actions and omissions
13
     have substantially, unreasonably, and injuriously interfered with Plaintiff’s functions and
14

15   operations and affected the public health, safety, and welfare of Plaintiff’s community.

16          758.    Each Defendant has created or assisted in the creation of a condition that is injurious

17   to the health and safety of Plaintiff and its students and interferes with the comfortable enjoyment
18
     of life and property of Plaintiff’s community.
19
            759.    Defendants’ conduct has directly caused a severe disruption of the public health,
20
     order, and safety. Defendants’ conduct is ongoing and continues to produce permanent and long-
21
     lasting damage.
22

23          760.    This harm to Plaintiff and the public is substantial, unreasonable, widespread, and

24   ongoing. It outweighs any potential offsetting benefit of the Defendants’ wrongful conduct because

25   Defendants’ conduct violates New Jersey’s public policy against marketing vapor products to
26
     minors. This policy is expressed through statutes and regulations, including but not limited to:
27
                   A.      The prohibition on the sale or furnishing of tobacco products to
28          minors (N.J. Stat. Ann. § 2A:170-51.4(a));


       Page 255                                                                             COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 263 of 313 PageID: 263


 1                 B.      The prohibition on minors attempting to purchase tobacco products
            or a minor falsely representing their age for the purpose of purchasing tobacco
 2          products (N.J. Stat. Ann. § 2A:170-51.4(b)(1)); and
 3                 C.      The prohibition on use or possession of tobacco products in school
 4          buildings, on school buses, or on school property (N.J. Stat. Ann. §§ 26:3D-58(b),
            2C:33-13(a)).
 5
            761.     Defendants’ conduct violated these state laws and the public policy they enforce,
 6
     including by:
 7
                   A.      Actively seeking to enter school campuses, targeting children as
 8
            young as eight through summer camps and school programs, extensively targeting
 9          youth through social media campaigns, and recruiting “influencers” to market to
            teens;
10
                    B.      Engaging in marketing tactics specifically designed to mislead
11          children and youth and to ensnare minors into nicotine addiction, including by
            explicitly adopting tactics prohibited from Big Tobacco, with the knowledge that
12
            those tactics were likely to ensnare children and youth into nicotine addiction,
13          including using billboards and outdoor advertising, sponsoring events, giving free
            samples, paying affiliates and “influencers” to push e-cigarette products, and by
14          selling e-cigarette products in flavors designed to appeal to youth;

15                 C.     Engaging in advertising modeled on cigarette ads and featuring
            youthful-appearing models and designing advertising in a patently youth-oriented
16          fashion;
17
                    D.     Directing advertising to youth media outlets and media designed to
18          appeal to children and youth, such as Instagram and other social media channels;

19                  E.     Hosting youth-focused parties across the United States, at which
            free samples were dispensed and in which e-cigarette use was featured prominently
20          across social media;
21                  F.     Formulating e-cigarette products with flavors with the knowledge
            that such flavors appealed to youth and with the intent that youth become addicted
22
            or dependent upon e-cigarette products; and
23
                    G.      Promoting and assisting the growth of the e-cigarette product market
24          and its availability with knowledge that e-cigarette products were being purchased
            and used by large numbers of youth.
25
            762.     Defendants’ conduct described in the preceding paragraph and throughout the
26

27   Complaint also violated, and thereby created or maintained a public nuisance, the following state

28   law:


       Page 256                                                                         COMPLAINT
                                                                        Case No. 19-md-02913-WHO
         Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 264 of 313 PageID: 264


 1                    A.      Section 2 of the New Jersey Consumer Fraud Act, N.J. Stat. Ann. §
               56:8-2, which declares unlawful “any unconscionable commercial practice,
 2             deception, fraud, false pretense, false promise, misrepresentation, or the knowing,
               concealment, suppression, or omission of any material fact with intent that others
 3
               rely upon such concealment, suppression or omission, in connection with the sale
 4             or advertisement of any merchandise.”

 5             763.   Defendants’ conduct substantially and unreasonably interfered with public health,

 6   safety and the right to a public education in a safe and healthy environment. In that regard, and in
 7   other ways discussed herein, the public nuisance created or maintained by Defendants was
 8
     connected to Plaintiff’s property, including but not limited to school buildings.
 9
               764.   The health and safety of the youth of Plaintiff’s school district, including those who
10
     use, have used, or will use e-cigarette products, as well as those affected by others’ use of e-
11

12   cigarette products, are matters of substantial public interest and of legitimate concern to Plaintiff,

13   as well as to Plaintiff’s community.
14             765.   Defendants’ conduct has affected and continues to affect a substantial number of
15
     people within Plaintiff’s school district and is likely to continue causing significant harm.
16
               766.   But for Defendants’ actions, e-cigarette products, including, but not limited to
17
     JUUL, used by youth would not be as widespread as they are today, and the youth vaping public
18

19   health crisis that currently exists as a result of Defendants’ conduct would have been averted.

20             767.   Defendants knew or should have known that their conduct would create a public

21   nuisance. Defendants knew or reasonably should have known that their statements regarding the
22   risks and benefits of e-cigarette use were false and misleading, that their marketing methods were
23
     designed to appeal to minors, and that their false and misleading statements, marketing to minors,
24
     and active efforts to increase the accessibility of e-cigarette products and grow JUUL’s market
25
     share, or the market share of Defendants’ products, were causing harm to youth and to
26

27   municipalities, schools, and counties, including youth in Plaintiff’s school district and to Plaintiff

28   itself.


        Page 257                                                                            COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 265 of 313 PageID: 265


 1          768.    Thus, the public nuisance caused by Defendants was reasonably foreseeable,

 2   including the financial and economic losses incurred by Plaintiff.
 3
            769.    Alternatively, Defendants’ conduct was a substantial factor in bringing about the
 4
     public nuisance even if a similar result would have occurred without it. By directly marketing to
 5
     youth and continuing these marketing practices after it was evident that children were using JUUL
 6
     products in large numbers and were specifically using these products in schools, JLI and the
 7

 8   Management Defendants directly facilitated the spread of the youth e-cigarette crisis and the public

 9   nuisance affecting Plaintiff.
10          770.    Altria, by investing billions of dollars in JLI and actively working to promote the
11
     sale and spread of JUUL products with the knowledge of JLI’s practice of marketing JUUL
12
     products to youth and its failure to control youth access to JUUL products, directly facilitated the
13
     spread of the youth e-cigarette crisis and the public nuisance affecting Plaintiff.
14

15          771.    Plaintiff has taken steps to address the harm caused by Defendants’ conduct,

16   including, but not limited to, those listed in Section V.B above.

17          772.    Fully abating the epidemic of youth e-cigarette use resulting from Defendants’
18
     conduct will require much more than these steps.
19
            773.    As detailed herein, Plaintiff has suffered a harm of greater magnitude and of a
20
     different kind than that which the general public suffered, including, but not limited to, those
21
     arising from: closing certain school restrooms; modifications to school restrooms; routing students
22

23   to and paying for smoking cessation programs; conducting Saturday detentions supervised by

24   multiple proctors; coordinating and conducting education and prevention programs and speakers;

25   increased demands on, and diversion of, district operations department personnel and resources to
26
     address matters including plumbing issues caused by students flushing e-cigarette products;
27
     substantial lost personnel hours of the superintendent, assistant superintendents, principals,
28
     assistant principals, teachers and security personnel associated with addressing multiple issues

       Page 258                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 266 of 313 PageID: 266


 1   related to student e-cigarette use; substantial lost educational time associated with the disruptions

 2   resulting from, and interventions necessitated by, student e-cigarette use on school property;
 3
     expending, diverting and increasing resources to make physical changes to schools and/or address
 4
     property damage in schools.
 5
            774.    Plaintiff therefore requests all the relief to which it is entitled in its own right and
 6
     relating to the special damage or injury it has suffered, and not in any representative or parens
 7

 8   patriae capacity on behalf of students, including damages in an amount to be determined at trial

 9   and an order providing for the abatement of the public nuisance that Defendants have created or
10   assisted in the creation of, and enjoining Defendants from future conduct contributing to the public
11
     nuisance described above.
12
            775.    Defendants’ conduct, as described above, was outrageous, malicious, wanton,
13
     willful, oppressive, and showed reckless indifference to the rights and interests of others, including
14

15   Plaintiff, thus entitling Plaintiff to punitive damages to punish Defendants for their conduct and to

16   discourage Defendants and others from acting in a similar way in the future. Defendants regularly

17   risk the lives and health of consumers and users of their products with full knowledge of the
18
     dangers of their products. Defendants made conscious decisions not to redesign, re-label, warn, or
19
     inform the unsuspecting public, including Plaintiff’s students or Plaintiff. Defendants’ willful,
20
     knowing and reckless conduct therefore warrants an award of aggravated or punitive damages.
21
                              VIOLATIONS OF THE RACKETEER INFLUENCED AND
22
                            CORRUPT ORGANIZATIONS ACT (“RICO”)
23
            1.      Violation of 18 U.S.C. § 1962(c)
24
            776.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.
25
            777.    This claim is brought by Plaintiff against Defendants Monsees, Bowen, Pritzker,
26
     Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages, and
27

28   equitable relief under 18 U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et seq.


       Page 259                                                                             COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 267 of 313 PageID: 267


 1          778.    Section 1962(c) makes it “unlawful for any person employed by or associated with

 2   any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
 3
     conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a
 4
     pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).
 5
            779.    At all relevant times, each RICO Defendant is and has been a “person” within the
 6
     meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or
 7

 8   beneficial interest in property.”

 9          780.    Each RICO Defendant conducted the affairs of an enterprise through a pattern of
10   racketeering activity, in violation of 18 U.S.C. § 1962(c), as described herein.
11
            781.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and have
12
     standing to sue under 18 U.S.C. § 1964(c) as they were and are injured in their business and/or
13
     property “by reason of” the RICO Act violations described herein.
14

15          782.    Plaintiff demands the applicable relief set forth in the Prayer for Relief below.

16                  a.      JLI is an Enterprise Engaged in, or its Activities Affect, Interstate or
                            Foreign Commerce
17
            783.    Section 1961(4) defines an enterprise as “any individual, partnership, corporation,
18

19   association, or other legal entity, and any union or group of individuals associated in fact although

20   not a legal entity.” 18 U.S.C. § 1961(4).

21          784.    JUUL Labs, Inc. (“JLI”) is a corporation and therefore meets the definition of
22   “enterprise” under the RICO Act. Specifically, JLI is registered as a corporate entity in the State
23
     of Delaware.
24
            785.    Each of Defendants Pritzker, Huh, Valani, Bowen, and Monsees controlled the JLI
25
     Enterprise—that is, they used JLI as the vehicle through which an unlawful pattern of racketeering
26

27   activity was committed—through their roles as officers and directors of JLI. As set forth below,

28   their roles allowed them to control the resources and instrumentalities of JLI and use that control


       Page 260                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 268 of 313 PageID: 268


 1   to perpetrate a number of fraudulent schemes involving the use of mail and wires, including sales

 2   to youth and fraudulently misrepresenting or omitting the truth about JUUL products to adult users
 3
     and the public at large. For its part, Altria and Altria Client Services began conspiring with
 4
     Defendants Pritzker and Valani to direct the affairs of JLI as early as Spring 2017, messaging that
 5
     if JLI continued its massive growth—which they knew was achieved through youth marketing and
 6
     fraudulent misrepresentations and omissions—they would receive a massive personal pay-off. The
 7

 8   Altria Defendants started personally transmitting statements over the mail and wires in furtherance

 9   of the fraudulent schemes even before Altria’s December 2018 investment in JLI. After that point,
10   Altria gained even further influence over the JLI Board of Directors and installed its own personnel
11
     in key roles at JLI, cementing its direction of the Enterprise.
12
            786.    JLI is an enterprise that is engaged in and affects interstate commerce because the
13
     company has sold and continues to sell products across the United States, as alleged herein.
14

15                  b.      “Conduct or Participate, Directly or Indirectly, in the Conduct of
                            Such Enterprise’s Affairs”
16
            787.    “[T]o conduct or participate, directly or indirectly, in the conduct” of an enterprise,
17
     “one must participate in the operation or management of the enterprise itself.” Reves v. Ernst &
18

19   Young, 507 U.S. 170, 185 (1993).

20          788.    As described herein, each RICO Defendant participated in the operation or

21   management of the JLI Enterprise, and directed the affairs of the JLI Enterprise through a pattern
22   of racketeering activity, including masterminding schemes to defraud that were carried out by and
23
     through JLI using the mail and wires in furtherance of plans that were designed with specific intent
24
     to defraud.
25
            789.    Bowen and Monsees Founded the JLI Enterprise and Started its Mission of
26

27   Hooking Kids and Lying to the Public and Regulators

28


       Page 261                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 269 of 313 PageID: 269


 1             790.     Plaintiff incorporates by reference, as if fully set forth herein, the factual allegations

 2   stated against Defendants Bowen and Monsees above.
 3
               791.     As described above in more detail, Defendants Bowen and Monsees were the
 4
     visionaries behind JUUL, led JLI in its infancy to develop a highly addictive product, and formed
 5
     JLI with the aim of creating a growing base of loyal users, including an illicit youth market of
 6
     nicotine users, by following the same tactics that the cigarette industry has used for decades: selling
 7

 8   to kids and lying to adults about their products. Together, Bowen and Monsees set out to “deliver

 9   solutions that refresh the magic and luxury of the tobacco category.” 931
10             792.     Monsees admitted that when creating JLI, he and Bowen carefully studied the
11
     marketing strategies, advertisements, and product design revealed in cigarette industry documents
12
     that were uncovered through litigation and made public under the November 1998 Master
13
     Settlement Agreement between the state Attorneys General of forty-six states, five U.S. territories,
14

15   the District of Columbia, and the four largest cigarette manufacturers in the United States.

16   “[Cigarette industry documents] became a very intriguing space for us to investigate because we

17   had so much information that you wouldn’t normally be able to get in most industries. And we
18
     were able to catch up, right, to a huge, huge industry in no time. And then we started building
19
     prototypes.” 932
20
               793.     Seizing on the decline in cigarette consumption and the lax regulatory environment
21
     for e-cigarettes, Bowen, Monsees, and investors in their company sought to introduce nicotine to
22

23   a whole new generation of youth users, with JLI as the dominant supplier, by concealing the

24   nicotine content and addictiveness of the products, and promoting these products to youth users.

25   To achieve that goal, they knew they would need to create and market a product that would make
26

27
     931
         Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, SOLID SMACK (Apr.
28     23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-pods.
     932
         Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
       https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
           Page 262                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 270 of 313 PageID: 270


 1   nicotine cool to kids again, without the stigma associated with cigarettes, deceive the public about

 2   what they were doing, and prevent and delay regulation that would hinder their efforts to expand
 3
     JUUL sales.
 4
                794.    Bowen led the design of the JUUL product, including by participating as a subject
 5
     in many of the company’s human studies. Bowen was instrumental in making the JUUL product
 6
     appealing to youth, even though “he was aware early on of the risks e-cigarettes posed to
 7

 8   teenagers.” He drew on his experience as a design engineer at Apple to make JUUL resonate with

 9   Apple’s popular aesthetics. This high-tech style made JUULs look “more like a cool gadget and
10   less like a drug delivery device. This wasn’t smoking or vaping, this was JUULing.” 933 The
11
     evocation of technology makes JUUL familiar and desirable to the younger tech-savvy generation,
12
     particularly teenagers. According to a 19-year-old interviewed for the Vox series By Design, “our
13
     grandmas have iPhones now, normal kids have JUULs now. Because it looks so modern, we kind
14

15   of trust modern stuff a little bit more so we’re like, we can use it, we’re not going to have any

16   trouble with it because you can trust it.” 934

17              795.    Bowen designed JUUL products to foster and sustain addiction, not break it. JLI
18   and Bowen were the first to design an e-cigarette that could compete with combustible cigarettes
19
     on the speed and strength of nicotine delivery. Indeed, JUUL products use nicotine formulas and
20
     delivery methods much stronger than combustible cigarettes, confirming that what Bowen created
21
     an initiation product, not a cessation or cigarette replacement product. Bowen also innovated by
22

23   making an e-cigarette that was smooth and easy to inhale, practically eliminating the harsh “throat

24   hit,” which otherwise deters nicotine consumption, especially among nicotine “learners,” as R.J.

25   Reynolds’ chemist Claude Teague called new addicts, primarily young people.
26

27

28
     933
           How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018), https://www.youtube.com/watch?v=AFOpoKBUyok.
     934
           Id.
           Page 263                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 271 of 313 PageID: 271


 1             796.   Bowen worked to minimize “throat hit” and maximize “buzz” of the JUUL e-

 2   cigarette. Dramatically reducing the throat hit is not necessary for a product that is aimed at
 3
     smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals
 4
     to nonsmokers, especially youth.
 5
               797.   The “buzz” testing results demonstrate that Bowen’s goal was not to match the
 6
     nicotine delivery profile of a cigarette, but to surpass it by designing a maximally addictive
 7

 8   product, which could only be marketed as a cigarette substitute through a sophisticated fraud

 9   campaign.
10             798.   Bowen designed the JUUL product to deliver nicotine in larger amounts and at a
11
     faster rate than traditional cigarettes. This feature made the product more likely to capture users
12
     with the first hit.
13
               799.   Bowen was also heavily involved with JLI’s marketing strategy, which primarily
14

15   targeted youth users.

16             800.   Bowen personally developed JLI’s strategy to market to youth and make JLI as

17   profitable as possible, so that it would be an attractive investment for a major manufacturer of
18
     traditional cigarettes. In a 2016 e-mail exchange with JLI employees regarding potential
19
     partnerships with e-cigarette juice manufacturers, Bowen reminded the employees that “big
20
     tobacco is used to paying high multiples for brands and market share.” 935 Bowen knew that to
21
     achieve the ultimate goal of acquisition, JLI would have to grow the market share of nicotine-
22

23   addicted e-cigarette users, regardless of the human cost.

24             801.   Bowen’s role in marketing included changing the name of “Crisp Mint” to “Cool

25   Mint” in 2015.
26

27

28
     935
           INREJUUL_00294198.
           Page 264                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 272 of 313 PageID: 272


 1

 2

 3
                 802.   Like Bowen, Monsees was instrumental to founding JLI with the aim of expanding
 4
     the market of nicotine addicted e-cigarette users to include those “who aren’t perfectly aligned
 5
     with traditional tobacco products.” 936
 6
                 803.   Monsees personally helped to market JLI to the “cool kids,” using a sophisticated
 7

 8   viral marketing campaign that strategically laced social media with false and misleading messages,

 9   to ensure their uptake and distribution among young users. Then, he subsequently and personally
10   denied to the public and regulators that JLI had done just that.
11
                 804.   With help from their early investors and board members, who include Nicholas
12
     Pritzker, Hoyoung Huh, and Riaz Valani, Bowen and Monsees succeeded in hooking millions of
13
     youth, intercepting millions of adults trying to overcome their nicotine addictions, delaying
14

15   regulation that would have stopped their unlawful activities, and, of course, earning billions of

16   dollars in profits.

17                      c.      Pritzker, Huh, and Valani Exercised Control and Direction Over the
                                JLI Enterprise
18

19               805.   Plaintiff incorporates by reference, as if fully set forth herein, the factual allegations

20   stated against Pritzker, Huh, and Valani above. As described above, Pritzker, Huh, and Valani

21   were early investors in JLI who worked closely with Monsees and Bowen, and took control of the
22   JLI Board of Directors in 2015. Working in close collaboration with Monsees and Bowen,
23
     Pritzker, Huh, and Valani directed JLI’s affairs and used the corporation to effectuate and continue
24
     fraudulent schemes for their own personal profits and financial benefits. Pritzker, Huh, and Valani
25
                                                            and, unlike most corporate board members, had
26

27

28
     936
           Id.
           Page 265                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 273 of 313 PageID: 273


 1   active involvement in directing the company’s actions week-to-week, including JLI’s marketing

 2   efforts.
 3
                806.   Pritzker, Huh, and Valani exercised an intimate level of control over JLI during a
 4
     key period—from October 2015 through at least May 2016—when the three Defendants (Pritzker,
 5
     Huh, and Valani) served as the Executive Committee of the JLI Board of Directors.
 6
                807.   As detailed above, in 2015, there was a power struggle within JLI about whether to
 7

 8   grow JLI’s consumer base by targeting young people.

 9                                                        By October 2015, the power struggle was over, with
10   the debate resolved in favor of selling to teens. At that time, Monsees stepped down as CEO to be
11
     replaced by the three-member “Executive Committee” comprised of Pritzker, Huh, and Valani.
12
     Huh served as the Executive Committee Chairman, and Pritzker served as Co-Chairman. The
13
     Executive Committee had the final say over all day-to-day operations of the JLI business. Huh, as
14

15   Chairman, and Pritzker, as Co-Chairman of JLI, were involved in the management of the company

16   on a weekly basis.

17                                                              Valani, for his part, was also an active Board
18
     member, involved in the management of the company on a weekly basis. Dating back to 2011,
19
     Valani was a regular presence in JLI’s offices, appearing in person at JLI’s offices “a couple times
20
     a week.” 937
21
                       d.      Bowen, Monsees, Pritzker, Huh and Valani Exercised a Firm Grip
22
                               over JLI
23
                808.
24

25

26

27

28
     937
        https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-vape-giants-strange-
       messy-origins
           Page 266                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 274 of 313 PageID: 274


 1

 2

 3

 4

 5

 6

 7

 8          809.

 9
10

11

12

13

14

15

16

17

18

19
            810.    Through the Board of Directors’ control over all aspects of JLI’s business, Bowen,
20
     Monsees, Pritzker, Huh, and Valani used JLI as a vehicle to further fraudulent schemes of targeting
21
     youth, misrepresenting and omitting to users of all ages what JLI was really selling and to whom,
22

23   and seeking to delay or prevent regulation that would impede the exponential growth of JUUL’s

24   massive youth market share. They achieved their ultimate goal of self-enrichment through fraud

25   when Altria made an equity investment in JLI in December 2018.
26

27

28


       Page 267                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 275 of 313 PageID: 275


 1                  e.      In 2017, Altria Conspired with Pritzker and Valani to Influence and
                            Indirectly Exercise Control Over JLI.
 2
            811.    Plaintiff incorporates by reference, as if fully set forth herein, the factual allegations
 3

 4   stated against the Altria Defendants above. As set forth above, Altria (through its subsidiary,

 5   Defendant Philip Morris) has been manufacturing and selling “combustible” cigarettes for more

 6   than a century, but, recognizing that regulation and litigation had resulted in declining cigarette
 7   sales, Altria was looking to enter the e-cigarette space. It formed a subsidiary, Nu Mark LLC, to
 8
     develop and market an e-cigarette product, the Mark Ten. The Mark Ten was not a success, so
 9
     Altria began eyeing an acquisition of the biggest player in the youth addiction game, JLI.
10
            812.    Altria’s pursuit led to eighteen months of negotiations with Altria and Altria Client
11

12   Services on the one hand, and Defendants Pritzker and Valani on the other, regarding a potential

13   acquisition or equity investment in JLI. They conspired to achieve the best outcome for Pritzker
14   and Valani personally, and for Altria as an entity. During these eighteen months, Altria, and Altria
15
     Client Services specifically, enticed Pritzker and Valani with a potential multi-billion-dollar
16
     payout. During that time, Pritzker, Valani, and the other Management Defendants committed
17
     numerous acts of fraud to grow the business of JLI to satisfy Altria’s expectations. Meanwhile,
18

19   Altria and Altria Client Services actively conspired with Pritzker and Valani to continue growing

20   JLI’s youth market by continuing JLI’s fraudulent activities, their compliance ensured by that

21   promised payout. Altria was gathering information on JLI to confirm Altria would be purchasing
22   a company with a proven track record of sales to youths.
23
                    f.      Altria Directly Exercises Control and Participates in of the JLI
24                          Enterprise

25          813.    By October 2018, Altria was directly transmitting statements over the mail and

26   wires to support the JLI enterprise’s efforts to fraudulently market JUUL products and to prevent
27
     or delay regulation.
28


       Page 268                                                                              COMPLAINT
                                                                             Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 276 of 313 PageID: 276


 1          814.    In December 2018, Altria publicly announced its ties to the JLI enterprise by

 2   making a $12.8 billion equity investment in JLI, the largest private equity investment in United
 3
     States history. This investment led to massive personal financial benefit for each of the
 4
     Management Defendants and gave Altria three seats on the JLI Board of Directors, allowing it to
 5
     assert greater management and control over the JLI Enterprise, which used the instrumentalities of
 6
     JLI to effectuate many of its fraudulent schemes.
 7

 8          815.    Following the investment, Altria also directly distributed fraudulent statements that

 9   JLI was a cessation device, that JLI did not target youth, and that the nicotine in a single JUUL
10   pod was equivalent to a pack of cigarettes.
11
            816.    Moreover, to further bolster its influence and control of JLI, Altria worked with
12
     Pritzker and Valani to install two key Altria executives into leadership positions at JLI: K.C.
13
     Crosthwaite and Joe Murillo.
14

15   The Fraudulent Schemes

16          817.    As detailed above, the operation of the JLI Enterprise, as directed by the five

17   individual Defendants and Altria, included several schemes to defraud that helped to further the
18   goals of the RICO Defendants—i.e., to expand the e-cigarette market, particularly among youth,
19
     for the five individual Defendants to reap huge personal profits, and for Altria to regain the market
20
     share that it was losing in the traditional cigarette arena and could no longer openly pursue through
21
     the same tactics used by JLI and the five individual Defendants.
22

23   Fraudulent Marketing Scheme

24          818.    As described above and in Sections IV.D, IV.E, JLI, and Defendants Bowen,

25   Monsees, Pritzker, Huh, and Valani directed and caused JLI to make false and misleading

26   advertisements that omitted references to JUUL’s nicotine content and potency to be transmitted
27
     via the mail and wires, including the Vaporized campaign.
28


       Page 269                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 277 of 313 PageID: 277


 1             819.   As early as 2014,

 2

 3
               820.   In 2015, Bowen helped to finalize the messaging framework for JUUL’s launch
 4
     plan, including sponsored content on social media. This messaging was patently youth oriented
 5
     and intentionally targeted children.
 6
               821.   Monsees studied the marketing techniques of the traditional cigarette industry, and
 7

 8   he personally reviewed the photographs that were used in the youth-oriented advertisements that

 9   accompanied JUUL’s launch. The “Vaporized” campaign featured bright colors and young models
10   who were in “poses were often evocative of behaviors more characteristic of underage teen than
11
     mature adults.” 938
12
               822.   Monsees also provided specific direction as to the content of the JUUL website to
13
     JLI employees, and that content include false, misleading, and deceptive statements designed to
14

15   induce users, and particularly young people, to purchase the JUUL product.

16             823.   Pritzker, Valani, Monsees, and Bowen—individually and collectively—approved

17   images from the JUUL “Vaporized” ad campaign in 2015.
18

19

20

21

22

23

24

25

26

27
     938
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
28     Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor, Stanford
       University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
       20190724.pdf.
           Page 270                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 278 of 313 PageID: 278


 1           824.   Before the launch of new JUUL advertising campaigns in 2015,

 2

 3

 4
             825.   Along with Valani, Pritzker was so directly involved in the “Vaporized” advertising
 5
     campaign—which, as described above, marketed the JUUL product to teens—
 6

 7

 8

 9           826.   Huh was also instrumental in these early marketing campaigns, which were targeted
10   to youth and omitted references to JUUL’s nicotine content. In debates about whether to continue
11
     marketing JUUL aggressively to youth, Huh supported that action and asserted that the company
12
     could not be blamed for youth nicotine addiction.
13
             827.   During his stint as Executive Committee chairman, which lasted at least until May
14

15   2016,                                                                      as JLI developed and

16   implemented its plans for marketing to youth.

17           828.   Various communications post-October 2015 demonstrate that Monsees deferred to
18
     Huh with regard to the direction of the company.
19
             829.   Pritzker also personally controlled several aspects of JLI’s branding.
20
                                                                                             JLI used this
21
     website as another means to market its products to youth.
22

23           830.   Through the allegations above, Plaintiff has shown a direct connection between the

24   RICO Defendants and this fraudulent scheme, including personal involvement in directing, in

25   some part, the affairs of the JLI Enterprise.
26
     Youth Access Scheme
27

28


       Page 271                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 279 of 313 PageID: 279


 1          831.    As described above and in Section IV.E, the five Management Defendants who

 2   controlled JLI acted individually and in concert to expand youth access to JUUL products through
 3
     schemes to mislead customers about the products.
 4
            832.    As reflected in Section IV.E.11, JLI worked with Veratad to expand youth access
 5
     while giving the appearance the JLI was combating youth access to its products.
 6
            833.    Through the allegations above, Plaintiff has shown a direct connection between the
 7

 8   RICO Defendants and this fraudulent scheme, including personal involvement in directing, in

 9   some part, the affairs of the JLI Enterprise.
10   Nicotine Content Misrepresentation Scheme
11
            834.    As described above and in Section IV.D, IV.G, the five Management Defendants
12
     and Altria caused thousands, if not millions, of JUULpod packages to be distributed to users with
13
     false and misleading information regarding the JUUL pods’ nicotine content. The five individual
14
     Defendants who controlled JLI also caused the same false and misleading information to be
15

16   distributed via JLI’s website.

17          835.
18

19

20

21

22

23                                    As formulated, JUUL pods were foreseeably exceptionally addictive,

24   particularly when used by persons without prior exposure to nicotine.

25          836.    As alleged above, Defendants Monsees, Pritzker, and Valani
26

27

28


       Page 272                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 280 of 313 PageID: 280


 1          837.    Defendants Bowen, Monsees, Pritzker and Valani thus caused the distribution of

 2   numerous JUUL pod packages, and statements on the JLI website and elsewhere, that fraudulently
 3
     equated the nicotine content of one JUUL pod as equivalent to one pack of cigarettes. These
 4
     statements were false, as a JUUL pod had substantially more nicotine than a standard pack of
 5
     combustible cigarettes.
 6
            838.
 7

 8

 9                                                   On May 10, 2018, the Washington Post published
10   an article, quoting a JUUL spokesperson extensively and stating that JUUL “contains about the
11
     same amount of nicotine as a pack of cigarettes”—
12

13
            839.
14

15

16          840.

17

18
            841.    Several Altria Defendants were involved in this scheme as well.
19

20
                                                                     distributed millions of JUULpod
21
     packages to stores across the country. These packages included the false and misleading
22

23   information regarding JUUL pods’ nicotine content.

24          842.    Through the allegations above, Plaintiff has shown a direct connection between the

25   RICO Defendants and this fraudulent scheme, including personal involvement in directing, in
26
     some part, the affairs of the JLI Enterprise.
27
     Flavor Preservation Scheme
28


       Page 273                                                                        COMPLAINT
                                                                       Case No. 19-md-02913-WHO
           Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 281 of 313 PageID: 281


 1             843.     As described above and in Section IV.I, the RICO Defendants worked in concert to

 2   defraud the public and deceive regulators to prevent regulation that would have impeded their plan
 3
     to keep selling to children. Specifically, they worked to ensure that the FDA allowed JUUL’s mint
 4
     flavor to remain on the market.
 5
               844.
 6

 7

 8

 9
10

11

12

13
               845.     Weeks before Altria’s equity investment in December 2018, the regulatory pressure
14

15   ramped up significantly, and Altria and JLI engaged in active fraud to lull the FDA that mint was

16   simply a traditional cigarette flavor designed to help adult smokers switch, rather than a flavor that

17   appealed primarily to youth. With the scheme in place, Altria and JLI finalized their deal.
18
               846.     In September 25, 2018, then-FDA Commissioner Scott Gottlieb sent letters to
19
     Altria, JLI and other e-cigarette manufacturers, requesting a “detailed plan, including specific
20
     timeframes, to address and mitigate widespread use by minors.” 939
21
               847.     Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the
22

23   FDA with the intention that regulators, in reliance on their statements, would allow JLI to continue

24   marketing mint JUUL pods. 940

25

26

27   939
         Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott Gottlieb, M.D. to Altria
       Group Inc. (Sept. 12, 2018).
28   940
         See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the mails be used as part of
       a ‘lulling’ scheme by reassuring the victim that all is well and discouraging him from investigating and uncovering
       the fraud.”).
           Page 274                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 282 of 313 PageID: 282


 1          848.    On October 25, 2018, Altria Group sent a letter to the FDA portraying mint as a

 2   traditional tobacco flavor.                                                  JLI, at the direction of
 3
     the five Management Defendants, subsequently sent a similar letter and false youth study,
 4
     fraudulently claiming that mint was a traditional tobacco flavor and was not attractive to kids.
 5
            849.
 6
                                                                    They focused on selling this flavor
 7

 8   in particular to take advantage of delayed regulation.

 9          850.    Through the allegations above, Plaintiff has shown a direct connection between the
10   RICO Defendants and this fraudulent scheme, including personal involvement in directing, in
11
     some part, the affairs of the JLI Enterprise.
12
     Cover-up Scheme
13
            851.    The RICO Defendants were not only concerned with protecting flavors, however.
14
     In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these Defendants
15

16   continued their scheme to prevent a complete ban on JLI’s product by portraying JUUL as a

17   smoking cessation device and denying that the company ever marketed to youth.
18          852.    As described above and in Sections IV.D, IV.E, JLI maintained website pages that
19
     provided false information about the addictive potential of its products and denied that JLI
20
     marketed to youth. Defendants Bowen, Monsees, Pritzker, Huh, and Valani directed the content
21
     of the JLI website and had “final say” over JLI’s marketing messaging.
22

23          853.    Bowen understood that children were using the JUUL product and intentionally

24   continued the youth-appealing marketing strategy. For instance, in 2016, upon seeing social media

25   posts of teenagers using JUUL products, he remarked that he was “astounded by this ‘ad campaign’
26   that apparently some rich east coast boarding school kids are putting on,” and he added that Valani
27
     was plotting how JUUL could “leverage user generated content” to increase sales.
28


       Page 275                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 283 of 313 PageID: 283


 1          854.     Monsees knew before the JUUL launch that JUUL would be attractive to youth. In

 2   October 2014,
 3

 4
                                     Monsees saw this information as an opportunity, not as a warning.
 5
            855.     Bowen and Monsees were well aware that JUUL branding was oriented toward
 6
     teens, and they mimicked the previous efforts of the tobacco industry to hook children on nicotine,
 7

 8   to increase JUUL sales.

 9          856.     In 2015, JLI’s Board—controlled by Bowen, Monsees, Pritzker, Huh, and Valani—
10   met frequently, and the appeal of JUUL to underage users was a constant topic of discussion, as
11
     detailed above. Individually and collectively, Pritzker, Huh, and Valani affirmed this course of
12
     action, taking steps to continue marketing efforts to youth and rejecting efforts by other Board
13
     members to curtail them.
14

15          857.     Also in 2018, when concern grew about youth vaping, Valani directed JLI’s

16   strategy in responding to such concerns.

17

18
                                           —a misinformation campaign designed to stave off regulation
19
     or the ban of JUUL products.
20
            858.     Likewise, in 2018, Pritzker and Valani were heavily involved in planning sham
21
     “youth prevention” activities, whereby JLI would put on seminars for school children that
22

23   ostensibly were designed to prevent youth vaping, but which actually told school children that

24   vaping was safe and even taught children how to use the product.

25          859.     Pritzker was heavily involved in JLI’s public relations activities, including granular
26
     detail such as directing responses to particular inquiries from teachers. Along with Valani, Pritzker
27
     also approved a press release in response to an inquiry by U.S. Senators, falsely detailing JLI’s
28
     alleged youth vaping prevention efforts.

       Page 276                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 284 of 313 PageID: 284


 1          860.      Pritzker and Valani each edited and revised press releases about JLI’s youth

 2   prevention activities and steps it claimed to be taking to prevent youth sales, and
 3

 4

 5
            861.      The five individual Defendants caused false and misleading advertising to be
 6
     distributed over television and the internet, to give the impression that JLI’s product was a smoking
 7

 8   cessation device and that JLI never marketed to youth.

 9          862.      Valani and Pritzker routinely approved the copy for JUUL advertising spots. For
10   example,
11
                             which was distributed over the mail and wires.
12
            863.      The Make the Switch campaign featured former smokers aged 37 to 54 discussing
13
     how JUUL helped them quit smoking. According to JLI’s Vice President of Marketing, the “Make
14

15   the Switch” campaign was “an honest, straight down the middle of the fairway, very clear

16   communication about what we’re trying to do as a company.” But these statements were false, as

17   JUUL was not intended to be a smoking cessation device.
18
            864.      Defendant Altria Group’s                                                 continued
19
     this scheme by transmitting the fraudulent “Make the Switch” advertisements in packs of its
20
     combustible cigarettes. These advertisements falsely portrayed the JUUL product as a smoking
21
     cessation device for adults. Defendant                       did the same by e-mailing and mailing
22

23   out hundreds of thousands of “Make the Switch” advertisements, with the approval and consent of

24   Altria Group.

25          865.      Monsees perpetuated the myth that JUUL was designed as a smoking cessation
26
     device, even though it was designed to appeal to young nonsmokers. Monsees testified before
27
     congress that JUUL was an “alternative” to traditional “cessation products” that “have extremely
28
     low efficacy.”

       Page 277                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 285 of 313 PageID: 285


 1               866.   In response to a direct question about whether people buy JUUL to stop smoking,

 2   Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as an
 3
     alternative to traditional tobacco products.” 941
 4
                 867.   These statements were false, and Monsees knew that they were false, as JUUL was
 5
     not intended as a smoking cessation device.
 6
                 868.   Monsees also committed mail or wire fraud by giving the following written
 7

 8   testimony to Congress, which was false: “We never wanted any non-nicotine user, and certainly

 9   nobody under the legal age of purchase, to ever use JLI products. ... That is a serious problem. Our
10   company has no higher priority than combatting underage use.”
11
                 869.   Monsees further committed mail or wire fraud with a false statement, through JLI’s
12
     website, that: “We have no higher priority than to prevent youth usage of our products which is
13
     why we have taken aggressive, industry leading actions to combat youth usage.” In reality, the
14

15   RICO Defendants, through JLI, knowingly and intentionally marketed its product to youth users.

16               870.   Beginning in October 2018, both Altria and JLI transmitted false and misleading

17   communications to the public and the federal government, including Congress and the FDA, in an
18
     attempt to stave off regulation of the JUUL product.
19
                 871.   As detailed above, each RICO Defendant directed and participated in these
20
     fraudulent schemes, either directly or indirectly, with specific intent to defraud, and used JLI as a
21
     vehicle to carry out this pattern of racketeering activity.
22

23                      g.     “Pattern of Racketeering Activity”

24               872.   The RICO Defendants did willfully or knowingly conduct or participate in, directly

25   or indirectly, the affairs of the Enterprise through a pattern of racketeering activity within the
26

27

28
     941
           Id.
           Page 278                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 286 of 313 PageID: 286


 1   meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the mail and wire

 2   facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).
 3
            873.    Specifically,   the RICO Defendants—individually            and    collectively—have
 4
     committed, conspired to commit, and/or aided and abetted in the commission of, at least two
 5
     predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within the
 6
     past ten years, as described herein.
 7

 8          874.    The multiple acts of racketeering activity that the RICO Defendants committed, or

 9   aided or abetted in the commission of, were related to each other, pose a threat of continued
10   racketeering activity, and therefore constitute a “pattern of racketeering activity.”
11
            875.    The RICO Defendants used, directed the use of, and/or caused to be used, thousands
12
     of interstate mail and wire communications in service of the Enterprise’s objectives through
13
     common misrepresentations, concealments, and material omissions.
14

15          876.    As described above, the RICO Defendants devised and knowingly carried out

16   material schemes and/or artifices to defraud the public and deceive regulators by (1) transmitting

17   advertisements that fraudulently and deceptively omitted any reference to JUUL’s nicotine content
18
     or potency (or any meaningful reference, where one was made); (2) causing false and misleading
19
     statements regarding the nicotine content of JUUL pods to be posted on the JLI website; (3)
20
     causing thousands, if not millions, of JUUL pod packages containing false and misleading
21
     statements regarding the nicotine content of JUUL pods to be transmitted via U.S. mail; (4)
22

23   representing to users and the public at-large that JUUL was created and designed as a smoking

24   cessation device; (5) misrepresenting the nicotine content and addictive potential of its products;

25   (6) making fraudulent statements to the FDA to persuade the FDA to allow mint flavored JUUL
26
     pods to remain on the market; and (7) making fraudulent statements to the public (including
27
     through advertising), the FDA, and Congress to prevent prohibition of JUUL cigarettes, as was
28
     being contemplated in light of JLI’s role in the youth vaping epidemic.

       Page 279                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 287 of 313 PageID: 287


 1            877.   The RICO Defendants committed these racketeering acts intentionally and

 2   knowingly, with the specific intent to defraud and to personally or directly profit from these
 3
     actions.
 4
              878.   The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))
 5
     include, but are not limited to:
 6
                     A. Mail Fraud: the Enterprise violated 18 U.S.C. § 1341 by sending or receiving,
 7
                        or by causing to be sent and/or received, fraudulent materials via U.S. mail or
 8                      commercial interstate carriers for the purpose of deceiving the public,
                        regulators, and Congress.
 9
                     B. Wire Fraud: the Enterprise violated 18 U.S.C. § 1343 by transmitting and/or
10                      receiving, or by causing to be transmitted and/or received, fraudulent materials
11                      by wire for the purpose of deceiving the public, regulators, and Congress.

12            879.   As explained above, the RICO Defendants conducted the affairs of the Enterprise

13   through a pattern of racketeering activity by falsely and misleadingly using the mails and wires in
14   violation of 18 U.S.C. § 1341 and § 1343. To the extent that JLI itself or a JLI officer other than
15
     one or more of the RICO Defendants made a particular statement listed below, the five individual
16
     Defendants who controlled JLI and Altria caused those statements to be made through their control
17
     of JLI and through their control of the communications that JLI was disseminating to the FDA, to
18

19   Congress, and to the general public in connection with directing the affairs of JLI. As detailed

20   above, these statements are alleged to be part of the fraudulent schemes masterminded by the RICO

21   Defendants who conducted the affairs of JLI.
22
              880.   Illustrative and non-exhaustive examples include the following:
23
       From                 To                 Date               Description
24
       Statements Omitting Reference to JUUL’s Nicotine Content (see Section IV.E)
25
       JLI                  Public (via        2015               “Vaporized” Campaign, and other advertising
26                          television,                           campaigns transmitted via the mails and wires
                            internet, and                         which targeted under-age vapers and omitted
27                          mail)                                 any reference to JUUL’s nicotine content.

28


       Page 280                                                                                 COMPLAINT
                                                                                Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 288 of 313 PageID: 288


 1   JLI            Members of the      June 2015 to      171 promotional emails were sent to members
                    public on JLI’s     April 7, 2016     of the public with no mention of JUUL nicotine
 2                  email                                 content. For example, on July 11, 2015, JLI,
                    distribution list                     following the marketing plan directed and
 3                                                        approved by the Management Defendants, sent
                                                          an email via the wires in interstate commerce
 4                                                        from JUUL’s email address to people who had
                                                          signed up from JUUL emails, including youth.
 5                                                        This email advertised JUUL’s promotion events
                                                          and said “Music, Art, & JUUL. What could be
 6                                                        better? Stop by and be gifted a free starter kit.”
                                                          This email did not mention that JUUL contained
 7                                                        nicotine nor that JUUL or the free starter kits
                                                          were only for adults.
 8
     JLI            Public (via         June 2015 to      JLI’s Twitter feed, @JUULvapor, and its 2,691
 9                  internet –          October 6, 2017   tweets, did not contain a nicotine warning. For
                    Twitter)                              example, on August 7, 2015, the @JUULvapor
10                                                        Twitter account published a tweet advertising
                                                          the Cinespia “Movies All Night Slumber Party”
                                                          and captioned it “Need tix for @cinespia 8/15?
11
                                                          We got you. Follow us and tweet #JUULallnight
                                                          and our faves will get a pair of tix!” This tweet
12                                                        was delivered via the wires in interstate
                                                          commerce to members of the public, including
13                                                        followers of JLI’s Twitter Feed, which included
                                                          youth. This tweet did not mention that JUUL
14                                                        contained nicotine.

15   JLI            Public (via         July 28, 2017     The @JUULvapor Twitter account published a
                    internet –                            tweet, showing an image of a Mango JUULpod
16                  Twitter)                              next to mangos, and captioned “#ICYMI:
                                                          Mango is now in Auto-ship! Get the #JUULpod
17                                                        flavor you love delivered & save 15%. Sign up
                                                          today.” This tweet was delivered via the wires
18                                                        in interstate commerce to members of the
                                                          public, including followers of JLI’s Twitter
19                                                        Feed, which included youth. This tweet did not
                                                          mention that JUUL contained nicotine.
20
     JLI            Public (via         August 4, 2017    The @JUULvapor Twitter account published a
21                  internet –                            tweet promoting Mint JUULpods with an image
                    Twitter)                              stating “Beat The August Heat with Cool Mint”
22                                                        and “Crisp peppermint flavor with a pleasant
                                                          aftertaste,” captioned “A new month means you
23                                                        can stock up on as many as 15 #JUULpod packs.
                                                          Shop now.” This tweet was delivered via the
                                                          wires in interstate commerce to members of the
24                                                        public, including followers of JLI’s Twitter
                                                          Feed, which included youth. This tweet did not
25                                                        mention that JUUL contained nicotine.
26

27

28


     Page 281                                                                           COMPLAINT
                                                                        Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 289 of 313 PageID: 289


 1   JLI                    Public (via          August 28, 2017      The @JUULvapor Twitter account published a
                            internet –                                tweet comparing JUULpods to dessert with an
 2                          Twitter)                                  image and stating “Do you bruleé? RT if you
                                                                      enjoy dessert without a spoon with our Crème
 3                                                                    Brulee #JUULpods.” This tweet was delivered
                                                                      via the wires in interstate commerce to members
 4                                                                    of the public, including followers of JLI’s
                                                                      Twitter Feed, which included youth. This tweet
 5                                                                    did not mention that JUUL contained nicotine.

 6   Statements that JUUL is a Cessation Device (see Section IV.D.4)

 7   JLI                    Public (via          July 5, 2017         The @JUULvapor Twitter account published a
                            internet –                                tweet stating “Here at JUUL we are focused on
 8                          Twitter)                                  driving innovation to eliminate cigarettes, with
                                                                      the corporate goal of improving the lives of the
 9                                                                    world’s one billion adult smokers.”

10   JLI                    Public (via          April 25, 2018       “JUUL Labs was founded by former smokers,
                            internet – JLI       (or earlier) to      James and Adam, with the goal of improving the
11                          Website)             Present              lives of the world’s one billion adult smokers by
                                                                      eliminating cigarettes. We envision a world
                                                                      where fewer adults use cigarettes, and where
12
                                                                      adults who smoke cigarettes have the tools to
                                                                      reduce or eliminate their consumption entirely,
13                                                                    should they so desire.”
14   Kevin Burns            Public (via          November 13,         “To paraphrase Commissioner Gottlieb, we
     (former JLI CEO)       internet – JLI       2018                 want to be the offramp for adult smokers to
15                          Website)                                  switch from cigarettes, not an on-ramp for
                                                                      America’s youth to initiate on nicotine.”
16
     JLI                    Public     (via      September      19,   “JUUL Labs, which exists to help adult smokers
17                          internet – JLI       2019                 switch off of combustible cigarettes.”
                            Website)
18
     Howard       Willard   Public      (via     December       20,   “We are taking significant action to prepare for
19   (Altria CEO)           internet – Altria    2018                 a future where adult smokers overwhelmingly
                            website)                                  choose non-combustible products over
20                                                                    cigarettes by investing $12.8 billion in JUUL, a
                                                                      world leader in switching adult smokers. ... We
21                                                                    have long said that providing adult smokers with
                                                                      superior, satisfying products with the potential
22                                                                    to reduce harm is the best way to achieve
                                                                      tobacco harm reduction.”
23
     Howard Willard         FDA (via U.S.        October 25, 2018     “We believe e-vapor products present an
24                          mail or electronic                        important opportunity to adult smokers to
                            transmission of                           switch from combustible cigarettes.”
25                          letter          to
                            Commissioner
                            Gottlieb)
26
     Statements Regarding Nicotine Content in JUUL pods (see Section IV.D)
27
     JLI                    Public     (via      July 2, 2019 (or     “Each 5% JUUL pod is roughly equivalent to
28                          internet – JLI       earlier)      to     one pack of cigarettes in nicotine delivery.”
                            website)             Present

     Page 282                                                                                       COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 290 of 313 PageID: 290


 1   JLI                    Public     (via      April 21, 2017        “JUUL pod is designed to contain
                            internet – JLI                             approximately 0.7mL with 5% nicotine by
 2                          website)                                   weight at time of manufacture which is
                                                                       approximately equivalent to 1 pack of cigarettes
 3                                                                     or 200 puffs.”

 4   JLI; AGDC; Altria      Public (via U.S.     2015 to Present       JUUL pod packages (1) claiming a 5% nicotine
     Client Services        mail distribution                          strength; (2) stating that a JUUL pod is
 5                          of JUUL pod                                “approximately equivalent to about 1 pack of
                            packaging)                                 cigarettes.”
 6
     Statements to Prevent Regulation of Mint Flavor (see Sections IV.C.6 and IV.I.2)
 7
     JLI                    FDA (via U.S.        October 16, 2018      JLI’s Action Plan that fraudulently characterizes
 8                          mail or electronic   (FDA)                 mint as a non-flavored tobacco and menthol
                            transmission);                             product, suggesting that it was a product for
 9                          Public        (via   November 12,          adult smokers.
                            internet – JLI       2018 (Public)
10                          website)

11   Howard       Willard   FDA (via U.S.        October 25, 2018      Letter from H. Willard to FDA fraudulently
     (Altria Group CEO)     mail or electronic                         representing mint as a non-flavored tobacco and
12                          transmission of                            menthol product, suggesting that it was a
                            letter          to                         product for adult smokers.
                            Commissioner
13                          Gottlieb)
14   JLI                    FDA (via U.S.        November         5,   Fraudulent youth prevalence study transmitted
                            mail or electronic   2018                  by JLI to the FDA.
15                          transmission)
16   Statements to Prevent Ban on JUUL Products or Overwhelming Public Outcry (see Sections IV.D.4 and
     IV.E.14)
17
     JLI                    Public      (via     January 2019          $10 million “Make the Switch” advertising
18                          Television)                                campaign, which was designed to deceive the
                                                                       public and regulators into believing that JLI was
19                                                                     only targeting adult smokers with its advertising
                                                                       and product, and that JUUL was a smoking
20                                                                     cessation product.

21   AGDC;         Philip   Public        (via   December 2018 -       “Make the Switch” advertising campaign, for
     Morris; JLI            inserts         in   Present               the purpose of deceiving smokers into believing
22                          combustible                                that JUUL was a cessation product.
                            cigarette packs)
23
     Altria        Client   Public (via direct   December 2018         “Make the Switch” advertising campaign, for
24   Services; JLI          mail and email       – Present             the purpose of deceiving smokers into believing
                            campaigns)                                 that JUUL was a cessation product.
25

26
     JLI            Chief   Public        (via   December       14,    “It’s a really, really important issue. We don’t
27   Administrative         interview    with    2017                  want kids using our products.”
     Officer                CNBC,        later
28                          posted         on
                            internet)


     Page 283                                                                                        COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 291 of 313 PageID: 291


 1   JLI                 Public         (via   March 14, 2018        “We market our products responsibly, following
                         internet    -social                         strict guidelines to have material directly
 2                       media)                                      exclusively toward adult smokers and never to
                                                                     youth audiences.”
 3
     JLI                 FDA (via U.S.         October 16, 2018      “We don’t want anyone who doesn’t smoke, or
 4                       mail or electronic    (FDA)                 already use nicotine, to use JUUL products. We
                         transmission);                              certainly don’t want youth using the product. It
 5                       Public        (via    November 12,          is bad for public health, and it is bad for our
                         internet – JLI        2018 (Public)         mission. JUUL Labs and FDA share a common
 6                       website)                                    goal – preventing youth from initiating on
                                                                     nicotine. ... Our intent was never to have youth
 7                                                                   use JUUL products.”

 8

 9   Then-CEO of JLI     Public         (via   July 13, 2019         “First of all, I’d tell them that I’m sorry that their
     (Kevin Burns)       interview     with                          child’s using the product. It’s not intended for
10                       CNBC –        later                         them. I hope there was nothing that we did that
                         posted          on                          made it appealing to them. As a parent of a 16-
11                       internet)                                   year-old, I’m sorry for them, and I have
                                                                     empathy for them, in terms of what the
12                                                                   challenges they’re going through.”

13   JLI                 Public     (via       August 29, 2019       “We have no higher priority than to prevent
                         internet - JLI                              youth usage of our products which is why we
14                       website)                                    have taken aggressive, industry leading actions
                                                                     to combat youth usage.”
15
     James Monsees       Public       (via     August 27, 2019       Monsees said selling JUUL products to youth
16                       statement to New                            was “antithetical to the company’s mission.”
                         York Times –
17                       later posted on
                         internet)
18   JLI                 Public       (via     September       24,   “We have never marketed to youth and we never
                         statement to Los      2019                  will.”
19                       Angeles Times –
                         later posted on
20                       internet)
21   JLI (via counsel)   FDA (via U.S.         June 15, 2018         Letter from JLI's Counsel at Sidley Austin to Dr.
                         mail or electronic                          Matthew Holman, FDA, stating: “JUUL was not
22                       transmission to                             designed for youth, nor has any marketing or
                         Dr.      Matthew                            research effort since the product’s inception
23                       Holman)                                     been targeted to youth.” and “With this
                                                                     response, the Company hopes FDA comes to
24                                                                   appreciate why the product was developed and
                                                                     how JUUL has been marketed — to provide a
25                                                                   viable alternative to cigarettes for adult
                                                                     smokers.”
26

27

28


     Page 284                                                                                       COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 292 of 313 PageID: 292


 1   James Monsees        Congress    (via     July 25, 2019      Written Testimony of J. Monsees provided to
                          U.S. mail or                            Congress, stating: “We never wanted any non-
 2                        electronic                              nicotine user, and certainly nobody under the
                          transmission of                         legal age of purchase, to ever use JLI products.
 3                        written                                 ... That is a serious problem. Our company has
                          testimony)                              no higher priority than combatting underage
 4                                                                use.”

 5   Howard Willard       FDA (via U.S.        October 25, 2018   “[W]e do not believe we have a current issue
                          mail or electronic                      with youth access to or use of our pod-based
 6                        transmission of                         products, we do not want to risk contributing to
                          letter          to                      the issue.”
 7                        Commissioner
                          Gottlieb)
 8
     Howard Willard       Congress     (via    October 14, 2019   “In late 2017 and into early 2018, we saw that
 9                        U.S. mail or                            the previously flat e-vapor category had begun
                          electronic                              to grow rapidly. JUUL was responsible for
10                        transmission of                         much of the category growth and had quickly
                          letter to Senator                       become a very compelling product among adult
11                        Durbin)                                 vapers. We decided to pursue an economic
                                                                  interest in JUUL, believing that an investment
                                                                  would significantly improve our ability to bring
12                                                                adult smokers a leading portfolio of non-
                                                                  combustible products and strengthen our
13                                                                competitive position with regards to potentially
                                                                  reduced risk products.”
14
     JLI                  Public (via Pam      October 17, 2016   “Our Marketing Efforts are Adult-targeted. . .
15                        Tighe at CBS                            Any media is focused on 21+ adult smokers and
                          News)                                   we always adhere to or exceed all tobacco
16                                                                guidelines for advertising in home, radio and
                                                                  digital.”
17
     Kevin Burns, then-   Public (via JLI’s    April 25, 2018     “Our company’s mission is to eliminate
18   CEO of JLI           website)                                cigarettes and help the more than one billion
                                                                  smokers worldwide switch to a better alternative
19                                                                . . . . We are already seeing success in our efforts
                                                                  to enable adult smokers to transition away from
20                                                                cigarettes and believe our products have the
                                                                  potential over the long-term to contribute
21                                                                meaningfully to public health in the U.S. and
                                                                  around the world. At the same time, we are
22                                                                committed to deterring young people, as well as
                                                                  adults who do not currently smoke, from using
23                                                                our products. We cannot be more emphatic on
                                                                  this point: No young person or non-nicotine user
                                                                  should ever try JUUL.”
24

25

26

27

28


     Page 285                                                                                    COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
      Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 293 of 313 PageID: 293


 1   Ashely Gould, JLI   Public (via JLI’s   April 25, 2018        “Our objective is to provide the 38 million
     Chief               website)                                  American adult smokers with meaningful
 2   Administrative                                                alternatives to cigarettes while also ensuring
     Officer                                                       that individuals who are not already smokers,
 3                                                                 particularly young people, are not attracted to
                                                                   nicotine products such as JUUL . . . . We want
 4                                                                 to be a leader in seeking solutions, and are
                                                                   actively engaged with, and listening to,
 5                                                                 community leaders, educators and lawmakers
                                                                   on how best to effectively keep young people
 6                                                                 away from JUUL.”

 7   JLI                 Public (via JLI’s   July 24, 2018         “We welcome the opportunity to work with the
                         website)                                  Massachusetts Attorney General because, we
 8                                                                 too, are committed to preventing underage use
                                                                   of JUUL. We utilize stringent online tools to
 9                                                                 block attempts by those under the age of 21 from
                                                                   purchasing our products, including unique ID
10                                                                 match and age verification technology.
                                                                   Furthermore, we have never marketed to anyone
                                                                   underage. Like many Silicon Valley technology
11
                                                                   startups, our growth is not the result of
                                                                   marketing but rather a superior product
12                                                                 disrupting an archaic industry. When adult
                                                                   smokers find an effective alternative to
13                                                                 cigarettes, they tell other adult smokers. That’s
                                                                   how we’ve gained 70% of the market share. . . .
14                                                                 Our ecommerce platform utilizes unique ID
                                                                   match and age verification technology to make
15                                                                 sure minors are not able to access and purchase
                                                                   our products online.”
16
     JLI                 Public (via JLI’s   July 26, 2018         “We did not create JUUL to undermine years of
17                       website)                                  effective tobacco control, and we do not want to
                                                                   see a new generation of smokers. . . . We want
18                                                                 to be part of the solution to end combustible
                                                                   smoking, not part of a problem to attract youth,
19                                                                 never smokers, or former smokers to nicotine
                                                                   products. . . .We adhere to strict guidelines to
20                                                                 ensure that our marketing is directed towards
                                                                   existing adult smokers.”
21
     Adam Bowen          Public       (via   August 27, 2018       Bowen said he was aware early on of the risks
22                       statement to New                          e-cigarettes posed to teenagers, and the
                         York Times –                              company had tried to make the gadgets “as
23                       later posted on                           adult-oriented as possible,” purposely choosing
                         internet)                                 not to use cartoon characters or candy names for
                                                                   its flavors.
24
     James Monsees       Public       (via   November        16,   “Any underage consumers using this product
25                       statement      to   2018                  are absolutely a negative for our business. We
                         Forbes,     later                         don’t want them. We will never market to them.
26                       published     on                          We never have.”
                         internet)
27

28


     Page 286                                                                                    COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 294 of 313 PageID: 294


 1     Altria Group         Public       (via   December     20,   Statement published in Altria news release
                            internet)           2018               stating: “Altria and JUUL are committed to
 2                                                                 preventing kids from using any tobacco
                                                                   products. As recent studies have made clear,
 3                                                                 youth vaping is a serious problem, which both
                                                                   Altria and JUUL are committed to solve. As
 4                                                                 JUUL previously said, ‘Our intent was never to
                                                                   have youth use JUUL products.’”
 5
       Altria Group         Public       (via   January 31, 2019   “Through JUUL, we have found a unique
 6                          Earnings Call)                         opportunity to not only participate meaningfully
                                                                   in the e-vapor category but to also support and
 7                                                                 even accelerate transition to noncombustible
                                                                   alternative products by adult smokers.”
 8
       K.C. Crosthwaite,    Public (via JLI’s   September    25,    “I have long believed in a future where adult
 9     JLI’s CEO            website)            2019               smokers overwhelmingly choose alternative
                                                                   products like JUUL. That has been this
10                                                                 company’s mission since it was founded, and it
                                                                   has taken great strides in that direction.”
11
       JLI                  Public (via JLI’s   March 29, 2020     “JUUL was designed with adult smokers in
                            website)                               mind.”
12

13           881.     The mail and wire transmissions described herein were made in furtherance of the
14
     RICO Defendants’ schemes and common course of conduct, thereby increasing or maintaining
15
     JLI’s market share. The sections cross-referenced in the chart detail how the RICO Defendants
16
     caused such mailings or transmissions to be made. As described in those detailed factual
17

18   allegations, the RICO Defendants did so either by directly approving certain fraudulent statements

19   or by setting in motion a scheme to defraud that would reasonably lead to such fraudulent

20   statements being transmitted via the mail and wires.
21           882.     As described above, the RICO Defendants used JLI to further schemes to defraud
22
     the public and deceive regulators, to continue selling nicotine products to youth, and to protect
23
     their market share by denying that JLI marketed to youth and claiming that JUUL was created and
24
     designed as a smoking cessation device (or a mitigated risk product).
25

26           883.     The RICO Defendants used these mail and wire transmissions, directly or

27   indirectly, in furtherance of this scheme by transmitting deliberately false and misleading

28   statements to the public and to government regulators.


       Page 287                                                                                  COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 295 of 313 PageID: 295


 1          884.    The RICO Defendants had a specific intent to deceive regulators and defraud the

 2   public. For example, as alleged above, JLI made repeated and unequivocal statements through the
 3
     wires and mails that it was not marketing to children and that its products were designed for adult
 4
     smokers. These statements were false. Each of the RICO Defendants knew these statements were
 5
     false but caused these statements to be made anyway. Similarly, the RICO Defendants caused to
 6
     be transmitted through the wires and mails false and misleading statements regarding the nicotine
 7

 8   content in JUUL pods, which JLI’s own internal data, and Altria’s own pharmacokinetic studies,

 9   showed were false. Moreover, each of the Enterprise Defendants had direct involvement in
10   marketing statements by JLI and thus caused such statements to be made, notwithstanding that
11
     they knew they were false for the reasons detailed above.
12
            885.    The RICO Defendants intended the public and regulators to rely on these false
13
     transmissions, and this scheme was therefore reasonably calculated to deceive persons of ordinary
14

15   prudence and comprehension.

16          886.    The public and government regulators relied on the Enterprise’s mail and wire

17   fraud. For example, the regulators, including the FDA, relied on the Enterprise’s statements that
18
     mint was not an appealing flavor for nonsmokers in allowing mint JUUL pods to remain on the
19
     market. Regulators also relied on the Enterprise’s statements that it did not market to youth in
20
     allowing the RICO Defendants to continue marketing and selling JUUL. Congress likewise relied
21
     on the Enterprise’s statements in not bringing legislation to recall or ban e-cigarettes, despite the
22

23   calls of members of both parties to do just that. And, the public relied on statements (or the absence

24   thereof) that were transmitted by the RICO Defendants regarding the nicotine content in and

25   potency of JUUL pods in deciding to purchase JUUL products.
26
            887.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire
27
     facilities have been deliberately hidden and cannot be alleged without access to the RICO
28
     Defendants’ books and records. Plaintiff has, however, described the types of predicate acts of

       Page 288                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 296 of 313 PageID: 296


 1   mail and/or wire fraud, including the specific types of fraudulent statements upon which, through

 2   the mail and wires, the RICO Defendants engaged in fraudulent activity in furtherance of their
 3
     overlapping schemes.
 4
            888.    These were not isolated incidents. Instead, the RICO Defendants engaged in a
 5
     pattern of racketeering activity by committing thousands of related predicate acts in a five-year
 6
     period, in the form of mail and wire fraud, and there remains a threat that such conduct will
 7

 8   continue or recur in the future. That each RICO Defendant participated in a variety of schemes

 9   involving thousands of predicate acts of mail and wire fraud establishes that such fraudulent acts
10   are part of the Enterprise’s regular way of doing business. Moreover, Plaintiff expects to uncover
11
     even more coordinated, predicate acts of fraud as discovery in this case continues.
12
                    h.      Plaintiff Has Been Damaged by the Enterprise Defendants’ RICO
13                          Violations
14          889.    Plaintiff has been injured by the Enterprise Defendants’ conduct, and such injury
15
     would not have occurred but for the predicate acts of those defendants which also constitute the
16
     acts taken by the RICO Defendants in furtherance of their conspiracy pursuant to Section 1962(d).
17
     By working to preserve and expand the market of underage JUUL customers, fraudulently denying
18

19   JLI’s youth-focused marketing, and deceiving regulators and the public in order to allow JUUL

20   products and mint-flavored JUULpods to remain on the market, the Enterprise caused the

21   expansion of an illicit e-cigarette market for youth in Plaintiff’s schools and caused a large number
22   of youth in Plaintiff’s schools to become addicted to nicotine, thus forcing Plaintiff to expend time,
23
     money, and resources to address the epidemic Defendants created through their conduct. Indeed,
24
     the Enterprise Defendants intentionally sought to reach into schools and deceive public health
25
     officials in order to continue growing JLI’s youth customer base. The repeated fraudulent
26

27   misstatements by the Enterprise Defendants denying that JLI marketed to youth have served to

28


       Page 289                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 297 of 313 PageID: 297


 1   preserve JUUL’s market share—a market share that is based upon children purchasing JLI’s

 2   tobacco products.
 3
             890.    Plaintiff was a direct victim of Defendants’ misconduct. The Enterprise Defendants
 4
     displayed a wanton disregard for public health and safety by intentionally addicting youth,
 5
     including youth in Plaintiff’s schools, to nicotine and then attempting to cover up their scheme in
 6
     order to maintain and expand JUUL’s market share. Defendants actively concealed that they
 7

 8   marketed to youth in order to avoid public condemnation and to keep their products on the market

 9   and continue youth sales. This forced Plaintiff to shoulder the responsibility for this youth e-
10   cigarette crisis created by Defendants’ misconduct. The harm from the illicit youth e-cigarette
11
     market created by Defendants required Plaintiff to expend its limited financial and other resources
12
     to mitigate the health crisis of youth e-cigarette use. The expansion of this youth e-cigarette market
13
     was the goal of the Enterprise and is critical to its success. Therefore, the harm suffered by Plaintiff
14

15   because it must address and mitigate the youth e-cigarette crisis was directly foreseeable and, in

16   fact, an intentional result of Defendants’ misconduct.

17           891.    The creation and maintenance of this youth e-cigarette market directly harms
18
     Plaintiff by imposing costs on its business and property. Plaintiff’s injuries were not solely the
19
     result of routine school district expenses. Instead, as a result of Defendants’ misconduct, Plaintiff
20
     has been and will be forced to go far beyond what a school district might ordinarily be expected
21
     to pay to enforce the laws and to promote the general welfare in order to combat the youth e-
22

23   cigarette crisis. This includes providing new programs and new services as a direct result and in

24   direct response to Defendants’ misconduct. As a result of the conduct of the Enterprise Defendants,

25   Plaintiff has incurred and will incur costs that far exceed the norm.
26
             892.    There are no intervening acts or parties that could interrupt the causal chain between
27
     the Defendants’ mail and wire fraud and Plaintiff’s injuries. Defendants, in furtherance of the
28
     Enterprise’s common purpose, made false and misleading statements directly to the public,

       Page 290                                                                              COMPLAINT
                                                                             Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 298 of 313 PageID: 298


 1   including Plaintiff, its employees, and its students. And in the case of fraud on third parties (i.e.,

 2   FDA and Congress), causation is not defeated merely because the RICO Defendants deceived a
 3
     third party into not taking action where the FDA’s and Congress’s failure to regulate directly
 4
     allowed youth in Plaintiff’s community to purchase products that should not have been on the
 5
     market and/or that should not have been marketed to minors.
 6
             893.    As to predicate acts occurring prior to November 20, 2015, Plaintiff did not
 7

 8   discover, and could not have been aware despite the exercise of reasonable diligence, until shortly

 9   before the initiation of the instant litigation that Defendants transmitted fraudulent statements via
10   the mails and wires regarding the topics described above including, inter alia, the true nicotine
11
     content in and delivered by JUUL products, such information the Defendants concealed and failed
12
     to truthfully disclose.
13
             894.    The Enterprise’s violations of 18 U.S.C. § 1962(c) have directly and proximately
14

15   caused injuries and damages to Plaintiff and Plaintiff is entitled to bring this action for three times

16   its actual damages, as well as for injunctive/equitable relief, costs, and reasonable attorneys’ fees

17   and costs pursuant to 18 U.S.C. § 1964(c).
18
             2.      Violations of 18 U.S.C. § 1962(d)
19
             895.    Plaintiff hereby incorporate by reference the allegations contained in the preceding
20
     paragraphs of this complaint.
21
             896.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section
22

23   1962(c), among other provisions. See 18 U.S.C. § 1962(d).

24           897.    The RICO Defendants have not undertaken the practices described herein in

25   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d), the
26   RICO Defendants agreed to facilitate the operation of the Enterprise through a pattern of
27
     racketeering in violation of 18 U.S.C. § 1962(c), as described herein. The conspiracy is
28
     coterminous with the time period in which the Enterprise has existed, beginning before JLI was

       Page 291                                                                             COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 299 of 313 PageID: 299


 1   officially formed in 2015 and continuing to this day (with Defendant Altria joining the conspiracy

 2   by at least Spring 2017).
 3
            898.    The RICO Defendants’ agreement is evidenced by their predicate acts and direct
 4
     participation in the control and operation of the Enterprise, as detailed above in relation to the
 5
     RICO Defendants’ substantive violation of Section 1962(c). In particular, as described above,
 6
     Altria’s agreement is shown by the fact that it was well aware of JLI’s fraudulent activities in
 7

 8   marketing its products to youth but claiming that it would not do so, yet Altria nonetheless secretly

 9   collaborated with JLI to continue those unlawful activities, and it eventually made a multi-billion
10   dollar investment in JLI and continued the deception by directing the affairs of JLI.
11
            899.    The acts in furtherance of the conspiracy attributable to the RICO Defendants
12
     include each of the predicate acts underlying the RICO Defendants’ use of the JLI Enterprise to,
13
     directly or indirectly, engage in a pattern of racketeering activity in violation of Section 1962(c),
14

15   as described above. Various other persons, firms, and corporations, including third-party entities

16   and individuals not named as Defendants in this Complaint, have participated as co-conspirators

17   with the members of the Enterprise in these offenses and have performed acts in furtherance of the
18
     conspiracy to increase or maintain revenue, maintain or increase market share, and/or minimize
19
     losses for the Defendants and their named and unnamed co-conspirators throughout the illegal
20
     scheme and common course of conduct. Where a RICO Defendant did not commit a predicate act
21
     itself, it agreed to the commission of the predicate act.
22

23          900.    Plaintiff was a direct victim of Defendants’ misconduct. The Enterprise

24   Defendants’ acts in furtherance of their RICO conspiracy displayed a wanton disregard for

25   public health and safety by intentionally addicting youth, including youth in Plaintiff’s schools,
26
     to nicotine and then attempting to cover up their scheme in order to maintain and expand JUUL’s
27
     market share. Defendants actively concealed that they marketed to youth in order to avoid public
28
     condemnation and to keep their products on the market and continue youth sales. This forced

       Page 292                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 300 of 313 PageID: 300


 1   Plaintiff to shoulder the responsibility for this youth e-cigarette crisis created by Defendants’

 2   misconduct. The harm from the illicit youth e-cigarette market created by Defendants required
 3
     Plaintiff to expend its limited financial and other resources to mitigate the health crisis of youth
 4
     e-cigarette. The expansion of this youth e-cigarette market was the goal of the Enterprise and is
 5
     critical to its success. Therefore, the harm suffered by Plaintiff because it must address and
 6
     mitigate the youth e-cigarette crisis was directly foreseeable and, in fact, an intentional result of
 7

 8   Defendants’ misconduct.

 9          901.    The creation and maintenance of this youth e-cigarette market, and Defendants
10   actions in furtherance of their RICO conspiracy, directly harms Plaintiff by imposing costs on its
11
     business and property. Plaintiff’s injuries were not solely the result of routine school district
12
     expenses. Instead, as a result of Defendants’ misconduct, Plaintiff has been and will be forced to
13
     go far beyond what a school district might ordinarily be expected to pay to enforce the laws and
14

15   to promote the general welfare in order to combat the youth e-cigarette crisis. This includes

16   providing new programs and new services as a direct result and in direct response to Defendants’

17   misconduct. As a result of the conduct of the Enterprise Defendants, Plaintiff has incurred and
18
     will incur costs that far exceed the norm.
19
            902.    There are no intervening acts or parties that could interrupt the causal chain
20
     between the RICO Defendants’ mail and wire fraud acts in furtherance of their RICO conspiracy
21
     and Plaintiff’s injuries. The RICO Defendants, in furtherance of their conspiracy to form the
22

23   Enterprise and advance its common purpose, made false and misleading statements directly to

24   the public, including Plaintiff, its employees, and its students. And in the case of fraud on third

25   parties (i.e., FDA and Congress), causation is not defeated merely because the RICO Defendants
26
     deceived a third party into not taking action where the FDA’s and Congress’s failure to regulate
27
     directly allowed youth in Plaintiff’s community to purchase products that should not have been
28
     on the market and/or that should not have been marketed to minors.

       Page 293                                                                             COMPLAINT
                                                                            Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 301 of 313 PageID: 301


 1           903.      As to predicate acts undertaken in furtherance of the conspiracy which occurred

 2   prior to November 20, 2015, Plaintiff did not discover, and could not have been aware despite
 3
     the exercise of reasonable diligence, until shortly before the initiation of the instant litigation that
 4
     the RICO Defendants transmitted fraudulent statements via the mails and wires regarding the
 5
     topics described above including, inter alia, the true nicotine content in and delivered by JUUL
 6
     products, such information the RICO Defendants concealed and failed to truthfully disclose.
 7

 8           904.      The Enterprise’s violations of 18 U.S.C. § 1962(d) have directly and proximately

 9   caused injuries and damages to Plaintiff and Plaintiff is entitled to bring this action for three
10   times its actual damages, as well as for injunctive/equitable relief, costs, and reasonable
11
     attorneys’ fees and costs pursuant to 18 U.S.C. § 1964(c).
12
                                                             NEGLIGENCE
13
             905.      Plaintiff incorporates each preceding paragraph as though set forth fully herein.
14
             906.      Defendants owed Plaintiff a duty to not expose Plaintiff to an unreasonable risk of
15

16   harm, and to act as a reasonably careful person would act under the circumstances.

17           907.      At all times relevant to this litigation, Defendants had a duty to act as a
18   reasonably careful person would act under the circumstances in the design, research,
19
     manufacture, marketing, advertisement, supply, promotion, packaging, sale, and
20
     distribution of     Defendants’ products, including the duty to take all reasonable steps
21
     necessary to manufacture, promote, and/or sell a product that was not unreasonably
22

23   dangerous to consumers, users, and other persons coming into contact with the product.

24           908.      At all times relevant to this litigation, Defendants had a duty to act as a

25   reasonably careful person would act under the circumstances in the marketing, advertisement,
26   and sale of thei r e-cigarette products. Defendants’ duty of care owed to consumers and the
27
     general public, including Plaintiff, included providing accurate, true, and correct information
28
     concerning the risks of using Defendants’ products and appropriate, complete, and accurate

       Page 294                                                                               COMPLAINT
                                                                              Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 302 of 313 PageID: 302


 1   warnings concerning the potential adverse effects of e-cigarette and nicotine use and, in

 2   particular, JLI’s patented nicotine salts and the chemical makeup of JUULpods liquids.
 3
             909.    At all times relevant to this litigation, Defendants knew or, in the exercise
 4
     of reasonable care, should have known of the hazards and dangers of Defendants’ e-cigarette
 5
     products and specifically, the health hazards posed by using JUULpods and other e-cigarette
 6
     products and continued use of nicotine, particularly among adolescents.
 7

 8           910.    Accordingly, at all times relevant to this litigation, Defendants knew or, in

 9   the exercise of reasonable care, should have known that use of Defendants’ products by
10   students could cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of
11
     injury to Plaintiff.
12
             911.    Defendants also knew or, in the exercise of reasonable care, should have
13
     known that users and consumers of Defendants’ products were unaware of the risks and the
14

15   magnitude of the risks associated with the use of Defendants’ products including but not limited

16   to the risks of continued nicotine use and nicotine addiction.

17           912.    As such, Defendants, by action and inaction, representation and omission,
18
     breached their duty and failed to exercise reasonable care, and failed to act as a reasonably
19
     prudent person and/or company would act under the same circumstances in the design,
20
     research, development, manufacture, testing, marketing, supply, promotion, advertisement,
21
     packaging, sale, and distribution of their e-cigarette products, in that Defendants manufactured
22

23   and produced defective products containing nicotine and other chemicals known to cause harm

24   to consumers, knew or had reason to know of the defects inherent in their products, knew or

25   had reason to know that a consumer’s use of the products created a significant risk of harm
26
     and unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks
27
     and injuries.
28


        Page 295                                                                         COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 303 of 313 PageID: 303


 1          913.   Despite their ability and means to investigate, study, and test their products

 2   and to provide adequate warnings, Defendants have failed to do so. Indeed, Defendants have
 3
     wrongfully concealed information and have made false and/or misleading statements
 4
     concerning the safety and/or use of Defendants’ products and nicotine e-cigarette use.
 5
            914.   Defendants’ negligence included:
 6
                   a.      Researching, designing, manufacturing, assembling, inspecting, testing,
 7
                           packaging, labeling, marketing, advertising, promoting, supplying,
 8                         distributing, and/or selling their products, without thorough and adequate
                           pre- and post-market testing;
 9
                   b.      Failing to undertake sufficient studies and conduct necessary tests to
10                         determine whether or not their products were safe for their intended use;
11                 c.      Failing to use reasonable and prudent care in the design, research,
12                         manufacture, formulation, and development of their products so as to
                           avoid the risk of serious harm associated with the prevalent use of e-
13                         cigarettes and nicotine products;

14                 d.      Designing and manufacturing their products to cause nicotine addiction,
                           including by maximizing nicotine delivery while minimizing “throat hit”
15                         or “harshness”;
16                 e.      Failing to utilize proper materials, ingredients, additives and components
17                         in the design of their products to ensure they would not deliver unsafe
                           doses of nicotine;
18
                   f.      Designing and manufacturing their products to appeal to minors and
19                         young people, including through the use of flavors and an easily
                           concealable, tech-inspired design;
20
                   g.      Advertising, marketing, and promoting their products to minors, including
21                         through the use of viral social media campaigns;
22
                   h.      Failing to take steps to prevent their products from being sold to,
23                         distributed to, or used by minors;

24                 i.      Failing to provide adequate instructions, guidelines, and safety precautions
                           to those persons who Defendants could reasonably foresee would use their
25                         products;
26                 j.      Affirmatively encouraging new JUUL users through an instructional
27                         starter pack insert to disregard any initial discomfort and to continue e-
                           cigarette use by instructing users to “keep trying even if the JUUL feels
28                         too harsh,” and telling them, “[d]on’t give up, you’ll find your perfect
                           puff”;

       Page 296                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 304 of 313 PageID: 304


 1                  k.      Failing to disclose to, or warn, Plaintiff, users, consumers, and the general
                            public of negative health consequences associated with exposure to
 2                          nicotine and other harmful and toxic ingredients contained in Defendants’
                            products;
 3

 4                  l.      Misrepresenting to Plaintiff, users, consumers, and the general public the
                            actual nicotine content of Defendants’ products;
 5
                    m.      Failing to disclose to Plaintiff, users, consumers, and the general public
 6                          that Defendants’ products deliver more nicotine than represented;
 7                  n.      Misrepresenting Defendants’ products as non-addictive, less addictive,
                            and/or safer nicotine delivery systems than traditional cigarettes;
 8
                    o.      Representing that Defendants’ products were safe for their intended use
 9
                            when, in fact, Defendants knew or should have known that the products
10                          were not safe for their intended use;

11                  p.      Declining to make or propose any changes to the labeling or other
                            promotional materials for Defendants’ e-cigarette and nicotine products
12                          that would alert consumers and the general public, including minors in
                            Plaintiff’ schools of the true risks of using Defendants’ products;
13

14                  q.      Advertising, marketing, and recommending Defendants’ products while
                            concealing and failing to disclose or warn of the dangers known by
15                          Defendants to be associated with, or caused by, the use of Defendants’
                            products;
16
                    r.      Continuing to disseminate information to consumers, which indicates or
17                          implies that Defendants’ products are not unsafe for their intended use;
18                  s.      Continuing the manufacture and sale of Defendants’ products with
19                          knowledge that the products were unreasonably unsafe, addictive, and
                            dangerous;
20
                    t.      Failing to recall Defendants’ products; and
21
                    u.      Committing other failures, acts, and omissions set forth herein.
22
            915.    Defendants knew and/or should have known that it was foreseeable that Plaintiff
23
     would suffer injuries as a result of Defendants’ failure to exercise reasonable care in the
24

25   manufacturing, marketing, labeling, distribution, and sale of e-cigarette products, particularly

26   when Defendants’ products were made and marketed so as to be attractive and addictive to youth
27   who spend many hours each week on Plaintiff’s property and under Plaintiff’s supervision.
28


       Page 297                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 305 of 313 PageID: 305


 1          916.    Plaintiff did not know the nature and extent of the injuries that could result from

 2   the intended use of e-cigarette products including, but not limited to, JLI’s patented JUULpods
 3
     liquids by Plaintiff’s students.
 4
            917.    Defendants acted unreasonably in light of what could be foreseen as a result of
 5
     their conduct and Defendants’ negligence helped to and did produce, and was a factual and
 6
     proximate cause of, the injuries, harm, and economic losses that Plaintiff suffered, and will
 7

 8   continue to suffer, and such injuries, harm and economic losses would not have occurred absent

 9   Defendants’ negligent conduct as described herein.
10           918.   As a proximate result of Defendants’ wrongful acts and omissions, Plaintiff has
11
     been injured and suffered economic damages and will continue to incur expenses in the future.
12
     Such expenditures include, but are not limited to, the following:
13
                    A.      Closing certain school restrooms;
14
                    B.      Modifications to school restrooms;
15

16                   C.     Routing students to and paying for smoking cessation programs;

17                   D.     Conducting Saturday detentions supervised by multiple proctors;

18                   E.     Coordinating and conducting education and prevention programs and
                            speakers;
19
                     F.      Increased demands on, and diversion of, district operations department
20                           personnel and resources to address matters including plumbing issues
                             caused by students flushing e-cigarette products;
21

22                   G.     Substantial lost personnel hours of the superintendent, assistant
                            superintendents, principals, assistant principals, teachers and security
23                          personnel associated with addressing multiple issues related to student
                            e-cigarette use;
24
                     H.     Substantial lost educational time associated with the disruptions
25                          resulting from, and interventions necessitated by, student e-cigarette
26                          use on school property; and

27                   I.     Expending, diverting and increasing resources to make physical changes
                            to schools and/or address property damage in schools.
28


       Page 298                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 306 of 313 PageID: 306


 1          919.    Defendants’ conduct, as described above, was outrageous, malicious, wanton,

 2   willful, oppressive, and showed reckless indifference to the rights and interests of others,
 3
     including Plaintiff, thus entitling Plaintiff to punitive damages to punish Defendants for their
 4
     conduct and to discourage Defendants and others from acting in a similar way in the future.
 5
     Defendants regularly risk the lives and health of consumers and users of their products with
 6
     full knowledge of the dangers of their products. Defendants made conscious decisions not to
 7

 8   redesign, re-label, warn, or inform the unsuspecting public, including Plaintiff’s students or

 9   Plaintiff. Defendants’ willful, knowing and reckless conduct therefore warrants an award of
10   aggravated or punitive damages.
11
                                                    GROSS NEGLIGENCE
12
            920.    Plaintiff incorporates each preceding paragraph as though set forth fully herein.
13
            921.    Defendants owed a duty of care to Plaintiff to conduct their business of
14
     manufacturing, promoting, marketing, and/or distributing e-cigarette products in compliance
15

16   with applicable state law and in an appropriate manner.

17          922.    Specifically, Defendants had a duty and owed a duty to Plaintiff to exercise a
18   degree of reasonable care including, but not limited to: ensuring that Defendants’ marketing does
19
     not target minors; ensuring that Defendants’ products including, but not limited to, JUUL e-
20
     cigarettes and JUULpods are not sold and/or distributed to minors and are not designed in a
21
     manner that makes them unduly attractive to minors; designing a product that will not addict
22

23   youth or other users to nicotine; and adequately warning of any reasonably foreseeable adverse

24   events with respect to using the product. Defendants designed, produced, manufactured,

25   assembled, packaged, labeled, advertised, promoted, marketed, sold, supplied and/or otherwise
26   placed Defendants’ products into the stream of commerce, and therefore owed a duty of
27
     reasonable care to those, including Plaintiff, who would be impacted by their use.
28


       Page 299                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 307 of 313 PageID: 307


 1          923.    Defendants’ products were the types of products that could endanger others if

 2   negligently made, promoted, or distributed. Defendants knew the risks that young people would
 3
     be attracted to their e-cigarette products and knew or should have known the importance of
 4
     ensuring that the products were not sold and/or distributed to anyone under age 26, but especially
 5
     to minors.
 6
            924.    Defendants knew or should have known that their marketing, distribution, and
 7

 8   sales practices did not adequately safeguard minors from the sale and/or distribution of

 9   Defendants’ products and, in fact, induced minors to purchase their products.
10          925.    Defendants were grossly negligent in designing, manufacturing, supplying,
11
     distributing, inspecting, testing (or not testing), marketing, promoting, advertising, packaging,
12
     and/or labeling Defendants’ products, in that Defendants conduct significantly departed from
13
     how a reasonably careful person would have acted under the circumstances and Defendants
14

15   engaged in conduct so careless as to show complete disregard for the rights and safety of others

16   and Defendants acted, and failed to act, knowing that their conduct would probably result in

17   injury or damage, so as to indicate disregard of the consequences of their actions and inactions.
18
            926.    As powerfully addictive and dangerous nicotine-delivery devices, Defendants
19
     knew or should have known that their e-cigarette products needed to be researched, tested,
20
     designed, advertised, marketed, promoted, produced, packaged, labeled, manufactured,
21
     inspected, sold, supplied and distributed properly, without defects and with due care to avoid
22

23   needlessly causing harm. Defendants knew or should have known that their products could

24   cause serious risk of harm, particularly to young persons like students in Plaintiff’s schools.

25          927.    Defendants conduct was grossly negligent in that they acted with complete
26
     disregard for the rights and safety of others because Defendants knew, or a reasonable person or
27
     company in Defendants’ position should have known, that Defendants’ action and/or inaction
28


       Page 300                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 308 of 313 PageID: 308


 1   would probably result in injury or damages. Defendants’ gross negligence caused Plaintiff to

 2   suffer harm.
 3
            928.    The gross negligence of Defendants includes, but is not limited to, the following:
 4
                    i.      Researching, designing, manufacturing, assembling, inspecting, testing,
 5                          packaging, labeling, marketing, advertising, promoting, supplying,
                            distributing, and/or selling their products, without thorough and adequate
 6                          pre- and post-market testing;
 7                  ii.     Failing to undertake sufficient studies and conduct necessary tests to
 8                          determine whether or not their products were safe for their intended use;

 9                  iii.    Failing to use reasonable and prudent care in the design, research,
                            manufacture, formulation, and development of their products so as to
10                          avoid the risk of serious harm associated with the prevalent use of e-
                            cigarettes and nicotine products;
11
                    iv.     Designing and manufacturing their products to cause nicotine addiction,
12
                            including by maximizing nicotine delivery while minimizing “throat hit”
13                          or “harshness”;

14                  v.      Failing to utilize proper materials, ingredients, additives and components
                            in the design of their products to ensure they would not deliver unsafe
15                          doses of nicotine;
16                  vi.     Designing and manufacturing their products to appeal to minors and
                            young people, including through the use of flavors and an easily
17
                            concealable, tech-inspired design;
18
                    vii.    Advertising, marketing, and promoting their products to minors, including
19                          through the use of viral social media campaigns;

20                  viii.   Failing to take steps to prevent their products from being sold to,
                            distributed to, or used by minors;
21
                    ix.     Failing to provide adequate instructions, guidelines, and safety precautions
22                          to those persons who Defendants could reasonably foresee would use their
23                          products;

24                  x.      Affirmatively encouraging new JUUL users through an instructional
                            starter pack insert to disregard any initial discomfort and to continue e-
25                          cigarette use by instructing users to “keep trying even if the JUUL feels
                            too harsh,” and telling them, “[d]on’t give up, you’ll find your perfect
26                          puff”;
27
                    xi.     Failing to disclose to, or warn, Plaintiff, users, consumers, and the general
28                          public of negative health consequences associated with exposure to


       Page 301                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 309 of 313 PageID: 309


 1                         nicotine and other harmful and toxic ingredients contained in Defendants’
                           products;
 2
                   xii.    Misrepresenting to Plaintiff, users, consumers, and the general public the
 3                         actual nicotine content of Defendants’ products;
 4
                   xiii.   Failing to disclose to Plaintiff, users, consumers, and the general public
 5                         that Defendants’ products deliver more nicotine than represented;

 6                 xiv.    Misrepresenting Defendants’ products as non-addictive, less addictive,
                           and/or safer nicotine delivery systems than traditional cigarettes;
 7
                   xv.     Representing that Defendants’ products were safe for their intended use
 8                         when, in fact, Defendants knew or should have known that the products
                           were not safe for their intended use;
 9
10                 xvi.    Declining to make or propose any changes to the labeling or other
                           promotional materials for Defendants’ e-cigarette and nicotine products
11                         that would alert consumers and the general public, including minors in
                           Plaintiff’ schools of the true risks of using Defendants’ products;
12
                   xvii.   Advertising, marketing, and recommending Defendants’ products while
13                         concealing and failing to disclose or warn of the dangers known by
14                         Defendants to be associated with, or caused by, the use of Defendants’
                           products;
15
                   xviii. Continuing to disseminate information to consumers, which indicates or
16                        implies that Defendants’ products are not unsafe for their intended use;

17                 xix.    Continuing the manufacture and sale of Defendants’ products with
                           knowledge that the products were unreasonably unsafe, addictive, and
18                         dangerous;
19
                   xx.     Failing to recall Defendants’ products; and
20
                   xxi.    Committing other failures, acts, and omissions set forth herein.
21
            929.   Defendants breached the duties they owed to Plaintiff and in doing so, were
22
     wholly unreasonable. A responsible company, whose primary purpose is to help adult smokers,
23
     would not design a product to appeal to minors and nonsmokers nor market their products to
24

25   minors and nonsmokers. If they are aware of the dangers of smoking and nicotine ingestion

26   enough to create a device to help people stop smoking, then they are aware of the dangers
27   enough to know that it would be harmful for young people and nonsmokers to use.
28


       Page 302                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 310 of 313 PageID: 310


 1          930.    Defendants breached their duties through their false and misleading statements

 2   and omissions in the course of the manufacture, distribution, sale, and/or marketing of
 3
     Defendants’ e-cigarette products.
 4
            931.    As a foreseeable consequence of Defendants’ breaches of their duties, Plaintiff
 5
     suffered direct and consequential economic and other injuries as a result of dealing with the e-
 6
     cigarette epidemic in Plaintiff’s schools.
 7

 8          932.    As a proximate result of Defendants’ wrongful acts and omissions, Plaintiff has

 9   been injured and suffered economic damages and will continue to incur expenses in the future.
10   Such expenditures include, but are not limited to the following:
11
                    A.      Closing certain school restrooms;
12
                    B.      Modifications to school restrooms;
13
                    C.      Routing students to and paying for smoking cessation programs;
14
                    D.      Conducting Saturday detentions supervised by multiple proctors;
15
                    E.      Coordinating and conducting education and prevention programs and
16                          speakers;
17
                    F.      Increased demands on, and diversion of, district operations department
18                          personnel and resources to address matters including plumbing issues
                            caused by students flushing e-cigarette products;
19
                    G.      Substantial lost personnel hours of the superintendent, assistant
20                          superintendents, principals, assistant principals, teachers and security
                            personnel associated with addressing multiple issues related to student
21                          e-cigarette use;
22
                    H.      Substantial lost educational time associated with the disruptions
23                          resulting from, and interventions necessitated by, student e-cigarette
                            use on school property; and
24
                    I.      Expending, diverting and increasing resources to make physical changes
25                          to schools and/or address property damage in schools.
26          933.    Defendants’ grossly negligent conduct departed significantly from how a
27
     reasonably careful person would act under the circumstances and involved a high degree of
28
     moral culpability.

       Page 303                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 311 of 313 PageID: 311


 1          934.    Defendants’ conduct, as described above, was outrageous, malicious, wanton,

 2   willful, oppressive, and showed reckless indifference to the rights and interests of others,
 3
     including Plaintiff, thus entitling Plaintiff to punitive damages to punish Defendants for their
 4
     conduct and to discourage Defendants and others from acting in a similar way in the future.
 5
     Defendants regularly risk the lives and health of consumers and users of their products with
 6
     full knowledge of the dangers of their products. Defendants made conscious decisions not to
 7

 8   redesign, re-label, warn, or inform the unsuspecting public, including Plaintiff’s students or

 9   Plaintiff. Defendants’ willful, knowing and reckless conduct therefore warrants an award of
10   aggravated or punitive damages.
11
                                     VII.    PRAYER FOR RELIEF
12
            WHEREFORE, Plaintiff prays for judgment as follows:
13
            935.    Entering an Order that the conduct alleged herein constitutes a public nuisance
14
     under New Jersey law;
15

16          936.    Entering an Order that Defendants are jointly and severally liable;

17          937.    Entering an Order requiring Defendants to abate the public nuisance described
18   herein and to deter and/or prevent the resumption of such nuisance;
19
            938.    Enjoining Defendants from engaging in further actions causing or contributing to
20
     the public nuisance as described herein;
21
            939.    Awarding equitable relief to fund prevention education and addiction treatment;
22

23          940.    Awarding actual and compensatory damages;

24          941.    Awarding punitive damages;

25          942.    Awarding statutory damages in the maximum amount permitted by law;
26          943.    Awarding reasonable attorneys’ fees and costs of suit;
27
            944.    Awarding pre-judgment and post-judgment interest; and
28


       Page 304                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 312 of 313 PageID: 312


 1          945.      Such other and further relief as the Court deems just and proper under the

 2   circumstances.
 3
                                     VIII. JURY TRIAL DEMANDED
 4
            946.      Plaintiff hereby demands a trial by jury.
 5

 6
      DATED: March 22, 2021                             Respectfully Submitted,
 7
                                                        /s/ Michael Weinkowitz
 8
                                                        Michael Weinkowitz, Esq.
 9                                                      Daniel C. Levin, Esq.
10                                                      Charles E. Schaffer, Esq.
                                                        LEVIN SEDRAN & BERMAN LLP
11                                                      510 Walnut Street, Suite 500
                                                        Philadelphia, PA 19106-3697
12                                                      Telephone: (215) 592-1500
                                                        mweinkowitz@lfsblaw.com
13                                                      dlevin@lfsblaw.com
14                                                      cschaffer@lfsblaw.com

15                                                      Michael D. Fitzgerald
                                                        1 Industrial Way W, Building B
16                                                      Eatontown, NJ 07724
                                                        Telephone: (732) 223-2200
17                                                      mdfitz@briellelaw.com
18
                                                        Lance A. Harke
19                                                      HARKE PA
                                                        9699 NE Second Avenue
20                                                      Miami Shores, FL 33138
                                                        Telephone: (305) 536-8220
21
                                                        LHarke@Harkepa.com
22
                                                        Attorneys for Plaintiff
23

24

25

26

27

28


       Page 305                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
        Case 3:21-cv-06178 Document 1 Filed 03/22/21 Page 313 of 313 PageID: 313


 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on March 22, 2021, I electronically filed the foregoing document

 3   using the CM/ECF system, which will send notification of such filing to all counsel of record

 4   registered in the CM/ECF system.

 5                                                              /s/ Michael Weinkowitz
                                                                Michael Weinkowitz
 6

 7          4836-8616-4690, v. 2

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                        COMPLAINT
                                                                        Case No. 19-md-02913-WHO
